Exhibit 10.2

 

EXECUTION COPY

 

INVESTMENT AGREEMENT



By and Among



THE GREAT ATLANTIC & PACIFIC TEA COMPANY, INC.



and

 

ERIVAN KARL HAUB,



CHRISTIAN WILHELM ERICH HAUB,



KARL-ERIVAN WARDER HAUB,



GEORG RUDOLF OTTO HAUB



and



EMIL CAPITAL PARTNERS, LLC, as Investors’ Representative

 

and



the other signatories hereto

 

Dated as of July 23, 2009

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

ARTICLE I

 

 

 

Issuance and Sale of Investor Shares; Closing

 

 

 

SECTION 1.01. Issuance and Sale of the Investor Shares

12

SECTION 1.02. Closing Date

12

SECTION 1.03. Transactions To Be Effected at the Closing

12

 

 

ARTICLE II

 

 

 

Representations and Warranties Relating to the Company

 

 

 

SECTION 2.01. Corporate Status

13

SECTION 2.02. Authorization; Noncontravention; No Change of Control

14

SECTION 2.03. Capital Structure

16

SECTION 2.04. Real Property

18

SECTION 2.05. Intellectual Property

19

SECTION 2.06. Environmental Matters

20

SECTION 2.07. Legal Proceedings

21

SECTION 2.08. Taxes

21

SECTION 2.09. Labor

23

SECTION 2.10. Employee Benefit Plans

23

SECTION 2.11. Compliance with Laws

25

SECTION 2.12. SEC Reports and Company Financial Statements

26

SECTION 2.13. Absence of Certain Changes

28

SECTION 2.14. Insurance

30

SECTION 2.15. Private Placement

30

SECTION 2.16. Form S-3 Eligibility

31

SECTION 2.17. Listing and Maintenance Requirements

31

SECTION 2.18. Registration Rights

31

SECTION 2.19. No Restriction on the Ability to Pay Cash Dividends

31

SECTION 2.20. Inventories

31

SECTION 2.21. Contracts

31

 

 

ARTICLE III

 

 

 

Representations and Warranties of the Investors

 

 

 

SECTION 3.01. Corporate Status

32

SECTION 3.02. Authorization; Noncontravention

32

SECTION 3.03. Securities Act

33

SECTION 3.04. Available Funds

33

SECTION 3.05. Ownership of Common Stock

33

 

2

--------------------------------------------------------------------------------


 

ARTICLE IV

 

 

 

Covenants

 

 

 

SECTION 4.01. Reasonable Best Efforts

34

SECTION 4.02. Fees and Expenses

35

SECTION 4.03. NYSE

35

SECTION 4.04. Use of Proceeds

35

SECTION 4.05. Conduct of Business

35

 

 

ARTICLE V

 

 

 

Additional Agreements

 

 

 

SECTION 5.01. Publicity

35

SECTION 5.02. Transfer Restrictions

36

SECTION 5.03. Purchase for Investment

36

SECTION 5.04. Legend

36

SECTION 5.05. Investors’ Representative

37

 

 

ARTICLE VI

 

 

 

Conditions Precedent

 

 

 

SECTION 6.01. Conditions to Each Party’s Obligation

37

SECTION 6.02. Conditions to Obligation of the Investors

38

SECTION 6.03. Conditions to Obligation of the Company

39

SECTION 6.04. Satisfaction of Sections 6.01(d) and 6.01(h)

40

SECTION 6.05. Frustration of Closing Condition

40

 

 

ARTICLE VII

 

 

 

Termination

 

 

 

SECTION 7.01. Termination

40

SECTION 7.02. Survival of Representations

41

 

 

ARTICLE VIII

 

 

 

General Provisions

 

 

 

SECTION 8.01. Amendments and Waivers

41

SECTION 8.02. Assignment

41

SECTION 8.03. No Third-Party Beneficiaries

42

SECTION 8.04. Notices

42

SECTION 8.05. Interpretation; Exhibits and Schedules; Certain Definitions

43

SECTION 8.06. Counterparts

51

SECTION 8.07. Entire Agreement

51

 

3

--------------------------------------------------------------------------------


 

SECTION 8.08. Severability

51

SECTION 8.09. Consent to Jurisdiction

51

SECTION 8.10. Governing Law

51

SECTION 8.11. Waiver of Jury Trial

52

SECTION 8.12. No Personal Liability of Partners, Directors, Officers, Owners,
Etc.

52

SECTION 8.13. Rights of Holders

52

SECTION 8.14. Adjustment in Share Numbers and Prices

52

 

4

--------------------------------------------------------------------------------


 

Index of Defined Terms

 

 

 

Location of

Term

 

Definition

 

 

 

2011 Notes

 

2.02(d)

ABL Credit Agreement

 

8.05

Action

 

8.05

affiliate

 

8.05

Agreement

 

Preamble

Amended and Restated Stockholder Agreement

 

Recital B

Amended and Restated Yucaipa Stockholder Agreement

 

Recital E

Ancillary Agreements

 

2.02(a)

Board of Directors

 

2.12(e)

By-Laws

 

8.05

Business Day

 

8.05

Capital Lease Obligations

 

8.05

Charter

 

8.05

ChaseMellon Warrants

 

8.05

Closing

 

1.02

Closing Date

 

1.02

Code

 

8.05

Collective Bargaining Agreement

 

8.05

Common Stock

 

2.02(a)

Company

 

Preamble

Company Contract

 

8.05

 

5

--------------------------------------------------------------------------------


 

Company By-Laws Amendment

 

8.05

Company Closing Certificate

 

6.02(c)

Company Disclosure Letter

 

Article II

Company Leases

 

2.04(b)

Company Multiemployer Plans

 

2.10(b)

Company Plans

 

8.05

Company Tenant Lease

 

2.04(b)

Company Title IV Plan

 

2.10(c)

Contract

 

8.05

Conversion Stockholder Approval

 

2.02(a)

Convertible Notes

 

8.05

Convertible Preferred Articles Supplementary

 

Recital A

Convertible Preferred Stock

 

Recital A

Copyrights

 

8.05

Default

 

8.05

DOJ

 

8.05

Encumbrance

 

8.05

Environment

 

8.05

Environmental Law

 

8.05

 

6

--------------------------------------------------------------------------------


 

 

 

Location of

Term

 

Definition

 

 

 

ERISA

 

8.05

ERISA Affiliate

 

8.05

Exchange Act

 

8.05

Existing Yucaipa Investors

 

Recital E

Facilities

 

8.05

FTC

 

8.05

GAAP

 

8.05

Governmental Entity

 

8.05

Hazardous Materials

 

8.05

HSR Act

 

8.05

including

 

8.05

Indebtedness

 

8.05

Intellectual Property

 

8.05

Investors

 

Preamble

Investors’ Representative

 

Preamble

Investor Closing Certificates

 

6.03(c)

Investor Shares

 

Recital A

IRS

 

2.10(d)

Judgment

 

8.05

Labor Laws

 

8.05

Laws

 

8.05

Material Adverse Effect

 

8.05

NYSE

 

8.05

 

7

--------------------------------------------------------------------------------


 

 

 

Location of

Term

 

Definition

 

 

 

Offering

 

1.01

Patents

 

8.05

PBGC

 

2.10(c)

Permits

 

8.05

Permitted Encumbrances

 

8.05

person

 

8.05

Purchase Price

 

1.01

Purchase Price

 

8.05

Registered Intellectual Property

 

8.05

Release

 

8.05

SEC

 

8.05

SEC Reports

 

2.12(a)

Securities Act

 

8.05

Senior Secured Notes

 

Recital C

Senior Secured Notes Offering

 

Recital C

Series B Yucaipa Warrants

 

8.05

Shares

 

Recital A

SOX

 

8.05

Stockholder Agreement

 

Recital B

subsidiary

 

8.05

Tax

 

8.05

Tax Returns

 

8.05

 

8

--------------------------------------------------------------------------------


 

 

 

Location of

Term

 

Definition

 

 

 

Tengelmann

 

Recital B

Third Party

 

8.05

Trade Secrets

 

8.05

Trademarks

 

8.05

Trading Market

 

8.05

Underlying Securities

 

2.03(a)

Voting Debt

 

8.05

Voting Stock

 

8.05

Yucaipa Initial Shares

 

Recital D

Yucaipa Investment Agreement

 

Recital D

Yucaipa Investors

 

Recital D

Yucaipa Representative

 

Recital D

 

9

--------------------------------------------------------------------------------


 

List of Exhibits and Schedules

 

Exhibit A

-

Convertible Preferred Articles Supplementary

Exhibit B

-

Amended and Restated Stockholder Agreement

Exhibit C

-

Opinion of Counsel

Exhibit D

-

Opinion of Maryland Counsel

Schedule 1

-

Wire Information

 

--------------------------------------------------------------------------------


 

INVESTMENT AGREEMENT, dated as of July 23, 2009 (this “Agreement”), among THE
GREAT ATLANTIC & PACIFIC TEA COMPANY, INC., a Maryland corporation (the
“Company”), and ERIVAN KARL HAUB, CHRISTIAN WILHELM ERICH HAUB, KARL-ERIVAN
WARDER HAUB and GEORG RUDOLF OTTO HAUB (collectively, the “Investors”) and Emil
Capital Partners, LLC (the “Investors” Representative”) (which is a party to
this Agreement solely with respect to Section 5.05 hereof).

 

A.    WHEREAS, the Investors desire to purchase from the Company, and the
Company desires to issue and sell to the Investors, pursuant to the terms and
conditions set forth in this Agreement, an aggregate of 60,000 shares of the
Company’s 8.00% Convertible Preferred Stock due August 1, 2016 (the “Convertible
Preferred Stock”), to be issued on the Closing Date (as defined below), each
share with an initial liquidation preference of $1,000 (the “Investor Shares”,
and, together with any other shares of Convertible Preferred Stock issued
pursuant to the Yucaipa Investment Agreement (as defined below) or issued
pursuant to Section 4 of the Convertible Preferred Articles Supplementary (as
defined below), the “Shares”), having the powers, preferences and rights and the
qualifications, limitations and restrictions as specified in the Convertible
Preferred Articles Supplementary in the form attached hereto as Exhibit A (the
“Convertible Preferred Articles Supplementary”) and, immediately following such
purchase, the Investors shall contribute the Investor Shares to Tengelmann (as
defined below);

 

B.    WHEREAS, the Company and Tengelmann WarenhandelsGesellschaft KG, a limited
partnership organized under the law of Germany (“Tengelmann”), are parties to a
stockholder agreement dated as of March 4, 2007 (the “Stockholder Agreement”),
and on the Closing Date, the Company and Tengelmann will enter into an amended
and restated stockholder agreement in the form attached hereto as Exhibit B (the
“Amended and Restated Stockholder Agreement”);

 

C.    WHEREAS, on the date hereof, the Company will announce and promptly
commence a debt offering (the “Senior Secured Notes Offering”) of second-lien
senior secured notes (the “Senior Secured Notes”) for an aggregate principal
amount of at least $225,000,000;

 

D.    WHEREAS, simultaneously with the execution of this Agreement, the Company
and Yucaipa American Alliance Fund II, LP, Yucaipa American Alliance (Parallel)
Fund II (the “Yucaipa Investors”) and Yucaipa American Alliance Fund II, LLC
(the “Yucaipa Representative”) are entering into an investment agreement, dated
as of the date hereof (the “Yucaipa Investment Agreement”) which sets forth the
terms and conditions by which the Yucaipa Investors shall purchase 115,000
shares of the Convertible Preferred Stock (the “Yucaipa Initial Shares”), to be
issued on the Closing Date for an aggregate cash purchase price of $115,000,000;
and

 

11

--------------------------------------------------------------------------------


 

E. WHEREAS, the Company and Yucaipa Corporate Initiatives Fund I, LP, Yucaipa
American Alliance Fund I, LP and Yucaipa American Alliance (Parallel) Fund I, LP
(collectively, the “Existing Yucaipa Investors”) are parties to a stockholder
agreement dated as of March 4, 2007, and on the Closing Date, the Company, the
Existing Investors, the Yucaipa Investors and the Yucaipa Representative will
enter into an amended and restated stockholder agreement (the “Amended and
Restated Yucaipa Stockholder Agreement”).

 

NOW, THEREFORE, in consideration of the mutual covenants, agreements,
representations and warranties contained herein, and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto hereby agree as follows:

 

ARTICLE I



Issuance and Sale of Investor Shares; Closing

 

SECTION 1.01. Issuance and Sale of the Investor Shares. On the terms and subject
to the conditions set forth in this Agreement, at the Closing the Company shall
issue, sell and deliver in certificated form to the Investors, and the Investors
shall purchase from the Company, the Investor Shares for an aggregate cash
purchase price of $60,000,000 (the “Purchase Price”), payable as set forth below
in Section 1.03. The issuance and sale of the Investor Shares is referred to in
this Agreement as the “Offering”.

 

SECTION 1.02. Closing Date. The closing of the Offering (the “Closing”) shall
take place at the offices of Cravath, Swaine & Moore LLP, 825 Eighth Avenue, New
York, New York 10019, at 10:00 a.m. on the date on which the condition set forth
in Section 6.0 1(d) has been satisfied (or, to the extent permitted, waived),
or, if on such day any condition set forth in Article VI has not been satisfied
(or, to the extent permitted, waived by the party entitled to the benefit
thereof), as soon as practicable after all the conditions set forth in
Article VI have been satisfied (or, to the extent permitted, waived by the
parties entitled to the benefits thereof), or at such other place, time and date
as shall be agreed between the Company and the Investors. The date on which the
Closing occurs is referred to in this Agreement as the “Closing Date”.

 

SECTION 1.03. Transactions To Be Effected at the Closing. At the Closing, each
of the following shall occur substantially simultaneously and be dependent upon
each other:

 

(a) The Company shall file the Convertible Preferred Articles Supplementary with
the State Department of Assessments and Taxation of the State of Maryland and
deliver to the Investors certificates representing the Investor Shares;

 

12

--------------------------------------------------------------------------------


 

(b)     The Investors shall deliver to the Company payment, by wire transfer to
the bank account of the Company specified on Schedule 1, immediately available
funds in an amount equal to the Purchase Price;

 

(c)     The Company and Tengelmann shall each execute the Amended and Restated
Stockholder Agreement; and

 

(d)     The Company shall deliver to the Investors’ Representative payment, by
wire transfer to the bank account of the Investors’ Representative specified on
Schedule 1, immediately available funds of the amounts owed to Tengelmann or the
Investors’ Representative pursuant to Section 4.03.

 

ARTICLE II

 

Representations and Warranties
Relating to the Company

 

Prior to the execution and delivery of this Agreement, the Company has delivered
to the Investors a letter, dated as of the date of this Agreement, from the
Company to the Investors (the “Company Disclosure Letter”), with numbering
corresponding to the sections and subsections of this Article II. Any items
disclosed in any provision, section or subsection of the Company Disclosure
Letter, with respect to a particular representation or warranty contained in
this Article II shall be deemed to be disclosed for purposes of any other
representation or warranty contained in this Article II to the extent its
relationship thereto is reasonably apparent on its face. Except as set forth in
the Company Disclosure Letter and except with respect to Sections 2.01, 2.04,
2.05, 2.06, 2.07, 2.08, 2.09, 2.10, 2.11, 2.13 (other than the first sentence of
Section 2.13) and 2.14 only (and not any other sections) as disclosed in the
Company’s Annual Report on Form 10-K for the fiscal year ended February 28, 2009
or the Company’s other reports filed with the SEC under Sections 12, 13, 14 or
15(d) of the Exchange Act after February 28, 2009 through and including the date
hereof (excluding any forward-looking disclosures contained in such reports
under the headings “Risk Factors” or “Cautionary Note” or any similar sections
and any other forward looking statement, disclaimer or disclosure that is
similarly nonspecific and predictive or forward-looking in nature), the Company
represents and warrants to the Investors as follows as of the date of this
Agreement (except as of July 20, 2009, as expressly provided in
Section 2.03(a)):

 

SECTION 2.01. Corporate Status. Each of the Company and its material
subsidiaries is duly incorporated or otherwise organized, validly existing and
in good standing under the Laws of its governing jurisdiction and each (a) has
all requisite corporate or other power and authority to carry on its business as
it is now being conducted and (b) is duly qualified to do business in each of
the jurisdictions in which the ownership, operation or leasing of its assets or
the conduct of its business requires it to be so qualified, except where the
failure to have such corporate or other power or authority or to be so qualified
has not had and would not reasonably be expected to have a Material Adverse
Effect.

 

13

--------------------------------------------------------------------------------


 

SECTION 2.02. Authorization; Noncontravention; No Change of Control. 
(a) Authorization. The Company has all necessary corporate power and authority
to execute and deliver this Agreement, the Yucaipa Investment Agreement, the
Amended and Restated Stockholder Agreement and the Amended and Restated Yucaipa
Stockholder Agreement (collectively, the “Ancillary Agreements”), to perform its
obligations hereunder and thereunder and to consummate the transactions
contemplated hereby and thereby. The Board of Directors has duly adopted
resolutions at a meeting duly called and held (i) adopting, authorizing,
approving and declaring this Agreement, the Ancillary Agreements, the
classification of the Shares as Convertible Preferred Stock, the issuance of the
Investor Shares at Closing, the reservation for issuance of the shares of
Convertible Preferred Stock issued pursuant to Section 4 of the Convertible
Preferred Articles Supplementary and the Underlying Securities and the other
transactions contemplated hereby and by the Ancillary Agreements on the terms
and subject to the conditions set forth herein and therein advisable, fair to
and in the best interest of the Company, (ii) adopting the Company By-Laws
Amendment and the Convertible Preferred Articles Supplementary, (iii) directing
that the proposal for the Conversion Stockholder Approval be submitted to a vote
at a meeting of the stockholders of the Company and (iv) recommending that the
stockholders of the Company adopt the proposal for the Conversion Stockholder
Approval. No “fair price,” “moratorium,” “control share acquisition,” “business
combination,” or other similar anti-takeover provision under Maryland or Federal
Laws, including Section 3-702 of the Maryland General Corporation Law, apply to
this Agreement, the Offering and the other transactions contemplated hereby, and
pursuant to the Company By-Laws Amendment, the Company will be exempt from the
application of the Maryland Control Share Acquisition Act (Section 3-701, et
seq. of the Maryland General Corporation Law) following the date thereof. The
execution, delivery and performance of this Agreement and the Ancillary
Agreements and the consummation by the Company of the transactions contemplated
hereby and thereby, including the issuance (or reservation for issuance), sale
and delivery of the Shares and the Underlying Securities, have been duly and
validly authorized by all necessary corporate action, and no other corporate
proceedings on the part of the Company or its material subsidiaries or vote of
holders of any class or series of capital stock of the Company or its material
subsidiaries is necessary to authorize this Agreement or the Ancillary
Agreements or to consummate the transactions contemplated hereby and thereby,
including the issuance (or reservation for issuance), sale and delivery of the
Shares and the Underlying Securities, other than the approval, to the extent and
as required under the rules and regulations of the NYSE, of (1) the Shares, when
voting together with common stock, par value $1.00 per share, of the Company
(“Common Stock”), becoming entitled to cast the full number of votes on an
as-converted basis and (2) the issuance of the full amount Common Stock upon the
exercise of conversion rights of the Shares, in each case by the affirmative
vote of holders of a majority of the votes present and entitled to vote at the
stockholders’ meeting duly called, noticed and convened for such purpose, at
which the total votes cast represent over 50% in interest of all Voting Stock in
accordance with the NYSE rules for stockholder approval (the “Conversion
Stockholder Approval”). This Agreement has been duly executed and delivered by
the Company and (assuming due authorization, execution and delivery by each
Investor and the Investors’ Representative) constitutes, and each Ancillary

 

14

--------------------------------------------------------------------------------


 

Agreement, when executed and delivered by the Company (assuming due
authorization, execution and delivery by the other parties thereto), will
constitute, a valid and binding obligation of the Company, enforceable against
the Company in accordance with its terms, except as enforceability may be
limited by bankruptcy, insolvency, reorganization, moratorium and other similar
Laws relating to or affecting creditors’ rights generally or by general
equitable principles (regardless of whether such enforceability is considered in
a proceeding in equity or at Law). The sale and issuance of the Shares at
Closing are not, and the issuance of shares of Convertible Preferred Stock
pursuant to Section 4 of the Convertible Preferred Articles Supplementary and
the issuance of the Underlying Securities will not be, subject to any preemptive
rights or rights of first offer.

 

(b)     No Conflict. The Company is not in violation or Default of any provision
of its Charter or By-Laws. None of the Company or its material subsidiaries is
in breach or Default under any material Collective Bargaining Agreement. The
execution, delivery and performance by the Company of this Agreement and the
Ancillary Agreements do not, and the consummation of the Offering, the Senior
Secured Notes Offering (assuming satisfaction of Sections 6.01(d) and 6.02(h))
and the other transactions contemplated hereby and thereby and compliance with
the provisions of this Agreement and the Ancillary Agreements will not, result
in a change of control under, or conflict with, or result in any Default under,
or give rise to an increase in, or right of termination, cancellation or
acceleration of, any obligation or to the loss of a benefit under, or result in
the suspension, revocation, impairment, forfeiture or amendment of any term or
provision of or the creation of any Encumbrance upon any of the properties or
assets of the Company or any of its material subsidiaries under, or require any
consent or waiver under, any provision of (i) the Charter of the Company, the
By-Laws of the Company upon effectiveness of the Company By-Laws Amendment or
the comparable organizational documents of any of the Company’s subsidiaries,
(ii) any material Contract to which the Company or any of its material
subsidiaries is a party or by which any of its assets are bound, (iii) any Law,
material Judgment or material Permit, in each case applicable to the Company and
its material subsidiaries or its assets or (iv) any Collective Bargaining
Agreement, Company Multiemployer Plans or Company Plans. No Permit, order or
authorization of, or registration, qualification, declaration or filing with, or
notice to, any Governmental Entity is required to be obtained or made by or with
respect to the Company or any of its material subsidiaries in connection with
the execution, delivery and performance of this Agreement or any of the
Ancillary Agreements by the Company or the consummation by the Company of the
Offering, the Senior Secured Notes Offering or the other transactions
contemplated by this Agreement or the Ancillary Agreements, including the
issuance of the Shares, the Underlying Securities and the Senior Secured Notes,
except for (A) the filing of the Convertible Preferred Articles Supplementary
with the State Department of Assessments and Taxation of the State of Maryland,
(B) the filing with the FTC and the DOJ of the notification and report form and
other information and documents required to be filed pursuant to the HSR Act,
which have been completed, (C) the filing with the SEC of such reports, forms,
schedules, statements and other documents (including all exhibits) required to
be filed by it under the Exchange Act, the Securities Act, state securities Laws
or “blue-sky” laws as may be required in connection with this Agreement, the
Ancillary Agreements and the transactions contemplated hereby and thereby,
(D) any filings

 

15

--------------------------------------------------------------------------------


 

required under the rules and regulations of the NYSE and (E) such Permits,
orders, authorizations, registrations, declarations, filings and notices, the
failure of which to be obtained or made would not materially impair the
Company’s ability to perform its obligations under this Agreement or the
Ancillary Agreements or consummate the transactions contemplated hereby or
thereby. Neither the execution and delivery of this Agreement, nor the
consummation of the transactions contemplated hereby, either alone or in
combination with another event (whether contingent or otherwise) will (1) result
in the payment of any “excess parachute payment” under Section 280G of the Code,
(2) entitle any current or former employee, consultant or director of the
Company or any of its subsidiaries to any payment, (3) increase the amount of
compensation or benefits due to any such employee, consultant or director or
(4) accelerate the vesting, funding or time of payment of any compensation,
equity award or other benefit.

 

(c)     No “Change of Control” (within the meaning of the Company’s 2008 Long
Term Incentive and Share Award Plan or the Company’s 1998 Long Term Incentive
and Share Award Plan, each as amended from time to time) has at any time
occurred or been deemed to have occurred for purposes of such plans or any award
granted under such plans, and no award granted under either such plan has become
exercisable or vested on an accelerated basis on account of a Change of Control.

 

(d)     Notwithstanding any terms and obligations included on the face or back
or otherwise included on any of the notes representing the Company’s outstanding
9 1/8% Senior Notes due 2011 (the “2011 Notes”), the terms and obligations of
any such 2011 Notes include only those terms and obligations included in the
1991 Indenture, as supplemented by the Second Supplemental Indenture, dated as
of December 20, 2011, and the Fourth Supplemental Indenture, dated as of
August 23, 2005, and do not include any additional terms or obligations that may
be included on the face or back or otherwise included on any of the 2011 Notes.

 

SECTION 2.03. Capital Structure. (a) As of the date of this Agreement, the
authorized capital stock of the Company consists of 160,000,000 shares of Common
Stock, of which 57,899,318 shares are issued and outstanding as of July 20,
2009, and 3,000,000 shares of preferred stock, no par value per share, of which
no shares are issued and outstanding as of July 20, 2009. As of July 20, 2009,
there are 2,564,396 shares of Common Stock subject to outstanding options to
acquire Common Stock, 4,456,987 shares of Common Stock deliverable pursuant to
outstanding restricted stock units, 6,965,858 shares of Common Stock issuable
upon the exercise of the Series B Yucaipa Warrants, 6,965,858 shares of Common
Stock reserved for issuance upon the exercise of the Series B Yucaipa Warrants,
686,277 shares of Common Stock issuable upon the exercise of the ChaseMellon
Warrants, 686,277 shares of Common Stock reserved for issuance upon the exercise
of the ChaseMellon Warrants, 11,278,999 shares of Common Stock issuable upon the
conversion of the Convertible Notes, 11,278,999 shares of Common Stock reserved
for issuance upon the conversion of the Convertible Notes and no stock
equivalent units linked to Common Stock. Each share of Common Stock is duly
authorized, validly issued, fully paid and nonassessable. The Shares, and the
Common Stock issuable upon conversion of the Investor Shares (the “Underlying
Securities”), have been duly authorized and reserved, and the Shares will, and
upon conversion of the

 

16

--------------------------------------------------------------------------------


 

Shares in accordance with the Convertible Preferred Articles Supplementary, the
Underlying Securities, will (i) be validly issued, fully paid and nonassessable,
(ii) not have been issued in violation of any purchase option, call option,
right of first refusal, preemptive right, subscription right or any similar
right under any provision of the Maryland General Corporation Law, the Charter
or By-Laws of the Company or any Contract to which the Company or any of its
material subsidiaries is a party or by which any of its or their respective
assets are bound and (iii) be free and clear of all Encumbrances. Other than the
Convertible Notes, the Company has no Voting Debt. Except as set forth above, in
Section 2.03(a) of the Company Disclosure Letter or as expressly contemplated by
this Agreement there are no (A) outstanding obligations, options, warrants,
convertible securities, exchangeable securities, securities or rights that are
linked to the value of the Common Stock or other rights, agreements or
commitments relating to the capital stock of the Company or obligating the
Company to issue or sell or otherwise transfer shares of capital stock of the
Company or any securities convertible into or exchangeable for any shares of
capital stock of the Company or any Voting Debt of the Company, (B) outstanding
obligations of the Company to repurchase, redeem or otherwise acquire shares of
capital stock of the Company, (C) voting trusts, stockholder agreements, proxies
or other agreements or understandings in effect with respect to the voting or
transfer of shares of capital stock of the Company (but only to the Company’s
knowledge with respect to any such agreements to which the Company is not a
party) or (D) rights of first refusal, preemptive rights, subscription rights or
any similar rights under any provision of the Maryland General Corporation Law,
the Charter or By-Laws or any Contract to which the Company is a party or by
which any of its assets are bound. No provision of the Charter or the By-Laws
would, directly or indirectly, restrict or impair the ability of the Investors
or Tengelmann to vote, or otherwise exercise the rights of a stockholder with
respect to, the Shares (or any Underlying Securities) or any other shares of
Common Stock of the Company that may be acquired or controlled by the Investors
or Tengelmann, except as expressly set forth in the Convertible Preferred
Articles Supplementary. The Company does not have an outstanding “poison pill”
or any similar arrangement in effect giving any person the right to purchase any
equity interest in the Company upon the occurrence of certain events.

 

(b)     Section 2.03(b) of the Company Disclosure Letter sets forth as of the
date hereof a list of all material subsidiaries of the Company, including each
such subsidiary’s name, its jurisdiction of incorporation or organization and
the percentage of its outstanding capital stock or equity interests owned by the
Company or a subsidiary of the Company (as applicable). The shares of
outstanding capital stock or equity interests of the subsidiaries of the Company
are duly authorized, validly issued, fully paid and nonassessable, and are held
of record and beneficially owned by the Company or a subsidiary of the Company
(as applicable), free and clear of any Encumbrances other than Permitted
Encumbrances. There is no Voting Debt of any subsidiary of the Company. There
are no (i) outstanding obligations, options, warrants, convertible securities,
exchangeable securities, securities or rights that are linked to the value of
the Common Stock or other rights, agreements or commitments, in each case,
relating to the capital stock of the subsidiaries of the Company or obligating
the Company or its subsidiaries to issue or sell or otherwise transfer shares of
the capital stock of the subsidiaries of the Company or any securities
convertible into or exchangeable for any

 

17

--------------------------------------------------------------------------------


 

shares of capital stock of the subsidiaries of the Company or any Voting Debt of
any subsidiary of the Company, (ii) outstanding obligations of the subsidiaries
of the Company to repurchase, redeem or otherwise acquire shares of their
respective capital stock, (iii) voting trusts, stockholder agreements, proxies
or other agreements or understandings in effect with respect to the voting or
transfer of shares of capital stock of the subsidiaries of the Company (but only
to the Company’s knowledge with respect to any such agreements to which the
Company is not a party) or (iv) rights of first refusal, preemptive rights,
subscription rights or any similar rights under any provision of the Maryland
General Corporation Law, the governing documents of any material subsidiary of
the Company or any Contract to which any material subsidiary of the Company is a
party or by which any of their respective assets are bound.

 

(c)     Other than the subsidiaries of the Company, there are no persons in
which any of the Company or its subsidiaries owns any equity, membership,
partnership, joint venture or other similar interest.

 

(d)     The Company or one of its subsidiaries has the unrestricted right to
vote, and (subject to limitations imposed by applicable Law) to receive
dividends and other distributions on, all capital securities of its subsidiaries
as owned by the Company or such subsidiary.

 

SECTION 2.04. Real Property. (a) The Company or one of its subsidiaries has good
and marketable title in fee simple, free and clear of material Encumbrances
(other than Permitted Encumbrances), to the real property owned by the Company.
Neither the Company nor any of its subsidiaries has received written notice of
any pending condemnation proceedings.

 

(b)     Each (x) lease or sublease pursuant to which the Company or any of its
subsidiaries holds a leasehold or subleasehold estate or other right to use or
occupy any interest in real property (the “Company Leases”) and (y) existing
leases, subleases, licenses or other occupancy agreements to which the Company
or any of its subsidiaries is a party as landlord or lessor thereunder or by
which the Company or any of its subsidiaries is bound as landlord or lessor
thereunder, and all amendments, modifications, extensions and supplements
thereto (each, a “Company Tenant Lease”) (i) constitutes a valid and binding
obligation of the Company or the subsidiary of the Company party thereto;
(ii) assuming such lease is a legal, valid and binding obligation of, and
enforceable against, the other parties thereto, is enforceable against the
Company or the subsidiary of the Company party thereto, except as limited by
bankruptcy, insolvency, reorganization, moratorium or other similar Laws
affecting the enforcement of creditors’ rights in general and subject to general
principles of equity (regardless of whether such enforceability is considered in
a proceeding at Law or in equity); and (iii) to the Company’s knowledge is a
valid and binding obligation of the other parties thereto, except as limited by
bankruptcy, insolvency, reorganization, moratorium or other similar Laws
affecting the enforcement of creditors’ rights in general and subject to general
principles of equity (regardless of whether such enforceability is considered in
a proceeding at Law or in equity), except, with respect to clauses (i) through
(iii) above, as has not had or would not reasonably be expected to have a
Material Adverse Effect.

 

18

--------------------------------------------------------------------------------


 

Except as have not had or would not reasonably be expected to have a Material
Adverse Effect, (i) none of the Company or its subsidiaries is in breach or
default under any Company Lease and (ii) to the Company’s knowledge, none of the
landlords or sublandlords under any Company Lease is in material breach or
default of its obligations under such Company Lease. Except as has not had a
Material Adverse Effect, the Company and its subsidiaries enjoy peaceful and
undisturbed possession under each Company Lease.

 

(c)     The Real Property and the buildings and other improvements, fixtures,
equipment and other property attached, situation or appurtenant thereto, are in
good operating condition and repair, subject to normal wear and tear and normal
industry practice with respect to maintenance, except as has not or would not
reasonably be expected to have a Material Adverse Effect. Except as have not had
or would not reasonably be expected to have a Material Adverse Effect, (i) the
present use of the Real Property does not violate any restrictive covenant,
municipal by-law or other Law or agreement that in any way restricts, prevents
or interferes in any material respect with the continued use of the Real
Property for which it is used in the business of the Company and its
subsidiaries, other than Permitted Encumbrances, (ii) no condemnation, eminent
domain or similar proceeding exists or is pending or, to the Company’s
knowledge, is threatened with respect to or that could affect any Real Property
and (iii) all Real Property is supplied with utilities and other services
necessary for the operation thereof generally consistent with past practices and
consistent with the contemplated operation thereof.

 

(d)     All material fixtures, plants, vehicles, equipment, machinery and other
material items of personal property owned by the Company and its material
subsidiaries, used in the operation of the Company’s and its material
subsidiaries’ business or located on any Real Property or attached thereto, are
in good condition and working order, ordinary wear and tear excepted, and are
reasonably suitable for the uses for which intended, free from any defects known
to the Company, except for such defects or lack of good condition or working
order which have not had and would not reasonably be expected to have a Material
Adverse Effect.

 

SECTION 2.05. Intellectual Property. (a) The Company and its subsidiaries own,
or are validly licensed or otherwise have the right to use, all Intellectual
Property that is necessary for the conduct of the business of the Company and
its subsidiaries taken as a whole, except as has not had or would not reasonably
be expected to have a Material Adverse Effect. The Company and its subsidiaries
have not entered into any license agreement with any Third Party with respect to
the Company’s Registered Intellectual Property.

 

(b)     The business of the Company and its subsidiaries as currently conducted
(including the use of the Intellectual Property) does not infringe,
misappropriate, conflict with or otherwise violate any person’s Intellectual
Property and there is no such claim pending or, to the Company’s knowledge,
threatened against any of the Company or its subsidiaries, except where such
infringement, misappropriation,

 

19

--------------------------------------------------------------------------------


 

conflict, violation or claim has not had and would not reasonably be expected to
have a Material Adverse Effect.

 

(c)     To the Company’s knowledge, and except as has not had or would not
reasonably be expected to have a Material Adverse Effect, no person is
infringing, misappropriating, conflicting with or otherwise violating any
material Intellectual Property owned by any of the Company or its subsidiaries,
and no such claims are pending or threatened against any person by any of the
Company or its subsidiaries.

 

(d)     All Intellectual Property owned by the Company or its subsidiaries is
owned free and clear of all Encumbrances (other than licenses to persons entered
into in the ordinary course of business generally consistent with past practice
of the Company and its subsidiaries), except for Permitted Encumbrances or where
such Encumbrances have not had and would not reasonably be expected to have a
Material Adverse Effect.

 

SECTION 2.06. Environmental Matters. (a) The Company and its subsidiaries have
obtained all Permits that are required under any Environmental Law for the
operation of the business of the Company and its subsidiaries as currently being
conducted and their current use and operation of the Real Property, and all such
Permits are in full force and effect, other than any failure to obtain or
maintain such Permits in full force and effect which has had and would not
reasonably be expected to have a Material Adverse Effect.

 

(b)     The Company and its subsidiaries have operated and are operating the
business of the Company and its subsidiaries, and the Real Property and other
assets of the Company and its subsidiaries are in compliance with Environmental
Laws, other than any non-compliance which in the aggregate has not had and would
not reasonably be expected to have a Material Adverse Effect.

 

(c)     Except as has not had and would not reasonably be expected to have a
Material Adverse Effect, (i) there has been no Release of any Hazardous
Materials by the Company or any of its subsidiaries at, on, under or from the
Real Property or any other location, (ii) Real Property has not been used for
the deposit of Hazardous Materials and (iii) neither the Company nor any of its
subsidiaries has disposed of, arranged for treatment or disposal of, or arranged
for the transportation for treatment or disposal of, any Hazardous Materials at
any Third Party location.

 

(d)     (i) None of the Company or its subsidiaries has received any written
notice, demand letter, claim or order alleging a violation of, or liability
under, any Environmental Law and (ii) none of the Company or its subsidiaries is
party to any pending Action, decree or injunction alleging liability under or
violation of any Environmental Law, except in each case of (i) or (ii) of this
Section 2.06(d), if adversely determined against the Company, would not have or
would not reasonably be expected to have a Material Adverse Effect.

 

(e)     Except as has not had and would not reasonably be expected to have a
Material Adverse Effect, there are no storage tanks, sumps or other similar
vessels,

 

20

--------------------------------------------------------------------------------


 

asbestos-containing materials or polychlorinated biphenyls located on, at or
under any Real Property or at, on or in any structures, Facilities or equipment
at the Real Property.

 

SECTION 2.07. Legal Proceedings. There are no Actions pending or, to the
Company’s knowledge, threatened in writing (and, in either case, not withdrawn),
against the Company or any of its subsidiaries, which, if adversely determined,
would have or would reasonably be expected to have a Material Adverse Effect.
There are no Actions pending or, to the Company’s knowledge, threatened in
writing (and, in either case, not withdrawn) against the Company or any of its
subsidiaries which, if adversely determined, would materially impair the
Company’s ability to perform its obligations under this Agreement or the
Ancillary Agreements or challenge the validity or enforceability of this
Agreement or any Ancillary Agreement or seek to enjoin or prohibit the
consummation of the transactions contemplated hereby or thereby. None of the
Company or any of its subsidiaries is in default with respect to any material
Judgment or subject to any Judgment of over $1,000,000, which has had or would
reasonably be expected to have a Material Adverse Effect or would materially
impair the Company’s ability to perform its obligations under this Agreement or
the Ancillary Agreements or consummate the transactions contemplated hereby or
thereby.

 

SECTION 2.08. Taxes. (a) Except as has not had and would not reasonably be
expected to have a Material Adverse Effect: (i) the Company and each of its
subsidiaries have timely filed with the appropriate taxing authority all
material Tax Returns required to be filed, taking into account valid extensions;
(ii) all such Tax Returns are complete and accurate in all material respects;
(iii) all Taxes due and owing by the Company and each of its subsidiaries
(whether or not shown on any Tax Return) have been paid; and (iv) neither the
Company nor any of its subsidiaries has been informed in writing by a
Governmental Entity in a jurisdiction where the Company or any of its
subsidiaries does not file Tax Returns that it is or may be subject to taxation
by that jurisdiction.

 

(b)   The unpaid Taxes of the Company and its subsidiaries did not, as of the
dates of the financial statements contained in the most recent SEC Report filed
with the SEC prior to the date of this Agreement, exceed by a material amount
the reserve for Tax liability (excluding any reserve for deferred Taxes
established to reflect timing differences between book and Tax income) included
in the balance sheets contained in such financial statements. Since the date of
the financial statements contained in the most recent SEC Report filed with the
SEC prior to the date of this Agreement, neither the Company nor any of its
subsidiaries has incurred any material liability for Taxes outside the ordinary
course of business or otherwise inconsistent with past custom and past practice
of the Company and its subsidiaries in filing their Tax Returns.

 

(c)   As of the date hereof, no deficiencies for Taxes against the Company or
any of its subsidiaries in excess of $100,000 individually or $1,000,000 in the
aggregate have been claimed or assessed in writing by a Governmental Entity that
have not been settled or resolved. There are no currently ongoing, pending or,
to the Company’s knowledge, threatened audits, assessments or other Actions for
or relating to any liability in respect of Taxes of the Company or any of its
subsidiaries. The Company

 

21

--------------------------------------------------------------------------------


 

has made available to the Investors or representatives of the Investors complete
and accurate copies of all Federal income and material state, local and foreign
income, franchise and sales and use Tax Returns of each of the Company and its
subsidiaries and their predecessors for the years ended on or after February 23,
2008 and complete and accurate copies of all examination reports and statements
of deficiencies assessed against or agreed to by the Company or any of its
subsidiaries or any predecessors since February 23, 2008 with respect to any
material Tax. Other than any waivers or extensions granted in the ordinary
course of business after the date of this Agreement and prior to the Closing
Date, neither the Company, its subsidiaries nor any of their respective
predecessors has waived any statute of limitations in respect of Taxes or agreed
to any extension of time with respect to a Tax assessment or deficiency (other
than as a result of a valid extension of time to file a Tax Return).

 

(d)   There are no material Encumbrances for Taxes on any assets of the Company
or any of its subsidiaries, other than Encumbrances in respect of property taxes
not yet due and payable.

 

(e)   Other than customary gross-up, tax escalation or similar provisions in
financing and commercial Contracts entered into in the ordinary course of
business, there are no Tax sharing agreements or similar arrangements (including
indemnity arrangements) with respect to or involving the Company or any of its
subsidiaries other than agreements solely between the Company or its
subsidiaries, and, after the Closing Date, neither the Company nor any of its
subsidiaries shall be bound by any such Tax sharing agreements or similar
arrangements or have any liability thereunder.

 

(f)    Neither the Company nor any of its subsidiaries has been a member of any
affiliated group filing a consolidated Federal income Tax Return other than a
group the common parent of which is the Company. Except pursuant to customary
gross-up, tax escalation or similar provisions in financing and commercial
Contracts entered into in the ordinary course of business, neither the Company
nor any of its subsidiaries has any actual or potential liability for the Taxes
of any person (other than Taxes of the Company and its subsidiaries) under
Treasury Regulations Section 1.1502-6 (or any similar provision of state or
local Law), as a transferee or successor, by Contract, or otherwise.

 

(g)   The Company and each of its subsidiaries have timely withheld and paid all
material Taxes required to have been withheld and paid in connection with
amounts paid or owing to any employee, independent contractor, creditor,
stockholder or other third party.

 

(h)   Neither the Company nor any of its subsidiaries has entered into any
transaction identified as a “listed transaction” for purposes of Treasury
Regulations Section 1.601 1-4(b)(2).

 

(i)    Neither the Company nor any of its subsidiaries will be required to
include any material item of income in, or exclude any material item of
deduction from, taxable income for any taxable period or portion thereof ending
after the Closing Date as a result of any (i) change in method of accounting for
a taxable period beginning on or

 

22

--------------------------------------------------------------------------------


 

prior to the Closing Date under Section 48 1(c) of the Code (or any similar
provision of state, local or foreign Law) or (ii) agreement with a taxing
authority relating to Taxes.

 

(j)    None of the assets of the Company (a) is “tax-exempt use property” (as
defined in Section 168(h)(1) of the Code), (b) may be treated as owned by any
other person pursuant to Section 1 68(f)(8) of the Internal Revenue Code of 1954
(as in effect immediately prior to the enactment of the Tax Reform Act of 1986),
(c) is property used predominantly outside the United States within the meaning
of proposed Treasury Regulations Section 1.1 68-2(g)(5) or (d) is “tax exempt”
and financed property within the meaning of Section 168(g)(5) of the Code.

 

(k)   Neither the Company nor any of its subsidiaries has distributed the stock
of any corporation in a transaction satisfying the requirements of Section 355
of the Code since December 31, 2006, and neither the stock of the Company nor
the stock of any of its subsidiaries has been distributed in a transaction
satisfying the requirements of Section 355 of the Code since December 31, 2006.

 

SECTION 2.09. Labor. No Collective Bargaining Agreement currently is being
negotiated. None of the Company or its subsidiaries has any obligation to inform
or consult with any employees or their representatives in respect of the
transactions contemplated hereby under the terms of any Collective Bargaining
Agreement. Since February 28, 2008, there has not been any material work
stoppage, slowdown, lockout, employee strike or, to the Company’s knowledge,
labor union organizing activity involving any of the Company or its subsidiaries
and, to the Company’s knowledge, none of the foregoing or any labor dispute or
Action that has had or would reasonably be expected to have a Material Adverse
Effect has been threatened. The Company and its subsidiaries are operating the
business of the Company and its subsidiaries in compliance with all Labor Laws
other than non-compliance which has not had and would not reasonably be expected
to have a Material Adverse Effect. As of the date hereof, to the Company’s
knowledge, there are no ongoing union certification drives or pending
proceedings for certifying a union with respect to employees of any of the
Company or its subsidiaries.

 

SECTION 2.10. Employee Benefit Plans. (a) Each Company Plan and, to the
Company’s knowledge, each Company Multiemployer Plan has been operated and
administered in all material respects in accordance with its terms and the terms
of all Collective Bargaining Agreements and any other labor-related agreements
with any labor union or labor organization applicable to employees of the
Company or any of its subsidiaries and the requirements of all applicable Laws,
including ERISA and the Code. As of the date of this Agreement, no Action is
pending or, to the Company’s knowledge, threatened with respect to any Company
Plan (other than claims for benefits in the ordinary course) that would result
in any material liability to the Company, its subsidiaries or any Company Plan
fiduciary and, to the Company’s knowledge, no fact or event exists that would
give rise to any such Action. As of the date of this Agreement, to the Company’s
knowledge, (i) no Action is pending or threatened with respect to any Company
Multiemployer Plan (other than claims for benefits in the ordinary course) that

 

23

--------------------------------------------------------------------------------


 

would result in any material liability to the Company and (ii) no fact or event
exists that would give rise to any such Action.

 

(b)   No withdrawal liability has been incurred under Title IV of ERISA by the
Company or any of its ERISA Affiliates with respect to any “multiemployer plan”
(as defined in Section 3(37) or 4001(a)(3) of ERISA) which is or has been
contributed to by the Company or any of its ERISA Affiliates at any time during
the six-year period ending on the date of this Agreement or as to which the
Company or any of its ERISA Affiliates has any liability (the “Company
Multiemployer Plans”), and no such liability would be incurred if the Company or
any of its ERISA Affiliates were to withdraw from any Company Multiemployer Plan
in a complete or partial withdrawal. The Company has not agreed with any person
to be responsible for any liability under Title IV of ERISA with respect to any
multiemployer plan within the meaning of Section 3(37) or 4001(a)(3) of ERISA.

 

(c)   With respect to any Company Plan which is subject to Part 3 of Subtitle B
of Title I or to Title IV of ERISA (a “Company Title IV Plan”): (i) there is no
lien under Section 412(n) of the Code; (ii) no liability (other than liability
for premiums) to the Pension Benefit Guaranty Corporation, (the “PBGC”) has been
incurred and all premiums required to be paid to the PBGC have been paid by or
on behalf of such Company Title IV Plan; (iii) the assets of each Company Title
IV Plan equal or exceed the benefit liabilities of such Company Title IV Plan
determined on a termination basis; and (iv) as of the date hereof, the Company
has received no actual notice from the PBGC that an event or condition exists
which (A) would constitute grounds for termination of such Company Title IV Plan
by the PBGC or (B) has caused a partial or complete termination of such Company
Title IV Plan.

 

(d)   All contributions to Company Plans and, to the Company’s knowledge, the
Company Multiemployer Plans required to be made by applicable Law or the terms
of the applicable Company Plan or Company Multiemployer Plan have been timely
made. Each Company Plan that is intended to be qualified under Section 401(a) of
the Code has timely received a favorable determination letter from the United
States Internal Revenue Service (“IRS”) which has not been revoked (or, in
either case, the Company has timely applied for same or will do so) and each
trust established in connection with any Company Plan which is intended to be
exempt from Federal income taxation under Section 501(a) of the Code has
received a determination letter from the IRS which has not been revoked that it
is so exempt, and, to the Company’s knowledge, no fact or event has occurred
since the date of such determination letter or letters from the IRS that would
reasonably be expected to materially adversely affect the qualified status of
any such Company Plan or the exempt status of any such trust. To the Company’s
knowledge, each Company Multiemployer Plan intended to be qualified under
Section 401(a) of the Code is so qualified.

 

(e)   Except as would not reasonably be expected to result in material
liability, neither the Company nor any of its ERISA Affiliates, and to the
Company’s knowledge no other person, has engaged in any transaction or acted or
failed to act in any

 

24

--------------------------------------------------------------------------------


 

manner that would subject the Company or any of its ERISA Affiliates to any
liability for breach of fiduciary duty under ERISA.

 

(f)    Except as would not reasonably be expected to result in material
liability, neither the Company nor any of its ERISA Affiliates and, to the
Company’s knowledge, no other person has engaged in any transaction in violation
of Section 406(a) or (b) of ERISA or Section 4975 of the Code for which no
exemption exists under Section 408 of ERISA or Section 4975(c) or (d) of the
Code.

 

(g)   As of the date hereof, (i) all of the stock options issued by the Company
that vest on or after January 1, 2005 were issued with an exercise price no less
than the fair market value of the underlying stock at the actual date of grant
or the Business Day immediately preceding the actual date of grant, (ii) no
shares of restricted Common Stock provide for a deferral opportunity beyond
vesting, and (iii) no restricted share units or other compensatory equity awards
issued by the Company constitute “nonqualified deferred compensation” within the
meaning of Section 409A(d)(1) of the Code.

 

(h)   Except as would not reasonably be expected to result in material
liability, the Company and its subsidiaries have no obligations, whether under
Company Plans, Company Multiemployer Plans or otherwise, to provide medical,
health or life insurance or any other welfare-type benefits for current or
future retired or terminated employees of the Company or its subsidiaries or
their spouses or dependents (other than in accordance with Part 6 of Title I of
ERISA or Code Section 4980B).

 

(i)    Each Company Plan that provides for “nonqualified deferred compensation”
within the meaning of Section 409A(d)(1) of the Code, and any award thereunder,
in each case that is subject to Section 409A of the Code, (i) has been operated
in compliance in all material respects with Section 409A of the Code since
January 1, 2005, based upon a good faith, reasonable interpretation of
Section 409A of the Code and the Treasury Regulations and other official
guidance issued thereunder, and (ii) has been maintained in compliance with
Section 409A of the Code and the final Treasury Regulations and all subsequent
official guidance issued thereunder.

 

SECTION 2.11. Compliance with Laws. Each of the Company and its subsidiaries is
operating its business in compliance with all applicable Laws (including any
zoning or building ordinance, code or approval), except to the extent any
noncompliance with such Laws has not had and would not reasonably be expected to
have a Material Adverse Effect. To the Company’s knowledge, neither the Company
nor any of its subsidiaries is being investigated with respect to, or is subject
to a pending threat to be charged with or given notice of any material violation
of, any applicable Law. All Permits required to conduct the business of the
Company and its subsidiaries as currently conducted have been obtained by one or
more of the Company or its subsidiaries and all such Permits are in full force
and effect and the business of the Company and its subsidiaries is being
operated in compliance therewith, except for such Permits the failure of which
to possess or be in full force and effect or to be complied with has not had and

 

25

--------------------------------------------------------------------------------


 

would not reasonably be expected to have a Material Adverse Effect (except that
this sentence shall not apply to any Permits which are covered by Section 2.06).

 

SECTION 2.12. SEC Reports and Company Financial Statements.  (a) The Company has
timely filed all forms, reports, schedules, statements and other documents
(including all exhibits) required to be filed by it with the SEC since
February 23, 2008 (the “SEC Reports”). The SEC Reports (i) were prepared in all
material respects in accordance with the requirements of the Exchange Act or the
Securities Act, as the case may be, and the rules and regulations of the SEC
thereunder, and (ii) did not at the time they were filed (or, in the case of a
registration statement, as of its most recent effective date) contain any untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary in order to make the statements made therein, in the
light of the circumstances under which they were made, not misleading. No
subsidiary of the Company is a registrant with the SEC.

 

(b)   Each of the consolidated financial statements (including, in each case,
any notes thereto) included or incorporated by reference in the SEC Reports
complied as to form in all material respects with applicable accounting
requirements and the published rules and regulations of the SEC with respect
thereto, was prepared in accordance with GAAP applied on a consistent basis
throughout the periods indicated (except as may be indicated in the notes
thereto) and fairly presented in all material respects the consolidated
financial position, results of operations and cash flows of the Company and its
consolidated subsidiaries as at the respective dates thereof and for the
respective periods indicated therein, except as otherwise noted therein.

 

(c)   Except as set forth on or reserved against in the consolidated balance
sheet of the Company and its consolidated subsidiaries as of February 28, 2009
included in the “Fiscal 2008 Annual Report to Stockholders” attached as an
exhibit to the Company’s Form 10-K for the year ended February 28, 2009
including the notes thereto, none of the Company or any of its consolidated
subsidiaries has any liabilities or obligations of any nature (whether accrued,
absolute, contingent or otherwise), except for liabilities or obligations
(i) incurred since February 28, 2009 in the ordinary course of business and
consistent with past practice, or (ii) that are less than $5,000,000 in the
aggregate.

 

(d)   Neither the Company nor any of its subsidiaries is a party to, or has any
commitment to become a party to, any joint venture, off-balance sheet
partnership or any similar Contract or arrangement (including any Contract
relating to any transaction or relationship between or among the Company and any
of its subsidiaries, on the one hand, and any unconsolidated affiliate of the
Company or any of its subsidiaries, including any structured finance, special
purpose or limited purpose entity or person, on the other hand, or any
“off-balance sheet arrangements” (as defined in Item 303(a) of Regulation S-K of
the SEC)), where the result, purpose or effect of such Contract is to avoid
disclosure of any material transaction involving, or material liabilities of,
the Company or any of its subsidiaries in the Company’s or such subsidiary’s
audited financial statements or other SEC Reports.

 

(e)   The audit committee of the Board of Directors of the Company (the

 

26

--------------------------------------------------------------------------------


 

“Board of Directors”) has established “whistleblower” procedures that meet the
requirements of Exchange Act Rule 1 0A-3. Neither the Company nor any subsidiary
has received any “complaints” (within the meaning of Exchange Act Rule 10A-3) in
respect of any accounting, internal accounting controls or auditing matters. To
the Company’s knowledge, no complaint seeking relief under Section 806 of SOX
has been filed with the United States Secretary of Labor and no employee has
threatened to file any such complaint.

 

(f)    The Company has made all certifications and statements required by
Sections 302 and 906 of SOX and the related rules and regulations promulgated
thereunder with respect to the SEC Reports. The Company and its subsidiaries
maintain a system of “disclosure controls and procedures” (as defined in Rule 1
3a- 15(e) of the Exchange Act) that is designed to ensure that information
required to be disclosed by the Company in reports that it files or submits
under the Exchange Act is, in all material respects, recorded, processed,
summarized and reported within the time periods specified in the SEC’s rules and
forms, including controls and procedures designed to ensure that such
information is accumulated and communicated to the Company’s management as
appropriate to allow timely decisions regarding required disclosure. Since
February 23, 2008, the Company and its subsidiaries have carried out evaluations
of the effectiveness of their disclosure controls and procedures as required by
Rule 13a-15 of the Exchange Act.

 

(g)   The Company and its subsidiaries maintain systems of “internal control
over financial reporting” (as defined in Rule 13a-15(f) of the Exchange Act)
that comply in all material respects with the requirements of the Exchange Act
and have been designed by, or under the supervision of, their respective
principal executive and principal financial officers, or persons performing
similar functions, to provide reasonable assurance regarding the reliability of
financial reporting and the preparation of financial statements for external
purposes in accordance with GAAP. Except as would not have a Material Adverse
Effect, the Company and its subsidiaries maintain internal accounting controls
sufficient to provide reasonable assurance that (i) transactions are executed in
accordance with management’s general or specific authorizations;
(ii) transactions are recorded as necessary to permit preparation of financial
statements in conformity with GAAP and to maintain asset accountability;
(iii) access to assets is permitted only in accordance with management’s general
or specific authorization; and (iv) the recorded accountability for assets is
compared with the existing assets at reasonable intervals and appropriate action
is taken with respect to any differences. The Company has disclosed, based on
its most recent evaluation prior to the date of this Agreement, to the Company’s
outside auditors and the audit committee of the Board of Directors (A) any
significant deficiencies and material weaknesses in the design or operation of
“internal control over financial reporting” (as defined in Rule 13a-15(f) of the
Exchange Act) that are reasonably likely to adversely affect the Company’s
ability to record, process, summarize and report financial information and
(B) any fraud, whether or not material, that involves management or other
employees who have a significant role in the Company’s internal controls over
financial reporting.

 

(h)   The Company is in material compliance in all material respects with
applicable requirements of SOX and applicable rules and regulations promulgated
by the

 

27

--------------------------------------------------------------------------------


 

SEC thereunder. To the Company’s knowledge, there is no reason that its outside
auditors and its chief executive officer and chief financial officer will not be
able to give the certifications and attestations required pursuant to the
rules and regulations adopted pursuant to Section 404 of SOX, without
qualification, when next due.

 

(i)    Except as disclosed in the Company’s Form 10-K for the year ended
February 28, 2009, none of the officers, directors, employees or related persons
(as defined in Regulation S-K Item 404) of the Company is presently a party to
any transaction with the Company or any of its subsidiaries that would be
required to be reported on Form 10-K by Item 13 thereof pursuant to Regulation
S-K Item 404 (other than for ordinary course services as employees, officers or
directors), including any contract, agreement or other arrangement providing for
the furnishing of services to or by, providing for rental of real or personal
property to or from, or otherwise requiring payments to or from any such
officer, director, employee or related person or, to the Company’s knowledge,
any corporation, partnership, trust or other entity in which any such officer,
director, employee or related person has a substantial interest or is an
officer, director, trustee or partner.

 

(j)    Except as disclosed in the Company’s Form 10-K for the year ended
February 28, 2009 and pursuant to the Ancillary Agreements, neither Tengelmann
nor any of its officers, directors, employees or affiliates is presently a party
to any transaction with the Company or any of its material subsidiaries,
including any contract, agreement or other arrangement providing for the
furnishing of services to or by, providing for rental of real or personal
property to or from, or otherwise requiring payments to or from Tengelmann or
any of its officers, directors, employees or affiliates or, to the Company’s
knowledge, any corporation, partnership, trust or other entity in which
Tengelmann or any of its officers, directors, employees or affiliates has a
substantial interest or is an officer, director, trustee or partner.

 

(k)   Except as disclosed in the Company’s Form 10-K for the year ended
February 28, 2009, neither the Company nor any of its subsidiaries has any
outstanding Indebtedness, other than intercompany loans (among wholly owned
subsidiaries) and other than Indebtedness incurred in the ordinary course of
business and consistent with past practice since February 28, 2009 in an
aggregate principal amount which does not exceed $5,000,000. Neither the Company
nor any of its material subsidiaries is, immediately prior to this Agreement, or
will be, at the time of the Closing after giving effect thereto, in Default in
the payment of any Indebtedness or in breach or Default under any Contract
evidencing or relating to its material Indebtedness, including the resolutions
adopted by the Pricing Committee of the Board of Directors on August 4, 1999,
relating to the Company’s 9 3/8% Senior Quarterly Interest Bonds due 2039, and
the exhibits thereto, or under any mortgage, deed of trust, security agreement
or lease to which it is a party.

 

SECTION 2.13. Absence of Certain Changes. Since February 28, 2009 through the
date hereof, there has not occurred any change, event or circumstance that has
had or would be reasonably expected to have a Material Adverse Effect. Except as
expressly contemplated by this Agreement or the Ancillary Agreements, since
February 28, 2009 through the date hereof, the Company and its subsidiaries have
conducted their business in the ordinary course generally consistent with past
practice in all material

 

28

--------------------------------------------------------------------------------


 

respects, and none of the Company or its subsidiaries has:

 

(a)   amended its Charter, By-Laws or other organizational documents;

 

(b)   adopted a plan or agreement of liquidation, dissolution, restructuring,
merger, consolidation, recapitalization or other reorganization;

 

(c)   (i) issued, sold, transferred or otherwise disposed of any shares of its
capital stock, Voting Debt of the Company or other voting securities or any
securities convertible into or exchangeable for any of the foregoing,
(ii) granted or issued any options, warrants, securities or rights that are
linked to the value of the Common Stock, or other rights to purchase or obtain
any shares of its capital stock or any of the foregoing or any “phantom” stock,
“phantom” stock rights, stock appreciation rights or stock-based performance
units, (iii) split, combined, subdivided or reclassified any shares of its
capital stock, (iv) declared, set aside or paid any dividend or other
distribution with respect to any shares of its capital stock or (v) redeemed,
purchased or otherwise acquired any shares of its capital stock or any rights,
warrants or options to acquire any such shares or effected any reduction in
capital, except (with respect to clauses (i) through (v) above) for:
(A) issuances of capital stock of the Company’s subsidiaries to the Company or a
wholly owned subsidiary of the Company, (B) issuances of shares of Common Stock
upon exercise of employee stock options or upon vesting of restricted stock
units or restricted stock or redemptions, purchases or other acquisitions of
capital stock in connection with net exercises or withholding with respect to
the foregoing, (C) grants made pursuant to Company Plans, (D) dividends or other
distributions by any subsidiary of the Company to the Company or a wholly owned
subsidiary of the Company and (E) issuances pursuant to any share lending
agreement, hedging agreement, and any other documents related thereto;

 

(d)   issued any note, bond or other debt security or right to acquire any debt
security, incurred or guaranteed any Indebtedness or entered into any “keep
well” or other agreement to maintain the financial condition of another person
or other arrangement having the economic effect of any of the foregoing, other
than (i) trade or standby letters of credit in the ordinary course of business;
(ii) in connection with new store openings or other actions in the ordinary
course of business; (iii) pursuant to any existing credit agreement and other
existing Contracts regarding other Indebtedness; (iv) issuances, incurrences or
guarantees by the Company to any wholly owned subsidiary of the Company or by a
subsidiary to the Company or any other wholly owned subsidiary of the Company;
(v) incurrences or guarantees of store leases; (vi) other guarantees required
under any agreements or commitments existing as of the date of this Agreement;
(vii) in connection with any equipment leases and capital leases; (viii) in
connection with any insurance premium financing in the ordinary course of
business generally consistent with past practice; or (ix) guarantees of any
Indebtedness permitted by the foregoing clauses (i) through (viii);

 

(e)   except as required under a Company Plan or Collective Bargaining Agreement
or in the ordinary course of business generally consistent with past practice,
(i) increased or accelerated the benefits under any Company Plan or Collective
Bargaining Agreement, (ii) increased the compensation or benefits payable to any
current or former director, officer, employee or consultant of the Company or
its subsidiaries,

 

29

--------------------------------------------------------------------------------


 

(iii) granted any rights to severance, change in control or termination pay to,
or entered into any employment, severance or change in control agreement or
arrangement with, any current or former director, officer, employee or
consultant of the Company or its subsidiaries, or (iv) taken any affirmative
action to amend or waive any performance or vesting criteria or accelerate
vesting, exercisability or funding under any Company Plan;

 

(f)    entered into or consummated any transaction involving the acquisition
(including, by merger, consolidation or acquisition of the business, stock or
all or substantially all of the assets or other business combination) of any
other person for consideration to such person in excess of $20,000,000 in the
aggregate (other than purchases of inventory or acquisitions of real property,
fixtures and equipment for the opening of any Facility in the ordinary course of
business generally consistent with past practice);

 

(g)   settled any Action or threatened any Action involving a payment by the
Company or any of its subsidiaries in excess of $1,000,000;

 

(h)   changed any of its material accounting policies or practices, except as
required as a result of a change in GAAP or the rules and regulations of the
SEC;

 

(i) (i) made, changed or revoked any material election in respect of Taxes,
(ii) adopted or changed any material accounting method in respect of Taxes,
(iii) entered into any Tax allocation agreement, Tax-sharing agreement, Tax
indemnity agreement or closing agreement, (iv) settled or compromised any
material claim, notice, audit report or assessment in respect of Taxes or
(v) surrendered any right to claim a material refund of Taxes; or

 

(j)    agreed or committed by Contract or otherwise to do any of the foregoing.

 

SECTION 2.14. Insurance. Each of the Company and its material subsidiaries
maintains, with reputable insurers or through self-insurance, insurance in such
amounts, including deductible arrangements, and of such a character as is
customary for companies engaged in the same or similar business. All policies of
title, fire, liability, casualty, business interruption, workers’ compensation
and other forms of insurance including directors and officers insurance held by
the Company and its subsidiaries as of the date hereof, are in full force and
effect in accordance with their terms. Neither the Company nor any of its
subsidiaries is in Default under any provisions of any such policy of insurance
and neither the Company nor any of its subsidiaries has received notice of
cancellation of any such insurance except as has not had and would not
reasonably be expected to have a Material Adverse Effect.

 

SECTION 2.15. Private Placement. Assuming that the representations of the
Investors and Tengelmann set forth in Articles III and V are true and correct,
the offer, sale, and issuance of the Shares in conformity with the terms of this
Agreement are exempt from the registration requirements of Section 5 of the
Securities Act, and applicable state securities laws.

 

30

--------------------------------------------------------------------------------


 

SECTION 2.16. Form S-3 Eligibility. The Company meets the eligibility
requirements of General Instruction I to Form S-3 promulgated under the
Securities Act.

 

SECTION 2.17. Listing and Maintenance Requirements. The Company has not, in the
12 months preceding the date hereof, received notice (written or oral) from any
Trading Market on which any of its securities is or has been listed or quoted to
the effect that the Company is not in compliance with the listing or maintenance
requirements of such Trading Market. The Company is in compliance with all such
listing and maintenance requirements.

 

SECTION 2.18. Registration Rights. The Company has not granted or agreed to
grant, and is not under any obligation to provide, any rights (including
“piggyback” registration rights) to register under the Securities Act any of its
presently outstanding securities or any of its securities that may be issued
subsequently, except for those contained in the Amended and Restated Stockholder
Agreement and the Amended and Restated Yucaipa Stockholder Agreement.

 

SECTION 2.19. No Restriction on the Ability to Pay Cash Dividends.  Except for
the ABL Credit Agreement, neither the Company nor any of its material
subsidiaries is a party to any contract, agreement, arrangement or other
understanding, oral or written, express or implied, and is not subject to any
provisions in its Charter or By-Laws or other governing documents or resolutions
of the Board of Directors, that could restrict, limit, prohibit or prevent the
Company’s ability to pay dividends in full in cash on the Shares in the amounts
contemplated by the Convertible Preferred Articles Supplementary.

 

SECTION 2.20. Inventories. Except as would not have a Material Adverse Effect,
all items of inventory reflected on the latest balance sheet included in the
Company’s SEC Reports (i) were acquired in the ordinary course of business
generally consistent with past practice and (ii) were usable and saleable in the
ordinary course of business generally consistent with past practice, except for
normal shrinkage, spoilage and obsolescence.

 

SECTION 2.21. Contracts. (a) Except as have not had or would not reasonably be
expected to have a Material Adverse Effect, (i) each Company Contract, assuming
such Company Contract is a legal, valid and binding obligation of and
enforceable against the other parties thereto in accordance with its terms,
constitutes a valid and binding obligation of the Company or the subsidiary of
the Company party thereto and is enforceable against the Company or such
subsidiary, except as limited by bankruptcy, insolvency, reorganization,
moratorium or other similar Laws affecting the enforcement of creditors’ rights
in general and subject to general principles of equity (regardless of whether
such enforceability is considered in a proceeding at law or in equity) and
(ii) each Company Contract, to the Company’s knowledge, is a valid, binding and
enforceable obligation of the other parties thereto, except as limited by
bankruptcy, insolvency, reorganization, moratorium or other similar Laws
affecting the enforcement of creditors’ rights in general and subject to general
principles of equity (regardless of whether such enforceability is considered in
a proceeding at law or in equity).

 

31

--------------------------------------------------------------------------------


 

(b)   Except as have not had or would not reasonably be expected to have a
Material Adverse Effect, none of the Company or its subsidiaries and, to the
Company’s knowledge, no other party to a Company Contract (other than any
Collective Bargaining Agreement) is in breach or Default under any Company
Contract (other than any Collective Bargaining Agreement). This subsection shall
not apply to any Contract evidencing Indebtedness, which is covered by
Section 2.12(k), or any Collective Bargaining Agreement, which is covered by
Section 2.02(b).

 

ARTICLE III

 

Representations and Warranties of the Investors

 

Each Investor and, as applicable, Tengelmann, severally but not jointly, hereby
represents and warrants to the Company, as of the date of this Agreement, as
follows:

 

SECTION 3.01. Corporate Status. Tengelmann is duly organized, validly existing
and in good standing under the Laws of the jurisdiction of its formation and has
all requisite power and authority to carry on its business as it is now being
conducted.

 

SECTION 3.02. Authorization; Noncontravention. (a) Authorization.  Each Investor
has the legal capacity and authority to execute and deliver this Agreement, to
perform its obligations hereunder and to consummate the transactions
contemplated hereby. Tengelmann has all necessary power and authority to execute
and deliver this Agreement and the Amended and Restated Stockholder Agreement,
to perform its obligations hereunder and thereunder and to consummate the
transactions contemplated hereby and thereby, including the authorization by the
Investors of the Investors’ Representative to take actions on their behalf as
set forth in Section 5.05 of this Agreement. The execution, delivery and
performance of this Agreement and the Amended and Restated Stockholder Agreement
and the consummation by such Investor, Tengelmann and the Investors’
Representative of the transactions contemplated hereby and thereby, including
the authorization by the Investors of the Investors’ Representative to take
actions on their behalf as set forth in Section 5.05 of this Agreement, have
been duly and validly authorized by all requisite action. This Agreement has
been duly executed and delivered by such Investor and the Investors’
Representative and (assuming due authorization, execution and delivery by the
Company) constitutes a valid and binding obligation of such Investor and the
Investors’ Representative, and the Amended and Restated Stockholder Agreement,
when executed and delivered by Tengelmann (assuming due authorization, execution
and delivery by the Company and any other parties thereto), will constitute a
valid and binding obligation of Tengelmann, enforceable against such Investor,
Tengelmann and the Investors’ Representative, as applicable, in accordance with
its terms, except as enforceability may be limited by bankruptcy, insolvency,
reorganization, moratorium and other similar Laws relating to or affecting
creditors’ rights generally or by general equitable principles (regardless of
whether such enforceability is considered in a proceeding in equity or at Law).

 

(b) No Conflict. The execution, delivery and performance by such Investor and
the Investors’ Representative of this Agreement and by Tengelmann of the

 

32

--------------------------------------------------------------------------------


 

Amended and Restated Stockholder Agreement do not, and the consummation of the
Offering and the other transactions contemplated hereby and thereby and
compliance with the provisions of this Agreement by the Investors and the
Investors’ Representative and the Amended and Restated Stockholder Agreement by
Tengelmann will not conflict with, or result in any Default under, or give rise
to a right of termination, cancellation or acceleration of any obligation or to
the loss of a benefit under, or result in the amendment of any term or provision
of or the creation of any Encumbrance upon any of the assets of such Investor,
Tengelmann or the Investors’ Representative under any provision of (i) the
certificate of incorporation or bylaws or any relevant organizational documents
of Tengelmann, (ii) any material Contract (with a party other than the Company)
to which any of the Investors, the Investors’ Representative or Tengelmann is a
party or by which any of the Investors’, the Investors’ Representative’s or
Tengelmann’ s assets are bound or (iii) any Law or Judgment, in each case
applicable to any of the Investors, the Investors’ Representative or Tengelmann
or their assets, other than, in the case of clauses (ii) or (iii), any such
conflicts, Defaults, rights, losses, amendments or Encumbrances that would not
reasonably be expected to materially impair or delay the ability of such
Investor, the Investors’ Representative or Tengelmann to perform its obligations
(if any) under this Agreement or, with respect to Tengelmann, the Amended and
Restated Stockholder Agreement, or carry out the transactions contemplated
hereby or thereby in accordance with the terms herein or therein. No material
Permit, order or authorization of, or registration, declaration or filing with,
or notice to, any Governmental Entity is required to be obtained or made by or
with respect to any of the Investors or the Investors’ Representative in
connection with the execution, delivery and performance of this Agreement, or
the Amended and Restated Stockholder Agreement by Tengelmann or the consummation
by such Investor, the Investors’ Representative or Tengelmann of the Offering or
the other transactions contemplated by this Agreement or, with respect to
Tengelmann, the Amended and Restated Stockholder Agreement, except for
compliance with and filings under the Exchange Act, the Securities Act, state
securities Laws or “blue-sky” laws and the rules and regulations of the NYSE.

 

SECTION 3.03. Securities Act. The Shares purchased by such Investor pursuant to
this Agreement are being acquired with a view to distribution to Tengelmann, and
such Investor shall not offer to sell or otherwise dispose of the Shares or the
Underlying Securities so acquired by it in violation of any of the registration
requirements of the Securities Act.

 

SECTION 3.04. Available Funds. The Investors have, or will have on or prior to
the Closing, sufficient funds in their possession to permit them to acquire and
pay for the Investor Shares to be purchased by them and to perform their
obligations under this Agreement.

 

SECTION 3.05. Ownership of Common Stock. As of the date of this Agreement, the
Investors and Tengelmann and their affiliates, taken together, are the
beneficial owners, as defined in Rule 1 3d-3 promulgated under the Exchange Act,
of no more than 24,080,115 shares of Common Stock.

 

33

--------------------------------------------------------------------------------


 

ARTICLE IV



Covenants

 

SECTION 4.01. Reasonable Best Efforts. (a) On the terms and subject to the
conditions and limitations of this Agreement, including the provisions
immediately below, each party shall use its reasonable best efforts to cause the
Closing to occur as promptly as practicable.

 

(b)     If any objections are asserted with respect to the Offering or the
transactions contemplated hereby under any Law or if any suit is instituted (or
threatened to be instituted) by any applicable Governmental Entity or any
private party challenging any of the transactions contemplated hereby as
violative of any Law or which would otherwise prevent, materially impede or
materially delay the consummation of the transactions contemplated hereby, each
party hereto shall promptly notify each of the other parties hereto and shall
use its reasonable best efforts to resolve any such objections or suits which,
in any case if not resolved, would reasonably be expected to prevent, materially
impede or materially delay the consummation of the Offering or the other
transactions contemplated hereby; provided that neither the Company nor any of
the Investors shall be required to sell, hold separate or otherwise dispose of
any of their respective assets or assets of their respective subsidiaries, or
conduct its business or the business of any of its subsidiaries, in a manner
which would resolve such objections or suits.

 

(c)   Nothing in this Section 4.01 shall require the Investors to agree to any
change to the terms of this Agreement, any Ancillary Agreements, the Company
By-Law Amendment, the Senior Secured Notes or the Senior Secured Notes Offering,
except, in the case of the Senior Secured Notes and the Senior Secured Notes
Offering only, for such changes that would not (absent a waiver) cause the
closing condition in Section 6.01(d) hereof to fail to be satisfied. In the
event the obligations set forth in this Section 4.01 require the Investors to
(i) make any payments of any money or incur any liability for fees, expenses or
otherwise to any Third Party (other than ordinary course fees to advisors that
would be incurred in connection with this Agreement absent the obligations in
this Section 4.01) or (ii) resolve objections or suits, litigate or dispute any
matter with a Third Party (other than Yucaipa or its affiliates), the Company
shall reimburse the Investors for all out-of-pocket costs and expenses
(including legal fees) associated therewith within 10 Business Days of receiving
a reasonably detailed invoice from the Investors’ Representative.

 

34

--------------------------------------------------------------------------------


 

SECTION 4.02. Fees and Expenses. (a) Upon the occurrence of the Closing, the
Company shall reimburse the Investors’ Representative for all reasonable Third
Party out-of-pocket costs and expenses incurred by the Investors, Tengelmann or
the Investors’ Representative or on the Investors’, Tengelmann’s or the
Investor’s Representative’s behalf in connection with this Agreement, the
Ancillary Agreements, the Offering and the transactions contemplated by this
Agreement and the Ancillary Agreements, including reasonable fees and expenses
of counsel of Tengelmann.

 

(b)   On the Closing Date, the Company shall pay the Investors’ Representative a
placement fee equal to $1,500,000.

 

(c)   On the Closing Date, the Company shall pay the Investors’ Representative a
transaction advisory fee of $1,000,000.

 

SECTION 4.03. NYSE. Promptly following the Closing, the Company shall apply to
cause the Underlying Securities with respect to the Investor Shares to be
approved for listing on the NYSE.

 

SECTION 4.04. Use of Proceeds. The net proceeds from the Offering, the Yucaipa
Initial Shares and the Senior Secured Notes Offering shall be used for general
corporate purposes.

 

SECTION 4.05. Conduct of Business. Except for matters set forth in Section 4.05
of the Company Disclosure Letter, otherwise contemplated by this Agreement
(including the Senior Notes Offering) or the Ancillary Agreements or as required
by applicable Law, without the prior written consent of the Investors, from the
date of this Agreement to the Closing Date, the Company shall not (i) conduct
its business other than in the ordinary course in all material respects and in
compliance in all material respects with applicable Law or (ii)take any action
that is intended to result in any condition in Article VI (other than 6.01(d) or
6.02(h)) not being satisfied.

 

ARTICLE V

 

Additional Agreements

 

SECTION 5.01. Publicity. The Company and the Investors shall, and the Investors
shall cause the Investors’ Representative to, communicate with each other and
cooperate with each other prior to any public disclosure of the transactions
contemplated by this Agreement. The Company, the Investors and the Investors’
Representative agree that no public release or announcement concerning the
transactions contemplated hereby or by the Ancillary Agreements shall be issued
by or as a result of the actions of any of them without the prior consent of the
other parties hereto, except as such release or announcement may be required by
Law or the rules and regulations of the NYSE, in which case the party required
to make the release or announcement shall consult with the other parties hereto
about, and allow the other parties hereto reasonable time (taking into account
the circumstances) to comment on, such release or announcement in advance of
such issuance.

 

35

--------------------------------------------------------------------------------


 

SECTION 5.02. Transfer Restrictions. The Investors and Tengelmann acknowledge
and agree that the Shares and the Underlying Securities (a) have not been
registered under the Securities Act or under any state securities laws, (b) will
be, when issued, restricted securities under the Securities Act and may not be
offered or sold except pursuant to an effective registration statement or an
available exemption from registration under the Securities Act and (c) shall be
subject to the restrictions on transfer set forth in the Amended and Restated
Stockholders Agreement.

 

SECTION 5.03. Purchase for Investment. Each Investor and Tengelmann (i) is
acquiring the Shares pursuant to an exemption from registration under the
Securities Act solely for investment with no present intention to distribute
them to any person in violation of the Securities Act or any applicable U.S.
state securities laws, (ii) has such knowledge and experience in financial and
business matters and in investments of this type that it is capable of
evaluating the merits and risks of the Offering and of making an informed
investment decision, has conducted a review of the business and affairs of the
Company that it considers sufficient and reasonable for purposes of purchasing
the Investor Shares and has been provided an opportunity to ask questions of and
receive answers from representatives of the Company concerning the terms and
conditions of this Agreement, the Ancillary Agreements and the purchase of the
Investor Shares, (iii) is able to bear the economic risk of the Offering and at
the present time is able to afford a complete loss of such investment and
(iv) with respect to Tengelmann, is an “institutional accredited investor” (as
that term is defined by Rule 501 under the Securities Act).

 

SECTION 5.04. Legend. The Investors agree that the Shares and Underlying
Securities will bear a legend substantially to the following effect and, in the
case of the Underlying Securities, with such modifications as may reasonably be
required:

 

“THE SECURITIES REPRESENTED BY THIS INSTRUMENT AND THE SECURITIES ISSUABLE UPON
CONVERSION OF SECURITIES REPRESENTED BY THIS INSTRUMENT HAVE NOT BEEN REGISTERED
UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR THE SECURITIES LAWS OF ANY
STATE AND MAY NOT BE TRANSFERRED, SOLD OR OTHERWISE DISPOSED OF EXCEPT WHILE A
REGISTRATION STATEMENT RELATING THERETO IS IN EFFECT UNDER SUCH ACT AND
APPLICABLE STATE SECURITIES LAWS OR PURSUANT TO AN EXEMPTION FROM REGISTRATION
UNDER SUCH ACT OR SUCH LAWS. THIS INSTRUMENT IS ISSUED PURSUANT TO AN INVESTMENT
AGREEMENT, DATED AS OF JULY 23, 2009, BY AND AMONG THE ISSUER OF THIS INSTRUMENT
AND THE INVESTORS AND THE INVESTORS’ REPRESENTATIVE REFERRED TO THEREIN AND AN
AMENDED AND RESTATED STOCKHOLDER AGREEMENT, DATED AS OF JULY , 2009, BY AND
AMONG THE ISSUER OF THIS INSTRUMENT AND THE INVESTORS AND THE INVESTORS’
REPRESENTATIVE REFERRED TO THEREIN. THE SECURITIES REPRESENTED BY THIS
INSTRUMENT AND THE SECURITIES ISSUABLE UPON CONVERSION OF SECURITIES REPRESENTED
BY THIS INSTRUMENT MAY NOT BE

 

36

--------------------------------------------------------------------------------


 

SOLD OR OTHERWISE TRANSFERRED EXCEPT IN COMPLIANCE WITH SAID AGREEMENTS. ANY
SALE OR OTHER TRANSFER NOT IN COMPLIANCE WITH SAID AGREEMENTS WILL BE VOID. THE
FOREGOING SUMMARY DOES NOT PURPORT TO BE COMPLETE AND IS SUBJECT TO AND
QUALIFIED IN ITS ENTIRETY BY REFERENCE TO SAID AGREEMENTS, COPIES OF WHICH WILL
BE SENT WITHOUT CHARGE TO EACH STOCKHOLDER WHO SO REQUESTS. SUCH REQUEST MUST BE
MADE TO THE SECRETARY OF THE COMPANY AT ITS PRINCIPAL OFFICE.

 

THE COMPANY IS AUTHORIZED TO ISSUE DIFFERENT CLASSES AND SERIES OF STOCK. THE
DESIGNATIONS AND ANY PREFERENCES, CONVERSION AND OTHER RIGHTS, VOTING POWERS,
RESTRICTIONS, LIMITATIONS AS TO DIVIDENDS, QUALIFICATIONS, AND TERMS AND
CONDITIONS OF REDEMPTION OF THE STOCK OF EACH CLASS AND SERIES OF STOCK AND THE
DIFFERENCES IN THE RELATIVE RIGHTS AND PREFERENCES FOR EACH CLASS AND SERIES OF
STOCK (AND THE AUTHORITY OF THE BOARD OF DIRECTORS TO DETERMINE THE RELATIVE
RIGHTS AND PREFERENCES OF FUTURE CLASSES AND SERIES OF STOCK) WILL BE FURNISHED
WITHOUT CHARGE TO EACH STOCKHOLDER WHO SO REQUESTS. SUCH REQUEST MUST BE MADE TO
THE SECRETARY OF THE COMPANY AT ITS PRINCIPAL OFFICE.”

 

SECTION 5.05. Investors’ Representative. The parties hereto acknowledge and
agree that Emil Capital Partners, LLC shall be the designated representative of
the Investors, or the Investors’ Representative, with the authority to make all
decisions and determinations and to take all actions (including giving consents
and waivers or agreeing to any amendments to this Agreement or to the
termination hereof) required or permitted hereunder on behalf of the Investors,
and any such action, decision or determination so made or taken shall be deemed
the action, decision or determination of the Investors, and any notice,
document, certificate or information required to be given, whether in writing or
otherwise, to any Investor shall be deemed so given if given to the Investors’
Representative and the Company shall be fully protected against liability in
relying on the actions of the Investors’ Representative as being authorized by
the Investors.

 

ARTICLE VI

 

Conditions Precedent

 

SECTION 6.01. Conditions to Each Party’s Obligation. The obligation of the
Investors to purchase and pay for the Investor Shares and the obligation of
Company to issue such Investor Shares to the Investors is subject to the
satisfaction or waiver on or prior to the Closing Date of the following
conditions:

 

(a) No Injunctions or Restraints. No Law or injunction enacted, entered,
promulgated, enforced or issued by any Governmental Entity preventing the

 

37

--------------------------------------------------------------------------------


 

consummation of the Offering or the transactions contemplated by the Ancillary
Agreements shall be in effect.

 

(b)   Amended and Restated Stockholder Agreement. The Company and Tengelmann
shall have duly authorized, executed and delivered the Amended and Restated
Stockholder Agreement.

 

(c)   Yucaipa Investment. The Yucaipa Investors, the Existing Investors and the
Investors’ Representative and the Company shall have entered into the Amended
and Restated Yucaipa Stockholder Agreement and the closing under the Yucaipa
Investment Agreement shall occur concurrently with, and be subject to, the
Closing hereunder and each of the Amended and Restated Yucaipa Stockholder
Agreement and the Yucaipa Investment Agreement shall be in the form delivered to
the Investors on the date hereof.

 

(d) Senior Secured Notes Offering. The Senior Secured Notes Offering in an
aggregate principal amount of at least $225,000,000 shall close prior to or
concurrently with the Offering, and the terms and conditions of the Senior
Secured Notes shall not be materially less favorable, in the aggregate, to the
Company or to the Investors, as holders of the Convertible Preferred Stock, than
the terms and conditions set forth in Section 6.01 of the Company Disclosure
Letter.

 

SECTION 6.02. Conditions to Obligation of the Investors. The obligation of the
Investors to purchase and pay for the Investor Shares is subject to the
satisfaction (or waiver by Tengelmann) on or prior to the Closing Date of the
following conditions:

 

(a)   Representations and Warranties. (i) The representations and warranties of
the Company contained in this Agreement (other than in Sections 2.02(a) and
2.03(a), which Sections shall be the subject of Section 6.02(a)(ii)) shall be
true and correct, without giving effect to any “materiality” or “Material
Adverse Effect” qualifications therein as of the date of this Agreement, except
to the extent that any failures of such representations and warranties to be so
true and correct, individually or in the aggregate, have not had a Material
Adverse Effect and (ii) the representations and warranties of the Company set
forth in Sections 2.02(a) and 2.03(a) shall be true and correct in all material
respects as of the date of this Agreement, except to the extent such
representations and warranties shall have been expressly made as of an earlier
date, in which case such representations and warranties shall have been true and
correct in all material respects as of such earlier date.

 

(b)   Performance of Covenants of the Company. The Company shall have performed
or complied in all material respects with all covenants contained in this
Agreement to be performed or complied with by the Company prior to or at the
Closing.

 

(c) Company Closing Certificate. The Investors shall have received a certificate
signed by the chief executive officer or the chief financial officer of the
Company on behalf of the Company, dated as of the Closing Date, to the effect
that the conditions set forth in Sections 6.02(a) and 6.02(b) have been
satisfied (the “Company

 

38

--------------------------------------------------------------------------------


 

Closing Certificate”).

 

(d)   Opinion of Counsel. The Investors shall have received (i) an opinion dated
as of the Closing Date of counsel to the Company, substantially in the form
attached hereto as Exhibit C and (ii) an opinion dated as of the Closing Date of
Maryland counsel to the Company, substantially in the form attached hereto as
Exhibit D.

 

(e)   Articles Supplementary. The Company shall have filed the Convertible
Preferred Articles Supplementary with the State Department of Assessments and
Taxation of the State of Maryland and the State Department of Assessments and
Taxation of the State of Maryland shall have accepted the Convertible Preferred
Articles Supplementary for record.

 

(f)    Board of Directors. The Board of Directors shall have taken all actions
necessary and appropriate to permit Christian Wilhelm Erich Haub, Dr. Andreas
Guldin, John D. Barline and Dr. Jens.-Jurgen Bockel to be elected to the Board
effective immediately upon delivery of a written consent to such effect to the
holders of the Investor Shares following the Closing.

 

(g)   Company By-Laws Amendment. The Company shall have adopted the Company
By-Laws Amendment.

 

(h) Senior Secured Notes Offering. The Senior Secured Notes Offering in an
aggregate principal amount of at least $225,000,000 shall close prior to or
concurrently with the Offering, and (in addition to and without limitation of
the closing condition in Section 6.01(d)), the terms and conditions of such
Senior Secured Notes described in Section 6.02 of the Company Disclosure Letter
shall not be changed without Investors prior written consent (which may be
withheld in the Investors’ sole discretion).

 

SECTION 6.03. Conditions to Obligation of the Company. The obligation of the
Company to sell the Investor Shares is subject to the satisfaction (or waiver by
the Company) on or prior to the Closing Date of the following conditions:

 

(a)   Representations and Warranties. The representations and warranties of the
Investors, the Investors’ Representative and Tengelmann made in this Agreement
and the Ancillary Agreements shall be true and correct in all material respects
as of the date of this Agreement, except to the extent such representations and
warranties expressly relate to an earlier date, in which case such
representations and warranties shall be true and correct in all material
respects as of such earlier date.

 

(b)   Performance of Covenants of the Investors and Tengelmann. The Investors,
the Investors’ Representative and Tengelmann shall have performed or complied in
all material respects with all covenants contained in this Agreement to be
performed or complied with by the Investors, Investors’ Representative and
Tengelmann prior to or at the Closing.

 

39

--------------------------------------------------------------------------------


 

(c) Investor Closing Certificates. The Company shall have received from each
Investor a certificate, signed by the Investors’ Representative on behalf of
such Investor, dated as of the Closing Date, to the effect that the conditions
set forth in Sections 6.03(a) and 6.03(b) have been satisfied (the “Investor
Closing Certificates”).

 

SECTION 6.04. Satisfaction of Sections 6.01(d) and 6.01(h). If the Company
provides one Business Day advance written notice of the pricing of the Senior
Secured Notes Offering, the Investors’ Representative shall cooperate in good
faith with the Company on the pricing date, including to make available
representatives authorized to evaluate whether the “description of the notes”
from the offering memorandum for the Senior Secured Notes Offering satisfies the
conditions set forth in Sections 6.01(d) and 6.01(h). If on the pricing date,
the Investors’ Representative delivers a written notice agreeing that the
conditions in Sections 6.01(d) and 6.01(h) have been satisfied, then such
conditions shall irrevocably be deemed to be satisfied upon the Closing of the
Offering so long as the terms of the Senior Secured Notes at Closing of the
Offering are the same as the “description of the notes” from the offering
memorandum.

 

SECTION 6.05. Frustration of Closing Condition. No party to this Agreement may
rely on the failure of any condition set forth in this Article VI to be
satisfied if such failure was caused by such party’s failure to cooperate or to
use its reasonable best efforts to cause the Closing to occur, as required by
Section 4.02.

 

ARTICLE VII

 

Termination

 

SECTION 7.01. Termination. (a) Notwithstanding anything to the contrary in this
Agreement, this Agreement may be terminated and the Offering and the other
transactions contemplated by this Agreement abandoned at any time prior to the
Closing upon written notice (other than in the case of Section 7.01
(a)(i) below) from the terminating party to the non-terminating party specifying
the subsection of this Section 7.01 to which such termination is effected:

 

(i)      by mutual written consent of the Company and the Investors;

 

(ii)     by the Company, if any of the conditions set forth in Section 6.01 or
6.03 shall have become incapable of fulfillment, and shall not have been waived
by the Company;

 

(iii)    by the Investors, if any of the conditions set forth in Section 6.01 or
Section 6.02 shall have become incapable of fulfillment, and shall not have been
waived by the Investors;

 

(iv)    by the Company or the Investors, if the Yucaipa Investment Agreement is
terminated; or

 

(v)     by the Company or the Investors, if the Closing does not occur on or
prior to August 14, 2009;

 

provided, however, that the right to terminate this Agreement under the
foregoing clauses

 

40

--------------------------------------------------------------------------------


 

(ii), (iii) and (v) of this Section 7.01(a) shall not be available to any party
whose action or failure to act in violation of this Agreement has been a
principal cause of, or resulted in, the event or circumstance giving rise to the
right to terminate this Agreement.

 

(b) If this Agreement is terminated pursuant to Section 7.01 (a)(ii) (except as
a result of a material breach by the Investors), Section 7.01 (a)(iii),
Section 7.01 (iv) or Section 7.01(v), then the Company shall pay and reimburse
the Investors’ Representative for all reasonable Third Party out-of-pocket costs
and expenses incurred by the Investors, the Investors’ Representative or
Tengelmann or on the Investors’, the Investors’ Representative’s or Tengelmann’s
behalf in connection with this Agreement, the Ancillary Agreements, the Offering
and the transactions contemplated by this Agreement and the Ancillary
Agreements. Payment of such fees and expenses shall be made by the Company to
the Investors’ Representative (by wire transfer of immediately available funds
to an account designated by the Investors’ Representative) not later than two
Business Days after delivery to the Company by the Investors’ Representative of
a notice of demand for payment.

 

SECTION 7.02. Survival of Representations. Except as set forth below, the
representations and warranties of the parties contained in this Agreement and in
any document delivered in connection herewith shall not survive the Closing
Date. The representations and warranties contained in the first sentence of
Section 2.13 and Sections 2.02(b), 2.12, 2.15, 2.16, 2.17, 2.18, 2.19 and
3.02(b) shall survive until the first anniversary of the Closing Date. The
representations and warranties contained in Sections 2.02(a), 2.03 and
3.02(a) shall survive indefinitely.

 

ARTICLE VIII

 

General Provisions

 

SECTION 8.01. Amendments and Waivers. This Agreement may not be amended except
by an instrument in writing signed on behalf of each of the parties hereto.
Except as otherwise provided in this Agreement, any failure of any party to
comply with any obligation, covenant, agreement or condition herein may be
waived by the party entitled to the benefits thereof only by a written
instrument signed by the party granting such waiver, but such waiver shall not
operate as a waiver of, or estoppel with respect to, any subsequent or other
failure. The failure of any party to this Agreement to assert any of its rights
under this Agreement or otherwise shall not constitute a waiver of such rights.

 

SECTION 8.02. Assignment. This Agreement and the rights and obligations
hereunder shall not be assignable or transferable by any party without the prior
written consent of the other parties hereto. Notwithstanding the foregoing,
(a) each Tengelmann Partner may assign its right to purchase the Investor Shares
to a controlled affiliate of such Tengelmann Partner or Tengelmann; provided
that the representations and warranties of such Tengelmann Partner made in this
Agreement and the Ancillary Agreements shall be true and correct in all material
respects as if given by such controlled affiliate or Tengelmann and such
controlled affiliate shall become party to this Agreement and the Amended and
Restated Stockholder Agreement by execution of a

 

41

--------------------------------------------------------------------------------


 

joinder hereto or thereto, and each such controlled affiliate shall constitute a
“Tengelmann Partner” for purposes hereunder as if it were a “Tengelmann Partner”
as of the date hereof, and (b) each Tengelmann Partner may assign its rights
hereunder by way of security; provided, however, that no assignment shall limit
or affect the assignor’s obligations hereunder. Any attempted assignment in
violation of this Section 8.02 shall be void.

 

SECTION 8.03. No Third-Party Beneficiaries. This Agreement is for the sole
benefit of the parties hereto and their permitted assigns and nothing herein
expressed or implied shall give or be construed to give to any person, other
than the parties hereto and such permitted assigns, any legal or equitable
rights hereunder.

 

SECTION 8.04. Notices. All notices or other communications required or permitted
to be given hereunder shall be in writing and shall be delivered by hand or sent
by facsimile or sent, postage prepaid, by registered, certified or express mail
or overnight courier service and shall be deemed given when received, as
follows:

 

if to the Investors, Tengelmann or the Investors’ Representative,

 

Tengelmann Warenhandelsgesellschaft KG
Wissollstrasse 5-43

D-45478 Mülheimandor Ruhr

 

Attention: Mr. Christian Haub
Dr. Frank Hartmann

 

with a copy to (which shall not constitute notice to any Investor, Tengelmann or
the Investors’ Representative):

 

Cravath, Swaine & Moore LLP

825 Eighth Avenue

New York, New York 10019

Attention: Sarkis Jebejian, Esq.
LizabethAnn Eisen, Esq.; and

 

if to the Company;

 

The Great Atlantic & Pacific Tea Company, Inc.
Two Paragon Drive

Montvale, New Jersey 07645

Attention: Allan Richards, Esq.

 

with copies to (which shall not constitute notice to the Company):

 

Akin Gump Strauss Hauer & Feld LLP
One Bryant Park

 

New York, New York 10036
Attention: Patrick J. Dooley, Esq.,

 

42

--------------------------------------------------------------------------------


 

and

 

Cahill Gordon & Reindel LLP
80 Pine Street

New York, New York 10005

Attention: Kenneth W. Orce, Esq.
John Schuster, Esq.

 

SECTION 8.05. Interpretation; Exhibits and Schedules; Certain Definitions. The
headings contained in this Agreement, in any Exhibit or Schedule hereto and in
the table of contents to this Agreement are for reference purposes only and
shall not affect in any way the meaning or interpretation of this Agreement. The
term “or” is not exclusive. All Exhibits and Schedules annexed hereto or
referred to herein are hereby incorporated in and made a part of this Agreement
as if set forth in full herein. Any capitalized terms used in any Schedule or
Exhibit but not otherwise defined therein shall have the meaning as defined in
this Agreement. When a reference is made in this Agreement to a Section,
Exhibit or Schedule, such reference shall be to a Section of, or an Exhibit or
Schedule to, this Agreement unless otherwise indicated.

 

For all purposes hereof:

 

“ABL Credit Agreement” means the Company’s five-year amended and restated
asset-based senior secured revolving credit agreement, dated as of December 27,
2007 among the Company, the other borrowers and the lenders party thereto, Bank
of America, N.A., as administrative agent and collateral agent, and Banc of
America Securities LLC, as lead arranger (as amended prior to the date hereof).

 

“Action” means any action, cause of action, claim, prosecution, investigation,
suit, litigation, grievance, arbitration or other proceeding, whether civil,
criminal or administrative, at Law or in equity, by or before any Governmental
Entity.

 

“affiliate” of any person means another person that directly or indirectly,
through one or more intermediaries, controls, is controlled by, or is under
common control with, such first person. A person shall be deemed to control
another person if such first person possesses, directly or indirectly, the power
to direct, or cause the direction of, the management and policies of such other
person, whether through the ownership of voting securities, by contract or
otherwise.

 

“By-Laws” means the By-Laws of the Company, as amended and restated on
January 17, 2008.

 

“Business Day” means any day, other than a Saturday, Sunday or a day on which
banks or national securities exchanges located in New York shall be authorized
by Law to close.

 

“Capital Lease Obligations” means the obligations of the Company and its
subsidiaries on a consolidated basis to pay rent or other amounts under a lease
of (or other agreement conveying the right to use) real and/or personal property
which obligations are required to be classified and accounted for as a capital
lease on a

 

43

--------------------------------------------------------------------------------


 

consolidated balance sheet of the Company and its subsidiaries under GAAP
(including Statement of Financial Accounting Standards No. 13 of the Financial
Accounting Standards Board, as amended) and, for purposes of this Agreement, the
amount of such obligations shall be the capitalized amount of such obligations,
determined in accordance with GAAP (including such Statement No. 13).

 

“Charter” means the Articles of Amendment and Restatement of the Articles of
Incorporation of the Company accepted for record by the State Department of
Assessments and Taxation of the State of Maryland on July 1, 2008.

 

“ChaseMellon Warrants” means the warrants issued by Pathmark Stores, Inc.
pursuant to the Warrant Agreement dated as of September 19, 2000 between
Pathmark Stores, Inc. and ChaseMellon Shareholder Services, LLC, and assumed by
the Company.

 

“Code” means the Internal Revenue Code, as amended, and the rules and
regulations promulgated thereunder.

 

“Collective Bargaining Agreement” means any collective bargaining agreement or
any other labor-related agreement with any labor union or labor organization to
which the Company or any of its subsidiaries is a party.

 

“Company By-Laws Amendment” means the amendments to the By-Laws as adopted by
66.67% of the directors then serving on the Board of Directors, to implement the
provisions set forth in Sections 2.01, 2.04 and 8.01 of the Amended and Restated
Stockholder Agreement and Sections 2.01, 2.05 and 8.01 of the Amended and
Restated Yucaipa Stockholder Agreement, to provide the Maryland Control Share
Acquisition Act (Section 3-701, et seq. of the MGCL) shall not apply to the
Investors or Tengelmann or any of their respective affiliates and any other
amendments to the By-Laws required to implement the transactions contemplated
hereby or by the Ancillary Agreements.

 

“Company Contract” means, collectively, the following Contracts to which the
Company or any of its subsidiaries is a party or by which any of its or their
respective assets are bound:

 

(i)   any Contract evidencing Indebtedness over $5,000,000;

 

(ii)   any Collective Bargaining Agreement;

 

(iii)  any partnership or joint venture Contract;

 

(iv)  any “material contract” (as such term is defined in Item 601(b)(10) of
Regulation S-K of the SEC);

 

(v) any Contract which contains any non-compete or exclusivity provisions with
respect to any line of business or geographic area with respect to the Company
or its subsidiaries, or which restricts the conduct of any line of business by
the Company or its subsidiaries or any geographic area in which the Company or
any of its subsidiaries may conduct business, in each case in any material
respect;

 

44

--------------------------------------------------------------------------------


 

(vi)  any Contract providing for capital expenditures or the acquisition or
construction of fixed assets which requires payments by any of the Company or
its subsidiaries in excess of $3,000,000 in any year;

 

(vii)   any Contract for the sale or other transfer of Owned Real Property or
other material tangible assets having a fair market value in excess of
$3,000,000 that has not yet been consummated, other than sales of inventory in
the ordinary course of business generally consistent with past practice;

 

(viii)   any Contract with an affiliate of the Company or any officer, director,
employee or related persons (as defined in Regulation S-K Item 404) of the
Company;

 

(ix)    any distribution, supply, vendor, inventory purchase, sales agency or
advertising Contract (other than purchase orders entered into in the ordinary
course of business generally consistent with past practice) involving annual
expenditures by any of the Company or its subsidiaries in excess of $5,000,000
which is not cancelable (without giving rise to any penalty or additional
liability or cost) within one year;

 

(x)  (A) any other Contract (excluding Company Leases), not otherwise covered by
clauses (i) through (x) of this definition of “Company Contract”, that requires
payments by the Company or its subsidiaries in excess of $5,000,000 during any
one year and (B) is not cancelable on 90 days, or less notice; and

 

(xi) any written commitment (including any letter of intent or memorandum of
understanding) to enter into any agreement of the type described in clauses
(i) through (x) of this definition of “Company Contract”.

 

“Company Plans” means all employee benefit plans (as defined in Section 3(3) of
the Employee Retirement Income Security Act of 1974, as amended (“ERISA”)) and
all bonus, incentive, stock option, stock purchase, restricted stock, phantom
stock or other stock-based compensation, deferred compensation, medical, life
insurance, disability, fringe benefit, supplemental executive retirement,
severance or other compensation or benefit plans, programs, policies, practices,
trusts or arrangements, and all employment, termination, severance, change in
control, compensation or other Contracts or agreements, to which the Company or
any of its subsidiaries or ERISA Affiliates is a party, or which are sponsored,
maintained or contributed to by the Company or any of its subsidiaries or ERISA
Affiliates or as to which the Company or any of its subsidiaries or ERISA
Affiliates has any liability and any material Contracts, arrangements,
agreements, policies, practices or understandings between the Company or any of
its ERISA Affiliates and any current or former employee, director or consultant
of the Company or of any of its subsidiaries, including any Contracts,
arrangements or understandings relating to a change in control of the Company;
provided, however, that the term “Company Plans” shall exclude any plan that is
a multiemployer plan as defined in Section 3(37) or 4001(a)(3) of ERISA.

 

“Contract” means any contract, agreement, commitment, lease, purchase order,
license, mortgage, indenture, supplemental indenture, line of credit, note,
bond, loan, credit agreement, capital lease, sale/leaseback arrangement,
concession agreement,

 

45

--------------------------------------------------------------------------------


 

franchise agreement or other instrument, including all amendments, supplements,
exhibits and attachments thereto.

 

“Convertible Notes” means the Company’s 5.125% Convertible Senior Notes due 2011
and the 6.75% Convertible Senior Notes due 2012.

 

“Copyrights” means all rights in a work of authorship and all copyrights
(including all registrations and applications to register the same).

 

“Default” means in violation of, or in default under (or, with or without the
giving of notice or lapse of time, or both, would be in default) according to
the terms of the relevant document or agreement.

 

“DOJ” means the United States Department of Justice.

 

“Encumbrance” means any lien, encumbrance, security interest, pledge, mortgage,
hypothecation, charge, restriction on transfer of title, adverse claim, title
retention agreement of any nature or kind, or other encumbrance, except for any
restrictions arising under any applicable securities Laws or pursuant to the
Amended and Restated Stockholder Agreement or the Amended and Restated Yucaipa
Stockholder Agreement.

 

“Environment” means ambient air, indoor air, surface water, groundwater and
surface and subsurface strata and natural resources such as wetlands, flora and
fauna.

 

“Environmental Law” means any Law and the common law relating to (i) pollution
or the protection of the Environment, (ii) the protection of human health and
safety as it pertains to Hazardous Materials or (iii) the generation, handling,
use, presence, treatment, transport, storage, disposal or Release of any
Hazardous Materials.

 

“ERISA Affiliate” means any trade or business, whether or not incorporated,
which together with the Company would be deemed a “single employer” within the
meaning of Section 414(b), (c) or (m) of the Code or Section 4001(b)(1) of
ERISA.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

 

“Facilities” means any store, office, plant or warehouse owned or leased by the
Company or any of its subsidiaries.

 

“FTC” means the United States Federal Trade Commission.

 

“GAAP” means generally accepted accounting principles in the United States of
America as in effect from time to time.

 

“Governmental Entity” means any domestic or foreign, transnational, national,
Federal, state, municipal or local government, or any other domestic or foreign
governmental, regulatory or administrative authority, or any agency, board,
department,

 

46

--------------------------------------------------------------------------------


 

commission, court, tribunal or instrumentality thereof.

 

“Hazardous Materials” means any pollutant, contaminant, waste, chemical,
compound, substance or material, including any petroleum or petroleum product or
by-product, asbestos-containing material, urea formaldehyde foam insulation, and
mold, regulated under any Environmental Law.

 

“HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as
amended, and the rules and regulations promulgated thereunder.

 

“including” means including, without limitation.

 

“Indebtedness” means, with respect to any person, without duplication:
(i) (A) indebtedness for borrowed money, (B) all obligations of such person
evidenced by bonds, debentures, notes or similar instruments, (C) all
obligations of such person under interest rate or currency hedging transactions
(valued at the termination value thereof), (D) all letters of credit issued for
the account of such person and (E) obligations of such person to pay rent or
other amounts under any lease of real property or personal property, which
obligations are required to be classified as capital leases in accordance with
GAAP; (ii) indebtedness for borrowed money of any other person guaranteed,
directly or indirectly, in any manner by such person; and (iii) indebtedness of
the type described in clause (i) above secured by any Encumbrance upon property
owned by such person, even though such person has not in any manner become
liable for the payment of such indebtedness; provided, however, that
Indebtedness shall not be deemed to include (i) any accounts payable or trade
payables incurred in the ordinary course of business of such person, or (ii) any
intercompany indebtedness between any person and any wholly owned subsidiary of
such person or between any wholly owned subsidiaries of such person.

 

“Intellectual Property” means all Trademarks, Patents, Copyrights, Trade
Secrets, service marks, service mark rights, computer programs, moral rights and
the benefits of any waivers of moral rights and any other proprietary
intellectual property rights.

 

“Judgment” means any applicable judgment, order or decree of any Governmental
Entity.

 

“knowledge of the Company” or “to the Company’s knowledge” means the actual
knowledge of the particular fact in question by the individuals set forth in
Section 9.05 of the Company Disclosure Letter.

 

47

--------------------------------------------------------------------------------


 

“Labor Laws” means any applicable Law relating to employment standards, employee
rights, health and safety, labor relations, workplace safety and insurance or
pay equity.

 

“Laws” means any applicable statute, code, rule, regulation, ordinance,
Judgment, or other pronouncement of any Governmental Entity.

 

“Material Adverse Effect” means any change, event or circumstance that,
individually or in the aggregate with all other changes, events and
circumstances, has had a material adverse effect on the business, results of
operations or financial condition of the Company and its subsidiaries, taken as
a whole, other than any change, event or circumstance arising out of:
(a) general economic (including changes in prevailing interest rates, credit
availability and liquidity, currency exchange rates, and price levels or trading
volumes in the United States or foreign securities markets), legal, regulatory
or political conditions in the United States of America or geographic regions in
which the Company and its subsidiaries operate; (b) conditions generally
affecting the industries in which the Company and its subsidiaries operate;
(c) the announcement, pendency or consummation of the Offering or the other
transactions contemplated hereby or by the Ancillary Agreements; (d) any change
in the market price or trading volume of the Common Stock in and of itself (but
not any change, event or circumstance that may be underlying such decrease to
the extent that such change, event or circumstance would otherwise constitute a
Material Adverse Effect); (e) any changes in the securities markets generally,
or in the credit markets, any downgrades in the credit markets, or adverse
credit events resulting in deterioration in the credit markets generally or in
respect of the customers of the Company; (f) the commencement or escalation of a
war or armed hostilities or the occurrence of acts of terrorism or sabotage;
(g) earthquakes, hurricanes or other natural disasters; (h) compliance with the
requirements of changes in Law, GAAP or other accounting requirements or any
interpretation thereof; (i) any failure by the Company to meet published revenue
or earnings projections (but not any change, event or circumstance that may be
underlying such failure to the extent that such change, event or circumstance
would otherwise constitute a Material Adverse Effect); (j) any adverse effect on
the Company under Section 382 of the Code resulting from an “ownership change”
of the Company as defined in Section 3 82(g) of the Code or (k) any legal claims
or other proceedings made by any of the Company’s stockholders or debtholders
arising out of or related to the Offering.

 

“NYSE” means the New York Stock Exchange.

 

“Patents” means all patents, patent rights and patent applications, including
divisions, continuations, continuations-in-part, reissues, re-examinations and
all extensions thereof.

 

“Permits” means, collectively, all applicable consents, approvals, permits,
orders, authorizations, licenses and registrations from Governmental Entities.

 

“Permitted Encumbrances” means: (i) mechanics’, carriers’, workers’, repairers’,
materialmen’s, warehousemen’s, construction and other Encumbrances arising or
incurred in the ordinary course of business and not yet due and payable or being

 

48

--------------------------------------------------------------------------------


 

contested in good faith by appropriate proceedings; (ii) Encumbrances for Taxes,
utilities and other governmental charges that, in each case, are not yet due or
payable, are being contested in good faith by appropriate proceedings or may
thereafter be paid without giving rise to any material penalty or material
additional cost or liability; (iii) matters of record or registered Encumbrances
affecting title to any owned or leased real property of a person and its
subsidiaries; (iv) requirements and restrictions of zoning, building and other
applicable Laws and municipal by-laws, and development, site plan, subdivision
or other agreements with municipalities that do not individually or in the
aggregate materially and adversely affect the use of the owned or leased real
property of a person and its subsidiaries affected thereby as currently used in
the business of such person and its subsidiaries; (v) statutory Encumbrances of
landlords for amounts not yet due and payable; (vi) Encumbrances arising under
conditional sales Contracts and equipment leases with third parties entered into
in the ordinary course of business generally consistent with past practice;
(vii) defects, irregularities or imperfections of title and other Encumbrances
which, individually or in the aggregate, do not materially impair the continued
use (in a manner generally consistent with current use in the business of the
person and its subsidiaries) of the asset or property to which they relate; and
(viii) with respect to the Company and its subsidiaries, Encumbrances arising
under the ABL Credit Agreement.

 

“person” means any individual, firm, corporation, partnership, limited liability
company, trust, joint venture, Governmental Entity or other entity.

 

“Real Property” means, collectively, the Owned Real Properties, the Company
Leases and the Company Tenant Leases.

 

“Registered Intellectual Property” means all (i) registered trademarks and
service marks and applications therefor, (ii) registered copyrights and
applications therefor, (iii) issued patents and patent applications and
(iv) domain names, in each case, that are owned by the Company or any of its
subsidiaries and are material to the conduct of the business of the Company and
its subsidiaries.

 

“Release” means any spilling, leaking, pumping, emitting, emptying, discharging,
injecting, escaping, leaching, migrating, dumping or disposing of Hazardous
Materials (including the abandonment or discarding of barrels, containers or
other closed receptacles containing Hazardous Materials) into or through the
Environment or into or out of any real property, including the movement of
Hazardous Materials through or in the air, soil, surface water, groundwater or
property.

 

“SEC” means the Securities and Exchange Commission.

 

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

 

“Series B Yucaipa Warrants” means the 6,965,858 warrants, exercisable at $32.40,
issued by the Company on December 3, 2007.

 

“SOX” means the Sarbanes-Oxley Act of 2002.

 

49

--------------------------------------------------------------------------------


 

“subsidiary” of any person means, on any date, any person (i) the accounts of
which would be consolidated with and into those of the first person in such
person’s consolidated financial statements if such financial statement were
prepared in accordance with GAAP or (ii) of which (A) securities or other
ownership interests representing more than 50% of the equity or (B) an amount of
the voting securities, other voting ownership or voting partnership interests of
which is sufficient to elect at least a majority of its board of directors or
other governing body (or, if there are no such voting interests, 50% or more of
the equity interests of which) is owned, directly or indirectly, controlled or
held by such first person or by one or more subsidiaries of such first person.

 

“Tax” means any foreign, Federal, state or local income, sales and use, excise,
franchise, real and personal property, gross receipt, capital stock, production,
business and occupation, disability, estimated, employment, payroll, severance
or withholding tax or other tax, duty, fee, impost, levy, assessment or charge
imposed by any taxing authority, and any interest or penalties and other
additions to tax related thereto.

 

“Tax Returns” means any return, report, declaration, information return or other
document required to be filed with any Tax authority with respect to Taxes,
including any amendments thereof.

 

“Third Party” means any person other than the Company, the Investors, the
Investors’ Representative or Tengelmann or any of their respective affiliates.

 

“Trade Secrets” means all proprietary, confidential information, formulas,
processes, data, know-how, devices or compilations of information used in a
business that confer a competitive advantage over those in similar businesses
who do not possess them or know how to use them.

 

“Trademarks” means all trademarks, trademark rights, trade names, trade name
rights, brands, logos, trade dress, business names and Internet domain names,
together with the goodwill associated with any of the foregoing and all
registrations and applications for registration of the foregoing.

 

“Trading Market” means whichever of the New York Stock Exchange, the American
Stock Exchange, the NASDAQ Global Select Market, the NASDAQ Global Market, the
NASDAQ Capital Market or OTC Bulletin Board on which the relevant security of
the Company is listed or quoted for trading on the date in question.

 

“Voting Debt” means bonds, debentures, notes or other debt securities having the
right to vote (or convertible into, or exchangeable for, securities having the
right to vote) generally in the election of directors of the Company or other
matters on which holders of the Common Stock may vote.

 

50

--------------------------------------------------------------------------------


 

“Voting Stock” of any person means securities having the right to vote generally
in any election of directors or comparable governing persons of any such person.

 

SECTION 8.06. Counterparts. This Agreement may be executed in one or more
counterparts, all of which shall be considered one and the same agreement, and
shall become effective when one or more such counterparts have been signed by
each of the parties hereto and delivered to the other parties hereto.

 

SECTION 8.07. Entire Agreement. This Agreement, the Ancillary Agreements and the
Confidentiality Agreement, along with the Company Disclosure Letter, the
Schedules and the Exhibits thereto, contain the entire agreement and
understanding among the parties hereto with respect to the subject matter hereof
and supersede all prior agreements and understandings relating to such subject
matter. None of the parties shall be liable or bound to any other party in any
manner by any representations, warranties or covenants relating to such subject
matter except as specifically set forth herein or in the Ancillary Agreements or
the Confidentiality Agreement.

 

SECTION 8.08. Severability. If any provision of this Agreement (or any portion
thereof) or the application of any such provision (or any portion thereof) to
any person or circumstance shall be held invalid, illegal or unenforceable in
any respect by a court of competent jurisdiction, such invalidity, illegality or
unenforceability shall not affect any other provision hereof (or the remaining
portion thereof) or the application of such provision to any other persons or
circumstances.

 

SECTION 8.09. Consent to Jurisdiction. Each party irrevocably submits to the
exclusive jurisdiction of (a) the Supreme Court of the State of New York, New
York County and (b) the United States District Court for the Southern District
of New York, for the purposes of any suit, action or other proceeding arising
out of this Agreement, any Ancillary Agreement or any transaction contemplated
hereby or thereby. Each party agrees to commence any such action, suit or
proceeding either in the United States District Court for the Southern District
of New York or, if such suit, action or other proceeding may not be brought in
such court for jurisdictional reasons, in the Supreme Court of the State of New
York, New York County. Each party further agrees that service of any process,
summons, notice or document by U.S. registered mail to such party’s respective
address set forth above shall be effective service of process for any action,
suit or proceeding in New York with respect to any matters to which it has
submitted to jurisdiction in this Section 8.09. Each party irrevocably and
unconditionally waives any objection to the laying of venue of any action, suit
or proceeding arising out of this Agreement, any Ancillary Agreement or the
transactions contemplated hereby and thereby in (i) the Supreme Court of the
State of New York, New York County, or (ii) the United States District Court for
the Southern District of New York, and hereby and thereby further irrevocably
and unconditionally waives and agrees not to plead or claim in any such court
that any such action, suit or proceeding brought in any such court has been
brought in an inconvenient forum.

 

SECTION 8.10. Governing Law. This Agreement shall be governed by

 

51

--------------------------------------------------------------------------------


 

and construed in accordance with the laws of the State of New York, regardless
of the laws that might otherwise govern under applicable principles of conflicts
of laws thereof.

 

SECTION 8.11. Waiver of Jury Trial. Each party hereby waives, to the fullest
extent permitted by applicable Law, any right it may have to a trial by jury in
respect to any litigation directly or indirectly arising out of, under or in
connection with this Agreement, any Ancillary Agreement or any transaction
contemplated hereby or thereby. Each party (a) certifies that no representative,
agent or attorney of any other party has represented, expressly or otherwise,
that such other party would not, in the event of litigation, seek to enforce the
foregoing waiver and (b) acknowledges that it and the other parties hereto have
been induced to enter into this Agreement and the Ancillary Agreements, as
applicable, by, among other things, the mutual waivers and certifications in
this Section 8.11.

 

SECTION 8.12. No Personal Liability of Partners, Directors, Officers, 
Owners, Etc. No director, officer, employee, incorporator, stockholder, managing
member, member, general partner, limited partner, principal or other agent of
Tengelmann (other than the Investors) shall have any liability for any
obligations of the Investors or Tengelmann under this Agreement or for any claim
based on, in respect of, or by reason of, the obligations of the Investors or
Tengelmann hereunder. The Company waives and releases all such liability. This
waiver and release is a material inducement to the Investors’ entry into this
Agreement.

 

SECTION 8.13. Rights of Holders. Each party to this Agreement shall have the
absolute right to exercise or refrain from exercising any right or rights that
such party may have by reason of this Agreement, including, without limitation,
the right to consent to the waiver or modification of any obligation under this
Agreement, and such party shall not incur any liability to any other party or
other holder of any securities of the Company as a result of exercising or
refraining from exercising any such right or rights.

 

SECTION 8.14. Adjustment in Share Numbers and Prices. In the event of any stock
split, subdivision, dividend or distribution payable in shares of Common Stock
(or other securities or rights convertible into or entitling the holder thereof
to receive directly or indirectly shares of Common Stock), combination or other
similar recapitalization or event occurring after the date hereof, each
reference in this Agreement and the Ancillary Agreements to a number of shares
or a price per share shall be amended to appropriately account for such event.

 

52

--------------------------------------------------------------------------------


 

[Signature page to follow.]

 

53

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company, the Investors, Tengelmann (solely for the
purposes of Articles In and V of this Agreement) and the Investors’
Representative (solely for purposes of Section 5.05 of this Agreement) have duly
executed this Agreement as of the date first written above.

 

 

 

ERIVAN KARL HAUB,

 

 

 

 

 

[g36891mo11i001.jpg]

 

 

 

By:

Christian Wilhelm Erich Haub

 

Attorney-in-Fact

 

 

 

[g36891mo11i002.jpg]

 

 

 

By:

Christian Wilhelm Erich Haub

 

Attorney-in-Fact

 

 

 

 

 

THE GREAT ATLANTIC & PACIFIC TEA COMPANY, INC.,

 

 

 

by

 

 

/s/ Allan Richards

 

 

Name:

 

 

Title:

 

54

--------------------------------------------------------------------------------


 

 

Solely for the Purposes of Articles III and V of this Agreement

 

 

 

 

 

 

 

 

TENGELMANN WARENHANDELSGESELLSCHAFT KG,

 

 

 

 

 

by Tengelmami Verwaltungs-und Beteiligungs GmbH, as Managing Partner

 

 

 

 

 

[g36891mo11i003.jpg]

 

 

55

--------------------------------------------------------------------------------


 

 

Solely for the Purposes of Section 5.05 of this Agreement

 

 

 

 

 

Emil Capital Partners, LLC, as Investors’ Representative

 

 

 

 

by

[g36891mo11i004.jpg]

 

 

me: Dr. Andreas Guldin

 

 

Ale: C A Executive Officer

 

 

56

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Convertible Preferred Stock Articles Supplementary

 

--------------------------------------------------------------------------------


 

ARTICLES SUPPLEMENTARY

 

OF

 

8% CUMULATIVE CONVERTIBLE PREFERRED STOCK
SERIES A-T, A-Y, B-T AND B-Y

 

OF

 

THE GREAT ATLANTIC & PACIFIC TEA COMPANY, INC.

 

--------------------------------------------------------------------------------

 

Pursuant to Section 2-208(b) of
the Maryland General Corporation Law

 

--------------------------------------------------------------------------------

 

The Great Atlantic & Pacific Tea Company, Inc., a Maryland corporation (the
“Company”), hereby certifies that:

 

FIRST: The charter of the Company (as amended, corrected or supplemented from
time to time, the “Charter”) authorizes the issuance of up to three million
(3,000,000) shares of preferred stock, without par value per share.

 

SECOND: The Charter expressly grants to the Board of Directors of the Company
(the “Board of Directors”) the authority to provide for the issuance of the
shares of preferred stock in series, and to establish from time to time the
number of shares to be included in each such series and to fix the designation,
powers, preferences and rights of the shares of each such series and the
qualifications, limitations or restrictions thereof.

 

THIRD: Pursuant to the authority conferred upon the Board of Directors by
Section VI of the Charter, the Board of Directors, by action duly taken on
July 23, 2009, adopted resolutions authorizing the classification, issuance and
sale of up to 1,400,000 shares of the Company’s preferred stock as described
herein.

 

FOURTH: Therefore, pursuant to the authority of the Board of Directors under the
authority conferred upon it by the Charter and by action duly taken pursuant
thereto, the Board of Directors does hereby establish, create, authorize,
classify and provide for the issue of four separate series of preferred stock
having the following designation, voting powers, preferences, conversion and
other rights, qualifications, limitations as to dividends, terms and conditions
of redemption and restrictions:

 

Section 1. Designation.

 

The designation of the series of preferred stock shall be “8% Cumulative
Convertible Preferred Stock, Series A-T” (the “Series A-T Convertible Preferred
Stock”), “8% Cumulative Convertible Preferred Stock, Series A-Y” (the
“Series A-Y Convertible Preferred Stock” and, together with the Series A-T
Convertible Preferred Stock, the “Series A Convertible Preferred Stock”), “8%
Cumulative Convertible Preferred Stock, Series B-T” (the “Series B-T Convertible
Preferred Stock”) and “8% Cumulative Convertible Preferred Stock, Series B-Y”
(the “Series B-Y Convertible Preferred Stock” and, together with the Series B-T
Convertible Preferred Stock, the “Series  B Convertible Preferred Stock”). The
Series A Convertible Preferred Stock and the Series B Convertible Preferred
Stock are together referred to as the “Convertible Preferred Stock”. The
Convertible Preferred Stock will rank equally with Parity Stock, if any, with
respect to the payment of dividends and in the distribution of assets in the
event of any voluntary or involuntary liquidation, dissolution or winding up of
the affairs of the Company, and will rank senior to Junior Stock and junior to
Senior Stock, if any, with respect to the payment of dividends and/or in the
distribution of assets in the event of any voluntary or involuntary liquidation,
dissolution or winding up of the affairs of the Company, as applicable.

 

58

--------------------------------------------------------------------------------


 

The Convertible Preferred Stock initially issued to the Tengelmann Parties shall
be issued as Series A-T Convertible Preferred Stock, and the Convertible
Preferred Stock initially issued to the Yucaipa Parties shall be issued as
Series A-Y Convertible Preferred Stock. Each share of Series A-T Convertible
Preferred Stock shall automatically convert into one share of Series B-T
Convertible Preferred Stock upon a sale or other transfer of such share of
Series A-T Convertible Preferred Stock to a Person other than a Tengelmann
Party; provided that if the Conversion Stockholder Approval has been obtained,
each share of Series A-T Convertible Preferred Stock shall automatically convert
into one share of Series A-Y Convertible Preferred Stock upon a sale or other
transfer of such share of Series A-T Convertible Preferred Stock to a Yucaipa
Party. Each share of Series A-Y Convertible Preferred Stock shall automatically
convert into one share of Series B-Y Convertible Preferred Stock upon a sale or
other transfer of such share of Series A-Y Convertible Preferred Stock to a
Person other than a Yucaipa Party; provided  that each share of Series A-Y
Convertible Preferred Stock shall automatically convert into one share of
Series A-T Convertible Preferred Stock upon a sale or other transfer of such
share of Series A-Y Convertible Preferred Stock to a Tengelmann Party.

 

Section 2. Number of Shares.

 

The number of authorized shares of Convertible Preferred Stock shall be
1,400,000, which shall consist of 350,000 shares of Series A-T Convertible
Preferred Stock, 350,000 shares of Series A-Y Convertible Preferred Stock,
350,000 shares of Series B-T Convertible Preferred Stock and 350,000 shares of
Series B-Y Convertible Preferred Stock. That number may from time to time be
increased (but not in excess of the total number of authorized shares of
preferred stock as set forth in the Charter which remain unissued) or decreased
(but not below the number of shares of Convertible Preferred Stock then
outstanding plus the number of shares of Convertible Preferred Stock issuable
upon the exercise of options or rights then outstanding) by further resolution
duly adopted by the Board of Directors or any duly authorized committee thereof
and by the filing of articles supplementary with and the acceptance for record
of such articles supplementary by the State Department of Assessments and
Taxation of Maryland pursuant to the provisions of the MGCL, stating that such
increase or reduction, as the case may be, has been so authorized. The Company
shall have the authority to issue fractional shares of Convertible Preferred
Stock.

 

Section 3. Definitions. As used herein with respect to Convertible Preferred
Stock:

 

“ABL Credit Agreement” means the Company’s five-year amended and restated
asset-based senior secured revolving credit agreement, dated as of December 27,
2007, among the Company, the other borrowers party thereto and the lenders party
thereto, Bank of America, N.A., as administrative agent and collateral agent,
and Banc of America Securities LLC, as lead arranger, as in effect on the Issue
Date or as amended thereafter.

 

“Additional Shares” has the meaning set forth in Section 11(a).

 

An “Affiliate” of any Person means another Person that directly, or indirectly
through one or more intermediaries, controls, or is controlled by, or is under
common control with, such first Person.

 

“Amended and Restated Tengelmann Stockholder Agreement” means the Amended and
Restated Tengelmann Stockholder Agreement, dated as of the date hereof, between
the Company and Tengelmann.

 

“Amended and Restated Yucaipa Stockholder Agreement” means the Amended and
Restated Yucaipa Stockholder Agreement, dated as of the date hereof, among the
Company and Yucaipa.

 

“Applicable Rate” means, with respect to any Dividend Period, (i) the Base Rate
in connection with any dividends paid in cash and (ii) the Base Rate plus 1.50%
per annum in connection with any dividend paid pursuant to the Convertible
Preferred Stock PIK Dividend Provision.

 

“Applicable Series A Board Representation Entitlement” means the Series A-T
Board Representation Entitlement or Series A-Y Board Representation Entitlement,
as applicable.

 

59

--------------------------------------------------------------------------------


 

“Applicable Series A Convertible Preferred Stock” means Series A-T Convertible
Preferred Stock or Series A-Y Convertible Preferred Stock, as applicable.

 

“Applicable Series A Holders” means the Series A-T Holders or the Series A-Y
Holders, as applicable.

 

“Applicable Series A Preferred Director” means a Series A Preferred Director
elected by the Series A-T Holders or the Series A-Y Holders, as applicable.

 

“Authorized Capital Stock Charter Amendment Approval” means the approval of an
amendment to the Charter increasing the number of authorized shares of Common
Stock by up to 100,000,000 shares by the affirmative vote of holders entitled to
cast two-thirds of the votes entitled to be cast on the matter.

 

“Base Rate” means 8.00% per annum.

 

“Beneficial Owner” and words of similar import have the meaning assigned to such
terms in Rule 13d-3 promulgated under the Exchange Act; provided, however, that
for purposes of any calculation of Tengelmann Percentage Interest, Yucaipa
Percentage Interest or Voting Power, such terms have the meaning assigned them
in Rule 13d-3 promulgated under the Exchange Act as in effect on the Issue Date,
but without reference to whether or not an Equity Security is exercisable or
convertible for Voting Stock in less than 60 days.

 

“Board of Directors” has the meaning set forth in the recitals above.

 

“Business Combination”, with respect to any Person, means any of the following:
(i) the sale, lease, transfer, conveyance or other disposition (other than by
way of merger or consolidation) of all or substantially all of the assets of
such Person and its subsidiaries, taken as a whole, to any other Person or
(ii) any transaction (including any merger or consolidation) the consummation of
which would result in any other Person (or, in the case of a merger or
consolidation, the shareholders of such other Person) becoming, directly or
indirectly, the Beneficial Owner of more than 50% of the Voting Stock and/or
Equity Securities (other than debt securities) of such Person (measured in the
case of Voting Stock by Voting Power rather than number of shares).

 

“Business Day” means any day in which banks are not required or authorized by
law to close in New York, New York.

 

“Capital Stock” of any Person means any and all shares, interests,
participations or other equivalents (however designated) of capital stock of
such Person and all warrants or options to acquire such capital stock.

 

“cash” means U.S. legal tender.

 

“Certificated Common Stock” has the meaning set forth in Section 24(b).

 

“Certificated Preferred Stock” has the meaning set forth in Section 24(a).

 

“Certificated Security” has the meaning set forth in Section 24(b).

 

“Charter” has the meaning set forth in the recitals above.

 

“Closing Price” of the Common Stock on any date means the closing sale price per
share (or, if no closing sale price is reported, the average of the bid and
asked prices or, if more than one in either case, the average of the average bid
and the average asked prices) on such date as reported by The New York Stock
Exchange or, if the shares of Common Stock are not reported by The New York
Stock Exchange, in composite transactions for the principal U.S. national or
regional securities exchange (including The Nasdaq Stock Market) on which the
Common Stock is traded. If the Common Stock is not listed for trading on a U.S.
national or regional securities exchange on the relevant date, the Closing Price
will be the last quoted bid price for the Common Stock in the over-the-counter

 

60

--------------------------------------------------------------------------------


 

market on the relevant date as reported by the Pink Sheets LLC or similar
organization. If the Common Stock is not so quoted, the Closing Price will be
the average of the mid-point of the last bid and asked prices for the Common
Stock on the relevant date from each of at least three independent nationally
recognized investment banking firms selected by the Company for this purpose.

 

“Common Stock” means the common stock of the Company, par value $1.00 per share,
or any other shares of the capital stock of the Company into which such shares
of common stock shall be reclassified or changed.

 

“Company” has the meaning set forth in the recitals above.

 

“Constituent Person” has the meaning set forth in Section 14(a).

 

“Continuing Director” means a director who either was a member of the Board of
Directors on the Issue Date or who becomes a member of the Board of Directors
subsequent to the Issue Date and whose appointment, election or nomination for
election by the Company’s stockholders is duly approved by a majority of the
members of the Board of Directors at the time of such approval (either by
specific vote or by approval of the proxy statement issued by the Company on
behalf of the Board of Directors in which such individual is named as nominee
for director) who were either members of the Board of Directors on the Issue
Date or whose appointment, election or nomination for election was previously so
approved.

 

“Conversion Agent” means the Transfer Agent acting in its capacity as conversion
agent for the Convertible Preferred Stock, and its successors and assigns.

 

“Conversion Date” has the meaning set forth in Section 8(d).

 

“Conversion Notice” has the meaning set forth in Section 8(d).

 

“Conversion Price” at any time means, for each share of Convertible Preferred
Stock, a dollar amount equal to $1,000 (the Liquidation Preference) divided by
the Conversion Rate (resulting initially in a Conversion Price of approximately
$5.00).

 

“Conversion Rate” means, for each share of Convertible Preferred Stock, 200
shares of Common Stock, subject to adjustment as set forth herein.

 

“Conversion Stockholder Approval” means the approval, as required pursuant to
New York Stock Exchange Rule 312, of (x) the shares of Convertible Preferred
Stock when voting together with the Common Stock becoming entitled to cast the
full number of votes on an as-converted basis and (y) the issuance of the full
amount of Common Stock upon the exercise of conversion rights of the Convertible
Preferred Stock, in each case by the affirmative vote of holders of a majority
of the votes present and entitled to vote at the stockholders’ meeting duly
called, noticed and convened for such purpose, at which the total votes cast
represent over 50% in interest of all Voting Stock entitled to vote on such
proposal.

 

“Conversion Stockholder Approval Default” has the meaning set forth in
Section 4(d)(ii).



“Convertible Preferred Stock” has the meaning set forth in Section 1.

 

“Convertible Preferred Stock PIK Dividend Provision” has the meaning set forth
in Section 4(a).

 

“Dividend Payment Date” has the meaning set forth in Section 4(a).

 

“Dividend Period” has the meaning set forth in Section 4(a).

 

“Dividend Record Date” has the meaning set forth in Section 4(a).

 

61

--------------------------------------------------------------------------------


 

“Equity Security” means (i) any common stock or other Voting Stock; (ii) any
securities convertible into or exchangeable for common stock or other Voting
Stock; or (iii) any options, rights or warrants (or any similar securities) to
acquire common stock or other Voting Stock.

 

“Ex-Dividend Date” means the first date upon which a sale of the Common Stock
does not automatically transfer the right to receive the relevant distribution
from the seller of the Common Stock to its buyer.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Exchange Property” has the meaning set forth in Section 14(a).

 

“Fundamental Change” means the occurrence of any of the following events after
the date hereof:

 

(i)   a “person” or “group” (each within the meaning of Section 1 3(d)(3) of the
Exchange Act), other than a Permitted Holder, has become the direct or indirect
Beneficial Owner of shares of Common Stock representing more than 50% of the
total voting power in the aggregate of classes of the Company’s Capital Stock
entitled to vote generally in the election of directors; provided that a
transaction covered under (iii)(A) below where no person or group other than a
Permitted Holder becomes the direct or indirect Beneficial Owner of Common Stock
representing more than 50% of the total voting power of the Company’s Capital
Stock entitled to vote generally in the election of directors of the ultimate
parent company of the continuing, surviving or successor company shall not
constitute a Fundamental Change for purposes of this clause (i); or

 

(ii)   the first day on which a majority of the members of the Board of
Directors does not consist of Continuing Directors; or

 

(iii) a consolidation, merger or binding share exchange, any conveyance,
transfer, sale, lease or other disposition of all or substantially all of the
Company’s assets to another Person or any recapitalization, reclassification or
other transaction in which all or substantially all of the Common Stock is
exchanged for or converted into cash, securities or other property, other than:

 

(A)  any transaction pursuant to which holders of the Company’s Capital Stock
immediately prior to the transaction have the entitlement to exercise, directly
or indirectly, 50% or more of the total voting power of all shares of Capital
Stock entitled to vote generally in elections of directors of the continuing or
surviving or successor Person immediately after giving effect to such
transaction, so long as the continuing or surviving or successor Person is a
publicly reporting company whose common stock trades on a U.S. national or
regional securities exchange (including The Nasdaq Stock Market) and the shares
of preferred stock are convertible into such publicly traded common stock of
such entity; or

 

(B)   any consolidation, merger, share exchange, conveyance, transfer, sale,
lease or other disposition of assets or similar transaction solely for the
purpose of changing the Company’s jurisdiction of incorporation and resulting in
a reclassification, conversion or exchange of outstanding Common Stock, if at
all, solely into common stock, ordinary shares, American Depositary Shares or
depositary receipts or other certificates representing common equity interests
of the surviving entity or a direct or indirect parent of the surviving entity;
or

 

(C) any consolidation or merger with or into any of the Company’s subsidiaries,
so long as such merger or consolidation is not part of a plan or a series of
transactions designed to or having the effect of merging or consolidating with
any Person that is not a subsidiary of the Company in a transaction that would
otherwise be deemed a Fundamental Change by reason of this clause (iii); or

 

(iv) a Termination of Trading; or

 

62

--------------------------------------------------------------------------------


 

(v) the Company, within the meaning of Title 11 of the U.S. Code or any similar
federal or state law for the relief of debtors, (A) commences a voluntary case,
(B) consents to the entry of an order for relief against it in an involuntary
case, (C) consents to the appointment of a custodian of it for all or
substantially all of its property or (D) makes a general assignment for the
benefit of its creditors.

 

“Fundamental Change Effective Date” has the meaning set forth in Section 11(b).

 

“Fundamental Change Notice” has the meaning set forth in Section 9(b).

 

“Fundamental Change Notice Date” has the meaning set forth in Section 9(b).

 

“Fundamental Change Repurchase Date” has the meaning set forth in Section 9(a).

 

“Fundamental Change Repurchase Notice” has the meaning set forth in
Section 9(c).

 

“Fundamental Change Repurchase Price” has the meaning set forth in Section 9(a).

 

“Holder” means the Person in whose name the shares of the Convertible Preferred
Stock are registered, which may be treated by the Company, Transfer Agent,
Registrar, paying agent and Conversion Agent as the true and lawful owner of the
shares of Convertible Preferred Stock for the purpose of making payment and
settling the related conversions and for all other purposes.

 

“Independent Director” means a director of the Company who qualifies as an
“independent director” of the Company under (a) New York Stock Exchange
Rule 303A.02 (or any successor provision thereto) or (b) if the Company is not
listed on the New York Stock Exchange, any comparable rule or regulation of the
primary stock exchange or quotation system on which the Common Stock is listed
or quoted.

 

“Issue Date” means the date on which the Convertible Preferred Stock is
originally issued by the Company.

 

“Junior Stock” means the Common Stock and any other class or series of stock of
the Company now existing or hereafter authorized over which Convertible
Preferred Stock has preference or priority in the payment of dividends or in the
distribution of assets on any voluntary or involuntary liquidation, dissolution
or winding up of the affairs of the Company.

 

“Liquidation Preference” means $1,000 per share of Convertible Preferred Stock.

 

“Listed Common Equity” has the meaning set forth in Section 11(a).

 

“Make-Whole Fundamental Change” has the meaning set forth in Section 11(a).

 

“Market Disruption Event” means the occurrence or existence for more than one
half-hour period in the aggregate on any scheduled Trading Day for the Common
Stock of any suspension or limitation imposed on trading (by reason of movements
in price exceeding limits permitted by The New York Stock Exchange or another
U.S. national or regional securities exchange (including The Nasdaq Stock
Market) on which the Common Stock is traded or otherwise) in the Common Stock or
in any options, contracts or future contracts relating to the Common Stock, and
such suspension or limitation occurs or exists at any time before 1:00 p.m. (New
York City time) on such day.

 

“Maturity Date” means August 1, 2016.

 

“Merger” means the transaction pursuant to which the Company acquired Pathmark
Stores, Inc.

 

“MGCL” means the Maryland General Corporation Law, codified in Md. Code Ann.,
Corps. & Ass’ns, Titles 1-3, as may be in effect from time to time.

 

63

--------------------------------------------------------------------------------


 

“Nonpayment” has the meaning set forth in Section 1 5(d)(i).

 

“Nonpayment Preferred Director” has the meaning set forth in Section 1 5(d)(i).

 

“Officer” means the Chief Executive Officer, the Chairman, the Chief
Administrative Officer, any Vice Chairman, the Chief Financial Officer, the
Controller, the Chief Accounting Officer, the Treasurer and Head of Corporate
Finance, any Assistant Treasurer, the General Counsel and Corporate Secretary
and any Assistant Secretary of the Company.

 

“Officers’ Certificate” means a certificate signed (i) by the Chief Executive
Officer, the Chairman, the Chief Administrative Officer, any Vice Chairman, the
Chief Financial Officer, the Controller or the Chief Accounting Officer and
(ii) by the Treasurer and Head of Corporate Finance, any Assistant Treasurer,
the General Counsel and Corporate Secretary or any Assistant Secretary of the
Company, and delivered to the Conversion Agent.

 

“Parity Stock” means any class or series of stock of the Company now existing or
hereafter authorized that ranks equally with the Convertible Preferred Stock in
the payment of dividends and in the distribution of assets on any liquidation,
dissolution or winding up of the affairs of the Company.

 

“Permitted Holder” means any of the Tengelmann Parties and the Yucaipa Parties.

 

“Person” means any individual, firm, corporation, partnership, limited
partnership, company, limited liability company, trust, joint venture,
association, unincorporated organization, syndicate or other entity, or any
transnational, Federal, state, local or foreign government, or any court of
competent jurisdiction, administrative agency or commission or other
governmental authority or instrumentality, domestic or foreign, or any U.S.
national or regional securities exchange (including The Nasdaq Stock Market) on
which the Common Stock is traded.

 

“Pro Rata Repurchase” means any purchase of all or a portion of the shares of
Common Stock by the Company or any Affiliate pursuant to (A) any tender offer or
exchange offer subject to Section 13(e) or 14(e) of the Exchange Act or
Regulation 14E promulgated thereunder or (B) any other offer available to
substantially all holders of Common Stock, in the case of both (A) and (B),
whether for cash, shares of Capital Stock, other securities of the Company,
evidences of indebtedness of the Company or any other Person or any other
property (including shares of Capital Stock, other securities or evidences of
indebtedness of a subsidiary), or any combination thereof.

 

“Record Date” has the meaning set forth in Section 13(m).

 

“Registrar” means the Transfer Agent acting in its capacity as registrar for the
Convertible Preferred Stock, and its successors and assigns.

 

“Reorganization Event” has the meaning set forth in Section 14(a).

 

“Restricted Common Stock Legend” has the meaning set forth in Section 24(b).

 

“Restricted Preferred Stock Legend” has the meaning set forth in Section 24(a).

 

“Restricted Stock Legend” has the meaning set forth in Section 24(b).

 

“SEC” means the U.S. Securities and Exchange Commission.

 

“Securities” has the meaning set forth in Section 24(c)(i).

 

“Securities Act” has the meaning set forth in Section 24(c)(i).

 

“Senior Secured Notes” means the second-lien senior secured notes issued by the
Company on the Issue Date.

 

64

--------------------------------------------------------------------------------


 

“Senior Stock” means any class or series of stock of the Company now existing or
hereafter authorized which has preference or priority over the Convertible
Preferred Stock as to the payment of dividends or in the distribution of assets
on any voluntary or involuntary liquidation, dissolution or winding up of the
Company.

 

“Series A Convertible Preferred Stock” has the meaning set forth in Section 1.

 

“Series A Holder” means a Holder of Series A Preferred Stock.

 

“Series A Preferred Director” has the meaning set forth in Section 1 5(b)(i).

 

“Series A-T Board Representation Entitlement” means zero directors, except, from
and after the Issue Date and to, but not including, the Maturity Date, for so
long as the Tengelmann Percentage Interest is, and has been continuously since
the Issue Date, at least 10%, that number of directors equal to the product of
the total number of Company directorships (including vacancies) at such time and
the Tengelmann Percentage Interest at such time (rounded to the nearest whole
number); provided, however, that so long as the Series A-Y Board Representation
Entitlement equals two directors, if the calculation set forth above would
result in a number of directors equal to five, then the Series A-T Board
Representation Entitlement shall mean four directors.

 

“Series A-T Convertible Preferred Stock” has the meaning set forth in Section 1.

 

“Series A-T Holder” means a Holder of Series A-T Preferred Stock.

 

“Series A-Y Board Representation Entitlement” means zero directors, except, from
and after the Issue Date and to, but not including, the Maturity Date, (i) two
directors (at least one of whom would qualify as an Independent Director) so
long as the Yucaipa Percentage Interest is, and has been continuously since the
Issue Date, at least 20% or (ii) one director (who would qualify as an
Independent Director) so long as the Yucaipa Percentage Interest is less than
20% and has been continuously since the Issue Date at least 10%.

 

“Series A-Y Convertible Preferred Stock” has the meaning set forth in Section 1.

 

“Series A-Y Holder” means a Holder of Series A-Y Preferred Stock.

 

“Series B Convertible Preferred Stock” has the meaning set forth in Section 1.

 

“Series B-T Convertible Preferred Stock” has the meaning set forth in Section 1.

 

“Series B-Y Convertible Preferred Stock” has the meaning set forth in Section 1.

 

“Share Price” has the meaning set forth in Section 11(b).

 

“Special Voting Parity Stock” has the meaning set forth in Section 1 5(d)(i).

 

“Spin-Off” has the meaning set forth in Section 13(c).

 

“Tengelmann” means Tengelmann Warenhandelsgesellschaft, a partnership organized
under the laws of the Federal Republic of Germany.

 

“Tengelmann Parties” means (1) Tengelmann, (2) each controlled Affiliate of
Tengelmann, (3) each partner of Tengelmann and the respective members of their
immediate families and (4) any trust, corporation, partnership or other entity,
the beneficiaries, stockholders, partners, owners or Persons beneficially
holding a majority or more controlling interest of which consist of any one or
more of the Persons described in the preceding clauses (1), (2) and (3).

 

“Tengelmann Percentage Interest” means, as of any date of determination, the
percentage of Voting Power in the Company (determined on the basis of the number
of votes entitled to be cast by all outstanding

 

65

--------------------------------------------------------------------------------


 

shares of Voting Stock of the Company, as set forth in the most recent SEC
filing of the Company prior to such date that contained such information) that
is Beneficially Owned by Tengelmann and its Affiliates as of such date;
provided, however, that for purposes of this calculation all determinations
shall be made as if the Conversion Stockholder Approval has been obtained.
Notwithstanding the foregoing sentence, to the extent that any decrease in the
Tengelmann Percentage Interest is attributable to issuances from March 4, 2007
to, but not including, the Issue Date of Equity Securities by the Company (as
opposed to dispositions of Equity Securities of the Company by Tengelmann or its
Affiliates), such decrease will not be taken into account for purposes of
determining the Tengelmann Percentage Interest unless such decrease was
attributable to issuance of Equity Securities by the Company (x) in connection
with a Business Combination by the Company or other acquisition by the Company,
other than the Merger, approved by Tengelmann, in accordance with any consent
right pursuant to any stockholder agreement between Tengelmann and Company or
(y) on or about December 3, 2007 in connection with the Merger, as merger
consideration, but not in any event by any warrants or options issued in
connection with the Merger.

 

“Termination of Trading” means the Common Stock (or other common stock into
which the Convertible Preferred Stock is then convertible) is not listed for
trading on a U.S. national or regional securities exchange (including The Nasdaq
Stock Market).

 

“Trading Day” means any day on which (i) there is no Market Disruption Event and
(ii) The New York Stock Exchange or, if the Common Stock is not listed on The
New York Stock Exchange, the principal U.S. national securities exchange
(including The Nasdaq Stock Market) on which the Common Stock is listed,
admitted for trading or quoted, is open for trading or, if the Common Stock is
not so listed, admitted for trading or quoted, any Business Day; provided,
however, that a “Trading Day” only includes those days that have a scheduled
closing time of 4:00 p.m. (New York City time) or the then-standard closing time
for regular trading on the relevant exchange or trading system.

 

“Transfer Agent” means American Stock Transfer & Trust Company acting as
Transfer Agent, Registrar, paying agent and Conversion Agent for the Convertible
Preferred Stock, and its successors and assigns.

 

“Voting Power” means the ability to vote or to control, directly or indirectly,
by proxy or otherwise, the vote of any Voting Stock at the time such
determination is made; provided that a Person will not be deemed to have Voting
Power as a result of an agreement, arrangement or understanding to vote such
Voting Stock if such agreement, arrangement or understanding (i) arises solely
from a revocable proxy or consent given in response to a public proxy or consent
solicitation made pursuant to the applicable rules and regulations under the
Exchange Act and (ii) is not also then reportable by such Person on Schedule 1
3D under the Exchange Act (or any comparable or successor report). For purposes
of determining the percentage of Voting Power of any class or series (or classes
or series) Beneficially Owned by any Person, any Voting Stock not outstanding
which is issuable pursuant to conversion, exchange or other rights, warrants,
options or similar securities will not be deemed to be outstanding for the
purpose of computing the Voting Power of any Person.

 

“Voting Stock”, of any Person, means securities having the right to vote
generally in any election of directors or comparable governing Persons of such
Person.

 

“Yucaipa” means Yucaipa Corporate Initiatives Fund I, LP, Yucaipa American
Alliance Fund I, LP, Yucaipa American Alliance Fund (Parallel) Fund I, LP,
Yucaipa American Alliance Fund II, LP, and Yucaipa American Alliance (Parallel)
Fund II, LP.

 

“Yucaipa Parties” means (1) Yucaipa, (2) each controlled Affiliate of Yucaipa,
The Yucaipa Companies, LLC or Ronald W. Burkle, (3) each partner of Yucaipa, any
controlled Affiliate of Yucaipa, The Yucaipa Companies, LLC or Ronald W. Burkle
and the respective members of their immediate families and (4) any trust,
corporation, partnership or other entity, the beneficiaries, stockholders,
partners, owners or Persons beneficially holding a majority or more controlling
interest of which consist of any one or more Persons described in the preceding
clauses (1), (2) and (3).

 

“Yucaipa Percentage Interest” means, as of any date of determination, the
percentage of Voting Power in the Company (determined on the basis of the number
of votes entitled to be cast by all outstanding shares of Voting Stock of the
Company, as set forth in the most recent SEC filing of the Company prior to such
date that

 

66

--------------------------------------------------------------------------------


 

contained such information) that is Beneficially Owned by Yucaipa and its
controlled Affiliates as of such date (including any Equity Securities owned
prior to the Issue Date); provided, however, that for purposes of this
calculation (x) all determinations shall be made as if the Conversion
Stockholder Approval has been obtained and (y) notwithstanding the definition of
Beneficial Ownership or Voting Power, all determinations shall be made as if
Yucaipa beneficially owns any and all Voting Stock or Equity Securities subject
to any swap, hedge, forward contract, credit default swap or any other agreement
that hedges the economic consequences of ownership of any Voting Stock or Equity
Securities.

 

Section 4. Dividends.

 

(a)  Rate. Holders shall be entitled to receive, if, as and when authorized by
the Board of Directors or any duly authorized committee thereof and declared by
the Company, but only out of assets legally available therefor, cumulative
dividends accruing at the Applicable Rate (subject to increase pursuant to
clause (d) below) per share per annum on the Liquidation Preference for the
applicable Dividend Period. For any Dividend Period, such dividends shall be
payable in cash; provided that, if and only if, either (i) the payment in full
in cash of such dividends would be prohibited by the terms of the ABL Credit
Agreement or (ii) insufficient assets are legally available to the Company for
the payment in full of such cash dividends, such dividends shall instead be paid
in additional duly authorized, validly issued and fully paid and nonassessable
shares of the series of Convertible Preferred Stock in respect of which such
dividend is being paid (such election, the “Convertible Preferred Stock PIK
Dividend Provision”); provided further that if the Company pays such dividend in
shares of Convertible Preferred Stock, no fractional shares shall be issued in
payment of any such dividend, and the Company shall pay, at its option, in lieu
of any fraction of a share that would otherwise be issuable in payment of such
dividend, (x) cash or (y) an additional whole share. The Company must provide
Holders written notice, at least five Business Days prior to the Dividend Record
Date for such dividend, of any exercise of the Convertible Preferred Stock PIK
Dividend Provision. Dividends shall be payable quarterly in arrears on each of
March 15, June 15, September 15 and December 15 of each year, commencing on
September 15, 2009, for so long as any Convertible Preferred Stock is
outstanding; provided, however, that if any such day is not a Business Day, then
payment of any dividend otherwise payable on that date will be made on the next
succeeding day that is a Business Day, unless that day falls in the next
calendar year, in which case payment of such dividend will occur on the
immediately preceding Business Day (in either case, without any interest or
other payment in respect of such delay) (each such day on which dividends are
payable, a “Dividend Payment Date”). Accumulated and unpaid dividends for any
prior Dividend Period may be paid at any time. The period from and including
[·], 2009 or any Dividend Payment Date to, but excluding, the next Dividend
Payment Date is a “Dividend Period.” The record date for payment of dividends on
the Convertible Preferred Stock will be the fifteenth day of the calendar month
immediately preceding the month during which the Dividend Payment Date falls or
such other record date fixed by the Board of Directors or any duly authorized
committee thereof that is not more than 30 nor less than 10 days prior to such
Dividend Payment Date (each, a “Dividend Record Date”). Any such day that is a
Dividend Record Date will be a Dividend Record Date whether or not such day is a
Business Day. The amount of the dividend per share of Convertible Preferred
Stock payable will be computed on the basis of a 360-day year of twelve 30-day
months.

 

(b)  Calculation of Non-Cash Dividends. In the event that the Company exercises
the Convertible Preferred Stock PIK Dividend Provision and pays any dividend in
shares of Convertible Preferred Stock, the amount of the dividend per share of
Convertible Preferred Stock so payable shall be valued for such purposes at the
Liquidation Preference of the Convertible Preferred Stock. The number of
additional shares of Convertible Preferred Stock issuable to Holders pursuant to
such Convertible Preferred Stock PIK Dividend Provision will be the number
obtained by dividing (a) the amount of the dividend per share of Convertible
Preferred Stock payable at the Applicable Rate (subject to increase pursuant to
clause (d) below) on such applicable Dividend Payment Date by (b) the
Liquidation Preference.

 

(c)  Accrual. Dividends on the Convertible Preferred Stock shall accrue whether
or not the Company has earnings or profits, whether or not there are funds
legally available for the payment of such dividends and whether or not dividends
are declared. Dividends will accumulate to the extent they are not paid on the
Dividend Payment Date for the Dividend Period to which they relate.

 

67

--------------------------------------------------------------------------------


 

(d)  Dividend Step-Up.

 

(i) If and whenever dividends on the Convertible Preferred Stock have not been
paid in full (in cash or pursuant to the Convertible Preferred Stock PIK
Dividend Provision), whether or not declared, in respect of any Dividend Period,
then the Applicable Rate in respect of the dividend payable on any Dividend
Payment Date shall be increased by an additional 2.00% per annum with respect to
such Dividend Period. The increase in the Applicable Rate set forth herein shall
be in addition to, and shall not be considered a substitution for, any remedies
available for Nonpayment specified in Section 15(b).

 

(ii)  If the Company fails to obtain the Conversion Stockholder Approval on or
prior to the six-month anniversary of the Issue Date (a “Conversion Stockholder
Approval Default”), the Applicable Rate in respect of the dividend payable on
any Dividend Payment Date shall be increased by an additional 2.00% per annum
from the date of such Conversion Stockholder Approval Default through, but
excluding, the date on which such Conversion Stockholder Approval Default shall
have been cured, and until such cure shall further increase by an additional
1.00% per annum at the end of each six-month period thereafter.

 

(e)  Priority of Dividends. So long as any share of Convertible Preferred Stock
remains outstanding and subject to the Company’s compliance with the provisions
of Section 13, unless as to a Dividend Payment Date, full cumulative dividends
on all outstanding shares of the Convertible Preferred Stock for all past
Dividend Periods have been or are contemporaneously declared and paid and for
the then current Dividend Period have been or are contemporaneously declared and
paid or declared and a sum sufficient for the payment of those dividends has
been set aside, the Company will not, and will cause its subsidiaries not to,
during the next succeeding Dividend Period that commences on such Dividend
Payment Date, declare or pay any dividend on, set apart any sum for the payment
of dividends on, make any distributions relating to, or redeem, purchase,
acquire or make a liquidation payment relating to, any Junior Stock or Parity
Stock, or make any guarantee payment with respect thereto.

 

The foregoing restriction, however, will not apply to any stock dividends paid
by the Company with respect to Junior Stock where the dividend stock is the same
stock as that on which the dividend is being paid.

 

For so long as any share of Convertible Preferred Stock remains outstanding, if
dividends are not declared and paid in full upon the shares of Convertible
Preferred Stock and any Parity Stock, all dividends declared upon shares of
Convertible Preferred Stock and any Parity Stock will be declared on a
proportional basis so that the amount of dividends declared per share will bear
to each other the same ratio that accrued dividends for the then-current
Dividend Period per share of Convertible Preferred Stock and accrued dividends
for the then-current Dividend Period per share of any Parity Stock (including,
in the case of any such Parity Stock that bears cumulative dividends, all
accumulated and unpaid dividends for past Dividend Periods with respect to both
the Convertible Preferred Stock and such Parity Stock) bear to each other.

 

Subject to the foregoing, and not otherwise, such dividends payable in cash,
stock or otherwise, as may be determined by the Board of Directors or any duly
authorized committee thereof, may be declared and paid on any Junior Stock and
Parity Stock from time to time out of any assets legally available for such
payment, and unless otherwise specifically provided, Holders will not be
entitled to participate in those dividends.

 

(f)  Conversion Following A Record Date. If a Conversion Date for any shares of
Convertible Preferred Stock is prior to the close of business on a Dividend
Record Date for any declared dividend for the then-current Dividend Period, the
Holder of such shares will not be entitled to any such dividend. If the
Conversion Date for any shares of Convertible Preferred Stock is after the close
of business on a Dividend Record Date for any declared dividend for the
then-current Dividend Period, but prior to the corresponding Dividend Payment
Date, the Holder of such shares shall be entitled to receive such dividend,
notwithstanding the conversion of such shares prior to the Dividend Payment
Date. However, such shares, upon surrender for conversion, must be accompanied
by (i) cash or (ii) additional shares of Convertible Preferred Stock with an
aggregate Liquidation Preference equal to the dividend on such shares; provided
that no such payment need be made if a conversion is made in connection with a
Make-Whole Fundamental Change in accordance with the terms hereof.

 

(g) Successive Adjustments. After any adjustment to the Applicable Rate under
this Section 4 has been made, any subsequent event requiring an adjustment under
this Section 4 shall cause an adjustment to the

 

68

--------------------------------------------------------------------------------


 

Applicable Rate as so adjusted. The increase in the Applicable Rate set forth in
this Section 4 shall be in addition to, and shall not be considered a
substitution for, any remedies set forth elsewhere in these Articles
Supplementary.

 

Section 5. Liquidation Rights.

 

(a)   Liquidation. In the event of any voluntary or involuntary liquidation,
dissolution or winding up of the affairs of the Company, Holders shall be
entitled, out of assets legally available therefor, before any distribution or
payment out of the assets of the Company may be made to or set aside for the
holders of any Junior Stock and subject to the rights of the holders of any
class or series of securities ranking senior to or on parity with Convertible
Preferred Stock upon liquidation and the rights of the Company’s creditors, to
receive in full a liquidating distribution equal to the greater of (i) the
amount of the Liquidation Preference, plus any accumulated and unpaid and
accrued and unpaid dividends thereon up to, but excluding, the date of the
liquidation, dissolution or winding up, and (ii) in lieu of any payment pursuant
to clause (i) above, the amount that would be payable in such liquidation,
dissolution or winding up with respect to the shares of Common Stock issuable to
such Holders upon the conversion of the shares of Convertible Preferred Stock
held by such Holders had such shares of Convertible Preferred Stock been
converted into Common Stock immediately prior to such liquidation, dissolution
or winding up; provided, that for purposes of this calculation such
determination shall be made as if the Conversion Stockholder Approval has been
obtained. Holders shall not be entitled to any further payments in the event of
any such voluntary or involuntary liquidation, dissolution or winding up of the
affairs of the Company other than what is expressly provided for in this
Section 5.

 

(b)   Partial Payment. If the assets of the Company are not sufficient to pay in
full the Liquidation Preference of the Convertible Preferred Stock, plus any
accumulated and unpaid and accrued and unpaid dividends thereon, and the
liquidation preference of any Parity Stock, plus any accumulated and unpaid and
accrued and unpaid dividends thereon, any amounts paid to the Holders and to the
holders of all Parity Stock shall be pro rata in accordance with the respective
aggregate liquidating distributions to which they would otherwise be entitled.

 

(c)   Residual Distributions. If the respective aggregate liquidating
distributions to which all Holders and all holders of any Parity Stock are
entitled have been paid in full, the holders of Junior Stock shall be entitled
to receive all remaining assets of the Company according to their respective
rights and preferences.

 

(d)   Merger, Consolidation and Sale of Assets Not Liquidation. For purposes of
this Section 5, the sale, conveyance, exchange or transfer (for cash, shares of
stock, securities or other consideration) of all or substantially all of the
property and assets of the Company shall not be deemed a voluntary or
involuntary dissolution, liquidation or winding up of the affairs of the
Company, nor shall the merger, consolidation or any other business combination
transaction of the Company into or with any other corporation or person or the
merger, consolidation or any other business combination transaction of any other
corporation or person into or with the Company be deemed to be a voluntary or
involuntary dissolution, liquidation or winding up of the affairs of the
Company.

 

(e) Liquidation Preference Opt-Out. In determining whether a distribution
(whether by voluntary or involuntary liquidation) by dividend, redemption or
other acquisition of shares of stock of the Company or otherwise, is permitted
under the MGCL, no effect shall be given to amounts that would be needed if the
Company would be dissolved at the time of the distribution to satisfy the
preferential rights upon dissolution of holders of shares of stock of the
Company whose preferential rights upon dissolution are superior to those
receiving the distribution.

 

Section 6. Redemption.

 

Subject to the repurchase rights of the Holders set forth herein, the
Convertible Preferred Stock will not be redeemable by the Company on any date
prior to the Maturity Date.

 

69

--------------------------------------------------------------------------------


 

Section 7. Right of the Holders to Convert.

 

Except as otherwise specified herein, each Holder shall have the right, at such
Holder’s option, after the first anniversary of the Issue Date (or earlier if in
connection with a Fundamental Change) to convert all or any portion of such
Holder’s Convertible Preferred Stock into duly authorized, validly issued and
fully paid and nonassessable shares of Common Stock at the Conversion Rate per
share of Convertible Preferred Stock (subject to the conversion procedures of
Section 8), plus, in lieu of any fractional share, (x) cash or (y) an additional
whole share of Common Stock, at the option of the Company; provided, however,
that at any time prior to the receipt of the Conversion Stockholder Approval,
(a) the aggregate amount of Series A-Y Convertible Preferred Stock and
Series B-Y Convertible Preferred Stock will not be exercisable into more than
18.99% of the Common Stock outstanding prior to the issuance of the Convertible
Preferred Stock and (b) the aggregate amount of Series A-T Convertible Preferred
Stock and Series B-T Convertible Preferred Stock will not be exercisable into
more than 1.00% of the Common Stock outstanding prior to the issuance of the
Convertible Preferred Stock.

 

Section 8. Conversion Procedures.

 

(a)     Conversion Date. Effective immediately prior to the close of business on
any applicable Conversion Date, dividends shall no longer be declared on any
such converted shares of Convertible Preferred Stock and such shares of
Convertible Preferred Stock shall cease to be outstanding, in each case, subject
to the right of Holders to receive any declared and unpaid dividends on such
shares and any other payments to which they are otherwise entitled pursuant to
the terms hereof.

 

(b)     Rights Prior to Conversion. No allowance or adjustment, except pursuant
to Section 13, shall be made in respect of dividends payable to holders of the
Common Stock of record as of any date prior to the close of business on any
applicable Conversion Date. Prior to the close of business on any applicable
Conversion Date, shares of Common Stock issuable upon conversion of, or other
securities issuable upon conversion of, any shares of Convertible Preferred
Stock shall not be deemed outstanding for any purpose, and Holders shall have no
rights with respect to the Common Stock or other securities issuable upon
conversion (including voting rights, rights to respond to tender offers for the
Common Stock or other securities issuable upon conversion and rights to receive
any dividends or other distributions on the Common Stock or other securities
issuable upon conversion) by virtue of holding shares of Convertible Preferred
Stock, except pursuant to Section 15 hereof.

 

(c)   Record Holder as of Conversion Date. The Person or Persons entitled to
receive the Common Stock and/or cash, securities or other property issuable upon
conversion of Convertible Preferred Stock shall be treated for all purposes as
the record holder(s) of such shares of Common Stock and/or securities as of the
close of business on any applicable Conversion Date. In the event that a Holder
shall not by written notice designate the name in which shares of Common Stock
and/or cash, securities or other property to be issued or paid upon conversion
of shares of Convertible Preferred Stock should be registered or paid or the
manner in which such shares should be delivered, the Company shall be entitled
to register and deliver such shares, and make such payment, in the name of the
Holder and in the manner shown on the records of the Company.

 

(d)     Conversion Procedure. On the date of any conversion, if a Holder’s
interest is in certificated form, a Holder must do each of the following in
order to convert:

 

(i)   complete and manually sign the conversion notice provided by the
Conversion Agent (a “Conversion Notice”), or a facsimile of the conversion
notice, and deliver such irrevocable notice to the Conversion Agent;

 

(ii)   surrender the shares of Convertible Preferred Stock to the Conversion
Agent;

 

(iii)    if required, furnish appropriate endorsements and transfer documents;

 

(iv)    if required, pay any stock transfer, documentary, stamp or similar taxes
not payable by the Company pursuant to Section 25; and

 

70

--------------------------------------------------------------------------------


 

(v) if required pursuant to Section 4(f), pay funds equal to any declared and
unpaid dividend payable on the next Dividend Payment Date to which such Holder
is entitled.

 

The date on which a Holder complies with the procedures in this clause (d) is
the “Conversion  Date.” The Conversion Agent shall, on a Holder’s behalf,
convert the Convertible Preferred Stock into shares of Common Stock, in
accordance with the terms of the Conversion Notice.

 

Section 9. Repurchase of Convertible Preferred Stock Upon a Fundamental Change.

 

(a)  Fundamental Change Repurchase. If a Fundamental Change occurs, at any time
after December 3, 2012 (or, if the ABL Credit Agreement has been refinanced,
such earlier date as permitted under the terms of the refinanced indebtedness)
and, so long as any Senior Secured Notes are outstanding, after the completion
of any Change of Control Offer (as defined in the indenture governing the Senior
Secured Notes) required under the Senior Secured Notes as a result of the event
that constitutes such Fundamental Change, the Convertible Preferred Stock shall
be repurchased by the Company in whole or in part, out of funds legally
available therefor, at the option of the Holder thereof, in cash at 101% of the
Liquidation Preference of the Convertible Preferred Stock to be repurchased,
plus any accumulated and unpaid and accrued and unpaid dividends thereon up to,
but not including, such Fundamental Change Repurchase Date (the “Fundamental
Change Repurchase Price”). The Fundamental Change Repurchase Date shall be a
date that is no earlier than 20 Business Days and no later than 30 Business Days
after the date of the Fundamental Change Notice delivered by the Company (the
“Fundamental Change Repurchase  Date”). If the Fundamental Change Repurchase
Date is on a date that is after a Dividend Record Date and on or prior to the
corresponding Dividend Payment Date, the Company will pay the related dividend
to the person to whom the Fundamental Change Repurchase Price is payable (and
only to the extent that such dividend was not already paid as part of the
Fundamental Change Repurchase Price).

 

(b)  Notices. On or before the twentieth day prior to the date on which the
Company anticipates consummating a Fundamental Change (or, if later, promptly
after the Company discovers a Fundamental Change will occur), a written notice
shall be sent by or on behalf of the Company to the Holders by first-class mail
setting forth the date on which it is anticipated that such Fundamental Change
will occur. Within 15 days after the occurrence of a Fundamental Change, the
Company shall mail a written notice of the Fundamental Change (the “Fundamental
Change Notice”) by first-class mail to each Holder (the date of such mailing,
the “Fundamental  Change Notice Date”); provided that, if such Fundamental
Change is also subject to the provisions of Section 11, any Fundamental Change
Notice required to be delivered to the Holders pursuant to this Section 9 shall
be mailed to each Holder by first class mail on the Fundamental Change Effective
Date. The Fundamental Change Notice shall include a form of Fundamental Change
Repurchase Notice to be completed by the Holder and shall state:

 

(i) briefly, the nature of the Fundamental Change and the date of such
Fundamental Change;

 

(ii)  the date by which the Fundamental Change Repurchase Notice pursuant to
Section 9(c) must be given;

 

(iii)  the Fundamental Change Repurchase Date;

 

(iv)  the Fundamental Change Repurchase Price;

 

(v) the name and address of (A) the bank or trust company with which funds
necessary for the redemption contemplated by Section 9(a) will be deposited and
(B) the paying agent and the Transfer Agent;

 

(vi)  the Conversion Rate and any adjustments thereto;

 

(vii) that the Convertible Preferred Stock as to which a Fundamental Change
Repurchase Notice has been given may instead be converted if such Convertible
Preferred Stock are otherwise convertible pursuant to Section 7 only if the
Fundamental Change Repurchase Notice has been withdrawn in accordance with the
terms of these Articles Supplementary;

 

71

--------------------------------------------------------------------------------


 

(viii)   that the Convertible Preferred Stock must be surrendered to the paying
agent to collect the Fundamental Change Repurchase Price;

 

(ix)   briefly, the procedures the Holder must follow to exercise rights under
this Section 9(b);

 

(x)    the procedures for withdrawing a Fundamental Change Repurchase Notice;
and

 

(xi)    that, unless the Company defaults in making payment of such Fundamental
Change Repurchase Price, dividends, if any, on the Convertible Preferred Stock
surrendered for repurchase by the Company will cease to accrue on and after the
Fundamental Change Repurchase Date.

 

(c) Fundamental Change Repurchase Procedures. A Holder may exercise its rights
specified in Section 9(a) upon delivery of a written notice of repurchase (a
“Fundamental Change Repurchase Notice”) to the paying agent at any time on or
prior to the close of business on the second Business Day prior to the
Fundamental Change Repurchase Date, stating:

 

(i)   the certificate number of the Convertible Preferred Stock which the Holder
will deliver to be repurchased;

 

(ii)   the aggregate liquidation preference of the Convertible Preferred Stock,
or portion thereof, which the Holder will deliver to be repurchased; and

 

(iii) that such Convertible Preferred Stock shall be repurchased pursuant to the
terms and conditions specified in the applicable provisions of such Convertible
Preferred Stock and these Articles Supplementary.

 

The delivery of such Convertible Preferred Stock to the paying agent with the
Fundamental Change Repurchase Notice at the offices of the paying agent shall be
a condition to the receipt by the Holder of the Fundamental Change Repurchase
Price therefor; provided, however, that such Fundamental Change Repurchase Price
shall be so paid pursuant to this Section 9 only if the Convertible Preferred
Stock so delivered to the paying agent shall conform in all material respects to
the description thereof set forth in the related Fundamental Change Repurchase
Notice.

 

(d) Termination of Rights. Any repurchase by the Company contemplated pursuant
to the provisions of this Section 9 shall be consummated by the delivery of the
consideration to be received by the Holder on the Business Day following the
later of the Fundamental Change Repurchase Date or the satisfaction of the
foregoing conditions to such repurchase to be fulfilled by the Holder hereunder.
If the bank or trust company meeting the requirements set forth in
Section 9(g) holds money sufficient to pay the Fundamental Change Repurchase
Price of the Convertible Preferred Stock which Holders have elected to require
the Company to repurchase on such Business Day in accordance with the terms of
these Articles Supplementary, then, from and including the Fundamental Change
Repurchase Date, such Convertible Preferred Stock shall cease to be outstanding
and dividends on such Convertible Preferred Stock shall cease to accrue and all
other rights of the Holders shall terminate, other than the right to receive the
Fundamental Change Repurchase Price upon satisfaction of the foregoing
conditions.

 

(e) Effects of Fundamental Change Repurchase Notice. Upon receipt by the paying
agent of the Fundamental Change Repurchase Notice specified in Section 9(c), the
Holder of the Convertible Preferred Stock in respect of which such Fundamental
Change Repurchase Notice was given shall (unless such Fundamental Change
Repurchase Notice is withdrawn as specified in the following paragraph)
thereafter be entitled to receive solely the Fundamental Change Repurchase Price
with respect to such Convertible Preferred Stock. The Company shall cause such
Fundamental Change Repurchase Price to be paid to such Holder promptly following
the later of (i) the Business Day following the Fundamental Change Repurchase
Date, as the case may be, with respect to such Convertible Preferred Stock
(provided the conditions in Section 9(c) have been satisfied) and (ii) the time
of delivery of such Convertible Preferred Stock to the paying agent by the
Holder thereof in the manner required by Section 9(c). Convertible Preferred
Stock in respect of which a Fundamental Change Repurchase Notice has been

 

72

--------------------------------------------------------------------------------


 

given by the Holder thereof may not be converted pursuant to Section 7 hereof on
or after the date of the delivery of such Fundamental Change Repurchase Notice
unless such Fundamental Change Repurchase Notice has first been validly
withdrawn as specified in the following paragraph.

 

(f) Withdrawal. A Fundamental Change Repurchase Notice may be withdrawn by means
of a written notice of withdrawal delivered to the office of the paying agent in
accordance with the Fundamental Change Repurchase Notice at any time prior to
the close of business on the second Business Day prior to the Fundamental Change
Repurchase Date specifying:

 

(i)   the certificate number of the Convertible Preferred Stock in respect of
which such notice of withdrawal is being submitted;

 

(ii)  the aggregate liquidation preference of the Convertible Preferred Stock,
or portion thereof, with respect to which such notice of withdrawal is being
submitted; and

 

(iii) the aggregate liquidation preference, if any, of such Convertible
Preferred Stock which remains subject to the original Fundamental Change
Repurchase Notice and which has been or will be delivered for repurchase by the
Holder;

 

provided, however, that such withdrawal shall be effective only if the
description of the Convertible Preferred Stock set forth in such withdrawal
notice conforms in all material respects to the description thereof set forth in
the related Fundamental Change Repurchase Notice.

 

(g) Deposit of Fundamental Change Repurchase Price. Prior to 10:00 a.m. New York
City time on the Business Day following the later of the Fundamental Change
Repurchase Date and the Holder’s satisfaction of all applicable conditions
specified in Section 9, the Company shall deposit with a bank or trust company
selected by the Board of Directors doing business in the Borough of Manhattan,
the City of New York, and having a capital and surplus of at least $500 million,
an amount of cash (in immediately available funds if deposited on such Business
Day), sufficient to pay the aggregate Fundamental Change Repurchase Price of all
the Convertible Preferred Stock or portions thereof which are to be repurchased
in respect of such Fundamental Change Repurchase Date.

 

(h) Convertible Preferred Stock Repurchased in Part. Any Convertible Preferred
Stock which is to be repurchased only in part shall be surrendered at the office
of the paying agent (with, if the Company or the Transfer Agent so requires, due
endorsement by, or a written instrument of transfer in form reasonably
satisfactory to the Company and the Transfer Agent duly executed by, the Holder
thereof or such Holder’s attorney duly authorized in writing) and the Company
shall execute and shall authenticate and deliver to the Holder of such
Convertible Preferred Stock, without service charge, new Convertible Preferred
Stock, of any authorized denomination as requested by such Holder in aggregate
liquidation preference equal to, and in exchange for, the portion of the
Liquidation Preference of the Convertible Preferred Stock so surrendered which
is not repurchased.

 

Section 10. Reserved.

 

Section 11. Make-Whole.

 

(a) Make-Whole Fundamental Change Conversion. If, after the Convertible
Preferred Stock is issued, the Fundamental Change Effective Date of a
Fundamental Change pursuant to paragraph (i) (without giving effect to the
proviso at the end of paragraph (i) in the definition of “Fundamental Change”),
(iii) (without giving effect to clause (A) under paragraph (iii) in the
definition of “Fundamental Change”) or (iv) of the definition of “Fundamental
Change” occurs (regardless of whether the Holder has the right to require the
Company to repurchase the Convertible Preferred Stock) and 10% or more of the
consideration (excluding in calculating such percentage cash payments for
fractional shares and cash payments made pursuant to dissenters’ appraisal
rights) for the Common Stock in the transaction consists of consideration other
than common stock that is traded or scheduled to be traded immediately following
such transaction on a U.S. national or regional securities exchange (including
The Nasdaq Stock Market) (collectively, “Listed Common Equity”) (a “Make-Whole
Fundamental Change”) and the

 

73

--------------------------------------------------------------------------------


 

Convertible Preferred Stock is surrendered for conversion in accordance with the
procedures set forth in Section 8(d) in connection with such Fundamental Change
transaction, the Company will increase the Conversion Rate by a number of
additional shares of Common Stock (the “Additional Shares”) determined pursuant
to this Section 11.

 

A conversion of the Convertible Preferred Stock will be deemed for these
purposes to be “in connection with” a Fundamental Change transaction if the
related Conversion Notice is received by the Conversion Agent during the period
from and including the Fundamental Change Effective Date until and including the
30th Business Day following such Fundamental Change Effective Date.

 

(b)   Number of Additional Shares. The number of Additional Shares by which the
Conversion Rate shall be increased shall be determined by reference to the table
below, with reference to the date such Fundamental Change transaction becomes
effective (the “Fundamental Change Effective Date”) and the price (the “Share
Price”) paid per share of Common Stock in such Fundamental Change transaction.
If the holders of Common Stock receive only cash in the Fundamental Change
transaction, the Share Price shall be the cash amount paid per share of Common
Stock. Otherwise, the Share Price shall be the average of the Closing Prices of
the Common Stock on the five Trading Days immediately prior to but not including
the Fundamental Change Effective Date.

 

As of any date upon which the Conversion Rate is adjusted pursuant to
Section 13, the Share Prices set forth in the first row of the table below shall
be adjusted by the Company such that the adjusted Share Prices shall equal the
Share Prices applicable immediately prior to such adjustment multiplied by a
fraction, the numerator of which is the Conversion Rate immediately prior to
such adjustment and the denominator of which is the Conversion Rate as so
adjusted pursuant to Section 13. If the Share Price is between two Share Prices
in the table, or the Fundamental Change Effective Date is between two Effective
Dates in the table, the number of Additional Shares will be determined by
straight-line interpolation between the number of Additional Shares set forth
for the higher and lower Share Prices and the two Effective Dates, as
applicable, based on a 365-day year. If the Share Price is in excess of $40.00
per share (subject to adjustment as set forth herein), or if the Share Price is
less than $4.00 per share (subject to adjustment as set forth herein), no
Additional Shares will be added to the Conversion Rate.

 

Number of Additional Shares
Share Price

 

Effective Date

 

$4.00

 

$4.50

 

$5.00

 

$6.00

 

$8.00

 

$10.00

 

$15.00

 

$20.00

 

$30.00

 

$40.00

 

[·]-09

 

50.0000

 

46.0003

 

41.5267

 

34.8385

 

26.1594

 

21.1836

 

14.3705

 

10.9497

 

7.2809

 

5.6892

 

[·]-10

 

50.0000

 

43.9440

 

39.6511

 

33.0145

 

25.0260

 

20.2654

 

13.5942

 

10.2582

 

7.0385

 

5.1628

 

[·]-11

 

50.0000

 

41.1360

 

37.1115

 

30.9136

 

23.4248

 

18.7203

 

12.7812

 

9.5478

 

6.4523

 

5.0291

 

[·]-12

 

50.0000

 

37.2409

 

33.5946

 

27.9166

 

21.1402

 

16.8786

 

11.3230

 

8.6454

 

5.7261

 

4.4736

 

[·]-13

 

50.0000

 

31.9489

 

28.7922

 

24.0022

 

18.0230

 

14.3540

 

9.6154

 

7.3421

 

4.9131

 

3.8419

 

[·]-14

 

50.0000

 

24.8885

 

22.1294

 

18.3662

 

13.7871

 

11.0362

 

7.3390

 

5.5413

 

3.6946

 

2.7682

 

[·]-15

 

50.0000

 

22.2222

 

13.4875

 

10.6574

 

7.9701

 

6.3473

 

4.2364

 

3.1793

 

2.1144

 

1.5746

 

[·]-16

 

50.0000

 

22.2222

 

0.0000

 

0.0000

 

0.0000

 

0.0000

 

0.0000

 

0.0000

 

0.0000

 

0.0000

 

 

Notwithstanding the foregoing, in no event will the number of Additional Shares
of Common Stock by which the Conversion Rate is adjusted pursuant to this
Section 11 exceed 50.0000 shares, subject to adjustment in the same manner as
the Conversion Rate pursuant to Section 13.

 

(c)  Initial Make-Whole Fundamental Change Notice. On or before the twentieth
day prior to the date on which the Company anticipates consummating a Make-Whole
Fundamental Change (or, if later,

 

74

--------------------------------------------------------------------------------


 

promptly after the Company discovers a Make-Whole Fundamental Change will
occur), a written notice shall be sent by or on behalf of the Company to the
Holders by first-class mail. Such notice shall contain:

 

(i)   the date on which the Make-Whole Fundamental Change is anticipated to be
effected; and

 

(ii)   the date, which shall be 30 Business Days after the anticipated
Fundamental Change Effective Date, by which the conversion of the Convertible
Preferred Stock will be deemed for purposes of this Section 11 to be in
connection with a Fundamental Change transaction.

 

(d) Second Make-Whole Acquisition Notice. On the Fundamental Change Effective
Date, another written notice shall be sent by or on behalf of the Company to the
Holders by first-class mail. Such notice shall contain:

 

(i)   the date that shall be 30 Business Days after the Fundamental Change
Effective Date;

 

(ii)   the number of Additional Shares and, if applicable, the Fundamental
Change Repurchase Price;

 

(iii)    the amount of cash, securities and other consideration payable per
share of Common Stock and Convertible Preferred Stock in connection with such
Fundamental Change; and

 

(iv)  the instructions a Holder must follow to convert its Convertible Preferred
Stock in connection with such Fundamental Change transaction or to exercise
rights under Section 9(b), if applicable.

 

Section 12. Mandatory Redemption.

 

(a)   Mandatory Redemption. On the Maturity Date the Company shall redeem all of
the outstanding Convertible Preferred Stock at 100% of the Liquidation
Preference, plus all accumulated and unpaid and accrued and unpaid dividends
thereon up to, but not including, the Maturity Date, out of funds legally
available for such purposes. The Company shall take all actions required or
permitted under the MGCL to permit such redemption of the Convertible Preferred
Stock.

 

(b)   Notice. At least 30 days prior to the Maturity Date, the Company shall
mail a written notice by first-class mail to each Holder, which notice shall
state:

 

(i)   the Maturity Date;

 

(ii)   the name and address of (A) the bank or trust company with which funds
necessary for the redemption contemplated by Section 12(a) will be deposited and
(B) the Transfer Agent;

 

(iii)    the redemption price for the Convertible Preferred Stock;

 

(iv)  that the Convertible Preferred Stock must be surrendered to the Transfer
Agent to collect the redemption price; and

 

(v) briefly, any procedures the Holder must follow to exercise rights under this
Section 12.

 

(c) Deposit of Funds. If on or before the Maturity Date all funds necessary for
the redemption contemplated by Section 12(a) shall have been deposited with a
bank or trust company selected by the Board of Directors doing business in the
Borough of Manhattan, the City of New York, and having a capital and surplus of
at least $500 million, for the purpose of redeeming the Convertible Preferred
Stock, then, from and after the Maturity Date, dividends on the shares of the
Convertible Preferred Stock shall cease to accrue and accumulate, and the shares
of Convertible Preferred Stock shall no longer be deemed to be outstanding and
shall not have the status of shares of Convertible Preferred Stock, and all
rights of the Holders thereof as stockholders of the Company (except the right
to receive from the Company the redemption price) shall cease. Upon surrender of
the certificates for

 

75

--------------------------------------------------------------------------------


 

shares so redeemed (properly endorsed or assigned for transfer, if the Company
shall so require), such shares shall be redeemed by the Company at the
redemption price.

 

Any deposit by the Company of funds with a bank or trust company for the purpose
of redeeming Convertible Preferred Stock shall be irrevocable, except that any
balance of money so deposited and unclaimed by any Holders of shares of
Convertible Preferred Stock entitled thereto at the expiration of two years from
the Maturity Date shall be repaid, together with any interest or other earnings
earned thereon, to the Company (or its successor), and after any such repayment,
the Holders shall look only to the Company (or its successor) for payment
without interest or other earnings.

 

Section 13. Anti-Dilution Adjustments.

 

(a) Adjustment for Change in Capital Stock. If, after the Convertible Preferred
Stock is issued,

the Company:

 

(i)                 pays a dividend or makes another distribution payable in
shares of Common Stock on the Common Stock;

 

(ii)  subdivides the outstanding shares of Common Stock into a greater number of
shares; or (iii) combines the outstanding shares of Common Stock into a smaller
number of shares;

 

then the Conversion Rate in effect immediately prior to the Ex-Dividend Date for
such dividend or distribution, or the effective date of such share split or
share combination, shall be adjusted by the Company based on the following
formula:

 

CR1 = CR0 ×

 

 

 

OS1

 

 

 

 

 

 

OS0

 

 

 

where

 

CR0 = the Conversion Rate in effect immediately prior to such Ex-Dividend Date,
or effective date;

 

CR1 = the new Conversion Rate in effect immediately after such Ex-Dividend Date,
or effective date;

 

OS0 = the number of shares of Common Stock outstanding immediately prior to such
Ex-Dividend Date, or effective date; and

 

OS1 = the number of shares of Common Stock outstanding immediately prior to such
Ex-Dividend Date, or effective date but after giving effect to such dividend,
distribution, share split or share combination.

 

If any dividend or distribution described in this Section 13(a) is declared but
not so paid or made, the new Conversion Rate shall be readjusted to the
Conversion Rate that would then be in effect if such dividend or distribution
had not been declared.

 

(b) Adjustment for Rights Issue. If, after the Convertible Preferred Stock is
issued, the Company distributes to all, or substantially all, holders of shares
of Common Stock any rights, warrants or options entitling them, for a period of
not more than 60 days after the date of issuance thereof, to subscribe for or to
purchase shares of Common Stock at an exercise price per share of Common Stock
less than the average of the Closing Prices of the Common Stock for each Trading
Day in the 10-consecutive Trading Day period ending on the Trading Day
immediately preceding the time of announcement of such issuance (other than any
rights, warrants or options that by their terms will also be issued to Holders
upon conversion of their Convertible Preferred Stock into

 

76

--------------------------------------------------------------------------------


 

Common Stock), then the Conversion Rate in effect immediately prior to the
Ex-Dividend Date for such distribution shall be adjusted by the Company in
accordance with the following formula:

 

 

 

 

(OS0+ X)

 

 

CR1 = CR0 ×

 

(OS0+ Y)

 

 

where

 

CR0 = the Conversion Rate in effect immediately prior to the Ex-Dividend Date
for such distribution;

 

CR1 = the new Conversion Rate in effect immediately after the Ex-Dividend Date
for such distribution (e.g., the Conversion Rate in effect before trading
commences on the morning after the Ex-Dividend Date);

 

OS0 = the number of shares of Common Stock outstanding immediately prior to the
Ex-Dividend Date for such distribution;

 

X = the number of shares of Common Stock issuable pursuant to such rights,
warrants or options; and

 

Y = the number of shares of Common Stock equal to the quotient of (A) the
aggregate price payable to exercise such rights, warrants or options and (B) the
average of the Closing Prices of the Common Stock for each Trading Day in the
10-consecutive Trading Day period ending on the Trading Day immediately
preceding the date of announcement for the issuance of such rights, warrants or
options.

 

For purposes of this Section 13(b), in determining whether any rights, warrants
or options entitle the holders to subscribe for or purchase shares of Common
Stock at less than the average of the Closing Prices for each Trading Day in the
applicable 10-consecutive Trading Day period, there shall be taken into account
any consideration the Company receives for such rights, warrants or options and
any amount payable on exercise thereof, with the value of such consideration, if
other than cash, to be determined in good faith by the Board of Directors.

 

If any right, warrant or option described in this Section 13(b) is not exercised
prior to the expiration of the exercisability thereof, the new Conversion Rate
shall be readjusted by the Company to the Conversion Rate that would then be in
effect if such right, warrant or option had not been so issued.

 

(c) Adjustment for Other Distributions. If, after the Convertible Preferred
Stock is issued, the Company distributes to all, or substantially all holders of
its Common Stock shares of Capital Stock, evidences of indebtedness or other
assets or property, excluding:

 

(i)   dividends, distributions, rights, warrants or options referred to in
Section 13(a) or 13(b);

 

(ii)   dividends or distributions paid exclusively in cash; and

 

(iii) Spin-Offs described below in this Section 13(c),

 

then the Conversion Rate will be adjusted by the Company based on the following
formula:

 

 

 

SP0

 

 

 

CR1 = CR0 ×

 (SP0 – FMV)

 

 

where

 

CR0 = the Conversion Rate in effect immediately prior to the Ex-Dividend Date
for such distribution;

 

CR1 = the new Conversion Rate in effect immediately after the Ex-Dividend Date
for such distribution;

 

77

--------------------------------------------------------------------------------


 

SP0 = the average of the Closing Prices of the Common Stock for each Trading Day
in the 10-consecutive Trading Day period ending on the Trading Day immediately
preceding the Ex-Dividend Date for such distribution; and

 

FMV = the fair market value (as determined in good faith by the Board of
Directors) of the shares of Capital Stock, evidences of indebtedness, assets or
property distributed with respect to each outstanding share of Common Stock on
the earlier of the Record Date or the Ex-Dividend Date for such distribution.

 

With respect to an adjustment pursuant to this Section 13(c), where there has
been a payment of a dividend or other distribution to all, or substantially all,
holders of Common Stock of shares of Capital Stock of any class or series, or
similar equity interest, of or relating to any subsidiary of the Company or
other business unit of the Company (a “Spin-Off”), then the Conversion Rate in
effect immediately before the close of business on the effective date of the
Spin-Off will be adjusted by the Company based on the following formula:

 

 

 

(FMV0 + MP0)

 

 

CR1 = CR0 ×

 

 

 

 

 

MP0

 

 

where

 

CR0 = the Conversion Rate in effect immediately prior to the effective date of
the Spin-Off;

 

CR1 = the new Conversion Rate after the Spin-Off;

 

FMV0 = the average of the Closing Prices of the Capital Stock or similar equity
interest distributed to holders of Common Stock applicable to one share of
Common Stock over the 10-consecutive Trading Days after, and including, the
effective date of the Spin-Off; and

 

MP0 = the average of the Closing Prices of the Common Stock over the
10-consecutive Trading Days after, and including, the effective date of the
Spin-Off.

 

An adjustment to the Conversion Rate made pursuant to the immediately preceding
paragraph will occur on the 10th Trading Day from, and including, the effective
date of the Spin-Off; provided that in respect of any conversion within the 10
Trading Days following, and including, the effective date of any Spin-Off,
references within this Section 13(c) to 10 Trading Days shall be deemed replaced
with such lesser number of Trading Days as have elapsed between the effective
date of such Spin-Off and the Conversion Date in determining the applicable
Conversion Rate.

 

If any such dividend or distribution described in this Section 13(c) is declared
but not paid or made, the new Conversion Rate shall be readjusted by the Company
to be the Conversion Rate that would then be in effect if such dividend or
distribution had not been declared.

 

(d) Adjustment for Cash Dividends. If, after the Convertible Preferred Stock is
issued, the Company makes any cash dividend or distribution to all, or
substantially all, holders of its outstanding Common Stock, then the Conversion
Rate in effect immediately prior to the Ex-Dividend Date for such distribution
shall be adjusted by the Company based on the following formula:

 

 

 

SP0

 

 

 

 

 

 

CR1 = CR0 ×

(SP0 -C)

 

 

where

 

CR0 = the Conversion Rate in effect immediately prior to the Ex-Dividend Date
for such distribution;

 

CR1 = the new Conversion Rate in effect immediately after the Ex-Dividend Date
for such distribution;

 

78

--------------------------------------------------------------------------------


 

SP0 = the average of the Closing Prices of the Common Stock for each Trading Day
in the 10-consecutive Trading Day period ending on the Trading Day immediately
preceding the Ex-Dividend Date for such distribution; and

 

C = the amount in cash per share that the Company distributes to holders of its
Common Stock.

 

If any dividend or distribution described in this Section 13(d) is declared but
not so paid or made, the new Conversion Rate shall be readjusted by the Company
to the Conversion Rate that would then be in effect if such dividend or
distribution had not been declared.

 

(e)     Adjustment for Common Stock Repurchases. If, after the Convertible
Preferred Stock is issued, the Company or any of its subsidiaries effects a Pro
Rata Repurchase of shares of Common Stock, to the extent that the cash and value
of any other consideration included in the payment per share of its Common Stock
exceeds the Closing Price of a share of its Common Stock on the Trading Day
following the effective date of such Pro Rata Repurchase, then the Conversion
Rate in effect immediately prior to the effective date of such Pro Rata
Repurchase shall be adjusted by the Company based on the following formula:

 

 

 

(AC + (SP1 × OS1))

 

 

CR1 = CR0  ×

(SP1 x OS0)

 

 

where

 

CR0 = the Conversion Rate in effect immediately prior to the effective date of
such Pro Rata Repurchase;

 

CR1 = the new Conversion Rate in effect after such Pro Rata Repurchase;

 

AC = the aggregate value of all cash and any other consideration (as determined
in good faith by the Board of Directors) paid or payable for the Common Stock
purchased in such Pro Rata Repurchase;

 

OS0 = the number of shares of Common Stock outstanding immediately prior to such
Pro Rata Repurchase;

 

OS1 = the number of shares of Common Stock outstanding immediately after the
effective date of such Pro Rata Repurchase (after giving effect to such Pro Rata
Repurchase); and

 

SP1 = the average of the Closing Prices of the Common Stock for each Trading Day
in the 10-consecutive Trading Day period commencing on the Trading Day following
the effective date of such Pro Rata Repurchase.

 

The adjustment to the Conversion Rate under this Section 13(e) will occur on the
10th Trading Day from, and including, the Trading Day following the effective
date of such Pro Rata Repurchase; provided that in respect of any conversion
within 10 Trading Days immediately following, and including, the effective date
of such Pro Rata Repurchase, references in this Section 13(e) with respect to 10
Trading Days shall be deemed replaced with such lesser number of Trading Days as
have elapsed between the effective date of such Pro Rata Repurchase and the
Conversion Date in determining the Conversion Rate.

 

(f)    Additional Adjustments.

 

(i) The Company may, from time to time, to the extent permitted by applicable
law, increase the Conversion Rate by any amount for any period of at least 20
Business Days if the Board of Directors (taking into account, among other
considerations, the impact of possible income or withholding taxes on the
Holders) has determined that such increase would be in the Company’s best
interests. The Company will give holders of Convertible Preferred Stock at least
15 days prior notice of such an increase in the Conversion Rate.

 

79

--------------------------------------------------------------------------------


 

(ii) To the extent that the Company has a rights plan in effect upon any
conversion of the Convertible Preferred Stock into Common Stock, a Holder shall
receive, in addition to the Common Stock, the rights under the rights plan,
unless, prior to any conversion, the rights have separated from the Common
Stock, in which case the Conversion Rate will be adjusted at the time of
separation as described in Section 13(c). A further adjustment shall occur as
described in Section 13(c) if such rights become exercisable to purchase
different securities, evidences of indebtedness or assets, subject to
readjustment in the event of the expiration, termination or redemption of such
rights.

 

(iii) Following:

 

(A) any reclassification of the Common Stock;

 

(B) a consolidation, merger, binding share exchange or combination involving the
Company;

 

(C) a conveyance, transfer, sale, lease or other disposition to another Person
or entity of all or substantially all of the Company’s assets; or

 

the settlement amount in respect of the Company’s conversion obligation will be
computed as set forth in Section 13, based on the kind and amount of shares of
stock, securities, other property or assets (including cash or any combination
thereof) that a holder of a number of shares of Common Stock equal to the
applicable Conversion Rate multiplied by the number of shares of Convertible
Preferred Stock owned would have been entitled to receive in such transaction.
However, if in any such transaction holders of Common Stock would be entitled to
elect the consideration for their Common Stock, the Company shall make adequate
provisions so that upon conversion each Holder of Convertible Preferred Stock
shall be entitled to elect the consideration that they shall receive upon
conversion of Convertible Preferred Stock as described in Section 13, if
applicable.

 

(iv) Except as otherwise stated in this Section 13, the Company will not be
required to adjust the Conversion Rate for the issuance of shares of Common
Stock, including in connection with satisfaction of the Company’s conversion
obligation in a combination of cash and shares of Common Stock, or any
securities convertible into or exchangeable for shares of Common Stock or the
right to purchase shares of Common Stock or such convertible or exchangeable
securities.

 

(g)   De Minimis Impact on Conversion Rate. Notwithstanding anything in the
forgoing provisions of this Section 13 to the contrary, the Company will not be
required to adjust the Conversion Rate unless the adjustment would result in a
change of at least 1% of the Conversion Rate. However, the Company will carry
forward any adjustments that are less than 1% of the Conversion Rate and make
such carried forward adjustments, regardless of whether the aggregate adjustment
is less than 1%, upon any conversion of Convertible Preferred Stock, or upon
required purchases of Convertible Preferred Stock in connection with a
Fundamental Change, on every one year anniversary from the Issue Date on the
Record Date and immediately prior to the Maturity Date; provided that any such
adjustment of less than 1% that has not been made will be made upon (x) the end
of each fiscal year of the Company, (y) the date of any notice of redemption of
the Convertible Preferred Stock in accordance with the provisions hereof or any
notice of a Make-Whole Fundamental Change and (z) any Conversion Date.

 

(h)   Notice of Adjustments. Whenever the Conversion Rate is adjusted, the
Company shall promptly mail to Holders a notice of the adjustment. The Company
shall file with the Conversion Agent such notice briefly stating the facts
requiring the adjustment and the manner of computing it. The Conversion Agent
shall not be under any duty or responsibility with respect to any such notice of
adjustment except to exhibit the same to any Holder desiring inspection thereof.
The Company shall also deliver to the Conversion Agent an Officers’ Certificate
with respect to the adjustment.

 

(i) Successive Adjustments. After an adjustment to the Conversion Rate under
this Section 13 has been made, any subsequent event requiring an adjustment
under this Section 13 shall cause an adjustment to the Conversion Rate as so
adjusted.

 

80

--------------------------------------------------------------------------------


 

(j)    Calculation of Adjustments. All adjustments to the Conversion Rate shall
be calculated by the Company to the nearest 1/10,000th of one share of Common
Stock (or if there is not a nearest 1/10,000th of a share, to the next lower
1/10,000th of a share).

 

(k)   When No Adjustment Required.

 

(i)   Except as otherwise provided in this Section 13, the Conversion Rate will
not be adjusted for the issuance of Common Stock or any securities convertible
into or exchangeable for Common Stock or carrying the right to purchase any of
the foregoing or for the repurchase of Common Stock.

 

(ii)   No adjustment to the Conversion Rate need be made:

 

(A)  upon the issuance of any shares of Common Stock pursuant to any present or
future plan or arrangement providing for the reinvestment of dividends or
interest payable on securities of the Company and the investment of additional
optional amounts in Common Stock under any plan;

 

(B)   upon the issuance of any shares of Common Stock or options, warrants or
other rights to acquire Common Stock (including the issuance of Common Stock
pursuant to such options, warrants or other rights) in any transaction resulting
in an exchange for fair market value, including in connection with a reduction
of indebtedness or liabilities of the Company or any of its subsidiaries;

 

(C)   upon the issuance of any shares of Common Stock or options or rights to
purchase those shares pursuant to any present or future employee, director or
consultant benefit plan or program of or assumed by the Company or any of its
subsidiaries;

 

(D)  upon the issuance of any shares of Common Stock pursuant to any option,
warrant, right, or exercisable, exchangeable or convertible security outstanding
as of the Issue Date (or otherwise issued as a pay-in-kind dividend in respect
thereof) (unless otherwise specifically provided in Section 13); or

 

(E) for accumulated and unpaid and accrued and unpaid dividends on the
Convertible Preferred Stock.

 

(iii)  No adjustment to the Conversion Rate need be made for a change in the par
value or no par value of the Common Stock.

 

(iv)  No adjustment to the Conversion Rate will be made to the extent that such
adjustment would result in the Conversion Price being less than the par value of
the Common Stock.

 

(l)    Record Date. For purposes of this Section 13, “Record Date” means, with
respect to any dividend, distribution or other transaction or event in which the
holders of the Common Stock have the right to receive any cash, securities or
other property or in which the Common Stock (or other applicable security) is
exchanged for or converted into any combination of cash, securities or other
property, the date fixed for determination of holders of the Common Stock
entitled to receive such cash, securities or other property (whether such date
is fixed by the Board of Directors or by statute, contract or otherwise).

 

(m)    Multiple Adjustments. For the avoidance of doubt, if an event occurs that
would trigger an adjustment to the Conversion Rate pursuant to this Section 13
under more than one subsection hereof, such event, to the extent fully taken
into account in a single adjustment, shall not result in multiple adjustments
hereunder.

 

(n) Other Adjustments. The Company may, but shall not be required to, make such
increases in the Conversion Rate, in addition to those required by this Section,
as the Board of Directors (taking into account, among other considerations, the
impact of possible income or withholding taxes on the Holders) considers to be

 

81

--------------------------------------------------------------------------------


 

advisable in order to avoid or diminish any income tax to any holders of shares
of Common Stock resulting from any dividend or distribution of stock or issuance
of rights or warrants to purchase or subscribe for stock or from any event
treated as such for income tax purposes or for any other reason.

 

(o)   Conversion Agent. The Conversion Agent shall not at any time be under any
duty or responsibility to any Holder to determine whether any facts exist that
may require any adjustment of the applicable Conversion Rate or with respect to
the nature or extent or calculation of any such adjustment when made, or with
respect to the method employed in making the same. The Conversion Agent shall be
fully authorized and protected in relying on an Officers’ Certificate and any
adjustment contained therein and the Conversion Agent shall not be deemed to
have knowledge of any adjustment unless and until it has received such
certificate. The Conversion Agent shall not be accountable with respect to the
validity or value (or the kind or amount) of any shares of Common Stock, or of
any securities or property, that may at the time be issued or delivered with
respect to any Convertible Preferred Stock; and the Conversion Agent makes no
representation with respect thereto. The Conversion Agent shall not be
responsible for any failure of the Company to issue, transfer or deliver any
shares of Common Stock pursuant to the conversion of Convertible Preferred Stock
or to comply with any of the duties, responsibilities or covenants of the
Company contained in this Section 13.

 

(p)   Fractional Shares. No fractional shares of Common Stock will be issued to
Holders of the Convertible Preferred Stock upon conversion. All shares of Common
Stock (including fractional shares thereof) that would issuable upon conversion
of more than one share of Convertible Preferred Stock by a Holder thereof shall
be aggregated for purposes of determining whether the conversion would result in
the issuance of any fractional share of Common Stock. If after such aggregation,
the conversion would result in the issuance of any fractional share of Common
Stock, in lieu of issuing a fractional share of Common Stock, a Holder will be
entitled to receive, at the option of the Company, (i) an amount in cash equal
to the fraction of a share of Common Stock multiplied by the Closing Price of
the Common Stock on the Trading Day immediately preceding the applicable
Conversion Date or (ii) an additional whole share of Common Stock.

 

Section 14. Adjustment for Reorganization Events.

 

(a) Reorganization Events. In the event of:

 

(i)    any consolidation or merger of the Company with or into another person
(other than a merger or consolidation in which the Company is the continuing
corporation and in which the shares of Common Stock outstanding immediately
prior to the merger or consolidation are not exchanged for cash, securities or
other property of the Company or another corporation);

 

(ii)   any sale, transfer, lease or conveyance to another person of all or
substantially all the property and assets of the Company in which holders of
Common Stock would be entitled to receive cash, securities or other property for
their shares of Common Stock; or

 

(iii) any statutory exchange of securities of the Company with another Person
(other than in connection with a merger or acquisition) or any binding share
exchange which reclassifies or changes its outstanding Common Stock or pursuant
to which the holders of Common Stock would be entitled to receive cash,
securities or other property for their shares of Common Stock;

 

each of which is referred to as a “Reorganization Event,” each share of the
Convertible Preferred Stock outstanding immediately prior to such Reorganization
Event will, without the consent of the Holders of the Convertible Preferred
Stock, become convertible into the kind and amount of securities, cash and other
property (the “Exchange Property”) receivable in such Reorganization Event
(without any interest thereon, and without any right to dividends or
distributions thereon which have a record date that is prior to the applicable
Conversion Date) per share of Common Stock by a holder of Common Stock that is
not a Person with which the Company consolidated or into which the Company
merged or which merged into the Company or to which such sale or transfer was
made, as the case may be (any such Person, a “Constituent Person”), or an
Affiliate of a Constituent Person. Upon the conversion of any Convertible
Preferred Stock pursuant to Section 7 or Section 11 on each Conversion Date
following a Reorganization Event, the Conversion Rate then in effect will be
applied to the value on such Conversion Date of

 

82

--------------------------------------------------------------------------------


 

such securities, cash or other property received per share of Common Stock, as
determined in accordance with this Section 14.

 

(b)   Exchange Property Election. In the event that holders of the shares of
Common Stock have the opportunity to elect the form of Exchange Property to be
received in such transaction, the form of Exchange Property that the Holders
shall be entitled to receive shall be determined by the Holders of two-thirds of
the outstanding Convertible Preferred Stock.

 

(c)   Successive Reorganization Events. The Company shall make provision for the
provisions of this Section 14 to similarly apply to successive Reorganization
Events and the provisions of Section 13 to apply to any shares of capital stock
of the Company (or any successor) received by the holders of the Common Stock in
any such Reorganization Event.

 

(d) Reorganization Event Notice. The Company (or any successor) shall, within 10
days of the occurrence of any Reorganization Event, provide written notice to
the Holders of the occurrence of such event and of the kind and amount of cash,
securities or other property that constitutes the Exchange Property. Failure to
deliver such notice shall not affect the operation of this Section 14.

 

Section 15. Voting Rights.

 

(a)   General. So long as any shares of Series A Convertible Preferred Stock are
outstanding, the Series A Holders shall vote together with the holders of Common
Stock on all matters upon which the holders of Common Stock are entitled to
vote. Each Series A Holder shall be entitled to such number of votes as the
number of shares of Common Stock into which such Series A Holder’s shares of
Series A Convertible Preferred Stock would be convertible at the time of the
record date for any such vote (without regard to the limitations set forth in
Section 7) and for the purpose of such calculation, shares of Common Stock
sufficient for the full conversion of all shares of Series A Convertible
Preferred Stock shall be deemed to be authorized for issuance under the Charter
on such date and shall be included in such calculation; provided, however, that
until such time as the Conversion Stockholder Approval has been obtained,
(a) the aggregate number of votes entitled to be cast by the Series A
Convertible Preferred Stock shall not exceed 19.99% of the voting power of the
Common Stock outstanding immediately prior to the issuance of the Series A
Convertible Preferred Stock, applied on a pro rata per share basis, among all
Holders of Series A Convertible Preferred Stock and (b) the aggregate number of
votes entitled to be cast by the Series A-T Convertible Preferred Stock shall
not exceed 1.00% of the voting power of the Common Stock outstanding immediately
prior to the issuance of the Series A Convertible Preferred Stock.

 

(b)   Right to Elect Preferred Directors.

 

(i) Voting Right. So long as any shares of Series A-T Convertible Preferred
Stock are outstanding, the Series A-T Holders shall have the right, voting
separately as a single class, to the exclusion of any other Holders and the
holders of Common Stock, to elect a total number of directors of the Company
equal to the Series A-T Board Representation Entitlement. So long as any shares
of Series A-Y Convertible Preferred Stock are outstanding, the Series A-Y
Holders shall have the right, voting separately as a single class, to the
exclusion of any other Holders and the holders of Common Stock, to elect a total
number of directors of the Company equal to the Series A-Y Board Representation
Entitlement. Each such director elected by either the Series A-T Holders or the
Series A-Y Holders is a “Series A Preferred Director”. On the Issue Date, the
Series A Preferred Directors elected by the Series A-T Holders shall be
Christian W. E. Haub, Dr. Andreas Guldin, John D. Barline and Dr. Jens-Jürgen
Böckel and the Series A Preferred Directors elected by the Series A-Y Holders
shall be Frederic F. Brace and Terrence J. Wallock.

 

(ii) Election. The election of the Applicable Series A Preferred Directors will
take place at any annual meeting of stockholders or any special meeting of the
Applicable Series A Holders, called as provided herein. If at any time the
number of Applicable Series A Preferred Directors is less than the Applicable
Series A Board Representation Entitlement, the Company shall promptly notify the
Applicable Series A Holders and the secretary of the Company may, and upon the
written request of the Applicable Series A Holders of at least 25% of the
Applicable Series A Convertible Preferred Stock (addressed to the Corporate
Secretary at the Company’s principal office) must (unless such request is
received less than 90

 

83

--------------------------------------------------------------------------------


 

days before the date fixed for the next annual or special meeting of the
stockholders, in which event such election shall be held at such next annual or
special meeting of stockholders), call a special meeting of the Applicable
Series A Holders for the election of the number of directors necessary to make
the number of the Applicable Series A Preferred Directors equal to the
Applicable Series A Board Representation Entitlement. The Series A Preferred
Directors shall each be entitled to one vote per director on any matter. At any
meeting held for the purpose of electing the Applicable Series A Preferred
Directors at which the Applicable Series A Holders shall have the right to elect
directors as provided herein, the presence in person or by proxy of the
Applicable Series A Holders of shares of the Applicable Series A Convertible
Preferred Stock representing at least a majority in voting power of the then
outstanding shares of the Applicable Series A Convertible Preferred Stock shall
constitute a quorum of such class for the election of the Applicable Series A
Preferred Directors. The affirmative vote of the holders of shares of Applicable
Series A Convertible Preferred Stock constituting a majority of the shares of
the Applicable Series A Convertible Preferred Stock present at such meeting, in
person or by proxy, shall be required to elect any such Applicable Series A
Preferred Director, in each case calculated on a per-directorship basis. In
exercising the voting rights set forth in this Section 15(b), each share of
Applicable Series A Convertible Preferred Stock shall be entitled to one vote.

 

(iii)  Notice of Special Meeting. Notice for a special meeting will be given in
a similar manner to that provided in the Company’s by-laws for a special meeting
of the stockholders. If the secretary of the Company does not call a special
meeting within 20 days after receipt of any such request, then any Applicable
Series A Holder may (at the expense of the Company) call such meeting, upon
notice as provided in this Section 1 5(b)(iii), and for that purpose will have
access to the stock register of the Company. The Applicable Series A Preferred
Directors elected at any such special meeting will hold office until the next
annual meeting of the stockholders of the Company and until their successors are
duly elected and qualified unless they have been previously removed or
terminated pursuant to Section 1 5(b)(iv) or 1 5(b)(v), respectively.

 

(iv)  Removal; Vacancy. Any Applicable Series A Preferred Director may be
removed at any time without cause by the Applicable Series A Holders of a
majority of the outstanding shares of the Applicable Series A Convertible
Preferred Stock. In case any vacancy in the office of an Applicable Series A
Preferred Director occurs (other than as a result of a termination pursuant to
Section 1 5(b)(v)), the vacancy may be filled by the written consent of the
Applicable Series A Preferred Directors remaining in office, or if none remains
in office, by the vote of the Applicable Series A Holders as set forth in
Section 1 5(b)(ii) to serve until the next annual meeting of the stockholders
and until their successors are duly elected and qualified.

 

(v)  Termination. If at any time the number of Applicable Series A Preferred
Directors exceeds the Applicable Series A Board Representation Entitlement, the
number of Applicable Series A Preferred Directors shall be reduced immediately
so that the total number of Applicable Series A Preferred Directors is equal to
the Applicable Series A Board Representation Entitlement at such time. To effect
such reduction, the term of office of the requisite number of Applicable
Series A Preferred Directors shall immediately terminate, with the
individual(s) whose term of office shall so terminate being determined by the
Applicable Series A Preferred Directors in office immediately prior thereto. Any
vacancy on the Board of Directors resulting from such cessation of the term of
office of an Applicable Series A Preferred Director may be filled in accordance
with the Company’s by-laws.

 

(vi)  Unfit Directors. At least fifteen Business Days prior to the election of
any Applicable Series A Preferred Director, the Applicable Series A Holders
shall submit to the Board of Directors a notice containing the name of the
individual that such Applicable Series A Holders intend to elect as an
Applicable Series A Preferred Director. To the extent that the Board of
Directors determines, in good faith and after consideration of specific written
advice of outside counsel (a copy of which will be provided to the Applicable
Series A Holders), that such election would reasonably be expected to violate
their duties under MGCL § 2-405.1(a) because (i) such individual is unfit to
serve as a director of a company listed or quoted on the primary stock exchange
or quotation system on which the Common Stock is listed or quoted or
(ii) service by such nominee as a director of Company would reasonably be
expected to violate applicable law, the New York Stock Exchange Listed Company
Manual or, if the Company is not listed on the New York Stock Exchange, any
comparable rule or regulation of the primary stock exchange or

 

84

--------------------------------------------------------------------------------


 

quotation system on which the Company Common Stock is listed or quoted, the
Applicable Series A Holders shall not elect such individual and shall not elect
any other individual without first complying with this Section 1 5(b)(vi) with
respect to such other individual; provided that the Series A Preferred Directors
on the Issue Date shall be deemed to have been elected in accordance with this
Section 1 5(b)(vi).

 

(vii) Written Consent. Notwithstanding anything to the contrary in this
Section 15(b), the Applicable Series A Holders shall be entitled to take by
written consent any action described in this Section 15(b).

 

(c)   Voting Rights of Series B Convertible Preferred Stock. Except as provided
in Sections 15(d) and 15(e), the Series B Convertible Preferred Stock shall have
no voting rights.

 

(d)   Special Voting Right.

 

(i)  Voting Right. At any time when the equivalent of six quarterly dividends
payable on the shares of Convertible Preferred Stock or any class or series of
Parity Stock upon which voting rights equivalent to those granted by this
Section 15(d) have been conferred and are exercisable (“Special Voting Parity
Stock”) (whether or not consecutive and whether or not declared) are accrued and
unpaid (a “Nonpayment”), the number of directors constituting the Board of
Directors shall be automatically increased by two, and the Holders and the
holders of any class or series of Special Voting Parity Stock, shall have the
right, voting together as a single class without regard to class or series (and
with voting power allocated pro rata based on the liquidation preference of such
class or series), to the exclusion of the holders of Common Stock, to elect two
directors of the Company to fill such newly created directorships (and to fill
any vacancies in the terms of such directorships); provided that the Holders and
the holders of any Special Voting Parity Stock shall not be entitled to elect
such directors to the extent such election would cause the Company to violate
the corporate governance requirements of The New York Stock Exchange (or other
exchange on which the Company’s securities may be listed) that listed companies
must have a majority of Independent Directors; provided further that the Board
of Directors shall at no time include more than two such directors. The
Company’s exercise of the Convertible Preferred Stock PIK Dividend Provision
shall not constitute “Nonpayment” for purposes of this Section 15(d). Each such
director elected by the Holders and the holders of any Special Voting Parity
Stock is a “Nonpayment  Preferred Director”.

 

(ii) Election. The election of the Nonpayment Preferred Directors will take
place at any annual meeting of stockholders or any special meeting of the
Holders and the holders of any Special Voting Parity Stock, called as provided
herein, and thereafter at each annual meeting until such time as all dividends
in arrears on the Convertible Preferred Stock and the Special Voting Parity
Stock shall have been paid in full. At any time after the special voting right
has vested pursuant to Section 1 5(d)(i) above, the Company shall promptly
notify the Holders and the holders of any Special Voting Parity Stock and the
secretary of the Company may, and upon the written request of the Holders of at
least 25% of the Convertible Preferred Stock or the holders of at least 25% of
any class or series of Special Voting Parity Stock (addressed to the Corporate
Secretary at the Company’s principal office) must (unless such request is
received less than 90 days before the date fixed for the next annual or special
meeting of the stockholders, in which event such election shall be held at such
next annual or special meeting of stockholders), call a special meeting of the
Holders and the holders of Special Voting Parity Stock for the election of the
two directors to be elected by them as provided in Section 1 5(d)(iii) below.
The Nonpayment Preferred Directors shall each be entitled to one vote per
director on any matter. At any meeting held for the purpose of electing the
Nonpayment Preferred Directors at which the Holders and the holders of any
Special Voting Parity Stock shall have the right to elect directors as provided
herein, the presence in person or by proxy of Holders and holders of any Special
Voting Parity Stock representing at least a majority in voting power of the then
outstanding shares of Convertible Preferred Stock and any Special Voting Parity
Stock (voting together as a single class without regard to class or series and
with voting power allocated pro rata based on liquidation preference) shall
constitute a quorum of such class for the election of the Nonpayment Preferred
Directors. The affirmative vote of Holders and holders of any Special Voting
Parity Stock constituting two-thirds of the voting power of the Convertible
Preferred Stock and any Special Voting Parity Stock present at such meeting
(voting together as a single class without regard to class or series and with
voting power allocated

 

85

--------------------------------------------------------------------------------


 

pro rata based on liquidation preference), in person or by proxy, shall be
required to elect any such Nonpayment Preferred Director, in each case
calculated on a per-directorship basis.

 

(iii) Notice of Special Meeting. Notice for a special meeting will be given in a
similar manner to that provided in the Company’s by-laws for a special meeting
of the stockholders. If the secretary of the Company does not call a special
meeting within 20 days after receipt of any such request, then any Holder or any
holder of any Special Voting Parity Stock may (at the expense of the Company)
call such meeting, upon notice as provided in this Section 1 5(d)(iii), and for
that purpose will have access to the stock register of the Company. The
Nonpayment Preferred Directors elected at any such special meeting will hold
office until the next annual meeting of the stockholders of the Company and
until their successors are duly elected and qualified unless they have been
previously removed or terminated pursuant to Section 1 5(d)(iv) or 1 5(d)(v),
respectively.

 

(iv)  Removal; Vacancy. Any Nonpayment Preferred Director may be removed at any
time without cause by the Holders of two-thirds of the voting power of the then
outstanding shares of Convertible Preferred Stock and any Special Voting Parity
Stock (such voting power allocated pro rata based on liquidation preference). In
case any vacancy in the office of a Nonpayment Preferred Director occurs (other
than prior to the initial election of the Nonpayment Preferred Directors), the
vacancy may be filled by the written consent of the Nonpayment Preferred
Director remaining in office, or if none remains in office, by the vote of the
Holders and the holders of any Special Voting Parity Stock as set forth in
Section 1 5(d)(ii) to serve until the next annual meeting of the stockholders
and until their successors are duly elected and qualified.

 

(v)  Termination. Whenever the Company has paid all dividends in arrears in
full, then the right of the Holders and the holders of any Special Voting Parity
Stock to elect the Nonpayment Preferred Directors will cease (but subject always
to the same provisions for the vesting of the special voting rights in the case
of any similar non-payment of dividends in respect of future Dividend Periods).
The terms of office of the Nonpayment Preferred Directors will immediately
terminate, and the number of directors constituting the Board of Directors will
be reduced accordingly.

 

(vi)  Written Consent. Notwithstanding anything to the contrary in this
Section 15(d), the Holders and the holders of any Special Voting Parity Stock
shall be entitled to take by written consent any action described in this
Section 15(d).

 

(e) Issuances; Adverse Changes. So long as any shares of Convertible Preferred
Stock are outstanding, unless a greater percentage shall be required by law, the
vote or consent of the Holders of at least two-thirds of the shares of
Convertible Preferred Stock at the time outstanding, voting together as a single
class, given in person or by proxy, either in writing without a meeting or by
vote at any meeting called for the purpose, will be necessary for effecting or
validating any of the following actions, whether or not such approval is
required pursuant to the MGCL:

 

(i) any amendment, alteration or repeal of any provision of the Charter
(including these Articles Supplementary creating the Convertible Preferred
Stock) or the Company’s by-laws, whether by merger, consolidation or otherwise,
that would alter or change the preferences or privileges of the Convertible
Preferred Stock so as to affect them adversely;

 

(ii)  any amendment or alteration of the Charter, whether by merger,
consolidation or otherwise, to authorize or create, or increase the number of
authorized shares of, or any securities convertible into shares of, or
reclassify any security into, any class or series of the Company’s capital stock
ranking equal or senior to the Convertible Preferred Stock in the payment of
dividends or in the distribution of assets on any liquidation, dissolution or
winding-up of the affairs of the Company; or

 

(iii) the consummation of a binding share exchange or reclassification involving
the Convertible Preferred Stock or a merger or consolidation of the Company with
another entity, except that holders of Convertible Preferred Stock will have no
right to vote under this provision if, in each case, (A) the Convertible
Preferred Stock remains outstanding or, in the case of any such merger or
consolidation with

 

86

--------------------------------------------------------------------------------


 

respect to which the Company is not the surviving or resulting entity, is
converted into or exchanged for preferred securities of the surviving or
resulting entity or its ultimate parent, that is an entity organized and
existing under the laws of the United States of America, any state thereof or
the District of Columbia and that is a corporation for U.S. federal income tax
purposes (or if such entity is not a corporation, the Company having received an
opinion of nationally recognized counsel experienced in such matters to the
effect that Holders will be subject to tax for U.S. federal income tax purposes
with respect to such new preferred securities after such merger or consolidation
in the same amount, at the same time and otherwise in the same manner as would
have been the case under the Convertible Preferred Stock prior to such merger or
consolidation), and (B) such Convertible Preferred Stock remaining outstanding
or such preferred securities, as the case may be, have such rights, preferences,
privileges and voting powers, taken as a whole, as are not materially less
favorable to the holders thereof than the rights, preferences, privileges and
voting powers of the Convertible Preferred Stock, taken as a whole;

 

provided, however, that any increase in the number of authorized shares of
preferred stock or any securities convertible into preferred stock or the
creation and issuance, or an increase in the number of authorized or issued
shares, of other series of preferred stock or any securities convertible into
preferred stock, in each case, ranking junior to the Convertible Preferred Stock
with respect to the payment of dividends (whether such dividends are cumulative
or non-cumulative) and the distribution of assets upon the Company’s
liquidation, dissolution or winding up will not be deemed to adversely affect
the preferences or privileges of the Convertible Preferred Stock and Holders
will have no right to vote on such an increase, creation or issuance.

 

In addition to the vote or consent required by the first sentence of this
Section 15(e), if any amendment, alteration or repeal specified in clause (i) of
the first sentence of this Section 15(e) would adversely affect one or more
series of Convertible Preferred Stock disproportionately, the vote or consent of
the Holders of at least two-thirds of each such series of Convertible Preferred
Stock as are adversely affected by and entitled to vote on the matter, each
voting as a class, will be necessary for effecting or validating such action.

 

In exercising the voting rights set forth in this Section 15(e), each share of
Convertible Preferred Stock shall be entitled to one vote.

 

Section 16. Preemption.

 

The Holders shall not have any rights of preemption under these Articles
Supplementary.

 

Section 17. Rank.

 

Notwithstanding anything set forth in the Charter, including these Articles
Supplementary, to the contrary, the Board of Directors or any duly authorized
committee thereof, without the vote of the Holders, may authorize and issue
additional shares of Junior Stock.

 

Section 18. Repurchase.

 

Subject to the limitations imposed herein, the Company may purchase and sell
Convertible Preferred Stock from time to time to such extent, in such manner,
and upon such terms as the Board of Directors or any duly authorized committee
thereof may determine; provided, however, that the Company shall not use any of
its funds for any such purchase when there are reasonable grounds to believe
that the Company is, or by such purchase would be, rendered insolvent; provided
further, however, that in the event the Company beneficially owns any
Convertible Preferred Stock, the Company will ensure that voting rights in
respect of such Convertible Preferred Stock are not exercised.

 

Section 19. Reserved.

 

Section 20. No Sinking Fund.

 

Shares of Convertible Preferred Stock are not subject to the operation of a
sinking fund.

 

87

--------------------------------------------------------------------------------


 

Section 21. Reservation of Common Stock.

 

(a)   Sufficient Shares. Following the Conversion Stockholder Approval and the
Authorized Capital Stock Charter Amendment Approval, the Company shall at all
times reserve and keep available out of its authorized and unissued Common Stock
or shares acquired by the Company, solely for issuance upon the conversion of
shares of Convertible Preferred Stock as provided in these Articles
Supplementary, free from any preemptive or other similar rights (except for the
preemptive rights set forth in the Amended and Restated Yucaipa Stockholder
Agreement or the Amended and Restated Tengelmann Stockholder Agreement), such
number of shares of Common Stock as shall from time to time be issuable upon the
conversion of all the shares of Convertible Preferred Stock then outstanding.

 

(b)   Free and Clear Delivery. All shares of Common Stock delivered upon
conversion of the Convertible Preferred Stock shall be duly authorized, validly
issued, fully paid and non-assessable, free and clear of all liens, claims,
security interests and other encumbrances (other than liens, charges, security
interests and other encumbrances created by the Holders).

 

(c)   Compliance with Law. Prior to the delivery of any securities that the
Company shall be obligated to deliver upon conversion of the Convertible
Preferred Stock, the Company shall use its reasonable best efforts to comply
with all federal and state laws and regulations thereunder requiring the
registration of such securities with, or any approval of or consent to the
delivery thereof by, any governmental authority.

 

(d)   Listing. The Company hereby covenants and agrees that, if at any time the
Common Stock shall not be listed on the New York Stock Exchange or any other
national securities exchange (including The Nasdaq Stock Market) or automated
quotation system, the Company will, if permitted by the rules of such exchange
or automated quotation system, list and keep listed, so long as the Common Stock
shall be so listed on such exchange or automated quotation system, all the
Common Stock issuable upon conversion of the Convertible Preferred Stock;
provided, however, that if the rules of such exchange or automated quotation
system require the Company to defer the listing of such Common Stock until the
first conversion of Convertible Preferred Stock into Common Stock in accordance
with the provisions hereof, the Company covenants to list such Common Stock
issuable upon conversion of the Convertible Preferred Stock in accordance with
the requirements of such exchange or automated quotation system at such time.

 

Section 22. Transfer Agent, Conversion Agent, Registrar and Paying Agent.

 

The duly appointed Transfer Agent, Conversion Agent, Registrar and paying agent
for the Convertible Preferred Stock shall be American Stock Transfer & Trust
Company. The Company may, in its sole discretion, remove the Transfer Agent in
accordance with the agreement between the Company and the Transfer Agent;
provided that the Company shall appoint a successor transfer agent who shall
accept such appointment prior to the effectiveness of such removal. Upon any
such removal or appointment, the Company shall send notice thereof by
first-class mail, postage prepaid, to the Holders.

 

Section 23. Replacement Certificates.

 

(a)   Mutilated, Destroyed, Stolen and Lost Certificates. The Company shall
replace any mutilated certificate at the Holder’s expense upon surrender of that
certificate to the Transfer Agent. The Company shall replace certificates that
become destroyed, stolen or lost at the Holder’s expense upon delivery to the
Company and the Transfer Agent of reasonably satisfactory evidence that the
certificate has been destroyed, stolen or lost, together with any customary
indemnity that may be required by the Transfer Agent and the Company.

 

(b)   Certificates Following Conversion. The Company shall not be required to
issue any certificates representing the Convertible Preferred Stock on or after
the applicable Conversion Date. In place of the delivery of a replacement
certificate following the applicable Conversion Date, the Company shall cause
the Transfer Agent, upon delivery of the evidence and indemnity described in
clause (a) above, to deliver the shares of Common Stock pursuant to the terms of
the Convertible Preferred Stock formerly represented by the certificate.

 

88

--------------------------------------------------------------------------------


 

Section 24. Form and Transfer.

 

(a)   Certificated Preferred Stock. Shares of Convertible Preferred Stock shall
be issued in the form of one or more physical certificated shares of Convertible
Preferred Stock (each, a “Certificated Preferred  Stock”) and, unless otherwise
determined by the Company and the Transfer Agent, with a legend (the
“Restricted  Preferred Stock Legend”) in substantially the form attached hereto
as Exhibit A, which is hereby incorporated in and expressly made a part of these
Articles Supplementary. The Certificated Preferred Stock may have notations,
legends or endorsements required by law, stock exchange rules, agreements
between the Company and the applicable Holder, if any, or usage.

 

(b)   Certificated Common Stock. Shares of Common Stock issuable upon conversion
of shares of Convertible Preferred Stock or delivered as payment for dividends
pursuant to Section 4 of these Articles Supplementary shall be issued in the
form of one or more physical certificated shares of Common Stock (each, a
“Certificated Common Stock” and, together with Certificated Preferred Stock, a
“Certificated Security”) and, unless otherwise determined by the Company and the
Transfer Agent, with a legend (the “Restricted Common Stock Legend” and,
together with the Restricted Preferred Stock Legend, the “Restricted Stock
Legends”) in substantially the form attached hereto as Exhibit B.

 

(c) Transfer of Securities.

 

(i)   The shares of Convertible Preferred Stock and the shares of Common Stock
issuable upon conversion of shares of Convertible Preferred Stock (collectively,
the “Securities”) have not been registered under the Securities Act of 1933, as
amended (the “Securities Act”), or any other applicable securities laws and may
not be offered or sold except in compliance with the registration requirements
of such laws, or pursuant to an exemption from such laws, or in a transaction
not subject to such laws.

 

(ii)  When a Certificated Security bearing a Restricted Stock Legend is
presented to the Transfer Agent with a request to register the transfer of such
Certificated Security, the Transfer Agent shall register such transfer, subject
to the rules and procedures of the Transfer Agent; provided that the Transfer
Agent has received (1) a written instrument of transfer in form reasonably
satisfactory to the Company and the Transfer Agent duly executed by the Holder
of such Certificated Security, (2) a certificate of transfer in substantially
the form attached hereto as Exhibit C or Exhibit D, as applicable, and (3) such
other certifications, legal opinions and other information as the Company or the
Transfer Agent may reasonably require to confirm that such transfer is being
made in accordance with the transfer restrictions set forth in the Restricted
Stock Legend.

 

(iii)  If a request is made to remove the applicable Restricted Stock Legend on
any Securities, the Restricted Stock Legend shall be removed if, unless
otherwise required by applicable securities laws, (1) the sale of such shares is
registered under the Securities Act or (2) there is delivered to the Company and
the Transfer Agent an opinion of counsel, in form, substance and scope
reasonably satisfactory to the Company to the effect that a sale or transfer of
such shares may be made without registration under the Securities Act.

 

(iv)  The Company may refuse to register any transfer of Securities that is not
made in accordance with the provisions of the applicable Restricted Stock
Legend; provided that the provisions of this Section 24(c) shall not be
applicable to any Security that does not bear any Restricted Stock Legend.

 

(v) Notwithstanding anything to the contrary in this Section 24(c), (1) the
Company shall cause the Transfer Agent to exchange Series A-T Convertible
Preferred Stock for Series B-T Convertible Preferred Stock if such Series A-T
Convertible Preferred Stock is being transferred to a Person other than a
Tengelmann Party; provided that if the Conversion Stockholder Approval has been
obtained the Transfer Agent shall exchange Series A-T Convertible Preferred
Stock for Series A-Y Convertible Preferred Stock if such Series A-T Convertible
Preferred Stock is being transferred to a Yucaipa Party and (2) the Company
shall cause the Transfer Agent to exchange Series A-Y Convertible Preferred
Stock for Series B-Y Convertible Preferred Stock if such Series A-Y Convertible
Preferred Stock is being transferred to a Person other than a Tengelmann Party;
provided that the Transfer Agent shall exchange Series A-Y Convertible

 

89

--------------------------------------------------------------------------------


 

Preferred Stock for Series A-T Convertible Preferred Stock if such Series A-Y
Convertible Preferred Stock is being transferred to a Tengelmann Party.

 

Section 25. Taxes.

 

(a)   Transfer Taxes. The Company shall pay any and all stock transfer,
documentary, stamp and similar taxes that may be payable in respect of any
issuance or delivery of shares of Convertible Preferred Stock or shares of
Common Stock or other securities issued on account of Convertible Preferred
Stock pursuant hereto or certificates representing such shares or securities.
The Company shall not, however, be required to pay any such tax that may be
payable in respect of any transfer involved in the issuance or delivery of
shares of Convertible Preferred Stock, shares of Common Stock or other
securities in a name other than that in which the shares of Convertible
Preferred Stock with respect to which such shares or other securities are issued
or delivered were registered, or in respect of any payment to any Person other
than a payment to the registered holder thereof, and shall not be required to
make any such issuance, delivery or payment unless and until the Person
otherwise entitled to such issuance, delivery or payment has paid to the Company
the amount of any such tax or has established, to the satisfaction of the
Company, that such tax has been paid or is not payable.

 

(b)   Withholding. All payments and distributions (or deemed distributions) on
the shares of Convertible Preferred Stock (and on the shares of Common Stock
received upon their conversion) shall be subject to withholding and backup
withholding of tax to the extent required by law, subject to applicable
exemptions, and amounts withheld, if any, shall be treated as received by
Holders.

 

Section 26. Notices.

 

All notices referred to herein shall be in writing, and, unless otherwise
specified herein, all notices hereunder shall be deemed to have been given upon
the earlier of receipt thereof or three Business Days after the mailing thereof
if sent by registered or certified mail (unless first class mail shall be
specifically permitted for such notice under the terms of these Articles
Supplementary) with postage prepaid, addressed: (i) if to the Company, to its
office at 2 Paragon Drive, Montvale, New Jersey 07645 (Attention: Corporate
Secretary) or to the Transfer Agent at its office at 59 Maiden Lane, New York,
New York 10038 (Attention: Geraldine Zarbo), or other agent of the Company
designated as permitted by these Articles Supplementary, or (ii) if to any
Holder, to such Holder at the address of such Holder as listed in the stock
record books of the Company (which may include the records of the Transfer
Agent) or (iii) to such other address as the Company or any such Holder, as the
case may be, shall have designated by notice similarly given.

 

FIFTH: The shares of Convertible Preferred Stock have been classified and
designated by the Board of Directors under the authority contained in the
Charter.

 

SIXTH: These Articles Supplementary have been approved by the Board of Directors
in the manner and by the vote required by law, namely, by the vote of a majority
of directors at a meeting of the Board of Directors duly called and held.

 

SEVENTH: The undersigned acknowledges these Articles Supplementary to be the
corporate act of the Company and, as to all matters or facts required to be
verified under oath, the undersigned acknowledges that, to the best of his
knowledge, information and belief, these matters and facts are true in all
material respects and that this statement is made under the penalties of
perjury.

 

90

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has caused these Articles Supplementary to be
duly executed this [·]th day of July, 2009.

 

 

 

THE GREAT ATLANTIC & PACIFIC TEA COMPANY, INC.,

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

ATTEST:

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

Exhibit A

 

FORM OF
8% CUMULATIVE CONVERTIBLE PREFERRED STOCK, SERIES [·]

 

FACE OF SECURITY

 

THE SECURITIES REPRESENTED BY THIS INSTRUMENT AND THE SECURITIES ISSUABLE UPON
CONVERSION OF SECURITIES REPRESENTED BY THIS INSTRUMENT HAVE NOT BEEN REGISTERED
UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR THE SECURITIES LAWS OF ANY
STATE AND MAY NOT BE TRANSFERRED, SOLD OR OTHERWISE DISPOSED OF EXCEPT WHILE A
REGISTRATION STATEMENT RELATING THERETO IS IN EFFECT UNDER SUCH ACT AND
APPLICABLE STATE SECURITIES LAWS OR PURSUANT TO AN EXEMPTION FROM REGISTRATION
UNDER SUCH ACT OR SUCH LAWS [AND IN ACCORDANCE WITH THE TRANSFER RESTRICTIONS
SET FORTH IN THE AGREEMENTS REFERRED TO BELOW (AS SUCH AGREEMENTS MAY BE AMENDED
FROM TIME TO TIME). THIS INSTRUMENT IS ISSUED PURSUANT TO AND SUBJECT TO THE
RESTRICTIONS ON TRANSFER AND OTHER PROVISIONS OF AN INVESTMENT AGREEMENT, DATED
AS OF JULY [·], 2009, BY AND AMONG THE ISSUER OF THIS INSTRUMENT AND THE
INVESTORS AND THE INVESTORS’ REPRESENTATIVE REFERRED TO THEREIN AND AN AMENDED
AND RESTATED STOCKHOLDER AGREEMENT, DATED AS OF JULY [·], 2009, BY AND AMONG THE
ISSUER OF THIS INSTRUMENT AND THE INVESTORS AND THE INVESTORS’ REPRESENTATIVE
REFERRED TO THEREIN. THE SECURITIES REPRESENTED BY THIS INSTRUMENT AND THE
SECURITIES ISSUABLE UPON CONVERSION OF SECURITIES REPRESENTED BY THIS INSTRUMENT
MAY NOT BE SOLD OR OTHERWISE TRANSFERRED EXCEPT IN COMPLIANCE WITH SAID
AGREEMENTS. ANY SALE OR OTHER TRANSFER NOT IN COMPLIANCE WITH SAID AGREEMENTS
WILL BE VOID. THE FOREGOING SUMMARY DOES NOT PURPORT TO BE COMPLETE AND IS
SUBJECT TO AND QUALIFIED IN ITS ENTIRETY BY REFERENCE TO SAID AGREEMENTS, COPIES
OF WHICH WILL BE SENT WITHOUT CHARGE TO EACH STOCKHOLDER WHO SO REQUESTS. SUCH
REQUEST MUST BE MADE TO THE SECRETARY OF THE COMPANY AT ITS PRINCIPAL
OFFICE](1).

 

THE COMPANY IS AUTHORIZED TO ISSUE DIFFERENT CLASSES AND SERIES OF STOCK. THE
DESIGNATIONS AND ANY PREFERENCES, CONVERSION AND OTHER RIGHTS, VOTING POWERS,
RESTRICTIONS, LIMITATIONS AS TO DIVIDENDS, QUALIFICATIONS, AND TERMS AND
CONDITIONS OF REDEMPTION OF THE STOCK OF EACH CLASS AND SERIES OF STOCK AND THE
DIFFERENCES IN THE RELATIVE RIGHTS AND PREFERENCES FOR EACH CLASS AND SERIES OF
STOCK (AND THE AUTHORITY OF THE BOARD OF DIRECTORS TO DETERMINE THE RELATIVE
RIGHTS AND PREFERENCES OF FUTURE CLASSES AND SERIES OF STOCK) WILL BE FURNISHED
WITHOUT CHARGE TO EACH STOCKHOLDER WHO SO REQUESTS. SUCH REQUEST MUST BE MADE TO
THE SECRETARY OF THE COMPANY AT ITS PRINCIPAL OFFICE.

 

--------------------------------------------------------------------------------

(1) Include the bracketed language only for Series A-Y Convertible Preferred
Stock, Series B-Y Convertible Preferred Stock held by a Yucaipa Party and
Series B-T Convertible Preferred Stock held by a Yucaipa Party.

 

A-1

--------------------------------------------------------------------------------


 

Certificate Number:     

      Shares of Convertible Preferred Stock, Series [.]

 

THE GREAT ATLANTIC & PACIFIC TEA COMPANY, INC.

 

8% Cumulative Convertible Preferred Stock, Series [.]
(liquidation preference $1,000 per share)

 

THE GREAT ATLANTIC & PACIFIC TEA COMPANY, INC., a Maryland corporation (the
“Company”), hereby certifies that [HOLDER] (the “Holder”) is the registered
owner of [NUMBER OF SHARES] fully paid and non-assessable shares of capital
stock of the Company designated as the Convertible Preferred Stock, Series [.],
without par value per share and an initial liquidation preference of $1,000.00
per share (the “Series [.] Convertible Preferred Stock”). Shares of Series [.]
Convertible Preferred Stock are transferable on the books and records of the
Transfer Agent and Registrar, in person or by a duly authorized attorney, upon
surrender of this certificate duly endorsed and in proper form for transfer. The
designation, voting powers, preferences, conversion and other rights,
qualifications, limitations as to dividends, terms and conditions of redemption
and restrictions of the Series [.] Convertible Preferred Stock represented
hereby are issued and shall in all respects be subject to the provisions of the
Articles Supplementary of 8% Cumulative Convertible Preferred Stock of the
Company dated July     , 2009, as the same may be amended from time to time in
accordance with its terms (the “Articles Supplementary”). Capitalized terms used
herein but not defined shall have the respective meanings given them in the
Articles Supplementary. The Company will provide a copy of the Articles
Supplementary to the Holder without charge upon written request to the Company
at its principal place of business.

 

Reference is hereby made to select provisions of the Series [.] Convertible
Preferred Stock set forth on the reverse hereof, and to the Articles
Supplementary, which select provisions and the Articles Supplementary shall for
all purposes have the same effect as if set forth in this certificate.

 

Upon receipt of this certificate, the Holder is bound by the Articles
Supplementary and is entitled to the benefits thereunder. Unless the Registrar’s
valid countersignature appears hereon, the Series [.] Convertible Preferred
Stock represented hereby shall not be entitled to any benefit under the Articles
Supplementary or be valid or obligatory for any purpose.

 

IN WITNESS WHEREOF, the Company has executed this Series [.] Convertible
Preferred Stock certificate as of the date set forth below.

 

 

THE GREAT ATLANTIC & PACIFIC TEA COMPANY, INC.

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

Dated:

 

 

A-2

--------------------------------------------------------------------------------


 

REGISTRAR’S COUNTERSIGNATURE

 

These are shares of Series [·] Convertible Preferred Stock referred to in the
within-mentioned Articles Supplementary.

 

 

[                                ]

as Registrar,

 

By:

 

 

Authorized Signatory

 

 

 

Dated:

 

 

A-3

--------------------------------------------------------------------------------


 

REVERSE OF CERTIFICATE

 

Dividends on each share of Series [·] Convertible Preferred Stock shall be
payable in cash or Convertible Preferred Stock as provided in the Articles
Supplementary.

 

The Series [·] Convertible Preferred Stock shall be convertible into Common
Stock, in the manner and in accordance with the terms of the Articles
Supplementary.

 

The Series [·] Convertible Preferred Stock shall be redeemable at the option of
the Holder in the manner and in accordance with the terms of the Articles
Supplementary.

 

The Series [·] Convertible Preferred Stock is subject to mandatory redemption by
the Company on August 1, 2016 in the manner and in accordance with the terms of
the Articles Supplementary.

 

A-4

--------------------------------------------------------------------------------


 

ASSIGNMENT

 

FOR VALUE RECEIVED, the undersigned assigns and transfers the Series [·]
Convertible Preferred Stock represented hereby to:

 

 

 

 

(Insert assignee’s social security or tax identification number)

 

 

 

 

 

(Insert address and zip code of assignee)

 

 

 

 

 

and irrevocably appoints:

 

 

 

agent to transfer the Series [·] Convertible Preferred Stock represented hereby
on the books of the Transfer Agent and Registrar. The Transfer Agent may
substitute another to act for him or her.

 

Date:

 

 

 

 

Signature:

 

 

 

(Sign exactly as your name appears on the other side of this Series [·]
Convertible Preferred Stock certificate)

 

Signature Guarantee:

 

 

 

--------------------------------------------------------------------------------

* Signature must be guaranteed by an “eligible guarantor institution” (i.e., a
bank, stockbroker, savings and loan association or credit union) meeting the
requirements of the Transfer Agent and Registrar, which requirements include
membership or participation in the Securities Transfer Agents Medallion Program
(“STAMP”) or such other “signature guarantee program” as may be determined by
the Transfer Agent and Registrar in addition to, or in substitution for, STAMP,
all in accordance with the Securities Exchange Act of 1934, as amended.

 

A-5

--------------------------------------------------------------------------------


 

Exhibit B

 

FORM OF
RESTRICTED COMMON STOCK LEGEND

 

THE SECURITIES REPRESENTED BY THIS INSTRUMENT HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR THE SECURITIES LAWS OF ANY STATE AND
MAY NOT BE TRANSFERRED, SOLD OR OTHERWISE DISPOSED OF EXCEPT WHILE A
REGISTRATION STATEMENT RELATING THERETO IS IN EFFECT UNDER SUCH ACT AND
APPLICABLE STATE SECURITIES LAWS OR PURSUANT TO AN EXEMPTION FROM REGISTRATION
UNDER SUCH ACT OR SUCH LAWS.

 

THE COMPANY IS AUTHORIZED TO ISSUE DIFFERENT CLASSES AND SERIES OF STOCK. THE
DESIGNATIONS AND ANY PREFERENCES, CONVERSION AND OTHER RIGHTS, VOTING POWERS,
RESTRICTIONS, LIMITATIONS AS TO DIVIDENDS, QUALIFICATIONS, AND TERMS AND
CONDITIONS OF REDEMPTION OF THE STOCK OF EACH CLASS AND SERIES OF STOCK AND THE
DIFFERENCES IN THE RELATIVE RIGHTS AND PREFERENCES FOR EACH CLASS AND SERIES OF
STOCK (AND THE AUTHORITY OF THE BOARD OF DIRECTORS TO DETERMINE THE RELATIVE
RIGHTS AND PREFERENCES OF FUTURE CLASSES AND SERIES OF STOCK) WILL BE FURNISHED
WITHOUT CHARGE TO EACH STOCKHOLDER WHO SO REQUESTS. SUCH REQUEST MUST BE MADE TO
THE SECRETARY OF THE COMPANY AT ITS PRINCIPAL OFFICE.

 

--------------------------------------------------------------------------------


 

Exhibit C

 

FORM OF
CERTIFICATE OF TRANSFER FOR CONVERTIBLE PREFERRED STOCK

(Transfers pursuant to Section 24 of the Articles Supplementary)

 

 , as Transfer Agent

 

[                                  ]

               ,        [              ]

Attn: [                         ]

 

Re:                The Great Atlantic & Pacific Tea Company, Inc.

Convertible Preferred Stock (the “Convertible Preferred Stock”)

 

Reference is hereby made to the Articles Supplementary of 8% Cumulative
Convertible Preferred Stock of the Company dated July       , 2009, as such may
be amended from time to time (the “Articles Supplementary”). Capitalized terms
used but not defined herein shall have the respective meanings given them in the
Articles Supplementary.

 

This Letter relates to            shares of Convertible Preferred Stock (the
“Securities”) which are held in the name of [name of transferor] (the
“Transferor”) to effect the transfer of the Securities.

 

In connection with such request, and in respect of the shares of Convertible
Preferred Stock, the Transferor does hereby certify that the shares of
Convertible Preferred Stock are being transferred in accordance with applicable
securities laws of any state of the United States or any other jurisdiction:

 

CHECK ONE BOX BELOW:

 

(1)          o to a transferee that the Transferor reasonably believes is a
qualified institutional buyer within the meaning of Rule 144A under the
Securities Act purchasing for its own account or for the account of a qualified
institutional buyer in a transaction meeting the requirements of Rule 144A;

 

(2)          o pursuant to an exemption from registration under the Securities
Act provided by Rule 144 thereunder (if available);

 

(3)          o outside the United States in a transaction complying with
Regulation S under the Securities Act; or

 

(4)          o in accordance with another exemption from the registration
requirements of the Securities Act (based upon an opinion of counsel if the
Company so requests).

 

Unless one of the boxes is checked, the Transfer Agent will refuse to register
any of the Securities represented by this certificate in the name of any person
other than the registered holder thereof; provided, however, that if box (2) or
(3) is checked, the Transfer Agent shall be entitled to require, prior to
registering any such transfer of the Securities, such legal opinions,
certifications and other information as the Company has reasonably requested to
confirm that such transfer is being made pursuant to an exemption from, or in a
transaction not subject to, the registration requirements of the Securities Act
of 1933, such as the exemption provided by Rule 144 or Regulation S under such
Act.

 

 

[Name of Transferor]

 

 

 

By:

 

 

 

 

 

Name:

 

Title:

 

Dated:

 

C-1

--------------------------------------------------------------------------------


 

cc:                            The Great Atlantic & Pacific Tea Company, Inc
[                                    ]

,        [              ]

Attn: [                           ]

 

C-2

--------------------------------------------------------------------------------


 

Exhibit D

 

FORM OF
CERTIFICATE OF TRANSFER FOR COMMON STOCK

(Transfers pursuant to Section 24 of the Articles Supplementary)

 

                                        , as Transfer Agent

 

[                                   ]

              ,        [              ]

Attn: [                          ]

 

Re:               The Great Atlantic & Pacific Tea Company, Inc.

Convertible Preferred Stock (the “Convertible Preferred Stock”)

 

Reference is hereby made to the Articles Supplementary of 8% Cumulative
Convertible Preferred Stock of the Company dated July       , 2009, as such may
be amended from time to time (the “Articles Supplementary”). Capitalized terms
used but not defined herein shall have the respective meanings given them in the
Articles Supplementary.

 

This Letter relates to            shares of Common Stock (the “Securities”)
represented by the accompanying certificate(s) that were issued upon conversion
of Convertible Preferred Stock and which are held in the name of [name of
transferor] (the “Transferor”) to effect the transfer of the Securities.

 

In connection with such request and in respect of the shares of Common Stock,
the Transferor does hereby certify that the shares of Common Stock are being
transferred in accordance with applicable securities laws of any state of the
United States or any other jurisdiction:

 

CHECK ONE BOX BELOW:

 

(1)          o to a transferee that the Transferor reasonably believes is a
qualified institutional buyer within the meaning of Rule 144A under the
Securities Act purchasing for its own account or for the account of a qualified
institutional buyer in a transaction meeting the requirements of Rule 144A;

 

(2)          o pursuant to an exemption from registration under the Securities
Act provided by Rule 144 thereunder (if available);

 

(3)          o outside the United States in a transaction complying with
Regulation S under the Securities Act;

 

(4)          o in accordance with another exemption from the registration
requirements of the Securities Act (based upon an opinion of counsel if the
Company so requests); or

 

(5) o pursuant to an effective registration statement under the Securities Act.

 

Unless one of the boxes is checked, the Transfer Agent will refuse to register
any of the Securities represented by this certificate in the name of any person
other than the registered holder thereof; provided, however, that if box (2) or
(3) is checked, the Transfer Agent shall be entitled to require, prior to
registering any such transfer of the Securities, such legal opinions,
certifications and other information as the Company has reasonably requested to
confirm that such transfer is being made pursuant to an exemption from, or in a
transaction not subject to, the registration requirements of the Securities Act
of 1933, such as the exemption provided by Rule 144 or Regulation S under such
Act.

 

 

[Name of Transferor]

 

 

 

By:

 

 

Name:

 

Title:

 

D-1

--------------------------------------------------------------------------------


 

Dated:

 

cc:                            The Great Atlantic & Pacific Tea Company, Inc
[                                    ]

,        [              ]

Attn: [                           ]

 

D-2

--------------------------------------------------------------------------------


 

EXHIBIT B

 

Amended and Restated Stockholder Agreement

 

--------------------------------------------------------------------------------


 

 

 

AMENDED AND RESTATED TENGELMANN STOCKHOLDER AGREEMENT

 

 

by and among

 

 

THE GREAT ATLANTIC & PACIFIC TEA COMPANY, INC.



 

and



 

TENGELMANN WARENHANDELSGESELLSCHAFT KG

 

 

Dated as of July     , 2009

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

Page

 

 

ARTICLE I

 

Definitions

 

 

 

SECTION 1.01.

Definitions

2

 

 

 

ARTICLE II

 

Corporate Governance

 

 

 

SECTION 2.01.

Composition of the Board of Directors

11

SECTION 2.02.

Committees

16

SECTION 2.03.

Solicitation of Shares

16

SECTION 2.04.

Approval Required for Certain Actions

16

SECTION 2.05.

Charter and By-Laws

20

SECTION 2.06.

Change in Law

20

 

 

 

ARTICLE III

 

Registration Rights

 

 

 

SECTION 3.01.

Registration

21

SECTION 3.02.

Piggyback Registration

23

SECTION 3.03.

Reduction of Underwritten Offering

24

SECTION 3.04.

Registration Procedures

25

SECTION 3.05.

Conditions to Offerings

29

SECTION 3.06.

Blackout Period

29

SECTION 3.07.

Registration Expenses

30

SECTION 3.08.

Indemnification; Contribution

31

SECTION 3.09.

Lockup

34

SECTION 3.10.

Termination of Registration Rights

34

SECTION 3.11.

Specific Performance

34

SECTION 3.12.

Other Registration Rights

35

SECTION 3.13.

Rule 144

35

SECTION 3.14.

Transfer of Registration Rights

35

 

 

 

ARTICLE IV

 

Preemptive Rights

 

 

 

SECTION 4.01.

Rights To Purchase New Equity Securities

35

 

--------------------------------------------------------------------------------


 

 

 

Page

 

 

 

ARTICLE V

 

Put Right

 

SECTION 5.01.

Put Right

37

 

 

 

ARTICLE VI

 

Covenants

 

 

 

SECTION 6.01.

Stockholder Approvals

38

SECTION 6.02.

Voting Agreement

39

SECTION 6.03.

Petition for Bankruptcy

40

 

 

 

ARTICLE VII

 

Right of First Offer

 

 

 

SECTION 7.01.

First Offer Exercise Rights

40

SECTION 7.02.

Convertible Note Purchase

41

 

 

 

ARTICLE VIII

 

Miscellaneous

 

 

 

SECTION 8.01.

Corporate Opportunities

42

SECTION 8.02.

Adjustments

44

SECTION 8.03.

Changes in Tengelmann Percentage Interest

 

 

Attributable to Issuances of the Company’s Equity Securities

44

SECTION 8.04.

Notices

45

SECTION 8.05.

Reasonable Efforts; Further Actions

46

SECTION 8.06.

Consents

47

SECTION 8.07.

Fees and Expenses

47

SECTION 8.08.

Access to Information; Financial Statements

47

SECTION 8.09.

Amendments; Waivers

48

SECTION 8.10.

Interpretation

48

SECTION 8.11.

Severability

48

SECTION 8.12.

Counterparts

48

SECTION 8.13.

Entire Agreement; No Third-Party Beneficiaries

49

SECTION 8.14.

Governing Law

49

SECTION 8.15.

Assignment

49

SECTION 8.16.

Enforcement

49

SECTION 8.17.

Automatic Termination

50

SECTION 8.18.

Confidentiality

50

SECTION 8.19.

No Liability of Partners

51

 

--------------------------------------------------------------------------------


 

AMENDED AND RESTATED TENGELMANN STOCKHOLDER AGREEMENT dated as of July     ,
2009 (this “Agreement”), among THE GREAT ATLANTIC & PACIFIC TEA COMPANY, INC., a
Maryland corporation (the “Company”) and TENGELMANN WARENHANDELSGESELLSCHAFT KG,
a limited partnership organized under the laws of Germany (“Tengelmann”).

 

WHEREAS, the Company, Sand Merger Corp., a Delaware corporation and a wholly
owned Subsidiary of the Company, and Pathmark Stores, Inc., a Delaware
corporation (“Pathmark”), entered into a Merger Agreement, dated as of March 4,
2007, pursuant to which the Company acquired Pathmark (the “Merger”);

 

WHEREAS, in connection with the Merger, the parties hereto entered into that
certain Stockholder Agreement dated as of March 4, 2007 (the “Existing 
Agreement”), to establish certain terms and conditions concerning the corporate
governance of the Company and certain other matters;

 

WHEREAS, the Company and Erivan Karl Haub, Christian Wilhelm Erich Haub,
Karl-Erivan Warder Haub and Georg Rudolf Otto Haub (collectively, the
“Tengelmann Partners”) have entered into an investment agreement dated as of
July 23, 2009 (the “Investment Agreement”), pursuant to which the Tengelmann
Partners are purchasing from the Company, and the Company is issuing and selling
to the Tengelmann Partners (the “Transaction”), subject to the terms and
conditions set forth therein, an aggregate of 60,000 shares of Convertible
Preferred Stock (capitalized terms used in this Agreement shall have the
meanings given to such terms in Article I) (the “Initial Shares”, together with
any shares of Convertible Preferred Stock issued to Tengelmann pursuant to the
Convertible Preferred Stock PIK Dividend Provision, the “Tengelmann Shares”),
and immediately following such purchase, the Tengelmann Partners shall
contribute the Initial Shares to Tengelmann;

 

WHEREAS, the Company and Yucaipa have entered into an investment agreement dated
as of July 23, 2009, pursuant to which Yucaipa American Alliance Fund II, LP and
Yucaipa American Alliance (Parallel) Fund II, LP (the “New Investors”) are
purchasing from the Company, and the Company is issuing and selling to the New
Investors, subject to the terms and conditions set forth therein, an aggregate
of 115,000 shares of Convertible Preferred Stock; and

 

WHEREAS, it is a condition to the closing under the Investment Agreement that
the parties hereto amend and restate in its entirety the Existing Agreement as
provided herein.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:

 

--------------------------------------------------------------------------------


 

ARTICLE I Definitions

 

SECTION 1.01. Definitions. (a) As used in this Agreement, the following terms
will have the following meanings:

 

“13D Group” means any group of Persons formed for the purpose of acquiring,
holding, voting or disposing of Voting Stock of the Company that would be
required under Section 13(d) of the Exchange Act (as in effect on, and based on
legal interpretations thereof existing on, the date hereof) to file a statement
on Schedule 1 3D with the SEC as a “person” within the meaning of Section
13(d)(3) of the Exchange Act if such group beneficially owned Voting Stock of
the Company representing more than 5% of any class of Voting Stock of the
Company (whether or not registered pursuant to Section 12 of the Exchange Act)
then outstanding.

 

“2000 Warrants” means the warrants issued by Pathmark pursuant to the Warrant
Agreement dated as of September 19, 2000, between Pathmark and ChaseMellon
Shareholder Services, LLC.

 

“2011 Convertible Notes” means the Company’s 5.125% Convertible Senior Notes due
June 15, 2011.

 

“2012 Convertible Notes” means the Company’s 6.75% Convertible Senior Notes due
December 15, 2012.

 

“ABL Credit Agreement” means the Company’s five-year amended and restated
asset-based senior secured revolving credit agreement, dated as of December 27,
2007, among the Company, the other borrowers party thereto and the lenders party
thereto, Bank of America, N.A., as administrative agent and collateral agent,
and Banc of America Securities LLC, as lead arranger (as amended thereafter in
accordance with the terms hereof, if applicable).

 

An “Affiliate” of any Person means another Person that directly or indirectly,
through one or more intermediaries, controls, is controlled by, or is under
common control with, such first Person. The Company and its Subsidiaries shall
not be deemed Affiliates of Tengelmann for any reason under this Agreement.

 

“Amended and Restated Yucaipa Stockholder Agreement” means the Amended and
Restated Yucaipa Stockholder Agreement, dated as of the date hereof, between the
Company and Yucaipa.

 

“Authorized Capital Stock Charter Amendment” means an amendment to the Charter
increasing the number of authorized shares of Company Common Stock by up to
100,000,000 shares.

 

“Automatic Shelf Registration Statement” means an “automatic shelf registration
statement” as defined in Rule 405 promulgated under the Securities Act.

 

2

--------------------------------------------------------------------------------


 

“beneficial owner” and words of similar import have the meaning assigned to such
terms in Rule 1 3d-3 promulgated under the Exchange Act as in effect on the date
of this Agreement, but without reference to whether or not an Equity Security is
exercisable or convertible for Voting Stock in less than 60 days. The term
“beneficially own” has a meaning correlative to the foregoing.

 

“Board” or “Board of Directors” means the board of directors of the Company.

 

“Business Combination” with respect to any Person means any of the following:
(i) the sale, lease, transfer, conveyance or other disposition (other than by
way of merger or consolidation) of all or substantially all of the assets of
such Person and its Subsidiaries, taken as a whole, to any other Person or
(ii) any transaction (including any merger or consolidation) the consummation of
which would result in any other Person (or, in the case of a merger or
consolidation, the shareholders of such other Person) becoming, directly or
indirectly, the beneficial owner of more than 50% of the Voting Stock or Equity
Securities (other than debt securities) of such Person (measured in the case of
Voting Stock by Voting Power rather than number of shares).

 

“Business Day” means any day on which banks are not required or authorized by
law to close in New York, New York.

 

“By-Laws” means the By-Laws of the Company, as in effect from time to time.

 

“Charter” means the Articles of Amendment and Restatement of the Articles of
Incorporation of the Company, as in effect from time to time.

 

“Charter Amendment Stockholder Approval” means the approval of the Authorized
Capital Stock Charter Amendment by the affirmative vote of holders entitled to
cast two-thirds of the votes entitled to be cast on the matter.

 

“Closing” means the closing of the Transaction.

 

“Closing Date” means the date of the Closing.

 

“Company Common Stock” means the common stock of the Company, par value $1.00
per share, and any other common stock of the Company that may be issued from
time to time.

 

“Conversion Date” means any date on which shares of Convertible Preferred Stock
are converted into shares of Company Common Stock subject to the terms and
conditions of the Convertible Preferred Articles Supplementary.

 

“Conversion Stockholder Approval” means the approval, as required pursuant to
NYSE Rule 312, of (x) the shares of Convertible Preferred Stock when voting
together with the Common Stock becoming entitled to cast the full number of
votes on an as converted basis and (y) the issuance of the full amount of
Company Common Stock

 

3

--------------------------------------------------------------------------------


 

upon the exercise of conversion rights of the Convertible Preferred Stock, in
each case, by the affirmative vote of holders of a majority of the votes present
and entitled to vote at the stockholders’ meeting duly called, noticed and
convened for such purpose, at which the total votes cast represent over 50% in
interest of all Voting Stock entitled to vote on such proposal.

 

“Convertible Notes” means the 2011 Convertible Notes and the 2012 Convertible
Notes.

 

“Convertible Preferred Articles Supplementary” means the articles supplementary
filed with the Maryland State Department of Assessments and Taxation on the date
hereof, which govern the designation, voting powers, preferences, conversions
and other rights, qualifications, limitations as to dividends, terms and
conditions of redemption and restrictions of the Convertible Preferred Stock.

 

“Convertible Preferred Stock” means the shares of the Company’s 8.00%
Convertible Preferred Stock redeemable August 1, 2016, designated in four
separate series as “8% Cumulative Convertible Preferred Stock, Series A-T”, “8%
Cumulative Convertible Preferred Stock, Series A-Y”, “8% Cumulative Convertible
Preferred Stock, Series B-T” and “8% Cumulative Convertible Preferred Stock,
Series B-Y”.

 

“Convertible Preferred Stock PIK Dividend Provision” means the Company’s ability
to issue Convertible Preferred Stock as dividends pursuant to the Convertible
Preferred Articles Supplementary.

 

“Convertible Underlying Securities” means the shares of Company Common Stock
issuable upon the conversion of any Convertible Preferred Stock.

 

“Director” means a member of the Board of Directors.

 

“Discriminatory Transaction” means any corporate action (other than those taken
pursuant to the express terms of this Agreement) that would (i) impose material
limitations on the legal rights of Tengelmann as a holder of a class of Voting
Stock of the Company (including any action that would impose material
restrictions without lawful exemption on Tengelmann that are based upon the size
of security holding, the business in which a security holder is engaged or other
considerations applicable to Tengelmann and not to holders of the same class of
Voting Stock of the Company generally, but excluding any such action which is
expressly required by applicable Law without any provision to exclude
Tengelmann), which limitations are disproportionately (i.e., other than in a
proportionate manner consistent with Tengelmann’s pro rata ownership of such
class of Voting Stock) borne by Tengelmann as opposed to other holders of such
class of Voting Stock or (ii) deny any material benefit to Tengelmann
proportionately as a holder of any class of Voting Stock of the Company that is
made available to other holders of that same class of Voting Stock of the
Company generally, but excluding any such action which is expressly required by
applicable Law without any provision to exclude Tengelmann.

 

4

--------------------------------------------------------------------------------


 

“Dissolution” means with respect to any Person the dissolution of such Person,
the adoption of a plan of liquidation of such Person or any action by such
Person to commence any suit, case, proceeding or other action (i) under any
existing or future Law of any jurisdiction relating to bankruptcy, insolvency,
reorganization or relief of debtors seeking to have an order for relief entered
with respect to such Person, or seeking to adjudicate such Person bankrupt or
insolvent, or seeking reorganization, arrangement, adjustment, winding up,
liquidation, dissolution, composition or other relief with respect to such
Person or (ii) seeking appointment of a receiver, trustee, custodian or other
similar official for such Person, or making a general assignment for the benefit
of the creditors of such Person. Any verb forms of this term have corresponding
meanings.

 

“Encumbrance” means any security interest, pledge, mortgage, lien, or other
material encumbrance, except for any restrictions arising under any applicable
securities Laws.

 

“Equity Security” means (i) any common stock or other Voting Stock, (ii) any
securities convertible into or exchangeable for common stock or other Voting
Stock or (iii) any options, rights or warrants (or any similar securities) to
acquire common stock or other Voting Stock.

 

“Exchange Act” means the Securities Exchange Act of 1934 and the rules and
regulations promulgated thereunder.

 

“Exempt Transfer” has the meaning set forth in the Amended and Restated Yucaipa
Stockholder Agreement.

 

“Existing Registrable Securities” means all shares of Company Common Stock
beneficially owned by Tengelmann immediately prior to the Closing.

 

“Fair Market Value” means (i) with respect to cash or cash equivalents, the
amount of such cash or cash equivalents, (ii) with respect to any security
listed on a national securities exchange or otherwise traded on any national
securities exchange or other trading system, the average of the closing prices
of such security as reported on such exchange or trading system for each of the
five Trading Days prior to the date of determination and (iii) with respect to
property other than cash or securities of the type described in clauses (i) and
(ii), the cash price at which a willing seller would sell and a willing buyer
would buy such property in an arm’s-length negotiated transaction without time
constraints as determined in good faith by the Board.

 

“GAAP” means U.S. generally accepted accounting principles, as in effect at the
time such term is relevant.

 

“Governance Committee” means the Governance Committee of the Board of Directors
or any successor committee thereto.

 

“Governmental Entity” means any transnational, Federal, state, local or foreign
government, or any court of competent jurisdiction, administrative agency or
commission or other governmental authority or instrumentality, domestic or
foreign, or

 

5

--------------------------------------------------------------------------------


 

any national securities exchange or national quotation system on which
securities issued by the Company or any of its Subsidiaries are listed or
quoted.

 

“Indebtedness” means, with respect to any Person, without duplication:
(i) (A) indebtedness for borrowed money, (B) all obligations of such Person
evidenced by bonds, debentures, notes or similar instruments, (C) all
obligations of such Person under interest rate or currency hedging transactions
(valued at the termination value thereof), (D) all letters of credit issued for
the account of such Person and (E) obligations of such Person to pay rent or
other amounts under any lease of real property or personal property, which
obligations are required to be classified as capital leases in accordance with
GAAP; (ii) indebtedness for borrowed money of any other Person guaranteed,
directly or indirectly, in any manner by such Person; and (iii) indebtedness of
the type described in clause (i) above secured by any Encumbrance upon property
owned by such Person, even though such Person has not in any manner become
liable for the payment of such indebtedness; provided, however, that
Indebtedness shall not be deemed to include (i) any accounts payable or trade
payables incurred in the ordinary course of business of such Person, or (ii) any
intercompany indebtedness between any Person and any wholly owned Subsidiary of
such Person or between any wholly owned Subsidiaries of such Person.

 

“Issuer FWP” has the meaning assigned to “issuer free writing prospectus” in
Rule 433 under the Securities Act.

 

“Law” means any law, treaty, statute, ordinance, code, rule, regulation,
judgment, decree, order, writ, award, injunction, authorization or determination
enacted, entered, promulgated, enforced or issued by any Governmental Entity.

 

“Market Price” for any security on each business day means: (A) if such security
is listed or admitted to trading on any securities exchange, the closing price,
regular way, on such day on the principal exchange on which such security is
traded, or if no sale takes place on such day, the average of the closing bid
and asked prices on such day; (B) if such security is not then listed or
admitted to trading on any securities exchange, the last reported sale price on
such day, or if there is no such last reported sale price on such day, the
average of the closing bid and the asked prices on such day, as reported by a
reputable quotation source designated by the Company; or (C) if neither clause
(A) nor (B) is applicable, the average of the reported high bid and low asked
prices on such day, as reported by a reputable quotation service, or a newspaper
of general circulation in the Borough of Manhattan, City of New York,
customarily published on each business day, designated by the Company. If there
are no such prices on a business day, then the Market Price shall not be
determinable on such business day.

 

“Maturity Date” means August 1, 2016.

 

“MGCL” means the Maryland General Corporation Law, codified in Md. Code Ann.,
Corps. & Ass’ns, Titles 1-3, as may be in effect from time to time.

 

“NYSE” means the New York Stock Exchange.

 

6

--------------------------------------------------------------------------------


 

“Original Yucaipa Stockholders” means Yucaipa Corporate Initiative Fund I, LP,
Yucaipa American Alliance Fund II, LP and Yucaipa American Alliance (Parallel)
Fund II, LP.

 

“Other Directors” means any Director who is not a Tengelmann Director.

 

“Other Investors” means any holder of Convertible Preferred Stock with which the
Company has or enters into a stockholder agreement (other than Tengelmann and
its Affiliates).

 

“Partner” means any partner of such Person.

 

“Permitted Transferee” means, with respect to a specified Person, any controlled
Affiliate of such Person or any Partner of such Person and with respect to
Tengelmann, any controlled Affiliate of either Erivan Karl Haub, Christian
Wilhelm Erich Haub, Karl-Erivan Warder Haub, Georg Rudolf Otto Haub or
Tengelmann.

 

“Person” means any individual, firm, corporation, partnership, limited
partnership, company, limited liability company, trust, joint venture,
association, Governmental Entity, unincorporated organization, syndicate or
other entity, foreign or domestic.

 

“Piggyback Percentage” of Tengelmann or Yucaipa, as applicable, means the result
of dividing (i) the product of the number of shares requested to be registered
by such Person (including, in the case of Yucaipa, shares issuable under the
Series B Warrants) and the number of shares beneficially owned by such Person as
of the date of any notice given pursuant to Section 3.02 or, if not practicably
obtainable as of such date, as of the most recent date practicably obtainable
(excluding, in the case of Yucaipa, shares issuable under the Series B Warrants
to the extent not requested to be registered) (in the case of Tengelmann, the
“Tengelmann Amount” and, in the case of Yucaipa, the “Yucaipa Amount”), by
(ii) the sum of the Tengelmann Amount and the Yucaipa Amount.

 

“Public Director” means a Director who is not a Tengelmann Director or a Yucaipa
Director.

 

“Public Equity Holders” means holders of Equity Securities of the Company, other
than (i) Tengelmann and its Affiliates and any Person included in any 1 3D Group
with Tengelmann or any of its Affiliates and (ii) Yucaipa and its Affiliates and
any Person included in any 1 3D Group with Yucaipa or any of its Affiliates.

 

“Registrable Securities” means (i) all shares of Company Common Stock
beneficially owned by Tengelmann on the date hereof or purchased by Tengelmann
and beneficially owned at any time by Tengelmann, (ii) any Convertible
Underlying Securities beneficially owned by Tengelmann and (iii) any securities
issued or issuable with respect to any such shares of Company Common Stock by
way of a stock dividend or other similar distribution or stock split, or in
connection with a combination of shares, recapitalization, merger, consolidation
or other reorganization or otherwise; provided that

 

7

--------------------------------------------------------------------------------


 

such securities shall cease to be Registrable Securities when (A) Tengelmann
Transfers such securities to any Person other than an Affiliate of Tengelmann or
a Registration Rights Transferee or (B) Tengelmann or Registration Rights
Transferee, as applicable, has beneficial ownership of less than 1% of the
outstanding Company Common Stock.

 

“Registration Statement” means any registration statement of the Company that
covers Registrable Securities pursuant to the provisions of this Agreement,
including the prospectus, amendments and supplements to such registration
statement, including pre- and post-effective amendments, and all exhibits and
all material incorporated by reference in such registration statement.

 

“Rule 144” means Rule 144 promulgated under the Security Act or any similar
rule or regulation hereafter adopted by the SEC as a replacement thereto having
substantially the same effect as such Rule.

 

“SEC” means the U.S. Securities and Exchange Commission.

 

“Securities Act” means the Securities Act of 1933, and the rules and regulations
promulgated thereunder.

 

“Series B Warrants” means the Series B warrants issued as part of the Merger by
the Company to the Original Yucaipa Stockholders, which entitled the Original
Yucaipa Stockholders to purchase 6,965,858 shares of common stock of the Company
at an exercise price of $32.40 per share which will expire on June 9, 2015, as
such share amount and exercise price may be adjusted from time to time in
accordance with the terms of such warrants in effect on the date hereof.

 

“Stockholder Approvals” means the Conversion Stockholder Approval and the
Charter Amendment Stockholder Approval.

 

“Subsidiary” of any Person means, on any date, any Person (i) the accounts of
which would be consolidated with and into those of the applicable Person in such
Person’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP or (ii) of which (a) securities or other
ownership interests representing more than 50% of the equity or (b) more than
50% of the ordinary voting power or, in the case of a partnership, more than 50%
of the general partnership interests, as of such date, are owned, controlled or
held by the applicable Person or one or more Subsidiaries of such Person.

 

“Tengelmann Director” means a Director either (i) elected by Tengelmann in
accordance with Section 15(b) of the Convertible Preferred Articles
Supplementary or (ii) designated for nomination by Tengelmann and actually
elected or appointed pursuant to the provisions of Section 2.01.

 

“Tengelmann Percentage Interest” means, as of any date of determination, the
percentage of Voting Power in the Company (determined on the basis of the number
of votes entitled to be cast by all outstanding shares of Voting Stock of the
Company, as set forth in the most recent SEC filing of the Company prior to such
date that contained

 

8

--------------------------------------------------------------------------------


 

such information) that is beneficially owned by Tengelmann and its Affiliates as
of such date (including any Equity Securities owned prior to the date of this
Agreement); provided, however, that for purposes of this calculation (x) all
determinations shall be made as if the Conversion Stockholder Approval has been
obtained and (y) notwithstanding the definition of “beneficial ownership” or
Voting Power, all determinations shall be made as if Tengelmann beneficially
owns any and all Voting Stock or Equity Securities subject to any swap, hedge,
forward contract, credit default swap or any other agreement that hedges the
economic consequences of ownership of any Voting Stock or Equity Securities.

 

“Trading Day” means (i) for so long as Company Common Stock is listed or
admitted for trading on the NYSE or another national securities exchange, a day
on which the NYSE or such other national securities exchange is open for
business and trading in Company Common Stock is not suspended or restricted or
(ii) if Company Common Stock ceases to be so listed, any day other than a
Saturday or Sunday or a day on which banking institutions in the State of New
York are authorized or obligated by Law or executive order to close.

 

“Transfer” means, with respect to any security, any sale, assignment, transfer
or distribution, whether voluntarily or by operation of Law, whether in a single
transaction or a series of related transactions and whether to a single Person
or a 13D Group. The terms “Transferred”, “Transferring”, “Transferor”,
“Transferee” and “Transferable” have meanings correlative to the foregoing.

 

“Underwriter” means, with respect to any Underwritten Offering, a securities
dealer who purchases any Registrable Securities as a principal in connection
with a distribution of such Registrable Securities and not as part of such
dealer’s market-making activities.

 

“Underwritten Offering” means a public offering of securities registered under
the Securities Act in which an Underwriter, placement agent or other
intermediary participates in the distribution of such securities.

 

“Voting Power” means the ability to vote or to control, directly or indirectly,
by proxy or otherwise, the vote of any Voting Stock at the time such
determination is made; provided that a Person will not be deemed to have Voting
Power as a result of an agreement, arrangement or understanding to vote such
Voting Stock if such agreement, arrangement or understanding (i) arises solely
from a revocable proxy or consent given in response to a public proxy or consent
solicitation made pursuant to the applicable rules and regulations under the
Exchange Act and (ii) is not also then reportable by such Person on Schedule 1
3D under the Exchange Act (or any comparable or successor report). For purposes
of determining the percentage of Voting Power of any class or series (or classes
or series) beneficially owned by Tengelmann, any Voting Stock not outstanding
which is issuable pursuant to conversion, exchange or other rights, warrants,
options or similar securities will not be deemed to be outstanding for the
purpose of computing the Voting Power of any Person.

 

9

--------------------------------------------------------------------------------


 

“Voting Stock” of any Person means securities having the right to vote generally
in any election of directors or comparable governing Persons of such Person.

 

“Yucaipa” means Yucaipa Corporate Initiatives Fund I, LP, Yucaipa American
Alliance Fund I, LP, Yucaipa American Alliance (Parallel) Fund I, LP, Yucaipa
American Alliance Fund II, LP, and Yucaipa American Alliance (Parallel) Fund II,
LP.

 

“Yucaipa Director” means a Director either (i) elected by Tengelmann in
accordance with Section 15(b) of the Convertible Preferred Articles
Supplementary or (ii) designated for nomination by Yucaipa and actually elected
or appointed pursuant to Section 2.01 of the Amended and Restated Yucaipa
Stockholder Agreement.

 

“Yucaipa Representative” means Yucaipa American Alliance Fund II, LLC.

 

(b) As used in this Agreement, the terms set forth below will have the meanings
assigned in the corresponding Section listed below:

 

Term

 

Section

Acceptance Date

 

7.01(b)

Accepted Offered Stock

 

7.01(b)

Agreement

 

Preamble

Company

 

Preamble

Deferral Period

 

3.06(a)

Demand Notice

 

3.01(c)

Demand Offering

 

3.01(c)

EDGAR

 

3.04(a)(i)

effective date

 

3 .04(a)(xii)

Election Notice

 

7.01(d)

Effectiveness Date

 

3.0 1(a)

Effectiveness Period

 

3.01(a)

Existing Agreement

 

Recitals

First Offer Acceptance

 

7.01(b)

Filing Date

 

3.01(a)

First Offer Exercise Notice

 

7.01(a)

First Offer Transferor

 

7.01(a)

fraudulent misrepresentation

 

3.08(e)

IDEA

 

3.04(a)(i)

indemnified party

 

3.08(c)

Indemnified Persons

 

3.08(a)

indemnifying party

 

3.08(c)

Initial Shares

 

Recitals

Inspectors

 

3.04(a) (viii)

Investment Agreement

 

Recitals

Liquidated Damages

 

3.01(b)

Liquidity Impairment

 

5.01(f)

 

10

--------------------------------------------------------------------------------


 

Term

 

Section

Lock-up

 

3.09

Merger

 

Recitals

New Equity Securities

 

4.01(a)

New Investors

 

Recitals

Notice of Issuance

 

4.01(b)

Offer Price

 

7.01(a)

Offered Stock

 

7.01(a)

Pathmark

 

Recitals

Piggyback Registration

 

3.02

Proposed Stock Settlement Amount

 

5.01(b)

Proxy Statement

 

6.01(a)

Put Notice

 

5.01(c)

Put Price

 

5.01(c)

Put Right

 

5.01(a)

Records

 

3.04(a) (viii)

Registration Default

 

3.01(b)

Registration Default Date

 

3.01(b)

Registration Default Period

 

3.01(b)

Registration Rights Transferee

 

3.14

Representative

 

8.19

Required Financial Statements

 

3.06(b)

Share Number

 

5.01(b)

Subject Securities

 

6.02(a)

Tengelmann

 

Preamble

Tengelmann Mirror Vote

 

2.01(d)

Tengelmann Nominee

 

2.01(c)(i)

Tengelmann Partners

 

Recitals

Tengelmann Shares

 

Recitals

Transaction

 

Recitals

Warrant Exercise Notice

 

5.01(b)

 

ARTICLE II



Corporate Governance

 

SECTION 2.01. Composition of the Board of Directors. The composition of the
Board of Directors will be as follows:

 

(a)   Immediately after the Closing Date, the By-Laws shall be amended to
provide that the authorized number of directors comprising the Board of
Directors shall be eleven Directors, and, subject to any additional requirements
provided for in the Charter or the By-Laws, the number of such Directors may not
be (i) increased without the consent of Tengelmann (except in accordance with
Section 15(d) of the Convertible Preferred Articles Supplementary) and that
number of directors that is at least 66.67% of the total number of directorships
(including vacancies) or (ii) decreased without the

 

11

--------------------------------------------------------------------------------


 

approval of that number of directors that is at least 66.67% of the total number
of directorships (including vacancies); provided, however, that any decrease in
the number of directorships that has the effect of reducing the number of
Directors that Tengelmann is entitled to nominate hereunder shall require the
consent of Tengelmann.

 

(b)   Immediately upon the Closing, the Board of Directors will be comprised of
(i) four Tengelmann Directors that, immediately prior to the Closing, were
Tengelmann Directors serving on the Board of Directors, (ii) five Public
Directors that, immediately prior to the Closing, were Public Directors serving
on the Board of Directors and (iii) two Yucaipa Directors selected in accordance
with Section 2.01 of the Amended and Restated Yucaipa Stockholder Agreement and
Section 15 of the Convertible Preferred Articles Supplementary.

 

(c)   From and after the Closing Date (without duplication of Tengelmann’s
rights to elect a Tengelmann Director pursuant to Section 15(b) of the
Convertible Preferred Articles Supplementary), so long as the Tengelmann
Percentage Interest has been continuously since the Closing Date 10% or more,
then the manner of selecting members of the Board of Directors will be as
follows:

 

(i)    Tengelmann will have the right to designate for nomination (it being
understood that such nomination will include any nomination of any incumbent
Tengelmann Director for reelection to the Board of Directors) to the Board of
Directors that number of individuals equal to (i) the product of the total
number of directorships (including vacancies) at such time and the Tengelmann
Percentage Interest at such time (rounded to the nearest whole number), minus
(ii) the number of Tengelmann Directors who are not then subject to election or
who will otherwise be continuing to serve on the Board following such election,
and each such designee (each, a “Tengelmann Nominee”) will be nominated and
recommended for election to the Board of Directors by the Governance Committee;
provided, however, that so long as the Stockholder Percentage Interest (as
defined in the Amended and Restated Yucaipa Stockholder Agreement) is and has
continuously been since the Closing at least 20%, if the calculation set forth
above would result in a number of Directors equal to five, then Tengelmann shall
have the right to designate for nomination to the Board of Directors the number
of individuals equal to (x) four, minus (y) the number of Tengelmann Directors
who are not then subject to election or who will otherwise be continuing to
serve on the Board following such election, and each such Tengelmann Nominee
will be nominated and recommended for election to the Board of Directors by the
Governance Committee. In the event that the Tengelmann Percentage Interest is at
any time less than 10%, Tengelmann shall not have any right to designate any
Directors, and, at the request of a majority of the Other Directors then in
office, shall cause any Tengelmann Directors then in office to resign
immediately upon such event.

 

(ii)   Subject to Section 2.01(c)(iii), the Company and the Board of Directors,
including the Governance Committee, shall cause each Tengelmann Nominee to be
included in management’s slate of nominees for such

 

12

--------------------------------------------------------------------------------


 

stockholders’ meeting at which Directors are elected and shall recommend such
Person for election to the Board of Directors.

 

(iii)  Notwithstanding anything to the contrary in this Section 2.01, neither
the Governance Committee, the Company nor the Board of Directors shall be under
any obligation to nominate and recommend a Tengelmann Nominee to the extent it
determines, in good faith and after consideration of specific written advice of
outside counsel (a copy of which will be provided to Tengelmann), that such
recommendation would reasonably be expected to violate their duties under MGCL §
2-405.1(a) because (A) such nominee is unfit to serve as a director of a company
listed or quoted on the primary stock exchange or quotation system on which the
Company’s Common Stock is listed or quoted or (B) service by such nominee as a
Director would reasonably be expected to violate applicable Law, the NYSE Listed
Company Manual or, if the Company is not listed on the NYSE, any comparable
rule or regulation of the primary stock exchange or quotation system on which
the Company Common Stock is listed or quoted, in which case the Company shall
provide Tengelmann with a reasonable opportunity (but in any event not less than
30 days) to designate an alternate Tengelmann Nominee.

 

(iv)  Without limiting the generality of Section 2.01(c), and except as
otherwise specified in Section 2.01 (c)(ii) in the event that the number of
Tengelmann Directors on the Board of Directors differs from the number that
Tengelmann has the right (and wishes) to designate pursuant to this
Section 2.01, (i) if the number of Tengelmann Directors exceeds such number,
Tengelmann shall use reasonable best efforts to take all necessary action to
remove or cause to resign that number of Tengelmann Directors as is required to
make the remaining number of such Tengelmann Directors conform to this
Section 2.01 or (ii) if the number of Tengelmann Directors is less than such
number, the number of Directors shall automatically be increased by a number
sufficient to permit Tengelmann to designate the full number of Tengelmann
Directors that it is entitled (and wishes) to designate pursuant to this
Section 2.01 or, alternatively, at the request of Tengelmann, the Secretary of
the Company shall call a special meeting of the stockholders of the Company for
the purpose of removing Other Directors (other than a Yucaipa Director, if the
number of Yucaipa Directors on the Board of Directors at such time equals the
number of Directors Yucaipa is entitled to designate pursuant to
Section 2.01(c) of the Amended and Restated Yucaipa Stockholder Agreement) to
create such vacancies as are necessary to permit Tengelmann to designate the
full number of Tengelmann Directors that it is entitled (and wishes) to
designate pursuant to this Section 2.01. Upon the creation of any vacancy
pursuant to clause (ii) of the preceding sentence, Tengelmann shall designate
the person to fill such vacancy in accordance with this Section 2.01 and,
subject to Section 2.01 (c)(iii), the Board of Directors shall appoint each
person so designated. In the event that the number of Directors is increased
pursuant to this Section 2.01(c)(iv), the Board of Directors shall cause the
number of Directors to be reduced at the first available opportunity to comply
with the number of Directors otherwise specified by Section 2.01(a).

 

13

--------------------------------------------------------------------------------


 

(d)     In any election of Directors at a meeting of the stockholders of the
Company, if (x) Tengelmann has elected the applicable number of Tengelmann
Directors in accordance with Section 15(b) of the Convertible Preferred Articles
Supplementary, or (y) the Company has nominated and recommended the Tengelmann
Nominees (to the extent required by Section 2.01(c)) that Tengelmann wished to
nominate (subject to Section 2.01(c)(iii) above), then Tengelmann, (i) agrees
(A) to cause all Voting Stock held by Tengelmann to be present at such meeting
either in person or by proxy and (B) to vote such Voting Stock beneficially
owned by it for all nominees (other than the Tengelmann Nominees) included in
management’s slate, in a manner identical (on a proportionate basis) to the
manner in which the Public Equity Holders vote their shares of Voting Stock in
such elections (the “Tengelmann Mirror Vote”) and (ii) shall be entitled to vote
all Voting Stock held by Tengelmann for any Tengelmann Nominee in its sole
discretion. For purposes of allocating the Tengelmann Mirror Vote, abstentions
and broker non-votes shall be disregarded. As promptly as practicable following
the nomination and recommendation of the Tengelmann Nominees in accordance with
Section 2.01(c) above, Tengelmann shall, and shall cause its Affiliates to,
provide the Company a proxy (which will be subject to Section 2.01(k)) for
purposes of effecting the first sentence of this Section 2.01(d).
Notwithstanding the foregoing, this Section 2.01(d) shall not apply with respect
to any election of Directors in connection with which any Person (other than
(x) Tengelmann or any Affiliate of Tengelmann, (y) any member of any 1 3D Group
that includes Tengelmann or any Affiliate of Tengelmann or (z) any other Person
with whom Tengelmann is acting in concert) (i) has initiated (and is continuing)
a “proxy contest” or other solicitation of proxies, consents or votes in favor
of one or more nominees for election to the Board of Directors that are
different from the nominees to the Board of Directors in management’s slate,
(ii) has initiated (and is continuing) a “proxy contest” or other solicitation
of proxies, consents or votes against one or more of the nominees to the Board
of Directors in management’s slate or (iii) has included one or more stockholder
nominated director candidates in the Company’s proxy materials using the direct
proxy access procedures under the Exchange Act or otherwise.

 

(e)     In any matter submitted to a vote of stockholders not subject to
Section 2.01(d) or 6.02, Tengelmann may vote any or all of its Voting Stock in
its sole discretion subject to applicable Law.

 

(f)      For so long as (x) Tengelmann has elected the applicable number of
Tengelmann Directors in accordance with Section 15(b) of the Convertible
Preferred Articles Supplementary, or (y) the Board of Directors or Governance
Committee nominates and recommends (subject to Section 2.01(c)(iii) above), the
number of Tengelmann Nominees contemplated by Section 2.01(c) that Tengelmann
wishes to nominate and so long as the Company has complied with
Section 2.01(c)(iv), Tengelmann agrees not to take, without the consent of a
majority of the Other Directors, any action to remove or oppose any Other
Director or to seek to change the size of the Board of Directors or otherwise
seek to expand Tengelmann’s representation on the Board of Directors in a manner
inconsistent with Section 2.01(d) (except in accordance with Section 15(d) of
the Convertible Preferred Articles Supplementary).

 

14

--------------------------------------------------------------------------------


 

(g)     No Tengelmann Nominee or Tengelmann director shall be qualified to be a
Director unless at all times during his or her term, he or she remains
acceptable to Tengelmann.

 

(h)     Upon the death, resignation, retirement, incapacity, disqualification or
removal from office for any other reason of any Tengelmann Director, Tengelmann
will have the right to designate the replacement for such Tengelmann Director
and the Board of Directors will, subject to Section 2.01(c)(iii), elect each
such Person so designated in accordance with this Section 2.0 1(h). Upon the
death, resignation, incapacity, disqualification or removal of any Public
Director, a majority of the Public Directors will have the exclusive right to
designate the replacement for such Public Director and elect same.

 

(i)      For the avoidance of doubt, Tengelmann Directors shall be entitled to
compensation and expense reimbursement in accordance with the Company’s policies
and practices applicable to Directors generally. The Company will also provide
and hereby agrees to enter into indemnification agreements with the Tengelmann
Directors on terms not less favorable to the Tengelmann Directors than any
indemnification agreement entered into with any Other Director

 

(j)      The rights and obligations of Tengelmann shall apply to any and all
Affiliate(s) of Tengelmann which currently beneficially own Voting Stock and any
and all Affiliate(s) of Tengelmann to whom any shares of Voting Stock are
transferred in any manner, and any such transfer shall be conditioned on such
transferee entering into a written agreement in form and substance acceptable to
the Company extending the rights and obligations of Tengelmann under this
Agreement to such transferee(s), in which cases all references to Tengelmann
herein shall be deemed to refer to Tengelmann and such Affiliates except as the
context otherwise requires.

 

(k)     Notwithstanding anything to the contrary in this Section 2.01,
Tengelmann shall be under no obligation to vote in favor of an Other Director
nominee who has been nominated by a Person other than the Governance Committee
or the Board of Directors to the extent Tengelmann determines, in good faith and
after consideration of specific written advice of outside counsel (a copy of
which will be provided to the Company and the Board of Directors), that the
hypothetical nomination or recommendation of such nominee by the Board of
Directors would have been reasonably expected to violate the Directors’ duties
under MGCL § 2-405.1(a) because (i) such nominee is unfit to serve as a director
of a company listed or quoted on the primary stock exchange or quotation system
on which Company’s Common Stock is listed or quoted or (ii) service by such
nominee as a Director would reasonably be expected to violate applicable Law,
the NYSE Listed Company Manual or, if the Company is not listed on the NYSE, any
comparable rule or regulation of the primary stock exchange or quotation system
on which the Company Common Stock is listed or quoted; provided that Tengelmann
shall make such determination as soon as practicable and, if applicable, provide
written notice thereof to the Company and the Board of Directors as soon as
practicable thereafter.

 

15

--------------------------------------------------------------------------------


 

(l)      If the Stockholder Percentage Interest (as defined in the Amended and
Restated Yucaipa Stockholder Agreement) falls below 10%, the By-Laws shall
promptly be amended to provide that the authorized number of directors
comprising the Board of Directors shall be nine Directors and Tengelmann shall
continue to have the right to designate for nomination a number of Tengelmann
Nominees as set forth in Section 15 of the Convertible Preferred Articles
Supplementary or 2.01(c)(i) of this Agreement.

 

(m)    The Board of Directors will use reasonable best efforts to ensure, to the
extent lawful, at all times that the Charter, By-Laws and corporate governance
policies and guidelines of the Company are not at any time inconsistent in any
material respect with the provisions of this Article II and in the event of any
such inconsistency, shall negotiate in good faith to revise this Article II to
achieve the parties’ intention set forth herein to the greatest extent possible.

 

SECTION 2.02. Committees. Tengelmann Directors shall have the right (at
Tengelmann’s election) to serve on each committee of the Board of Directors and
the number of Tengelmann Directors on a committee of the Board of Directors
shall be not less than (x) the number of Tengelmann Directors at such time
divided by (y) the total number of seats on the Board of Directors at such time
multiplied by (z) the number of Directors serving on such committee (rounded to
the nearest whole number). Tengelmann shall have the right to select the
Tengelmann Directors that will serve on each committee of the Board of
Directors; provided that, so long as there are any Tengelmann Directors serving
on the Board of Directors, at least one Tengelmann Director shall have the right
to serve on each committee of the Board of Directors. Notwithstanding the
foregoing, a Tengelmann Director shall not serve on any committee if such
service would violate any Law , the NYSE Listed Company Manual or, if the
Company is not listed on the NYSE, any comparable rule or regulation of the
primary stock exchange or quotation system on which the Company Common Stock is
listed or quoted. Upon any request by Tengelmann, as soon as reasonably
practicable, one Tengelmann Director shall be appointed to the board of
directors (or similar governing body) of each Subsidiary of the Company
requested by Tengelmann and each committee of each such Subsidiary.

 

SECTION 2.03. Solicitation of Shares. The Company will use its reasonable best
efforts to solicit proxies in favor of the Tengelmann Nominees selected in
accordance with Section 2.01 from its stockholders eligible to vote for the
election of Directors.

 

SECTION 2.04. Approval Required for Certain Actions. (a) For so long as the
Tengelmann Percentage Interest is at least 25%, the approval of Tengelmann will
be required for the Company to do (or authorize or permit any of its
Subsidiaries to do) any of the following actions (in addition to any other Board
of Directors or stockholder approval required by any Law, the Charter or
By-Laws); provided, however, that the approval of Tengelmann will not be
required in connection with the actions specified in clauses (v) and (vii) below
until the Stockholder Percentage Interest (as defined in the Amended and
Restated Yucaipa Stockholder Agreement) falls below 17.8%:

 

16

--------------------------------------------------------------------------------


 

(i)    any Business Combination by the Company, except for any Business
Combination involving consideration with a Fair Market Value not exceeding
$50,000,000 to be paid by or to the Company or its stockholders, as the case may
be;

 

(ii)   the issuance of any Equity Security of the Company, the creation of any
right to acquire such Equity Security or any amendment to the terms of any such
Equity Security, to the extent such issuance, creation or amendment requires
stockholder approval; provided, however, that this clause (ii) shall not include
any issuance (A) of any Series B Warrants, (B) pursuant to any employee
compensation plan or other benefit plan, including stock option, restricted
stock or other equity based compensation plans, (C) of any Equity Security
issued or issuable under rights existing as of Closing Date or (D) of any Equity
Security issued or issuable upon conversion of any Convertible Preferred Stock
or pursuant to the Convertible Preferred Stock PIK Dividend Provision or
pursuant to the conversion of any of the Convertible Notes outstanding on the
date hereof;

 

(iii)    any amendment to the Charter or the By-Laws (other than amendments
contemplated by (A) this Agreement, (B) the Investment Agreement or (C) the
Authorized Capital Stock Charter Amendment);

 

(iv)    any amendment to the charter of any committee of the Board of Directors
or to any corporate governance guideline relating to any matter addressed by
this Agreement that would reasonably be expected to circumvent in any manner any
of Tengelmann’s rights hereunder or the exercise thereof;

 

(v)     the adoption, implementation or amendment of, or redemption under, any
takeover defense measures (including a rights plan);

 

(vi)    any Discriminatory Transaction;

 

(vii)      any transaction between (A) the Company or any of its Subsidiaries,
on the one hand, and (B) any Affiliate of the Company (other than (1) any
Director, officer or Subsidiary of the Company and (2) Tengelmann or any of its
Affiliates), on the other hand;

 

(viii)     a change of the Company’s policies concerning the need for Board
approval intended or reasonably likely to circumvent any of Tengelmann’s rights
hereunder or the exercise thereof;

 

(ix)       the issuance and delivery to Yucaipa of any Company Common Stock upon
exercise by Yucaipa of the Series B Warrants, except to the extent that a cash
settlement of any Series B Warrants would reasonably be expected to cause a
Liquidity Impairment (as defined in Section 5.01(f)), in which case the Company
shall be permitted to issue and deliver Company Common Stock to Yucaipa upon
exercise of such Series B Warrants to the extent necessary to avoid a Liquidity
Impairment;

 

17

--------------------------------------------------------------------------------


 

(x)       prior to the Maturity Date, any amendment or refinancing of the ABL
Credit Agreement, except for changes that could not reasonably be expected to
adversely affect Tengelmann in its capacity as a holder of the Convertible
Preferred Stock or adversely affect any rights, privileges or preferences of the
Convertible Preferred Stock; or

 

(xi)      any action by the Company or any of its Subsidiaries (including
borrowings) that could cause the ABL Credit Facility to limit, restrict,
prohibit or prevent the Company from paying dividends in full in cash on the
Convertible Preferred Stock in the amounts contemplated by the Convertible
Preferred Articles Supplementary, except to the extent approved in advance by a
majority of Independent Directors of the Board; or

 

(xii)     any action by the Company or any of its Subsidiaries, including
entering into any contract or other agreement, that could limit, restrict,
prohibit or prevent the Company’s ability to pay dividends in full in cash on
the Convertible Preferred Stock in the amounts contemplated by the Convertible
Preferred Articles Supplementary.

 

(b)     For so long as the Tengelmann Percentage Interest is at least 25%, the
approval of a majority of the Tengelmann Directors will be required for the
Board of Directors to approve or authorize, and for the Company to do (or
authorize or permit any of its Subsidiaries to do), any of the following (in
addition to any other Board of Directors or stockholder approval required by any
Law, the Charter or By-Laws); provided, however, that the approval of a majority
of the Tengelmann Directors will not be required in connection with the actions
specified in clauses (v), (vi), (vii)(B), (viii) and (ix) until the Stockholder
Percentage Interest (as defined in the Amended and Restated Yucaipa Stockholders
Agreement) falls below 17.8%:

 

(i)        any acquisition or disposition (in one transaction or a series of
related transactions) of any assets (including any Equity Securities of any
Subsidiary of the Company), business operations or securities (other than Equity
Securities of the Company), with a Fair Market Value of more than $50,000,000,
but excluding any disposition to, or acquisition from or of, a wholly owned
Subsidiary of the Company or any disposition that (A) occurs in connection with
creating or granting any Encumbrances to a Third Party that is not a Subsidiary
or Affiliate of the Company in connection with a bona fide financing or
(B) arises as a matter of Law or occurs pursuant to a court order;

 

(ii)       the issuance of any Equity Security or any other stock or equity
interests (voting, non-voting, preferred or common) of the Company or any of its
Subsidiaries (other than to the Company or any wholly owned Subsidiary of the
Company), the creation of any obligation to acquire such Equity Security or any
amendment to the terms of any such Equity Security; provided, however, that this
clause (ii) shall not include any issuance (A) of any Series B Warrants,
(B) pursuant to any employee compensation plan or other benefit plan, including
stock option, restricted stock or other equity-based compensation plans, (C) of

 

18

--------------------------------------------------------------------------------


 

any Equity Security issued or issuable under rights existing as of the Closing
Date or (D) of any Equity Security issued or issuable under conversion of any
Convertible Preferred Stock or pursuant to the Convertible Preferred Stock PIK
Dividend Provision or pursuant to the conversion of any of the Convertible Notes
outstanding on the date hereof;

 

(iii)      any repurchase of Equity Securities of the Company or any of its
Subsidiaries (other than wholly owned Subsidiaries) pursuant to a self-tender
offer, stock repurchase program, open market transaction or otherwise other than
(A) a repurchase of Equity Securities of the Company from employees or former
employees subject to the terms and conditions of employee stock plans or a
purchase of Equity Securities of the Company from Tengelmann pursuant to this
Agreement, (B) the settlement of all or any portion of any exercised Series B
Warrants in cash pursuant to the terms of the Series B Warrants or (C) a
repurchase by the Company of the Convertible Notes;

 

(iv)     the declaration of any dividends or other distributions (whether in
cash or property) on shares of Company Common Stock.

 

(v)      the adoption or amendment of any long term (i.e., three years or more)
strategic plans, priorities or direction for the Company and its Subsidiaries
and their businesses, except for amendments not exceeding $10,000,000
individually or in the aggregate in any 12-month period;

 

(vi)     the adoption or amendment of the operating plan or budget, capital
expenditure budget, financing plan or any financial goal, except for amendments
not exceeding $10,000,000 individually or in the aggregate in any 12-month
period;

 

(vii)    (A) the appointment or removal of the chairman of the Board of
Directors or (B) the appointment (but not removal) of the chief executive
officer of the Company;

 

(viii)   the Dissolution of the Company;

 

(ix)      any capital expenditure of more than $10,000,000 (excluding any
capital expenditure previously approved, or capital expenditure pursuant to a
capital expenditure program or budget or plan that was previously approved, by
the Board of Directors as part of the approval of the Company’s annual operating
plan, capital expenditures budget or otherwise); or

 

(x)       any incurrence, assumption, or issuance of Indebtedness in one or a
series of related transactions in an aggregate principal amount of more than
$50,000,000 (other than any borrowing under the ABL Credit Agreement that do not
limit, restrict, prohibit or prevent the Company from paying dividends in full
in cash on the Convertible Preferred Stock in the amounts contemplated by the
Convertible Preferred Articles Supplementary, except to the extent approved in
advance by a majority of the Independent Directors of the Board); provided,

 

19

--------------------------------------------------------------------------------


 

however, that the foregoing shall not apply to any refinancing of Indebtedness
existing on the Closing Date (except any refinancing of the ABL Credit Agreement
shall be subject to Section 2.04(a)(x)); provided further, however, that such
refinancing does not (1) increase the principal amount of such Indebtedness
(other than as may be necessary for the payment of fees, discounts, expenses and
premiums), (2) shorten the maturity thereof, (3) limit, restrict, prohibit or
prevent the Company’s ability to pay dividends in full in cash on the
Convertible Preferred Stock in the amounts contemplated by the Convertible
Preferred Articles Supplementary, and (4) is otherwise on then market terms (as
determined by the Board of Directors), and which refinancing may apply to a
refinancing of commitments (whether drawn or undrawn) under any revolving credit
agreement; or

 

(c)   Any transaction between the Company or any of its Subsidiaries, on the one
hand, and Tengelmann, or any Subsidiary or Affiliate of Tengelmann, on the other
hand (other than the compensation of Directors and officers in the ordinary
course of business), will require the approval of a majority of the Other
Directors (in addition to any other Board of Directors’ or stockholders’
approval required by any Law, the Charter or By-Laws).

 

(d)   The Company will cause its generally applicable policies regarding matters
that required approval of the Board of Directors to reflect the requirements of
this Section 2.04.

 

(e)   Notwithstanding the foregoing, Tengelmann shall not have any approval
rights with respect to any refinancing of (i) the 2011 Convertible Notes, if at
the time of such contemplated refinancing, Tengelmann, together with its
Affiliates own more than 25% of the aggregate principal amount of such notes or
(ii) the 2012 Convertible Notes, if at the time of such contemplated
refinancing, Tengelmann, together with its Affiliates own more than 25% of the
aggregate principal amount of such notes.

 

SECTION 2.05. Charter and By-Laws. (a) Immediately after the Closing, any
Director will have the right to call a meeting of the Board of Directors.

 

(b)     The Company represents and warrants to Tengelmann that it has adopted
resolutions providing that automatically upon the Closing and without any
further act of any Person, the By-Laws will be amended substantially on the
terms set forth in Exhibit A. The Company will not amend, rescind or cause to be
superseded such resolution prior to the effectiveness of such amendments.

 

(c)     The Board of Directors will use reasonable best efforts to ensure, to
the extent lawful, at all times that the Charter, By-Laws and corporate
governance policies and guidelines of the Company are not at any time
inconsistent in any material respect with the provisions of this Agreement.

 

SECTION 2.06. Change in Law. Without limiting the obligations of the Board of
Directors under Section 2.05(c), in the event any Charter provision, By-Law

 

20

--------------------------------------------------------------------------------


 

provision or any Law exists or hereafter comes into force or effect (including
by amendment) which conflicts with the terms and conditions of this Agreement,
the parties will negotiate in good faith to revise this Agreement to achieve the
parties’ intention set forth herein to the greatest extent possible.

 

ARTICLE III



Registration Rights

 

SECTION 3.01. Registration. (a) Prior to the six-month anniversary of the date
hereof (the “Filing Date”), the Company shall prepare and file with the SEC a
Registration Statement providing for the direct primary sales for cash by
Tengelmann of the Registrable Securities not already covered by an existing and
effective Registration Statement for an offering to be made on a continuous
basis pursuant to Rule 415. Thereafter, the Company shall use its commercially
reasonable efforts to cause the Registration Statement to be declared effective
or otherwise to become effective under the Securities Act within 365 days after
the date hereof (the “Effectiveness Date”), and subject to the other provisions
of this Article III, shall use its commercially reasonable efforts to keep the
Registration Statement continuously effective under the Securities Act until the
shares of Company Common Stock subject to this Article III cease to be
Registrable Securities (the “Effectiveness Period”). The Company agrees to
supplement or make amendments to the Registration Statement as may be necessary
to keep such Registration Statement effective during the Effectiveness Period,
including (A) to respond to the comments of the SEC, if any, (B) as may be
required by the registration form utilized by the Company for such Registration
Statement or by the instructions applicable to such registration form, (C) as
may be required by the Securities Act or (D) as may be reasonably requested in
writing by Tengelmann or any Underwriter regarding information about Tengelmann
or any Underwriter to be included in a prospectus.

 

(b) If (i) the Registration Statement is not filed on or prior to the Filing
Date, (ii) a Registration Statement is not declared effective by the SEC or does
not otherwise become effective on or prior to its required Effectiveness Date,
or (iii) after its Effectiveness Date, such Registration Statement ceases for
any reason to be effective and available to Tengelmann as to all Registrable
Securities to which it is required to cover at any time prior to the expiration
of the Effectiveness Period (in each case, except as specifically permitted
herein) (any such failure or breach being referred to as a “Registration
Default,” and for purposes of clauses (i) or (ii) the date on which such
Registration Default occurs, and for purposes of clause (iii) the date on which
the Registration Statement ceases to be effective and available, being referred
to as the “Registration Default Date” and each period from and including the
Registration Default Date during which a Registration Default has occurred and
is continuing, a “Registration  Default Period”), then, during the Registration
Default Period, in addition to any other rights available to Tengelmann, the
Company shall pay to Tengelmann (“Liquidated  Damages”) in an amount in cash
equal to the product of (x) 1.00% per annum and (y) the difference between
(1) the sum of (A) $60,000,000 and (B) the Liquidation Preference (as defined in
the Convertible Preferred Articles Supplementary) attributable to any
Convertible Preferred Stock issued to Tengelmann pursuant to the Convertible
Preferred

 

21

--------------------------------------------------------------------------------


 

Articles Supplementary after the date hereof and (2) the Liquidation Preference
attributable to Registrable Securities (determined based on the amount
attributable to them prior to their becoming Registrable Securities) Transferred
prior to the beginning of the applicable Registration Default Period to a Third
Party that does not receive registration rights pursuant to Section 3.14.
Liquidated Damages shall accrue from the applicable Registration Default Date
until all Registration Defaults have been cured, and shall be payable quarterly
in arrears on each March 15, June 15, September 15 and December 15 following the
applicable Registration Default Date to the record holder of the applicable
security on the date that is 15 days prior to such payment date, until paid in
full. Following the cure of any Registration Default, Liquidated Damages will
cease to accrue with respect to such Registration Default. Liquidated Damages
payable in respect of any Registration Default Period shall be computed on the
basis of a 360-day year consisting of twelve 30-day months. Liquidated Damages
shall be payable only with respect to a single Registration Default at any given
time, notwithstanding the fact that multiple Registration Defaults may have
occurred and be continuing.

 

(c)     At any time and from time to time on or after the Effective Date, upon
the written request (a “Demand Notice”) of Tengelmann requesting that the
Company effect an Underwritten Offering of Registrable Securities of Tengelmann
(a “Demand  Offering”), the Company shall use its commercially reasonable
efforts to effect, as expeditiously as possible, an Underwritten Offering of the
Registrable Securities which the Company has been so requested to register;
provided, however, that (A) (x) with respect to any Registrable Securities
(other than Existing Registrable Securities), the Company shall be obligated to
effect any such Underwritten Offering pursuant to this Section 3.01: (1) no more
than two times in any 12-month period and (2) no more than five times in the
aggregate and (y) with respect to the Existing Registrable Securities, the
Company shall be obligated to effect any such Underwritten Offering pursuant to
this Section 3.01: (1) no more than two times in any 12 month period and
(2) since December 3, 2007, no more than three times in the aggregate and (B) in
each case, the Registrable Securities for which a Demand Offering has been
requested will have a value (based on the average closing price per share of
Company Common Stock for the ten Trading Days preceding the delivery of such
Demand Notice) of not less than $20,000,000 or such lesser remaining amount of
Registrable Securities held by Tengelmann. Each such Demand Notice will specify
the number of Registrable Securities proposed to be offered for sale and will
also specify the intended method of distribution thereof. Notwithstanding
anything to the contrary herein, the Company shall not be required to make any
Registration Statement available for, or permit the use of any such Registration
Statement for the registration of all or any portion of a hedging transaction.

 

(d)     In the event an offering of Registrable Securities under this
Section 3.01 involves one or more Underwriters, Tengelmann will select the lead
Underwriter and any additional Underwriters in connection with the offering from
the list of investment banks set forth on Schedule I. The list of investment
banks on Schedule I may be amended from time to time by Tengelmann with the
consent of the Company (such consent not to be unreasonably withheld or
delayed).

 

22

--------------------------------------------------------------------------------


 

(e)     Notwithstanding the foregoing provisions of this Section 3.01,
Tengelmann may not request a Demand Offering during a period commencing upon the
filing (or earlier, but not more than 30 days prior to such filing upon notice
by the Company to Tengelmann that it so intends to file) of a Registration
Statement for Company Common Stock by the Company (for its own account or for
any other security holder) and ending (i) 90 days after such Registration
Statement is declared effective by the SEC (or becomes automatically effective),
(ii) upon the withdrawal of such Registration Statement or (iii) 30 days after
such notice if no such Registration Statement has been filed within such 30-day
period, whichever occurs first; provided that the foregoing limitation will not
apply if Tengelmann was not given reasonable opportunity, in violation of
Section 3.02, to include its Registrable Securities in the Registration
Statement described in this Section 3.01(e).

 

(f)      Tengelmann will be permitted to rescind a Demand Offering or request
the removal of any Registrable Securities held by it from any Demand Offering at
any time (so long as, in the case of a Demand Offering, after such removal it
would still constitute a Demand Offering, including with respect to the required
Fair Market Value thereof); provided that, if Tengelmann rescinds a Demand
Offering, such Demand Offering will nonetheless count as a Demand Offering for
purposes of determining when future Demand Offerings can be requested by
Tengelmann pursuant to this Section 3.01, unless Tengelmann reimburses the
Company for all expenses (including reasonable fees and disbursements of
counsel) incurred by the Company in connection with such Demand Offering.

 

SECTION 3.02. Piggyback Registration. If the Company proposes to file a
Registration Statement under the Securities Act with respect to an offering of
Company Common Stock for (a) the Company’s own account (other than (i) a
Registration Statement on Form S-4 or S-8 (or any substitute form that may be
adopted by the SEC) or (ii) a Registration Statement filed in connection with an
offering of securities solely to the Company’s existing security holders) or
(b) the account of any holder of Company Common Stock (other than Tengelmann)
pursuant to a demand registration requested by such holder, then the Company
will give written notice of such proposed filing to Tengelmann as soon as
practicable (but in no event less than 20 days before the anticipated filing
date), and upon the written request, given within 10 days after delivery of any
such notice by the Company, of Tengelmann to include Registrable Securities in
such registration (which request shall specify the number of Registrable
Securities proposed to be included in such registration), the Company will,
subject to Section 3.03, include all such Registrable Securities in such
registration on the same terms and conditions as the Company’s or such holder’s
Company Common Stock (a “Piggyback Registration”); provided, however, that if at
any time after giving written notice of such proposed filing and prior to the
business day prior to the effective date of the Registration Statement filed in
connection with such registration, the Company shall determine for any reason
not to proceed with the proposed registration of the securities, then the
Company may, at its election, give written notice of such determination to
Tengelmann and, thereupon, will be relieved of its obligation to register any
Registrable Securities in connection with such registration. The Company will
control the determination of the form of any offering contemplated by this
Section 3.02, including whether any such

 

23

--------------------------------------------------------------------------------


 

offering will be in the form of an Underwritten Offering and, if any such
offering is in the form of an Underwritten Offering, (i) the Company will select
the lead Underwriter and any additional Underwriters in connection with such
offering and (ii) Tengelmann’s right to participate shall be conditioned on
Tengelmann entering into an underwriting agreement in customary form and acting
in accordance with the provisions thereof.

 

SECTION 3.03. Reduction of Underwritten Offering. Notwithstanding anything
contained herein, if the lead Underwriter of an Underwritten Offering described
in Section 3.01 or 3.02 advises the Company in writing that in its reasonable
opinion the number of shares of Company Common Stock (including any Registrable
Securities) that the Company, Tengelmann and any other Persons intend to include
in any Registration Statement is such that the success of any such offering
would be materially and adversely affected, including the price at which the
securities can be sold or the number of Registrable Securities that any
participant may sell, then the number of shares of Company Common Stock to be
included in the Registration Statement for the account of the Company,
Tengelmann and any other Persons will be reduced to the extent necessary to
reduce the total number of securities to be included in any such Registration
Statement to the number recommended by such lead Underwriter; provided that
(a) priority in the case of a Demand Offering pursuant to Section 3.01 will be
(i) first, the Registrable Securities requested to be included in the
Registration Statement for the account of Tengelmann pursuant to its
registration rights provided in this Agreement, (ii) second, securities proposed
to be offered by the Company for its own account and (iii) third, among any
other securities of the Company requested to be registered by the holders
thereof pursuant to a contractual right so that the total number of securities
to be included in any such offering for the account of all such Persons will not
exceed the number recommended by such lead Underwriter; (b) priority in the case
of a Registration Statement initiated by the Company for its own account which
gives rise to a Piggyback Registration pursuant to Section 3.02 will be
(i) first, securities initially proposed to be offered by the Company for its
own account, (ii) second, the Registrable Securities requested to be included in
the Registration Statement for the account of Tengelmann pursuant to its
registration right provided in this Agreement and securities requested to be
included in the Registration Statement for the account of Yucaipa pursuant to
the registration rights afforded to Yucaipa pursuant to the Amended and Restated
Yucaipa Stockholder Agreement pro rata, based on Tengelmann’s Piggyback
Percentage and Yucaipa’s Piggyback Percentage, respectively and (iii) third,
among any other securities of the Company requested to be registered pursuant to
a contractual right so that the total number of securities to be included in any
such offering for the account of all such Persons will not exceed the number
recommended by such lead Underwriter; (c) priority in the case of a Registration
Statement initiated by the Company for the account of Yucaipa pursuant to the
registration rights afforded to Yucaipa pursuant to the Amended and Restated
Yucaipa Stockholder Agreement will be (i) first, the securities requested to be
included in the Registration Statement for the account of Yucaipa, (ii) second,
securities to be offered by the Company for its own account, (iii) third,
securities requested to be included in the Registration Statement for the
account of Tengelmann pursuant to its registration right provided in this
Agreement and (iv) fourth, among any other securities of the Company requested
to be registered pursuant to a contractual right so that the total number of
securities to be included in any such offering for the account

 

24

--------------------------------------------------------------------------------


 

of all such Persons will not exceed the number recommended by such lead
Underwriter; and (d) priority with respect to inclusion of securities in a
Registration Statement initiated by the Company for the account of holders other
than Tengelmann or Yucaipa pursuant to registration rights afforded such holders
will be (i) first, pro rata among securities requested to be included in the
Registration Statement for the account of such holders, (ii) second, securities
requested to be included in the Registration Statement by the Company for its
own account, (iii) third, the Registrable Securities requested to be included in
the Registration Statement for the account of Tengelmann pursuant to its
registration right provided in this Agreement and securities requested to be
included in the Registration Statement for the account of Yucaipa pursuant to
the registration rights afforded to Yucaipa pursuant to the Amended and Restated
Yucaipa Stockholder Agreement pro rata, based on Tengelmann’s Piggyback
Percentage and Yucaipa’s Piggyback Percentage, respectively and (iv) fourth, pro
rata among any other securities of the Company requested to be registered
pursuant to a contractual right so that the total number of securities to be
included in any such offering for the account of all such Persons will not
exceed the number recommended by such lead Underwriter.

 

SECTION 3.04. Registration Procedures. (a) Subject to the provisions of
Section 3.01 hereof, in connection with the registration of the sale of
Registrable Securities hereunder, the Company will as promptly as reasonably
practicable:

 

(i)    furnish to Tengelmann without charge, if requested, prior to the filing
of a Registration Statement, copies of such Registration Statement as it is
proposed to be filed, and thereafter such number of copies of such Registration
Statement, each amendment and supplement thereto (in each case including all
exhibits thereto and documents incorporated by reference therein, except to the
extent such exhibits or documents are currently available electronically via the
SEC’s Electronic Data Gathering, Analysis, and Retrieval system (“EDGAR”)
Interactive Data Electronic Applications system (“IDEA”) or any successor system
of the SEC), which documents (other than those incorporated by reference) will
be subject to the review and good faith objection of Tengelmann prior to filing
(provided, however, if Tengelmann does not object to any such document prior to
the close of business on the third Business Day after receipt thereof,
Tenglemann shall be deemed to have waived any objection) the prospectus included
in such Registration Statement (including each preliminary prospectus), copies
of any and all transmittal letters or other correspondence with the SEC relating
to such Registration Statement (except to the extent such letters or
correspondence are currently available electronically via EDGAR, IDEA or any
successor system of the SEC) and such other documents in such quantities as
Tengelmann may reasonably request from time to time in order to facilitate the
disposition of such Registrable Securities;

 

(ii)   use its commercially reasonable efforts to register or qualify such
Registrable Securities under such other securities or blue sky laws of such
jurisdictions as Tengelmann reasonably requests and do any and all other acts
and things as may be reasonably necessary or advisable to enable Tengelmann to
consummate the disposition of such Registrable Securities in such jurisdictions;

 

25

--------------------------------------------------------------------------------


 

provided that the Company will not be required to (x) qualify generally to do
business in any jurisdiction where it would not otherwise be required to qualify
but for this Section 3 .04(a)(ii), (y) subject itself to taxation in any such
jurisdiction or (z) consent to general service of process in any such
jurisdiction;

 

(iii)  notify Tengelmann at any time when a prospectus relating to Registrable
Securities is required to be delivered under the Securities Act, of the
happening of any event as a result of which the prospectus included in a
Registration Statement or the Registration Statement or amendment or supplement
relating to such Registrable Securities contains an untrue statement of a
material fact or omits to state any material fact required to be stated therein
or necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading, and the Company will promptly
prepare and file with the SEC a supplement or amendment to such prospectus and
Registration Statement (and comply fully with the applicable provisions of
Rules 424, 430A and 430B under the Securities Act in a timely manner) so that,
as thereafter delivered to the purchasers of the Registrable Securities, such
prospectus and Registration Statement will not contain an untrue statement of a
material fact or omit to state any material fact required to be stated therein
or necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading;

 

(iv)  advise the Underwriters, if any, and Tengelmann promptly and, if requested
by such Persons, confirm such advice in writing, of the issuance by the SEC of
any stop order suspending the effectiveness of the Registration Statement under
the Securities Act or of the suspension by any state securities commission of
the qualification of the Registrable Securities for offering or sale in any
jurisdiction, or the initiation of any proceeding for any of the preceding
purposes. If at any time the SEC shall issue any stop order suspending the
effectiveness of the Registration Statement, or any state securities commission
or other regulatory authority shall issue an order suspending the qualification
or exemption from qualification of the Registrable Securities under state
securities or blue sky laws, the Company shall use its commercially reasonable
efforts to obtain the withdrawal or lifting of such order at the earliest
possible time;

 

(v)   use its commercially reasonable efforts to cause such Registrable
Securities to be registered with or approved by such other Governmental Entities
as may be necessary by virtue of the business and operations of the Company to
enable Tengelmann to consummate the disposition of such Registrable Securities;
provided that the Company will not be required to (x) qualify generally to do
business in any jurisdiction where it would not otherwise be required to qualify
but for this Section 3 .04(a)(v), (y) subject itself to taxation in any such
jurisdiction or (z) consent to general service of process in any such
jurisdiction;

 

(vi)  enter into customary agreements and use commercially reasonable efforts to
take such other actions as are reasonably requested by Tengelmann in order to
expedite or facilitate the disposition of such Registrable Securities,

 

26

--------------------------------------------------------------------------------


 

including preparing for and participating in a road show and all such other
customary selling efforts as the Underwriters reasonably request in order to
expedite or facilitate such disposition;

 

(vii) if requested by Tengelmann or the Underwriter(s) in connection with such
sale, if any, promptly include in any Registration Statement or prospectus,
pursuant to a supplement or post-effective amendment if necessary, such
information as Tengelmann and such Underwriter(s), if any, may reasonably
request to have included therein, including information relating to the “Plan of
Distribution” of the Registrable Securities, information with respect to the
number of Registrable Securities being sold to such Underwriter(s), the purchase
price being paid therefor and any other terms of the offering of the Registrable
Securities to be sold in such offering, and make all required filings of such
prospectus supplement or post-effective amendment as soon as practicable after
the Company is notified of the matters to be included in such prospectus
supplement or post-effective amendment;

 

(viii) make available for inspection by Tengelmann, any Underwriter
participating in any disposition of such Registrable Securities, and any
attorney for Tengelmann and such Underwriter and any accountant or other agent
retained by Tengelmann or such Underwriter (collectively, the “Inspectors”), all
financial and other records, pertinent corporate documents and properties of the
Company (collectively, the “Records”) as will be reasonably necessary to enable
them to conduct customary due diligence with respect to the Company and the
related Registration Statement and prospectus, and cause the Representatives of
the Company and its Subsidiaries to supply all information reasonably requested
by any such Inspector; provided that (x) Records and information obtained
hereunder will be used by such Inspector only to conduct such due diligence and
(y) Records or information that the Company determines, in good faith, to be
confidential will not be disclosed by such Inspector unless (A) the disclosure
of such Records or information is necessary to avoid or correct a material
misstatement or omission in a Registration Statement or related prospectus or
(B) the release of such Records or information is ordered pursuant to a subpoena
or other order from a court or governmental authority of competent jurisdiction;

 

(ix) (A) cause the Company’s Representatives to supply all information
reasonably requested by Tengelmann, or any Underwriter, attorney, accountant or
agent in connection with the Registration Statement and (B) provide Tengelmann
and its counsel with the opportunity to participate in the preparation of such
Registration Statement and the related prospectus;

 

(x) use its commercially reasonable efforts to obtain and deliver to each
Underwriter and Tengelmann a comfort letter from the independent registered
public accounting firm for the Company (and additional comfort letters from the
independent registered public accounting firm for any company acquired by the
Company whose financial statements are included or incorporated by reference in
the Registration Statement) in customary form and covering such matters as are

 

27

--------------------------------------------------------------------------------


 

customarily covered by comfort letters as such Underwriter and Tengelmann may
reasonably request, including (x) that the financial statements included or
incorporated by reference in the Registration Statement or the prospectus, or
any amendment or supplement thereof, comply as to form in all material respects
with the applicable accounting requirements of the Securities Act and (y) as to
certain other financial information for the period ending no more than five
business days prior to the date of such letter; provided, however, that if the
Company fails to obtain such comfort letter, then such Demand Offering will not
count as a Demand Offering for purposes of determining when future Demand
Offerings can be requested by Tengelmann pursuant to Section 3.01;

 

(xi) use its commercially reasonable efforts to obtain and deliver to each
Underwriter and Tengelmann a 10b-5 statement and legal opinion from the
Company’s counsel in customary form and covering such matters as are customarily
covered by 10b-5 statements and legal opinions as such Underwriter and
Tengelmann may reasonably request; provided, however, that if the Company fails
to obtain such statement or opinion, then such Demand Offering will not count as
a Demand Offering for purposes of determining when future Demand Offerings can
be requested by Tengelmann pursuant to Section 3.01;

 

(xii) otherwise use its commercially reasonable efforts to comply with all
applicable rules and regulations of the SEC, and make generally available to its
security holders, within the required time period, an earnings statement (which
need not be audited) covering a period of 12 months, beginning with the first
fiscal quarter after the effective date of the Registration Statement relating
to such Registrable Securities (as the term “effective date” is defined in
Rule 158(c) under the Securities Act), which earnings statement will satisfy the
provisions of Section 11(a) of the Securities Act and Rule 158 thereunder or any
successor provisions thereto; and

 

(xiii) use its commercially reasonable efforts to cause such Registrable
Securities to be listed or quoted on the NYSE or, if Company Common Stock is not
then listed on the NYSE, then on any other securities exchange or national
quotation system on which similar securities issued by the Company are listed or
quoted.

 

(b) In connection with the Registration Statement relating to such Registrable
Securities covering an Underwritten Offering, (i) the Company and Tengelmann
agree to enter into a written agreement with each Underwriter selected in the
manner herein provided in such form and containing such provisions as are
customary in the securities business for such an arrangement between such
Underwriter and companies of the Company’s size and investment stature and, to
the extent practicable, on terms consistent with underwriting agreements entered
into by the Company (it being understood that, unless required otherwise by the
Securities Act or any other Law, the Company will not require Tengelmann to make
any representation, warranty or agreement in such agreement other than with
respect to Tengelmann, the ownership of Tengelmann’s securities being registered
and Tengelmann’s intended method of

 

28

--------------------------------------------------------------------------------


 

disposition) and (ii) Tengelmann agrees to complete and execute all such other
documents customary in similar offerings, including any reasonable
questionnaires, powers of attorney, holdback agreements, letters and other
documents customarily required under the terms of such underwriting
arrangements. The representations and warranties by, and the other agreements on
the part of, the Company to and for the benefit of such Underwriter in such
written agreement with such Underwriter will also be made to and for the benefit
of Tengelmann. In the event an Underwritten Offering is not consummated because
any condition to the obligations under any related written agreement with such
Underwriter is not met or waived in connection with a Demand Offering, and such
failure to be met or waived is not attributable to the fault of Tengelmann, such
Demand Offering will not be deemed exercised.

 

SECTION 3.05. Conditions to Offerings. (a) The obligations of the Company to
take the actions contemplated by Section 3.01, Section 3.02 and Section 3.04
with respect to an offering of Registrable Securities will be subject to the
following conditions:

 

(i)    the Company may require Tengelmann to furnish to the Company such
information regarding Tengelmann or the distribution of such Registrable
Securities as the Company may from time to time reasonably request in writing,
in each case only as required by the Securities Act or under state securities or
blue sky laws; and

 

(ii)   in any Underwritten Offering pursuant to Section 3.01 or Section 3.02
hereof, Tengelmann, together with the Company, will enter into an underwriting
agreement in accordance with Section 3.04(b) above with the Underwriter or
Underwriters selected for such underwriting, as well as such other documents
customary in similar offerings.

 

(b)   Tengelmann agrees that, upon receipt of any notice from the Company of the
happening of any event of the kind described in Section 3.04(a)(iii) or
Section 3.04(a)(iv) hereof or a condition described in Section 3.06 hereof,
Tengelmann will forthwith discontinue disposition of such Registrable Securities
pursuant to the Registration Statement covering the sale of such Registrable
Securities until Tengelmann’s receipt of the copies of the supplemented or
amended prospectus contemplated by Section 3.04(a)(iii) hereof or notice from
the Company of the termination of the stop order or Deferral Period.

 

SECTION 3.06. Blackout Period. (a) The Company’s obligations pursuant to
Section 3.01, Section 3.02 and Section 3.03 hereof will be suspended (including
any obligation to pay Liquidated Damages) (1) upon the receipt of comments from
the SEC on any document incorporated by reference in the Registration Statement
or (2) if compliance with such obligations would (a) violate applicable Law or
otherwise prevent the Company from complying with applicable Law, (b) require
the Company to disclose a financing, acquisition, disposition or other corporate
development, and the chief executive officer of the Company has determined, in
the good faith exercise of his reasonable business judgment, that such
disclosure is not in the best interests of the

 

29

--------------------------------------------------------------------------------


 

Company, (c) require the Company to make changes in the Registration Statement
in order that the Registration Statement not contain an untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading, (d) otherwise require premature disclosure
of information the disclosure of which, the chief executive officer of the
Company has determined, in the good faith exercise of his reasonable business
judgment, is not in the best interests of the Company, or (e) otherwise
represent an undue hardship for the Company; provided that (i) any and all such
suspensions pursuant to clause (1) will not exceed 120 days in the aggregate in
any 12-month period and (ii) any and all such suspensions pursuant to clause
(2)(b), (2)(c), (2)(d) or (2)(e) will not exceed 120 days in the aggregate in
any 12-month period; provided that any suspensions attributable to clause
2(e) will not extend beyond 90 days (any such period, a “Deferral Period”). The
Company will promptly give Tengelmann written notice of any such suspension
containing the approximate length of the anticipated delay, and the Company will
notify Tengelmann upon the termination of any Deferral Period. Upon receipt of
any notice from the Company of any Deferral Period, Tengelmann shall forthwith
discontinue disposition of the Registrable Securities pursuant to the
Registration Statement relating thereto until Tengelmann receives copies of the
supplemented or amended prospectus contemplated hereby or until it is advised in
writing by the Company that the use of the prospectus may be resumed and has
received copies of any additional or supplemented filings that are incorporated
by reference in the prospectus, and, if so directed by the Company, Tengelmann
will, and will request the lead Underwriter or Underwriters, if any, to, deliver
to the Company all copies, other than permanent file copies, then in
Tengelmann’s or such Underwriter’s or Underwriters’ possession of the current
prospectus covering such Registrable Securities.

 

(b)   The parties hereto further agree and acknowledge that any suspension or
non-use of the Registration Statement due to the updating of the Registration
Statement to include any financial statement the Registration Statement is
required to contain (the “Required Financial Statements”) shall not be deemed to
be a suspension for purposes of Section 3.06(a), unless and until the seven
business day period referenced in Section 3.06(c) shall have passed without the
updating of financial statements required by Section 3.06(c).

 

(c)   The Company shall use its commercially reasonable efforts to update the
Registration Statement on each date on which it shall be necessary to do so to
cause the Registration Statement to contain the Required Financial Statements;
provided, however, that, with respect to any financial period ending after the
date hereof, the Company shall not be obligated to update the Required Financial
Statements pursuant to Section 3.06(b) and shall not be deemed to be in default
under this sentence until seven business days after (or such earlier date as may
be reasonably practicable) the date upon which such updated financial statements
are required to be filed with the SEC.

 

SECTION 3.07. Registration Expenses. All fees and expenses incident to the
Company’s performance of or compliance with the obligations of this Article III,
including all fees and expenses of compliance with securities or blue sky laws
(including reasonable fees and disbursements of counsel for any Underwriters in
connection with

 

30

--------------------------------------------------------------------------------


 

qualification of Registrable Securities under applicable blue sky laws),
printing expenses, messenger and delivery expenses of the Company, any
registration or filing fees payable under any Federal or state securities or
blue sky laws, the fees and expenses incurred in connection with any listing or
quoting of the securities to be registered on any national securities exchange
or automated quotation system, fees of the Financial Industry Regulatory
Authority, fees and disbursements of counsel for the Company, its independent
registered certified public accounting firm and any other public accountants who
are required to deliver comfort letters (including the expenses required by or
incident to such performance), transfer taxes, fees of transfer agents and
registrars, costs of insurance, fees and expenses of one counsel (in addition to
any local counsel) for Tengelmann and the fees and expenses of other Persons
retained by the Company, will be borne by the Company. Tengelmann will bear and
pay any underwriting discounts and commissions applicable to Registrable
Securities offered for its account pursuant to any Registration Statement. The
Company shall also pay and reimburse Tengelmann for all reasonable out-of-pocket
fees and expenses incurred by Tengelmann of one counsel for Tengelmann in
connection with each Registration Statement.

 

SECTION 3.08. Indemnification; Contribution. (a) In connection with any
registration of Registrable Securities pursuant to Section 3.01, Section 3.02 or
Section 3.03 hereof, the Company agrees to indemnify and hold harmless, to the
fullest extent permitted by Law, Tengelmann, its Affiliates, directors, officers
and stockholders and each Person who controls Tengelmann within the meaning of
either Section 15 of the Securities Act or Section 20 of the Exchange Act
(collectively, the “Indemnified Persons”) from and against any and all losses,
claims, damages, liabilities, judgments, actions and expenses (including
reasonable attorneys’ fees) joint or several, caused by any untrue or alleged
untrue statement of material fact contained in any part of any Registration
Statement or any preliminary or final prospectus used in connection with the
Registrable Securities or any Issuer FWP, or any omission or alleged omission to
state therein a material fact required to be stated therein or necessary to make
the statements therein (in the case of a prospectus, in the light of the
circumstances under which they were made) not misleading; provided that the
Company will not be required to indemnify any Indemnified Person for any losses,
claims, damages, liabilities, judgments, actions or expenses resulting from any
such untrue statement or omission if such untrue statement or omission was made
in reliance on and in conformity with information with respect to any
Indemnified Person furnished to the Company in writing by Tengelmann expressly
for use therein.

 

(b) In connection with any Registration Statement, preliminary or final
prospectus, or Issuer FWP, Tengelmann agrees to indemnify the Company, its
Directors, its officers who sign such Registration Statement and each Person, if
any, who controls the Company (within the meaning of either Section 15 of the
Securities Act or Section 20 of the Exchange Act) to the same extent as the
foregoing indemnity from the Company to Tengelmann, but only with respect to
information with respect to any Indemnified Person furnished to the Company in
writing by Tengelmann expressly for use in such Registration Statement,
preliminary or final prospectus, or Issuer FWP.

 

31

--------------------------------------------------------------------------------


 

(c) In case any claim, action or proceeding (including any governmental
investigation) is instituted involving any Person in respect of which indemnity
may be sought pursuant to Section 3.08(a) or (b), such Person (hereinafter
called the “indemnified party”) will (i) promptly notify the Person against whom
such indemnity may be sought (hereinafter called the “indemnifying party”) in
writing; provided that the failure to give such notice shall not relieve the
indemnifying party of its obligations pursuant to this Agreement except to the
extent such indemnifying party has been prejudiced in any material respect by
such failure; (ii) permit the indemnifying party to assume the defense of such
claim, action or proceeding with counsel reasonably satisfactory to the
indemnified party to represent the indemnified party and (iii) pay the fees and
disbursements of such counsel related to such claim, action or proceeding. In
any such claim, action or proceeding, any indemnified party will have the right
to retain its own counsel, but the fees and expenses of such counsel will be at
the expense of such indemnified party (without prejudice to such indemnified
party’s indemnity and other rights under the Charter, By-Laws and applicable
Law, if any) unless (A) the indemnifying party and the indemnified party have
mutually agreed to the retention of such counsel, (B) the named parties to any
such claim, action or proceeding (including any impleaded parties) include both
the indemnifying party and the indemnified party and the indemnified party has
been advised in writing by counsel, with a copy provided to the Company, that
representation of both parties by the same counsel would be inappropriate due to
actual or potential conflicting interests between them or (C) the indemnifying
party has failed to assume the defense of such claim and employ counsel
reasonably satisfactory to the indemnified party. It is understood that the
indemnifying party will not, in connection with any claim, action or proceeding
or related claims, actions or proceedings in the same jurisdiction, be liable
for the reasonable fees and expenses of more than one separate firm of attorneys
(in addition to any local counsel at any time for all such indemnified parties)
and that all such reasonable fees and expenses will be reimbursed reasonably
promptly following a written request by an indemnified party stating under which
clause of (A) through (C) above reimbursement is sought and delivery of
documentation of such fees and expenses. In the case of the retention of any
such separate firm for the indemnified parties, such firm will be designated in
writing by the indemnified parties. The indemnifying party will not be liable
for any settlement of any claim, action or proceeding effected without its
written consent (which consent shall not be unreasonably withheld), but if such
claim, action or proceeding is settled with such consent or if there has been a
final judgment for the plaintiff, the indemnifying party agrees to indemnify the
indemnified party from and against any loss or liability by reason of such
settlement or judgment. Notwithstanding the foregoing sentence, if at any time
an indemnified party will have requested an indemnifying party to reimburse the
indemnified party for reasonable fees and expenses of counsel as contemplated by
the third sentence of this Section 3.08(c), the indemnifying party agrees that
it will be liable for any settlement of any proceeding effected without its
written consent if (i) such settlement is entered into more than 45 days after
receipt by such indemnifying party of the aforesaid request and (ii) such
indemnifying party will not have reimbursed the indemnified party in accordance
with such request or reasonably objected in writing, on the basis of the
standards set forth herein, to the propriety of such reimbursement prior to the
date of such settlement. No indemnifying party will, without the prior written
consent

 

32

--------------------------------------------------------------------------------


 

of the indemnified party, effect any settlement of any pending or threatened
proceeding in respect of which any indemnified party is or could have been a
party and indemnity could have been sought hereunder by such indemnified party,
unless such settlement includes an unconditional release of such indemnified
party from all liability on claims that are the subject matter of such
proceeding.

 

(d)   If the indemnification provided for in this Section 3.08 from the
indemnifying party is unavailable to an indemnified party hereunder in respect
of any losses, claims, damages, liabilities, judgments, actions or expenses
referred to in this Section 3.08, then the indemnifying party, in lieu of
indemnifying such indemnified party, will contribute to the amount paid or
payable by such indemnified party as a result of such losses, claims, damages,
liabilities, judgments, actions or expenses (i) in such proportion as is
appropriate to reflect the relative fault of the indemnifying party and
indemnified party in connection with the actions that resulted in such losses,
claims, damages, liabilities or expenses, as well as any other relevant
equitable considerations, or (ii) if the allocation provided by clause (i) is
not permitted by applicable Law, in such proportion as is appropriate to reflect
not only the relative fault referred to in clause (i) but also the relative
benefit of the Company, on the one hand, and Tengelmann, on the other, in
connection with the statements or omissions that resulted in such losses,
claims, damages, liabilities, judgments, actions or expenses, as well as any
other relevant equitable considerations. The relative fault of such indemnifying
party and indemnified party will be determined by reference to, among other
things, whether any action in question, including any untrue or alleged untrue
statement of a material fact or omission or alleged omission to state a material
fact, has been taken by, or relates to information supplied by, such
indemnifying party or indemnified party, and the parties’ relative intent,
knowledge, access to information and opportunity to correct or prevent such
action. The amount paid or payable by a party as a result of the losses, claims,
damages, liabilities and expenses referred to above will be deemed to include,
subject to the limitations set forth in Section 3.08(c), any legal or other fees
or expenses reasonably incurred by such party in connection with any
investigation or proceeding.

 

(e)   The parties agree that it would not be just and equitable if contribution
pursuant to Section 3.08(d) were determined by pro rata allocation or by any
other method of allocation that does not take into account the equitable
considerations referred to in Section 3.08(d). No Person guilty of “fraudulent
misrepresentation” (within the meaning of Section 11(f) of the Securities Act)
will be entitled to contribution from any Person who was not guilty of such
fraudulent misrepresentation. Notwithstanding the provisions of this
Section 3.08(e), Tengelmann shall not be required to contribute, in the
aggregate, any amount in excess of the amount by which the net proceeds received
by Tengelmann with respect to the Registrable Securities exceed the greater of
(A) the amount paid by Tengelmann for its Registrable Securities and (B) the
amount of any damages which Tengelmann has otherwise been required to pay by
reason of such untrue or alleged untrue statement or omission or alleged
omission.

 

(f)    For purposes of this Section 3.08, each controlling Person of Tengelmann
shall have the same rights to contribution as Tengelmann, and each officer,
Director and Person, if any, who controls the Company within the meaning of
Section 15

 

33

--------------------------------------------------------------------------------


 

of the Securities Act or Section 20(a) of the Exchange Act shall have the same
rights to contribution as the Company, subject in each case to the limitations
set forth in the immediately preceding paragraph. Any party entitled to
contribution will, promptly after receipt of notice of commencement of any
action, suit or proceeding against such party in respect of which a claim for
contribution may be made against another party or parties under this
Section 3.08, notify such party or parties from whom contribution may be sought,
but the omission to so notify such party or parties shall not relieve the party
or parties from who contribution may be sought from any obligation it or they
may have under this Section 3.08 or otherwise except to the extent that it has
been prejudiced in any material respect by such failure. No party shall be
liable for contribution with respect to any action or claim settled without its
written consent; provided, however, that such written consent was not
unreasonably withheld.

 

(g)   If indemnification is available under this Section 3.08, the indemnifying
party will indemnify each indemnified party to the full extent provided in
Sections 3.08(a) and (b) without regard to the relative fault of said
indemnifying party or indemnified party or any other equitable consideration
provided for in Section 3.08(d) or (e).

 

SECTION 3.09. Lockup. If and to the extent requested by the lead Underwriter of
an Underwritten Offering of Equity Securities of the Company, the Company and
Tengelmann agree not to effect, and to cause their respective Affiliates not to
effect, except as part of such registration, any offer, sale, pledge, transfer
or other distribution or disposition or any agreement with respect to the
foregoing of the issue being registered or offered, as applicable, or of a
similar security of the Company, or any securities into which such Equity
Securities are convertible, or any securities convertible into, or exchangeable
or exercisable for, such Equity Securities, including a sale pursuant to
Rule 144 under the Securities Act, during a period of up to seven days prior to,
and during a period of up to 45 days after, the effective date of such
registration, as reasonably requested by the lead Underwriter (the “Lock-up”);
provided, however, that Tengelmann shall not be obligated to enter into a
Lock-up more than one time in any 12-month period. The lead Underwriter shall
give the Company and Tengelmann prior notice of any such request.

 

SECTION 3.10. Termination of Registration Rights. This Article III (other than
Sections 3.07 and 3.08) will terminate on the date on which all shares of
Company Common Stock subject to this Article III cease to be Registrable
Securities.

 

SECTION 3.11. Specific Performance. Tengelmann, in addition to being entitled to
exercise all rights provided herein or granted by law, including recovery of
liquidated or other damages, will be entitled to specific performance of its
rights under this Agreement. The Company agrees that monetary damages would not
be adequate compensation for any loss incurred by reason of a breach by it of
the provisions of this Agreement and hereby agrees to waive the defense in any
action for specific performance that a remedy at law would be adequate.

 

34

--------------------------------------------------------------------------------


 

SECTION 3.12. Other Registration Rights. The Company (a) has not granted and
will not grant to any Third Party any registration rights inconsistent with any
of those contained herein and (b) has not entered into and will not enter into
any agreement that will impair its ability to perform its obligations under this
Article III, so long as any of the registration rights under this Agreement
remain in effect; provided, however, that the registration rights in the Amended
and Restated Yucaipa Stockholder Agreement shall be deemed not to impair these
rights under any circumstances. If the Company provides Yucaipa with the right
to require the Company to file a shelf registration statement pursuant to
Rule 415 under the Securities Act for resales of Registrable Securities (as such
term is defined in the Amended and Restated Yucaipa Stockholder Agreement) held
by Yucaipa, then Tengelmann shall have the right to require a shelf registration
statement to register all of Tengelmann’ s Registrable Securities on
substantially the same terms and conditions as provided to Yucaipa.

 

SECTION 3.13. Rule 144. For so long as the Company is subject to the
requirements of Section 13, 14 or 15(d) of the Exchange Act, if the Company
fails to timely file the reports required to be filed by it under the Securities
Act and the Exchange Act and such failure continues unremedied for a period of
90 days, then, if such failure shall be continuing, the Company shall pay
Liquidated Damages to Tengelmann from the date of such failure to, but excluding
the date on which such failure has been cured and otherwise in the amount and at
the same time and terms as provided in Section 3.01(b).

 

SECTION 3.14. Transfer of Registration Rights. Notwithstanding anything to the
contrary in this Agreement, the rights to cause the Company to register
securities granted to Tengelmann under this Article III may be assigned by
Tengelmann in whole or part to any Person to whom Tengelmann Transfers Equity
Securities of the Company representing 10% or more of the Voting Power of the
Company (a “Registration Rights Transferee”); provided, however, that (x) the
Company is given prior written notice of the assignment, stating the name and
address of the transferee or assignee and identifying the securities with
respect to which such registration rights are being assigned and (y) such
Registration Rights Transferee agrees in writing to be bound by subject to the
provisions of this Article III mutatis mutandis as if the Registration Rights
Transferee were a party hereto.

 

ARTICLE IV

 

Preemptive Rights

 

SECTION 4.01. Rights To Purchase New Equity Securities. (a) In the event that
after the date hereof, the Company proposes to issue any Equity Securities of
the Company (“New Equity Securities”), Tengelmann shall have the right to
purchase, in accordance with paragraph (b) below, a number of such New Equity
Securities equal to the product of (x) the total number of such New Equity
Securities to be issued and (y) the Tengelmann Percentage Interest at such time.
The following issuances shall be exempt from the right to purchase New Equity
Securities: (i) Equity Securities of the Company which are issued or reserved
for issuance pursuant to any employee compensation plan or other benefit
incentive plan (including stock option, restricted stock or other equity-based

 

35

--------------------------------------------------------------------------------


 

compensation plans), now existing or hereafter approved by the Board of
Directors,

 

(ii) Equity Securities of the Company issued or issuable upon the exercise of
the Series B Warrants or the 2000 Warrants, (iii) Equity Securities of the
Company to the extent issued or issuable in exchange for consideration
consisting of property or assets other than cash, (iv) Equity Securities of the
Company which are issued or issuable to Tengelmann or any Affiliate of
Tengelmann or any wholly owned Subsidiaries of the Company, (v) Equity
Securities of the Company which are issued or issuable to Yucaipa or its
Affiliates under the Yucaipa Investment Agreement and pursuant to the
Convertible Preferred Articles Supplementary (including any Equity Securities of
the Company issued as dividends thereunder), (vi) Equity Securities of the
Company which are issued in connection with a Business Combination and
(vii) Equity Securities of the Company which are existing as of the date hereof
or that are issued or issuable thereafter pursuant to the terms of any Equity
Securities of the Company or other purchase rights existing or assumed by the
Company as of the date hereof but in each case, only to the extent disclosed on
Schedule 2.03 of the Investment Agreement and without any amendments or
modifications thereto.

 

(b)   In the event that the Company proposes to undertake an issuance of New
Equity Securities to which this Section 4.01 applies, and to which an exception
in clauses (i) through (vi) of Section 4.01(a) does not apply, it shall give
written notice to Tengelmann (a “Notice of Issuance”) of its intention,
describing the material terms of the New Equity Securities and the issuance
thereof, including the number of New Equity Securities proposed to be issued,
the price (or method for determining price) thereof, the terms of payment and
the proposed date of issuance. Tengelmann shall then have 20 days from the date
of receipt of the Notice of Issuance to exercise its right to purchase all or a
portion of its pro rata share of such New Equity Securities (as determined
pursuant to paragraph (a) above) for the same consideration, and otherwise upon
the terms specified in the Notice of Issuance, by giving written notice to the
Company and stating therein the quantity of New Equity Securities to be
purchased by Tengelmann. The rights of Tengelmann with respect to a particular
issuance of New Equity Securities under this Section 4.01(b) shall expire if
unexercised within 20 days after receipt of the applicable Notice of Issuance.
Tengelmann shall have 30 days after receipt of the applicable Notice of Issuance
to consummate such purchase.

 

(c)   If Tengelmann exercises its right pursuant to a Notice of Issuance, then
the closing of the purchase and sale of the New Equity Securities to be issued
to Tengelmann will be consummated simultaneously with the closing of the
purchase and sale of the New Equity Securities to be issued to Persons other
than Tengelmann, unless the closing of the purchase and sale of the New Equity
Securities issued to Tengelmann is required by Law to be consummated on a later
date. In the event any purchase by Tengelmann is not consummated, other than as
a result of the fault of the Company, within the provided time period, the
Company may issue the New Equity Securities to Persons other than Tengelmann
free and clear from the rights of Tengelmann and restrictions under this
Section 4.01. Any New Equity Securities not elected to be purchased by
Tengelmann may be sold by the Company to any Person or Persons to which the
Company intended to sell such New Equity Securities at a price and

 

36

--------------------------------------------------------------------------------


 

other economic terms not less than those offered to Tengelmann and on terms and
conditions no less favorable to the Company than those offered to Tengelmann.

 

(d) If, for any reason, the issuance of New Equity Securities to Persons other
than Tengelmann is not consummated within 90 days after the Notice of Issuance,
Tengelmann’s right to purchase its pro rata share of the New Equity Securities
shall automatically be rescinded. Thereafter, Tengelmann will continue to have
preemptive rights set forth in this Section 4.01 with respect to other issuances
of New Equity Securities at later dates or times.

 

ARTICLE V

 

Put Right

 

SECTION 5.01. Put Right. (a) Prior to the settlement by the Company of any
Series B Warrant upon exercise by the Original Yucaipa Stockholders, and subject
to Tengelmann’s right to approve any issuance of Company Common Stock in
connection therewith pursuant to Section 2.04(a)(ix), the Company will give
Tengelmann the right (a “Put Right”) to (i) cause the Company to settle such
Series B Warrant by issuing and delivering Company Common Stock to Original
Yucaipa Stockholders (in which case, such issuance shall be deemed to be
approved by Tengelmann pursuant to Section 2.04(b)(ii)) and (ii) sell to the
Company some or all of the shares of Company Common Stock to be so issued and
delivered to Yucaipa in the following manner, provided that the Company shall
not be required to purchase Company Common Stock pursuant to this clause (ii) to
the extent necessary to avoid a Liquidity Impairment:

 

(b)   The Company will give notice (a “Warrant Exercise Notice”) to Tengelmann
in writing of each exercise by Yucaipa of one or more Series B Warrants,
specifying the number of shares (the “Share Number”) of Company Common Stock
subject to such Series B Warrants and what portion, if any, the Company proposes
to settle by the issuance and delivery to Yucaipa of Company Common Stock (the
“Proposed Stock Settlement Amount”) and what portion, if any, the Company
proposes to settle in cash.

 

(c)   If Tengelmann determines to exercise its Put Right, Tengelmann will
deliver a notice (a “Put Notice”) to the Company within 10 Business Days after
receipt of a Warrant Exercise Notice indicating, (i) the number of shares of
Company Common Stock which the Company shall purchase from Tengelmann pursuant
to Tengelmann’s Put Right (which number shall not exceed the Share Number) and
(ii) if the Proposed Stock Settlement Amount exceeds the number specified
pursuant to clause (i), the portion of such excess to be settled by the issuance
and delivery of Company Common Stock, if any, which Tengelmann has approved
pursuant to Section 2.04(a)(ii) (to the extent such approval is required
thereby). The purchase price per share for such Company Common Stock will be
equal to the Market Price of the Company Common Stock on the business day
immediately preceding the date of exercise by Yucaipa of such Series B Warrants
(the “Put Price”).

 

37

--------------------------------------------------------------------------------


 

(d)   If Tengelmann exercises its Put Right, the Company will purchase from
Tengelmann, the number of shares of Company Common Stock set forth in the Put
Notice at the Put Price.

 

(e)   Such purchase and sale shall occur on the date the Company issues and
delivers Company Common Stock to Yucaipa in settlement of such Series B
Warrants.

 

(f)    A “Liquidity Impairment” shall be deemed to occur to the extent that any
necessary cash settlement(s) of Series B Warrants, or any payment(s) in
accordance with Article V of this Agreement, would:

 

(i)    violate, breach or give rise to a default or event of default under or in
respect of any contract, credit facility, agreement or other obligation of the
Company, either existing as of the Closing Date or entered into after the
Closing Date (with the approval of a majority of the Tengelmann Directors), or
any refinancing thereof (with the approval of a majority of Tengelmann Directors
or on terms substantially similar to, and in any event no less favorable to the
Company than, the terms of the obligation being refinanced), or

 

(ii)   reasonably be expected, after giving effect to the proposed cash
settlement or payment, to cause (A) cash plus cash equivalents plus marketable
securities plus cash available for drawdown under any then existing credit
agreement or other financing facility of the Company or any of its Subsidiaries
(without conditions that are not reasonably capable of being satisfied at the
applicable time) less (B) cash in stores plus restricted cash plus restricted
marketable securities, to equal less than $150,000,000, as of the date of the
proposed cash settlement or payment, as applicable, or any date within 180 days
thereafter, after taking into account any changes or adjustments to any of the
foregoing items scheduled or reasonably anticipated, in good faith, by the Chief
Financial Officer of the Company to occur during such 180-day period.

 

(iii)  For purposes of the foregoing definition, the terms “cash”, “cash
equivalents”, “marketable securities”, “restricted cash” and “restricted
marketable securities” shall mean the amount set forth opposite the
corresponding line item on the Company’s most recent audited or unaudited
consolidated balance sheet prior to the date of the proposed cash settlement or
payment (i.e., as at the end of the most recently concluded 4-week fiscal
period) and “cash in stores” shall mean cash held by all of the Company’s or any
of its Subsidiaries’ stores as of such balance sheet date as determined by the
Company in accordance with past practices.

 

ARTICLE VI

 

Covenants

 

SECTION 6.01. Stockholder Approvals. (a) (x) as promptly as practicable after
the date hereof, the Company, acting through the Board of Directors,

 

38

--------------------------------------------------------------------------------


 

shall, in accordance with applicable Law, the Charter and By-Laws, duly call,
establish a record date for, give notice of, convene and hold an annual or
special meeting of the holders of Voting Stock for the purposes of considering
and taking action to obtain the Conversion Stockholder Approval and (y) on or
prior to the first anniversary of the date hereof, the Company, acting through
the Board of Directors, shall, in accordance with applicable Law, the Charter
and By-Laws, duly call, establish a record date for, give notice of, convene and
hold an annual or special meeting of the holders of Voting Stock for the
purposes of considering and taking action to obtain the Charter Amendment
Stockholder Approval and, in each case, shall include in a proxy statement filed
with the SEC under the Exchange Act (the “Proxy Statement”) the recommendation
of the Board of Directors that the holders of Voting Stock adopt such Conversion
Stockholder Approval or Charter Amendment Stockholder Approval , as applicable,
which recommendation shall include that the Board of Directors has found it
advisable that such holders adopt the Conversion Stockholder Approval or Charter
Amendment Stockholder Approval, as applicable.

 

(b) (x) as promptly as practicable after the date hereof but in no event later
than September 1, 2009, with respect to the Conversion Stockholder Approval and
(y) no later than       , 20 10,(1) with respect to the Charter Amendment
Stockholder Approval, the Company shall, in each case, file a Proxy Statement
with the SEC under the Exchange Act, and shall use its reasonable best efforts
to have such Proxy Statement cleared by the SEC promptly. Tengelmann and its
counsel will be given a reasonable opportunity to review and comment on the
applicable Proxy Statement and any amendments or supplements thereto in advance
of their filings; it being understood that any disclosure specifically regarding
Tengelmann shall be subject to Tengelmann’s final review and approval (such
approval not to be unreasonably withheld). In addition, the Company shall
provide Tengelmann and its counsel a written copy of any comments the Company or
its counsel may receive from the SEC or its staff with respect to the applicable
Proxy Statement promptly after receipt of such comments and with copies of any
written responses to such comments, other correspondence and telephonic
notification of any verbal responses to such comments by the Company or its
counsel. The Company agrees to use its reasonable best efforts, after
consultation with Tengelmann, to respond promptly to all such comments of and
requests by the SEC and to cause the applicable Proxy Statement and all required
amendments and supplements thereto to be mailed to the holders entitled to vote
at the stockholders’ meeting at the earliest practicable time. Tengelmann agrees
to use its reasonable best efforts to respond promptly to any comments and
requests by the SEC specifically directed to Tengelmann. The Company will
promptly reimburse Tengelmann for all reasonable legal fees incurred by
Tengelmann or on Tengelmann’s behalf in connection with the applicable Proxy
Statement and any SEC comments or requests.

 

SECTION 6.02. Voting Agreement. (a) Tengelmann agrees that as long as any shares
of Convertible Preferred Stock are outstanding and until the Company

 

--------------------------------------------------------------------------------

(1) 1 year from closing.

 

39

--------------------------------------------------------------------------------


 

obtains the Stockholder Approvals, at any annual or special meeting of the
holders of Company Common Stock, however called, or at any adjournment thereof,
and in any action by written consent of the holders of Company Common Stock,
Tengelmann will, and will cause each of its Affiliates to, vote all of the
Tengelmann Shares and shares of Company Common Stock now or hereafter
beneficially owned by Tengelmann or an Affiliate of Tengelmann (the “Subject
Securities”) in favor of the Stockholder Approvals.

 

(b)   Tengelmann hereby irrevocably grants to, and appoints the Company and any
individual designated in writing by the Company, as Tengelmann’s proxy and
attorney-in-fact (with full power of substitution), for and in the name, place
and stead of Tengelmann, to vote, or cause to be voted, the Subject Securities,
or grant a consent or approval in respect of the Subject Securities in a manner
consistent with Section 6.02(a). Tengelmann hereby further affirms that the
irrevocable proxy is coupled with an interest and may under no circumstances be
revoked. Tengelmann hereby ratifies and confirms all that such irrevocable proxy
may lawfully do or cause to be done by virtue hereof. Such irrevocable proxy is
executed and intended to be irrevocable in accordance with Section 2-507 of the
MGCL. The irrevocable proxy granted hereunder shall terminate immediately upon
the date on which the Company obtains the Stockholder Approvals.

 

SECTION 6.03. Petition for Bankruptcy. Stockholder agrees not to, and agrees to
cause its Affiliates not to, commence an involuntary case or proceeding against
the Company or any Subsidiary under any applicable Federal or State bankruptcy,
insolvency, reorganization or other similar Law or any other case or proceeding
to cause the Company or any of its Subsidiaries to be adjudicated bankrupt or
insolvent.

 

ARTICLE VII

 

Right of First Offer

 

SECTION 7.01. First Offer Exercise Rights. (a) The Company will provide notice
(a “First Offer Exercise Notice”) to Tengelmann in writing any time the Company
receives written notice from an Other Investor (a “First Offer Transferor”) of
such Other Investor’s intention to Transfer Equity Securities of the Company in
an amount of at least 5% of its outstanding percentage interest during any
twelve-month period to any one Person (other than in an Exempt Transfer). The
First Offer Exercise Notice shall indicate the number of Equity Securities being
offered for Transfer (the “Offered Stock”), the price at which such Other
Investor proposes to Transfer the Offered Stock (the “Offer Price”) and all
other material terms and conditions on which the Other Investor proposes to
Transfer such Company Common Stock (including the identity of the proposed
Transferees).

 

(b)   If Tengelmann determines to exercise its right to purchase the Offered
Stock, Tengelmann will deliver a notice (the “First Offer Acceptance”) to the
Company within three Trading Days following the receipt of the First Offer
Exercise Notice (the “Acceptance Date”) indicating, (x) its irrevocable election
to purchase all or any portion of the Offered Stock (the “Accepted Offered
Stock”), (y) the closing arrangements and (z) a closing date not less than 30
nor more than 45 days following the Acceptance Date

 

40

--------------------------------------------------------------------------------


 

(unless a longer period of time is necessary to comply with the requirements of
the HartScott-Rodino Antitrust Improvements Act of 1976, or to obtain any other
consent required to effect such purchase and sale, in which case such longer
period).

 

(c)   If Tengelmann delivers a First Offer Acceptance to the Company before
5:00 p.m. on or prior to the Acceptance Date, the Company shall deliver a
written notice to the First Offer Transferor on the same date it receives such
First Offer Acceptance, indicating the Company’s binding commitment to purchase
the Accepted Offered Stock from the First Offer Transferor on the terms set
forth in the First Offer Acceptance, and Tengelmann commits to purchase the
Accepted Offered Stock from the Company on the same terms set forth in such
First Offer Acceptance.

 

(d)   If Tengelmann does not respond to the First Offer Exercise Notice within
the required response time period set forth above, or elects by written notice
to the Company (an “Election Notice”) not to purchase the Offered Stock, the
Company shall promptly deliver such Election Notice to the First Offer
Transferor and the First Offer Transferor shall then be free to Transfer the
Offered Stock to any Person; provided that (x) such Transfer is consummated
within 90 days after the latest of (A) the expiration of the foregoing required
response time periods, or (b) the receipt by the First Offer Transferor of the
foregoing Election Notice, and (y) the price at which the Equity Securities is
Transferred must be equal to or higher than the Offer Price.

 

SECTION 7.02. Convertible Note Purchase. (a) If Tengelmann or any of its
Affiliates purchase any Convertible Notes, then within 10 days after the closing
of such purchase, Tengelmann shall deliver to the Company and the Yucaipa
Representative written notice indicating the principal amount of Convertible
Notes acquired and the price paid per $1,000 principal amount of Convertible
Notes. If any agreement effecting the purchase and sale (other than the standard
assignment or transfer documents contemplated by the indentures for the
Convertible Notes) is entered into to effect the purchase, such notice will also
describe the material terms and conditions of such agreement. Within five
Business Days following receipt of such notice, the Yucaipa Representative may
elect to notify Tengelmann that it desires to purchase up to 50% of the
Convertible Notes subject to the notice. The purchase price paid by the Yucaipa
Representative on behalf of Yucaipa shall equal the price paid by Tengelmann per
$1,000 principal amount of Convertible Notes plus 50% of any fees or expenses
incurred by the Yucaipa Representative in connection with the purchase of the
Convertible Notes. The Yucaipa Representative on behalf of Yucaipa, shall also
agree to be bound by and assume, in a pro rata manner, any other obligations or
agreements entered into by Tengelmann or its Affiliates in connection with the
purchase and sale of such Convertible Notes. The Yucaipa Representative must
deliver the purchase price, satisfy the other requirements herein and close its
purchase of the Convertible Notes contemplated herein within fifteen Business
Days following receipt of Tengelmann’s notice to the Yucaipa Representative
regarding the purchase of Convertible Notes. As a condition to purchasing such
Convertible Notes from Tengelmann, the Yucaipa Representative must also agree to
abide by the provisions set forth in Section 7.02(b) below and agree if it fails
to do so that Tengelmann will have the right to immediately repurchase any
Convertible Notes acquired by the Stockholder Representative from Tengelmann or
its

 

41

--------------------------------------------------------------------------------


 

Affiliates for the price paid by the Yucaipa Representative. If the Yucaipa
Representative fails to comply with the provisions of Section 7.02(b) then this
Section 7.02(a) shall immediately terminate and Tengelmann and its Affiliates
shall no longer have any obligations under this Section 7.02(a).

 

(b) If Yucaipa or any of its Affiliates purchase any Convertible Notes, then
within 10 days after the closing of such purchase, the Yucaipa Representative
shall deliver to the Company and Tengelmann written notice indicating the
principal amount of Convertible Notes acquired, the price paid per $1,000
principal amount of Convertible Notes. If any agreement effecting the purchase
and sale (other than the standard assignment or transfer documents contemplated
by the indentures for the Convertible Notes) is entered into to effect the
purchase, such notice will also describe the material terms and conditions of
such agreement. Within five Business Days following receipt of such notice,
Tengelmann may elect to notify the Yucaipa Representative that it desires to
purchase a portion of the Convertible Notes subject to the notice calculated by
dividing (1) an amount equal to the aggregate number of shares of Convertible
Preferred Stock owned by Tengelmann and its Affiliates at the time by (2) the
aggregate number of shares of Convertible Preferred Stock outstanding at such
time. The purchase price paid by Tenglemann shall equal the price paid by
Yucaipa per $1,000 principal amount of Convertible Notes plus Tengelmann’s pro
rata share of any fees or expenses incurred by Yucaipa in connection with the
purchase of the Convertible Notes. Tengelmann shall also agree to be bound by
and assume, in a pro rata manner, any other obligations or agreements entered
into by Yucaipa or its Affiliates in connection with the purchase and sale of
such Convertible Notes. Tengelmann must deliver the purchase price, satisfy the
other requirements herein and close its purchase of the Convertible Notes
contemplated herein within fifteen Business Days following receipt of the
Yucaipa Representatives’ notice to Stockholder regarding the purchase of
Convertible Notes.

 

ARTICLE VIII



Miscellaneous

 

SECTION 8.01. Corporate Opportunities. (a) Certain Acknowledgments. In
recognition and anticipation (i) that the Company will not be a wholly-owned
Subsidiary of Tengelmann and that Tengelmann and its Affiliates (including
portfolio companies) may be controlling or significant stockholders of the
Company, (ii) that directors, officers or employees of any of Tengelmann or its
Affiliates may serve as directors or officers of the Company, (iii) that any of
Tengelmann or its Affiliates may engage (and are expected to continue to engage)
in the same, similar or related lines of business as those in which the Company,
directly or indirectly, may engage or other business activities that overlap
with or compete with those in which the Company, directly or indirectly, may
engage, (iv) that any of Tengelmann or its Affiliates may have an interest in
the same areas of opportunity as the Company and any Affiliate thereof, (v) that
any of Tengelmann or its Affiliates may engage in material business transactions
with the Company and any Affiliate thereof, and that any of the Tengelmann or
the Company may benefit therefrom, and (vi) that, as a consequence of the
foregoing, it is in the best interests of the Company that the respective rights
and duties of the

 

42

--------------------------------------------------------------------------------


 

Company and of any of Tengelmann and its Affiliates, and the duties of any
directors or officers of the Company who are also directors, officers or
employees of any of Tengelmann or its Affiliates, be determined and delineated
in respect of any transactions between, or opportunities that may be suitable
for both, the Company or any Affiliate thereof, on the one hand, and any
Tengelmann or its Affiliates, on the other hand, and in recognition of the
benefits to be derived by the Company through its continual contractual,
corporate and business relations with any of Tengelmann or its Affiliates
(including possible service of officers and directors of any of Tengelmann or
its Affiliates as officers and directors of the Company), the provisions of this
Section 8.01 shall to the fullest extent permitted by Law regulate and define
the interest and reasonable expectancy of the Company in connection therewith.

 

(b)   Certain Agreements and Transactions Permitted; Certain Duties of Certain
Stockholders, Directors and Officers. The Company may from time to time enter
into and perform, and cause or permit any Subsidiary or Affiliate of the Company
to enter into and perform, one or more agreements (or modifications or
supplements to preexisting agreements) with any of Tengelmann or its Affiliates
pursuant to which the Company or any Affiliate thereof, on the one hand, and
Tengelmann or its Affiliates, on the other hand, agree to engage in transactions
of any kind or nature with each other or with any Affiliate thereof or agree to
compete, or to refrain from competing or to limit or restrict their competition,
with each other, including to allocate and to cause their respective
Representatives (including any who are directors, officers, stockholders,
employees or agents of both) to allocate opportunities between or to refer
opportunities to each other. No such agreement, or the performance thereof by
the Company or any of Tengelmann or its Affiliates, shall to the fullest extent
permitted by Law be considered contrary to (i) any duty that any of Tengelmann
or its Affiliates may owe to the Company or any Affiliate thereof or to any
stockholder or other owner of an equity interest in the Company or any Affiliate
thereof by reason of any of Tengelmann or its Affiliates being a controlling or
significant stockholder of the Company or of any Affiliate thereof or
participating in the control of the Company or of any Affiliate thereof or
(ii) any duty of any director or officer of the Company or of any Affiliate
thereof who is also a director, officer, employee or agent of any of Tengelmann
or its Affiliates to the Company or any Affiliate thereof, or to any stockholder
thereof. To the fullest extent permitted by law, none of Tengelmann or its
Affiliates, as a stockholder of the Company or any Affiliate thereof, or
participant in control of the Company or any Affiliate thereof, shall have or be
under any duty to refrain from entering into any agreement or participating in
any transaction referred to above.

 

(c)   Similar Activities or Lines of Tengelmann Business. Except as otherwise
agreed in writing between the Company and Tengelmann or its Affiliates shall to
the fullest extent permitted by Law have no duty to refrain from (i) engaging in
the same or similar activities or lines of business as the Company or any
Affiliate thereof and (ii) doing business with any client, customer or vendor of
the Company or any Affiliate thereof, and no Tengelmann nor any officer,
director, employee or Affiliate of Tengelmann shall to the fullest extent
permitted by Law be deemed to have breached its or his or her duties, if any, to
the Company solely by reason of any of Tengelmann or its Affiliates engaging in
any such activity. To the extent permitted by Law, neither the

 

43

--------------------------------------------------------------------------------


 

Company, any Affiliate thereof nor any of their respective stockholders shall
have any rights in or to any of the activities described in the foregoing
sentence or the income or profits derived therefrom. In the event that any
Tengelmann or its Affiliates acquires knowledge of a potential transaction or
matter which may be an opportunity for any of Tengelmann or its Affiliates and
the Company or any Affiliate thereof, Tengelmann and its Affiliates shall to the
fullest extent permitted by Law have no duty to communicate or offer such
opportunity to the Company or any Affiliate thereof and shall not to the fullest
extent permitted by Law be liable to the Company or its stockholders for breach
of any duty as a stockholder of the Company by reason of the fact that any of
the Tengelmann or its Affiliates acquires or seeks such opportunity for itself,
directs such opportunity to another person or entity, or otherwise does not
communicate information regarding such opportunity to the Company or any
Affiliate thereof.

 

(d)   Duties of Directors and Officers of the Company. In the event that a
director or officer of the Company who is also a director, officer or employee
of any Tengelmann or its Affiliates acquires knowledge of a potential
transaction or matter which may be an opportunity for the Company or any
Affiliate thereof or, any Tengelmann or its Affiliates, such director or officer
shall to the fullest extent permitted by Law have fully satisfied and fulfilled
his or her duty with respect to such opportunity, and the Company to the fullest
extent permitted by Law acknowledges that it does not have any claim that such
business opportunity constituted an opportunity that should have been presented
to the Company or any Affiliate thereof, if such director or officer acts in a
manner consistent with the following policy: such an opportunity offered to any
person who is an officer or director of the Company, and who is also an officer,
director or employee of any of Tengelmann or its Affiliates, shall belong to
Tengelmann or its Affiliates, unless such opportunity was offered to such person
in his or her capacity as a director, officer or employee of the Company.

 

(e)   This Section 8.01 is also intended to apply to any Subsidiaries of the
Company. In addition, any references to a director of Tengelmann in this
Section 8.01 shall include any Person performing a similar function. The Company
represents, warrants and agrees that it and its Subsidiaries and their
respective boards of directors have not adopted and will not adopt any codes of
conduct or ethics or other policies inconsistent with this Section 8.01.

 

SECTION 8.02. Adjustments. References to numbers of shares and to sums of money
contained herein will be adjusted to account for any reclassification, exchange,
substitution, combination, stock split or reverse stock split of the shares.

 

SECTION 8.03. Changes in Tengelmann Percentage Interest Attributable to
Issuances of the Company’s Equity Securities. (a) To the extent that any
decrease in the Tengelmann Percentage Interest is attributable to issuances of
Equity Securities by the Company (as opposed to dispositions of Equity
Securities of the Company by Tengelmann or its Affiliates) from March 4, 2007
to, but not including, the date hereof, such decrease will not be taken into
account for purposes of this Agreement unless such decrease was attributable to
issuance of Equity Securities by the Company (x) in connection with a Business
Combination by the Company or other acquisition by the

 

44

--------------------------------------------------------------------------------


 

Company, other than the Merger, approved by Tengelmann in accordance with
Section 2.04(a)(i) or 2.04(b)(i), (y) for purposes of Article IV only, in
connection with which Tengelmann was entitled to exercise its rights under
Article IV hereof or (z) on or about December 3, 2007 in connection with the
Merger, as merger consideration, but not in any event by any warrants or options
issued in connection with the Merger.

 

(b) Tengelmann represents that Schedule II sets forth, as of the date of this
Agreement, Tengelmann’s beneficial ownership of Equity Securities of the Company
(including Company Common Stock and Convertible Preferred Stock) and the
calculation of the Tengelmann Percentage Interest.

 

SECTION 8.04. Notices. All notices, requests, claims, demands and other
communications under this Agreement will be in writing and will be deemed given
(i) when delivered, if delivered in person, (ii) when sent by facsimile
(provided the facsimile is promptly confirmed by telephone confirmation
thereof), (iii) when sent by email (provided the email is promptly confirmed by
telephone confirmation thereof) or (iv) two business days following sending by
overnight delivery by an internationally recognized overnight courier, in each
case to the respective parties at the following addresses (or at such other
address for a party as will be specified in a notice given in accordance with
this Section 8.04):

 

(a) if to the Company:

 

The Great Atlantic & Pacific Tea Company, Inc.

Two Paragon Drive

Montvale, New Jersey 07645

Attn: Allan Richards, Esq.

Fax: (201) 571-4106

Phone: 201-573-9700

Email: richarda@aptea.com

 

with a copy (which shall not constitute notice to the Company) to:

 

Akin Gump Strauss Hauer & Feld LLP

One Bryant Park

New York, New York 10036

Attn: Patrick J. Dooley, Esq.

Fax: (212) 872-1002

Email: pdooley@akingump.com

 

and,

 

45

--------------------------------------------------------------------------------


 

Cahill Gordon & Reindel LLP 80 Pine Street

New York, New York 10005 Fax: 212-269-5420

Phone: 212-701-3215

Email: korce@cahill.com

Attention: Kenneth W. Orce, Esq.

 

and,

 

McGuireWoods LLP

7 Saint Paul St., Suite 1000

Baltimore, MD 21202-1671

Fax: 410.659.4535

Phone: 410.659.4419

Email: cmartin@mcguirewoods.com Attention: Cecil E. Martin, III, Esq.

 

(b) if to Tengelmann:

 

Wissollstrasse 5-43

D-45478 Mülheim an der Ruhr GERMANY

Fax: +49 (0)208 5806 6585 Phone: +49 (0)208 5806 6382

Email: HaubC@APTEA.com,

fhartmann@uz.tengelmann.de

Attention: Mr. Christian Haub Dr. Frank Hartmann

 

with a copy (which shall not constitute notice to Tengelmann) to:

 

Cravath, Swaine & Moore LLP 825 Eighth Avenue

New York, NY 10019

Fax: 212-474-3700

Phone: 212-474-1000

Email: sjebejian@cravath.com

lizann.eisen@cravath.com Attention: Sarkis Jebejian, Esq.

LizabethAnn Eisen, Esq.

 

SECTION 8.05. Reasonable Efforts; Further Actions. The parties hereto each will
use commercially reasonable efforts to take or cause to be taken all action and
to do or cause to be done all things necessary, proper or advisable under
applicable Laws and regulations to consummate and make effective the
transactions contemplated by this Agreement as promptly as practicable.

 

46

--------------------------------------------------------------------------------


 

SECTION 8.06. Consents. The parties hereto will cooperate, with each other in
filing any necessary applications, reports or other documents with, giving any
notices to, and seeking any consents from, all regulatory bodies and all
Governmental Entities and all Third Parties as may be required in connection
with the consummation of the transactions contemplated by this Agreement.

 

SECTION 8.07. Fees and Expenses. (a) Following the date hereof, the Company and
Tengelmann agree, subject to any restrictions under applicable Law, to negotiate
in good faith to enter into a services agreement whereby Tengelmann would
provide transactional and other services to the Company as requested from time
to time in exchange for reasonable compensation to Tengelmann as agreed by the
parties.

 

(b) The Company will pay its own costs and expenses, and will reimburse
Tengelmann for its reasonable out-of-pocket costs and expenses, incurred in
connection with (a) this Agreement and (b) subject to authorization of
Tengelmann’ s activities by the Other Directors, any purchase or sale of more
than 15% of the Company Common Stock outstanding on the date of such purchase or
sale or Business Combination or other strategic transaction or capital
transaction involving the Company, in each case including the reasonable fees
and expenses of counsel, irrespective of when incurred.

 

SECTION 8.08. Access to Information; Financial Statements. (a) Upon reasonable
prior written notice, the Company will, and will cause its Subsidiaries and the
Representatives of the Company and its Subsidiaries to, afford Tengelmann and
its Representatives reasonable access, consistent with applicable Law, to its
and its Subsidiaries’ Representatives, and to the books and records of the
Company and its Subsidiaries, and shall furnish Tengelmann with financial,
operating and other data and information of the Company and its Subsidiaries as
Tengelmann may from time to time reasonably request in writing, including to
enable Tengelmann to prepare its financial statements and in connection with its
financial reporting generally. Neither the Company nor its Subsidiaries shall be
required to provide access to or to disclose information where such access or
disclosure would jeopardize the attorney-client privilege of the Company or its
Subsidiaries or contravene any Law (including antitrust Laws).

 

(b) As soon as reasonably practicable following the end of each fiscal quarter
and fiscal year, the Company will furnish to Tengelmann the consolidated
financial statements of the Company (including providing draft statements as
such statements become available and, with respect to fiscal years, audit
reports as such reports become available). The Company shall use its reasonable
best efforts to assist Tengelmann with respect to preparing Tengelmann’s
financial statements and in connection with Tengelmann’s financial reporting
generally, in a manner consistent with past practice. The Company will
cooperate, in a manner consistent with past practice, with and assist Tengelmann
in the translation of the Company’s financial statements in order to conform
such financial statements to applicable German and/or international accounting
standards and shall otherwise provide Tengelmann with access to information
necessary in connection with such financial statements and financial reporting.

 

47

--------------------------------------------------------------------------------


 

SECTION 8.09. Amendments; Waivers. (a) No provision of this Agreement may be
amended or waived unless such amendment or waiver is in writing and signed, in
the case of an amendment, by the parties hereto or, in the case of a waiver, by
the party against whom the waiver is to be effective.

 

(b) The failure of any party to this Agreement to assert any of its rights under
this Agreement or otherwise will not constitute a waiver of such rights nor will
any single or partial exercise by any party to this Agreement of any of its
rights under this Agreement preclude any other or further exercise of such
rights or any other rights under this Agreement. The rights and remedies herein
provided will be cumulative and not exclusive of any rights or remedies provided
by Law or otherwise.

 

SECTION 8.10. Interpretation. When a reference is made in this Agreement to an
Article, a Section, a subsection or a Schedule, such reference will be to an
Article, a Section, a subsection or a Schedule of this Agreement unless
otherwise indicated. The headings contained in this Agreement are for reference
purposes only and will not affect in any way the meaning or interpretation of
this Agreement. Whenever the words “include,” “includes” and “including” are
used in this Agreement, they will be deemed to be followed by the words “without
limitation.” The words “hereof,” “herein” and “hereunder” and words of similar
import when used in this Agreement will refer to this Agreement as a whole and
not to any particular provision of this Agreement. The words “date hereof” will
refer to the date of this Agreement. The term “or” is not exclusive. The word
“extent” in the phrase “to the extent” will mean the degree to which a subject
or other thing extends, and such phrase will not mean simply “if.” The
definitions contained in this Agreement are applicable to the singular as well
as the plural forms of such terms. Any agreement, instrument, rule or statute
defined or referred to herein or in any agreement, instrument, rule or statute
that is referred to herein means such agreement, instrument, rule or statute as
from time to time amended, modified or supplemented. References to a Person are
also to its permitted successors and assigns.

 

SECTION 8.11. Severability. If any term or other provision of this Agreement is
invalid, illegal or incapable of being enforced by any rule or Law, or public
policy, all other conditions and provisions of this Agreement will nevertheless
remain in full force and effect so long as the economic or legal substance of
the transactions contemplated hereby is not affected in any manner materially
adverse to any party. Without limiting the generality of the foregoing, the
invalidity, illegality or unenforceability of the Tengelmann Mirror Vote
provisions hereof will be deemed to materially adversely affect the economic and
legal substance of the transactions contemplated hereby in the event Tengelmann
ceases to comply therewith. Upon such determination that any term or other
provision is invalid, illegal or incapable of being enforced, the parties will
negotiate in good faith to modify this Agreement so as to effect the original
intent of the parties as closely as possible in an acceptable manner to the end
that the purpose of this Agreement is fulfilled to the fullest extent possible.

 

SECTION 8.12. Counterparts. This Agreement may be executed in one or more
counterparts, all of which will be considered one and the same agreement and

 

48

--------------------------------------------------------------------------------


 

will become effective when one or more counterparts have been signed by each of
the parties and delivered to the other parties.

 

SECTION 8.13. Entire Agreement; No Third-Party Beneficiaries. This Agreement
constitutes the entire agreement, and supersedes all prior agreements and
understandings, both written and oral, among the parties with respect to the
subject matter hereof and is not intended to and does not confer upon any Person
other than the parties any rights or remedies.

 

SECTION 8.14. Governing Law. Except to the extent specifically required by the
MGCL, this Agreement will be governed by, and construed in accordance with, the
Laws of the State of New York, regardless of the Laws that might otherwise
govern under applicable principles of conflicts of Laws thereof. The parties
declare that it is their intention that this Agreement will be regarded as made
under the Laws of the State of New York and that the Laws of the State of New
York will be applied in interpreting its provisions in all cases where legal
interpretation will be required, except to the extent that the MGCL is
specifically required by such act to govern the interpretation of this
Agreement.

 

SECTION 8.15. Assignment. Neither this Agreement nor any of the rights,
interests or obligations under this Agreement will be assigned, in whole or in
part, by any of the parties without the prior written consent of the other
parties hereto, except as provided in Section 3.14. Any purported assignment
without such prior written consent will be void. Subject to the preceding
sentences, this Agreement will be binding upon, inure to the benefit of, and be
enforceable by, the parties and their respective successors and assigns.

 

SECTION 8.16. Enforcement. The parties agree that irreparable damage would occur
in the event that any of the provisions of this Agreement were not performed in
accordance with their specific terms or were otherwise breached. It is
accordingly agreed that the parties will be entitled to an injunction or
injunctions to prevent breaches of this Agreement and to enforce specifically
the terms and provisions of this Agreement in the Supreme Court of the State of
New York sitting in New York County or the United States District Court of the
Southern District of New York, or in each case any appellate court thereof,
without the necessity of proving the inadequacy of money damages as a remedy,
this being in addition to any other remedy to which they are entitled at Law or
in equity. In addition, each of the parties: (a) irrevocably and unconditionally
consents to submit itself and its property to the exclusive jurisdiction of the
Supreme Court of the State of New York sitting in New York County and of the
United States District Court of the Southern District of New York, and in each
case any appellate court thereof, in the event any dispute arises out of this
Agreement, (b) agrees that it will not attempt to deny or defeat such exclusive
jurisdiction by motion or other request for leave from any such court,
(c) irrevocably and unconditionally waives (and agrees not to plead or claim)
any objection to the laying of venue, or the defense of an inconvenient forum to
the maintenance, of any action, suit or proceeding arising out of or relating to
this Agreement, or for recognition or enforcement of any judgment, (d) agrees
that it will not bring any action arising out of or relating to this Agreement
in any court other than the

 

49

--------------------------------------------------------------------------------


 

Supreme Court of the State of New York sitting in New York County or the United
States District Court of the Southern District of New York, or in each case any
appellate court thereof, and (e) waives any right to trial by jury with respect
to any action related to or arising out of this Agreement, or for recognition or
enforcement of any judgment. Each of the parties hereto agrees that a final
nonappealable judgment in any such action or proceeding will be conclusive and
may be enforced in other jurisdictions by suit on the judgment or in any other
manner provided by Law. Each of the parties to this Agreement irrevocably
consents to service of process in the manner provided for delivering notices in
Section 8.04. Nothing in this Agreement will affect the right of any party to
this Agreement to serve process in any other manner permitted by Law.

 

SECTION 8.17. Automatic Termination. (a) Notwithstanding anything to the
contrary contained in this Agreement, this Agreement will automatically
terminate upon the earlier to occur of (i) the percentage of Voting Power in the
Company (determined on the basis of the number of outstanding shares of Voting
Stock of the Company as set forth in the most recent SEC filing of the Company
prior to such date that contained such information) that is beneficially owned
by Tengelmann and its Affiliates equaling 100% or (ii) such percentage equaling
less than 10%. For purposes of clarity, and notwithstanding anything to the
contrary herein, no hedging transaction will be deemed to reduce the Tengelmann
Percentage Interest, result in a termination of this Agreement or result in a
loss of rights under Article II or any other provision hereof.

 

(b) Survival. In the event that this Agreement will terminate, all provisions of
this Agreement will terminate and will be void, except (i) Article III will
survive any such termination until Tengelmann and its Affiliates no longer hold
Registrable Securities and (ii) Articles I and VIII will survive any such
termination indefinitely. Nothing in this Section 8.17 will be deemed to release
any party from any liability for any willful and material breach of this
Agreement or to impair the right of any party to compel specific performance by
any other party of its obligations under this Agreement.

 

SECTION 8.18. Confidentiality. (a) Tengelmann agrees to maintain, and shall
cause its Representatives to maintain, the confidentiality of all material
non-public information obtained by it from the Company or any of its
Subsidiaries or any of their respective Representatives, and not to use such
information for any purpose other (i) than the evaluation of its investment in
the Company, (ii) the protection or Transfer of its investment in the Company,
(iii) the exercise of any of its respective rights under this Agreement and
(iv) the exercise by the Tengelmann Directors of their duties as Directors.

 

(b) Notwithstanding the foregoing, the confidentiality obligations of
Section 8.18(a) will not apply to information obtained other than in violation
of this Agreement:

 

(i) which Tengelmann or any of its Representatives is required to disclose by
judicial or administrative process, or by other requirements of applicable Law
or regulation or any governmental authority (including any applicable rule,

 

50

--------------------------------------------------------------------------------


 

regulation or order of a self-governing authority, such as the NYSE); provided
that, where and to the extent practicable, the disclosing party (A) gives the
other party reasonable notice of any such requirement and, to the extent
protective measures consistent with such requirement are available, the
opportunity to seek appropriate protective measures and (B) cooperates with such
party in attempting to obtain such protective measures;

 

(ii)       which becomes available to the public other than as a result of a
breach of Section 8.18(a); or

 

(iii)      which has been provided to Tengelmann or any of its Representatives
by a Third Party who obtained such information other than from any such Person
or other than as a result of a breach of Section 8.18(a).

 

SECTION 8.19. No Liability of Partners. Notwithstanding anything that may be
expressed or implied in this Agreement, the Company acknowledges and agrees that
(i) notwithstanding that Tengelmann may be a partnership, no recourse hereunder
or under any documents or instruments delivered by Tengelmann in connection
herewith may be had against any officer, agent or employee of Tengelmann or any
partner, member or stockholder of Tengelmann or any director, officer, employee,
partner, affiliate, member, manager, stockholder, assignee or representative of
the foregoing (any such Person or entity, a “Representative”), whether by the
enforcement of any judgment or assessment or by any legal or equitable
proceeding, or by virtue of any statute, regulation or other applicable law and
(ii) no personal liability whatsoever will attach to, be imposed on or otherwise
be incurred by any Representative under this Agreement or any documents or
instruments delivered in connection herewith or for any claim based on, in
respect of or by reason of such obligations or by their creation.

 

[Signature page to follow.]

 

51

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Amended and Restated
Stockholder Agreement as of the day and year first above written.

 

THE GREAT ATLANTIC & PACIFIC TEA COMPANY, INC.,

 

 

By:

 

Name: Title:

 

 

--------------------------------------------------------------------------------


 

 

TENGELMANN WARENHANDELSGESELLSCHAFT KG,

 

 

 

By:

Tengelmann Verwaltungs-und Beteiligungs GmbH, as Managing Partner

 

 

 

 

 

By:

 

 

 

 

 

 

 

 

Name: Christian W. E. Haub

 

 

 

Title: Managing Director

 

 

Signature Page to Stockholder Agreement

 

--------------------------------------------------------------------------------


 

SCHEDULE I

 

Investment Banks

 

1.             J.P. Morgan

 

2.             Morgan Stanley

 

3.             UBS Securities LLC

 

4.             Goldman Sachs & Co.

 

5.             Banc of America Securities LLC

 

6.             Barclays

 

--------------------------------------------------------------------------------


 

SCHEDULE II

 

Tengelmann’s Equity Securities and Tengelmann Percentage Interest Calculation



Beneficial Ownership

 

 

 

Equity Securities

 

Tengelmann Warenhandelsgesellschaft KG

 

22,495,371 shares of Common Stock

 

Karl-Erivan Haub

 

13,000 shares of Common Stock

 

Christian Haub

 

281,351 shares of Common Stock

 

Emil Capital Partners, LLC

 

1,290,393 shares of Common Stock

 

 

Tengelmann Percentage Interest

 

41,602,638

 

Shares of Common Stock outstanding as of March 3, 2007

6,781,067

 

Shares of Common Stock issued pursuant to Merger

189,618

 

Options exercised by Christian Haub

35,000,000

 

Convertible Preferred Stock (as converted)

83,573,323

 

 

 

Beneficial ownership of Tengelmann and its affiliates:

 

24,080,115

 

Tengelmann Convertible Preferred Stock (as converted):

 

12,000,000

 

 

 

36,080,115

 

 

Tengelmann Percentage Interest :

43.17%

 

--------------------------------------------------------------------------------


 

Exhibit C

 

Amended and Restated By-Laws of the Company

 

--------------------------------------------------------------------------------


 

Exhibit A

 

Opinion of Counsel

 

--------------------------------------------------------------------------------


 

July [•], 2009

 

To the addressees listed on Exhibit A-1 and Exhibit A-2

attached to this opinion letter

 

Re:                               Issuance of Convertible Preferred Stock by The
Great Atlantic &
Pacific Tea Company, Inc.

 

Ladies and Gentlemen:

 

We have acted as counsel to The Great Atlantic & Pacific Tea Company, Inc., a
Maryland corporation (the “Company”), in connection with the issuance of [•]
shares of convertible preferred stock, Series A-T and [•] shares of convertible
preferred stock, Series A-Y (the convertible preferred stock, Series A-T and
Series A-Y together, the “Convertible Preferred Stock”) pursuant to (i) those
certain Investment Agreements, each dated as of [July     , 2009] (each, an
“Agreement” and together, the “Agreements”), by and among the Company, among
others, and each of the addressees named on Exhibit A-1 and Exhibit A-2,
respectively, attached hereto (the “Transaction”) and (ii) the other Transaction
Documents (as defined below). This opinion letter is rendered at the Company’s
request pursuant to Section 6.02(d) of the Agreements. All capitalized terms
used in this opinion letter, without definition, have the meanings assigned to
them in the Agreements.

 

In connection with this letter, we have examined executed originals or copies of
executed originals of each of the documents listed on Exhibit B attached hereto
(collectively, the “Transaction Documents”). In addition, we have examined the
following documents (collectively, the “Due Diligence Documents”): (a) copies of
the documents listed on Exhibit C attached hereto (collectively the “Constituent
Documents” of the Company), (b) a certificate executed by the Company’s
Secretary, dated as of [July     , 2009], certifying as to, among other things,
resolutions approved at a meeting of the Company’s board of directors held on
[July     , 2009] authorizing the execution and delivery of the Transaction
Documents to which it is a party and the consummation of the transactions
contemplated thereby, (c) copies of the documents listed on Exhibit D attached
hereto (the “Reviewed Documents”), and (d) an officer’s certificate of the
Company dated as of [July     , 2009], certifying certain factual matters
related to the delivery of this opinion.

 

We have examined originals or certified copies of such corporate records of the
Company and other certificates of officials of the Company, public officials and
others as we have deemed appropriate for purposes of this letter. As to various
questions of fact relevant to this opinion letter, we have relied, without
independent investigation, upon certificates of public officials, certificates
of officers of the Company and representations and warranties of the Company in
the Transaction Documents, where applicable, all of which we assume to be true,
correct and complete. We have made no investigation or review of any matters
relating to the Company or any other Person other than as expressly listed
herein. We wish to inform you that our knowledge is necessarily limited due to
the limited scope of our review. In addition, we have made no inquiry of the
Company or any other individual, partnership, limited liability company,
corporation, association, joint stock company, trust, entity, joint venture,
labor organization, unincorporated organization, or governmental authorities
(each, a “Person”) regarding, and no review of, any judgments, orders, decrees,
franchises, licenses, certificates, permits or other public records, other than
the officer’s certificate described above, and our “knowledge” of any such
matters is accordingly limited.

 

--------------------------------------------------------------------------------


 

We have assumed the genuineness of all signatures, the authenticity of all
documents submitted to us as originals, the conformity to authentic original
documents of all copies submitted to us as conformed, certified or reproduced
copies, and the conformity of the certificates for the Convertible Preferred
Stock to the specimen[s] thereof we have reviewed. We have also assumed (i) the
legal capacity of natural Persons, (ii) the corporate or other power and valid
and due authorization of each Person not a natural person to execute and deliver
the Transaction Documents and to consummate the transactions contemplated by the
Transaction Documents, (iii) the due execution and delivery of each Transaction
Document by all parties thereto and (iv) that each Transaction Document
constitutes the legal, valid and binding obligation of each party thereto other
than the Company, enforceable against such party in accordance with its terms.

 

Based upon the foregoing and subject to the assumptions, exceptions,
qualifications and limitations set forth hereinafter, we are of the opinion
that:

 

1.                         The Agreements constitute valid and binding
obligations of the Company, enforceable against the Company in accordance with
their respective terms.

 

2.                    The execution and delivery of the Transaction Documents by
the Company do not, and the performance by the Company of the transactions
contemplated thereby, including, without limitation, the issuance and sale of
the Convertible Preferred Stock, do not and will not (a) result in any violation
of law, rule or regulation of any Included Laws (as defined below) or (b) breach
or result in a default of the Amended and Restated Credit Agreement dated as of
December 27, 2007, by and among the Company, the other borrowers party thereto,
the lenders party thereto, and Bank of America, N.A., as administrative agent
and collateral agent, as amended by the First Amendment To Amended and Restated
Credit Agreement dated as of April 4, 2008 as amended by the Second Amendment To
Amended and Restated Credit Agreement dated as of July     , 2009 (the “Amended
and Restated Credit Agreement”) or any of the Reviewed Documents.

 

3.  No consent, authorization or approval or other action by, and no notice to
or filing with, any U.S. Federal or State of New York governmental authority or
agency is required to be obtained or made by the Company under the Included Laws
for the due execution and delivery of the Agreements by the Company and the
performance by the Company of its obligations contemplated by the Transaction
Documents, except for (i) those which have already been obtained, (ii) filings
required under Federal or state securities laws with respect to the transactions
contemplated by the Transaction Documents and (iii) routine filings necessary in
connection with the conduct of the business of the Company. Our opinion herein
is otherwise subject to

 

2

--------------------------------------------------------------------------------


 

the timely and proper completion of all filings and other actions contemplated
herein where such filings and actions are to be undertaken on or after the date
hereof.

 

4.  Assuming that the representations and warranties of the parties thereto in
the Investment Agreements are true and assuming compliance by the parties
thereto with their respective covenants and agreements set forth therein and
assuming no actions having been or being taken by the parties thereto (other
than the Company) or Tengelmann which would require registration of the Investor
Shares under the Securities Act of 1933, as amended, it is not necessary in
connection with the offer, sale and delivery of the Investor Shares to the
Investors pursuant to the Investment Agreements to register the Investor Shares
under the Securities Act of 1933, as amended; it being understood that we do not
express any opinion as to any subsequent reoffer or resale of such Investor
Shares.

 

The opinions and other matters in this opinion letter are qualified in their
entirety and subject to the following:

 

A.           We express no opinion as to the laws of any jurisdiction other than
the Included Laws. We have made no special investigation or review of any
published constitutions, treaties, laws, rules or regulations or judicial or
administrative decisions (“Laws”), or any judgments, decrees, franchises,
certificates, permits or the like, other than a review of (i) public records as
specifically listed herein, (ii) the Laws of the State of New York or (iii) the
Federal Laws of the United States of America. For purposes of this opinion, the
term “Included Laws” means the items described in clauses (ii) and (iii) of the
preceding sentence that are, in our experience, normally applicable to
transactions of the type contemplated in the Transaction Documents. The term
Included Laws specifically excludes (a) Laws of any counties, cities, towns,
municipalities and special political subdivisions and any agencies thereof; (b)
zoning, land use, building and construction Laws; (c) Federal Reserve Board
margin regulations; (d) any antifraud, environmental, labor, tax, insurance,
antitrust, or intellectual property Laws; (e) any Laws that may be applicable to
the Company and its subsidiaries by virtue of the particular nature of the
business conducted by them or any goods or services provided by them or property
owned or leased by them and (f) Federal or state securities or blue sky Laws
(other than as set forth in paragraph 4 above).

 

B.             When used in this letter, the phrases “known to us”, “knowledge”,
“to our actual knowledge”, “of which we are aware” and similar phrases (i) mean
the conscious awareness of facts or other information by (a) the lawyer in our
firm who signed this letter, (b) any lawyer in our firm actively involved in
negotiating and preparing the Transaction Documents and (c) solely as to
information relevant to a particular opinion, issue or confirmation regarding a
particular factual matter, any lawyer in our firm who is primarily responsible
for providing the response concerning that particular opinion, issue or
confirmation and (ii) do not require or imply (a) any examination of this
firm’s, such lawyer’s or any other person’s or entity’s files, (b) that any

 

3

--------------------------------------------------------------------------------


 

inquiry be made of the client, any lawyer (other than the lawyers described
above), or any other person or entity or (c) any review or examination of any
agreements, documents, certificates, instruments or other papers other than the
Transaction Documents, the Due Diligence Documents and the Reviewed Documents.

 

C.        This letter and the matters addressed herein are as of the date hereof
or such earlier date as is specified herein, and we undertake no, and hereby
disclaim any, obligation to advise you of any change in any matter set forth
herein, whether based on a change in the law, a change in any fact relating to
the Company or any other Person, or any other circumstance. This opinion letter
is limited to the matters expressly stated herein and no opinions are to be
inferred or may be implied beyond the opinions expressly set forth herein.

 

D.       For purposes of this opinion letter, the phrase “transactions
contemplated by the Transaction Documents” and similar phrases mean (i)
transactions contemplated by the Transaction Documents and (ii) the performance
by the Company of its obligations under the Transaction Documents.

 

E.         The matters expressed in this opinion letter are subject to and
qualified and limited by (i) applicable bankruptcy, insolvency, fraudulent
transfer and conveyance, reorganization, moratorium and similar laws affecting
creditors’ rights and remedies generally, (ii) general principles of equity,
including without limitation, concepts of materiality, reasonableness, good
faith and fair dealing and the possible unavailability of specific performance
or injunctive relief (regardless of whether enforcement is sought in a
proceeding at law or in equity), (iii) commercial reasonableness and
unconscionability and an implied covenant of good faith and fair dealing, (iv)
the power of the courts to award damages in lieu of equitable remedies and (v)
securities Laws and public policy underlying such Laws with respect to rights to
indemnification and contribution. Although it appears that the requirements of
Section 5-1401 of the New York General Obligations Law have been met, we express
no opinion as to whether the choice of law provisions in the Transaction
Documents, as applicable, would raise any issues under the U.S. constitution or
in equity that would affect whether a New York court would enforce the choice of
New York law to govern the respective Transaction Documents.

 

F.         We express no opinion as to (i) the compliance of the transactions
contemplated by the Transaction Documents with any regulations or governmental
requirements applicable to any party other than the Company, (ii) the financial
condition or solvency of the Company, (iii) the ability (financial or otherwise)
of the Company or any other party to meet their respective obligations under the
Transaction Documents, (iv) the compliance of the Transaction Documents or the
transactions contemplated thereby with, or the effect of any of the foregoing
with respect to, the anti-fraud provisions of the Federal and state securities
laws, rules and regulations, (v) the conformity of the Transaction Documents to
any term sheet or commitment letter, (vi) any provision of any Transaction
Document if and to the extent that such provision (a) is a liquidated damages
provision, to the extent that such provision constitutes a penalty or forfeiture
or is

 

--------------------------------------------------------------------------------

(1) To be removed in final opinion.

 

4

--------------------------------------------------------------------------------


 

otherwise contrary to public policy or (b) provides a remedy for breach that may
be deemed to be disproportionate to actual damages or may be deemed to be a
penalty and (vii) the enforceability of any provisions contained in the
Transaction Documents purporting to indemnify a person for gross negligence,
willful misconduct or strict liability; prohibit oral amendments to or waivers
of provisions of the Transaction Documents or otherwise limit the effect of a
course of dealing between the parties thereto; waive objections based on venue
or inconvenient forum as to any court; or otherwise restrict, vary or waive
access to legal or equitable remedies or defenses (including, without
limitations, rights to notice of and hearing on matters relating to service of
process).

 

G.             We have assumed that (i) the Tengelmann Parties, on the one hand,
and the Yucaipa Parties, on the other hand (each as defined in the Articles
Supplementary), are not acting, and upon and after the execution and delivery of
the Transaction Documents, will not act as a “group” as defined under Section
13(d)(3) of the Securities and Exchange Act of 1934, as amended, (ii) to the
extent that dividends on the Convertible Preferred Stock are paid in cash, as
contemplated by Section 4 of the Articles Supplementary, that such dividends are
paid in compliance with Section 6.08(a)(i) of the Amended and Restated Credit
Agreement and, to the extent such dividends are paid in shares of additional
Convertible Preferred Stock, that such payment does not result in the Yucaipa
Parties beneficially owning more than a majority of the voting power represented
by the Company’s outstanding capital stock entitled to vote in the election of
directors, (iii) that the directors contemplated to be elected or appointed
pursuant to Section 1 5 of the Articles Supplementary will constitute Continuing
Directors as defined in the Amended and Restated Credit Agreement and in the
Indenture pursuant to which the Senior Secured Notes are issued, (iv) that any
transactions between the Company or its Subsidiaries, on the one hand, and any
of the Yucaipa Parties or the Tengelmann Parties, on the other hand (other than
the issuance of the Convertible Preferred Stock and the payment of fees in
connection therewith) are at prices and on terms and conditions that are not
less favorable to the Company than those that could be obtained on an arm’s
length basis from unrelated third parties, (v) the adoption of the amendments to
the Company’s Bylaws as contemplated by the Transaction Documents are not
materially adverse to the lenders under the Amended and Restated Credit
Agreement and (vi) the terms of the Indenture pursuant to which the Senior
Secured Notes are issued are not materially different than the terms of the
Description of Notes contained in the preliminary offering memorandum for the
Senior Secured Notes.(1)

 

H.            We have assumed that no fraud, dishonesty, forgery, coercion,
duress or breach of fiduciary duty exists or will exist with respect to any of
the matters relevant to the opinions expressed in this letter. We have assumed
that the meanings specified in contracts having a governing law other

 

5

--------------------------------------------------------------------------------


 

than an Included Law would be what attorneys would customarily understand them
to mean if the governing law was the laws of the State of New York.

 

I. This letter is solely for your benefit, and no other Persons shall be
entitled to rely upon this letter. Without our prior written consent, this
opinion letter may not be quoted in whole or in part or otherwise referred to in
any document and may not be furnished or otherwise disclosed to or used by any
other Person, except for (i) delivery of copies hereof to counsel for the
addressees hereof, (ii) inclusion of copies hereof in a closing file and (iii)
use hereof in any legal proceeding arising out of the transactions contemplated
by the Transaction Documents filed by an addressee hereof against this law firm
or the Company or in which any addressee hereof is a defendant.

 

 

Very truly yours,

 

 

 

 

 

AKIN, GUMP, STRAUSS, HAUER & FELD, L.L.P.

 

 

--------------------------------------------------------------------------------

(1) To be removed in final opinion.

 

6

--------------------------------------------------------------------------------

 


 

EXHIBIT A-1

ADDRESSEES

 

YUCAIPA CORPORATE INITIATIVES FUN]) I, LP

 

YUCAIPA AMERICAN ALLIANCE FUN]) I, LP

 

YUCAIPA AMERICAN ALLIANCE (PARALLEL) FUN]) I, LP

 

YUCAIPA AMERICAN ALLIANCE FUN]) II, LP

 

YUCAIPA AMERICAN ALLIANCE (PARALLEL) FUN]) II, LP

 

YUCAIPA AMERICAN ALLIANCE FUN]) II, LLC, as Investor’s Representative

 

--------------------------------------------------------------------------------


 

EXHIBIT A-2

ADDRESSEES

 

TENGELMANN WARENHANDELS-GESELLSCHAFT KG

 

--------------------------------------------------------------------------------


 

EXHIBIT B

TRANSACTION DOCUMENTS

 

(a)                                  The Agreements and the disclosure schedules
related thereto.

 

(b)                                 Amended and Restated Yucaipa Stockholder
Agreement.

 

(c)                                  Amended and Restated Tengelmann Stockholder
Agreement.

 

--------------------------------------------------------------------------------


 

EXHIBIT C

CONSTITUENT DOCUMENTS

 

(a)                             Articles of Amendment and Restatement of the
Articles of Incorporation of the Company signed by the Company on July 1, 2008,
as supplemented by the Articles Supplementary and as further amended (the
“Charter”), certified on [·], 2009 by the [Secretary of State of the State of
Maryland].

 

(b)                            By-Laws of the Company (the “Bylaws”) attached as
Exhibit 3.2 to the Company’s Report on Form 10-K/A filed with the Securities and
Exchange Commission on July     , 2009 as amended on                 , 2009.

 

(c)                             Convertible Preferred Articles Supplementary
(after giving effect to the filing of the Convertible Preferred Articles
Supplementary with the State Department of Assessments and Taxation of the State
of Maryland (the “Articles Supplementary”)).

 

--------------------------------------------------------------------------------


 

EXHIBIT D

REVIEWED DOCUMENTS

 

·                       Indenture, dated as of January 1, 1991, by and between
The Great Atlantic & Pacific Tea Company, Inc. and Manufacturers Hanover Trust
Company, trustee

 

·                       Form of Global Security (attached as Exhibit I to the
Authorizing Resolutions adopted by the Pricing Committee of the Board of
Directors of The Great Atlantic & Pacific Tea Company, Inc. on August 4, 1999
relating to $200,000,000 Aggregate Principal Amount of 9 3/8% Senior Quarterly
Interest Bonds due 2039)

 

·                      Second Supplemental Indenture, dated as of December 20,
2001, by and between The Great Atlantic & Pacific Tea Company, Inc. and JPMorgan
Chase Bank, trustee, relating to the 9 1/8% Senior Notes due 2011

 

·                       Fourth Supplemental Indenture, dated as of August 23,
2005, by and between The Great Atlantic & Pacific Tea Company, Inc. and
Wilmington Trust Company (successor to JPMorgan Chase Bank), trustee, relating
to the 9 1/8% Senior Notes due 2011

 

·                       Indenture, dated as of December 18, 2007, by and between
The Great Atlantic & Pacific Tea Company, Inc. and Wilmington Trust Company,
trustee

 

·                       First Supplemental Indenture, dated as of December 18,
2007, by and between The Great Atlantic & Pacific Tea Company, Inc. and
Wilmington Trust Company, trustee, relating to the 5.125% Convertible Senior
Notes Due 2011

 

·                       Second Supplemental Indenture, dated as of December 18,
2007, by and between The Great Atlantic & Pacific Tea Company, Inc. and
Wilmington Trust Company, trustee, relating to the 6.75% Convertible Senior
Notes Due 2012

 

·                       [The Indenture pursuant to which the Senior Secured
Notes are to be issued]

 

--------------------------------------------------------------------------------


 

Exhibit D

 

Opinion of Maryland Counsel

 

--------------------------------------------------------------------------------


 

[             ], 2009

 

Yucaipa American Alliance Fund II, LP

Yucaipa American Alliance (Parallel) Fund II, LP

Yucaipa American Alliance Fund II, LLC, as Investors’ Representative

9130 W. Sunset Boulevard

Los Angeles, California 90069

 

who are collectively referred to herein as the “Yucaipa Addressees”;

 

and

 

Tengelmann Warenhandels-Gesellschaft KG

Wissollstrasse 5-43

D-45478 Mülheim an der Ruhr

Germany

Attention:              Mr. Christian Haub

Dr. Frank Hartmann

 

who is referred to herein as the “Tengelmann Addressee”.

 

Re:                               The Great Atlantic & Pacific Tea Company, Inc.

Issuance of 8% Cumulative Convertible Preferred Series A-Y and Series A-T Stock

 

Ladies and Gentlemen:

 

We have acted as special Maryland counsel to The Great Atlantic & Pacific Tea
Company, Inc., a Maryland corporation (the “Company”), in connection with the
issuance of (a) 115,000 shares of Series A-Y Convertible Preferred Stock due
July [J, 2016 (the “Series A-Y Issuance”) pursuant to that certain Investment
Agreement dated July [j, 2009 by and among the Company and the Yucaipa
Addressees (the “Yucaipa Agreement”) and (b) 60,000 shares of Series A-T
Convertible Preferred Stock due July [J, 2016 (the “Series A-T Issuance”, and
together with the Series A-Y Issuance, collectively, the “Transaction”) by the
Company pursuant to that certain Investment Agreement dated July [J, 2009 by and
among the Company and the Tengelmann Addressee (the “Tengelmann Agreement”, and
together with the Yucaipa Agreement, collectively, the “Agreements”). This
opinion letter is provided pursuant to Section 6.02(d) of the Agreements. Each
capitalized term used and not defined herein shall have the meanings provided in
the Agreements.

 

--------------------------------------------------------------------------------


 

Documents Reviewed

 

In connection herewith, we have examined, among other things, originals or
copies, certified or otherwise identified to our satisfaction, of the following:

 

(a)                             the Agreements and the Company Disclosure
Letters provided in relation thereto;

 

(b)                            that certain Amended and Restated Yucaipa
Stockholder Agreement dated as of [   ], 2009, by and among the Company, the
Yucaipa Addressees and the other parties thereto (the “Yucaipa Stockholder
Agreement”);

 

(c)                             that certain Amended and Restated Tengelmann
Stockholder Agreement dated as of [   ], 2009, by and among the Company, the
Tengelmann Addressee and the other parties thereto (the “Tengelmann Stockholder
Agreement” and together with the Agreements and the Yucaipa Stockholder
Agreement, collectively, the “Transaction Documents”);

 

(d)                            the Articles of Amendment and Restatement of the
Articles of Incorporation of the Company as filed with, and accepted for record
by, the State Department of Assessments and Taxation of Maryland on July 1, 2008
(the “Charter”);

 

(e)                             the By-Laws of the Company, as amended to date
and including the Company By-Laws Amendment (the “By-Laws” and, together with
the Charter, collectively, the “Company Organizational Documents”) certified by
an officer of the Company in the Company Certificate;

 

(f)                               Articles Supplementary designating 8%
Cumulative Convertible Preferred Stock, Series A-T, of the Company, 8%
Cumulative Convertible Preferred Stock, Series A-Y, of the Company, 8%
Cumulative Convertible Preferred Stock, Series B-T, of the Company, and 8%
Cumulative Convertible Preferred Stock, Series B-Y, of the Company (filed with,
and accepted for record by, the State Department of Assessments and Taxation of
Maryland, the “Articles Supplementary”);

 

(g)                            those certain resolutions by the Board of
Directors of the Company and by the Committee of Independent Directors, the
Audit & Finance Committee, the Governance Committee and the Human Resources and
Compensation Committee of the Board of Directors relating to the transactions
contemplated by the Agreements (collectively, the “Authorizing Resolutions”);

 

(h)                            a Certificate of Status for the Company issued by
the State Department of Assessments and Taxation of Maryland dated [   ], 2009
(the “Certificate of Status”);

 

2

--------------------------------------------------------------------------------


 

(i)                                          a certificate of officer(s) of the
Company, a copy of which is attached hereto as Exhibit A, certifying as to
certain factual matters (the “Company Certificate”);

 

(j)                                          a form of share certificate for the
Shares, attached as an exhibit to the Articles Supplementary (the “Form Stock
Certificate”);

 

(k)                                       a Consent and Waiver to Stockholder
Agreement dated [   ], 2009 (the “Tengelmann Waiver”) by the Tengelmann
Addressee to the Company waiving certain of its rights under that certain
Stockholder Agreement dated March 4, 2007 by and between the Company and
Tengelmann Addressee and the By-Laws of the Company in effect as of January 17,
2008; and

 

(l)                                          such other certificates, records
and copies of executed originals, final forms and draft forms of documents as we
deemed necessary for the purpose of this opinion.

 

As used herein, “Maryland General Corporation Law” shall mean Title 1 through
Title 3 of the Corporations and Associations Article of the Annotated Code of
Maryland, as amended; and “Stock” shall mean the Shares issued in, and the
Underlying Securities issued pursuant to, the Transaction.

 

Assumptions

 

For all purposes of the opinions expressed herein, we have assumed, without
independent investigation, the following:

 

(a)                                       Factual Matters. All certifications,
representations, warranties and assurances set forth in (i) the Company
Certificate and other certificates of the Company or authorized representatives
thereof, (ii) the Transaction Documents, and (iii) the certificates and
assurances from public officials, are in all cases true, complete and accurate
with respect to the matters set forth therein;

 

(b)                                      Contrary Knowledge of Addressee. No
addressee of this opinion letter has any actual knowledge that any of our
factual assumptions or opinions are inaccurate;

 

(c)                                       Signatures. The signatures of
individuals signing the Transaction Documents and the documents contemplated
thereby are genuine and (other than individuals signing on behalf of the
Company) authorized;

 

(d)                                      Certificates. Each individual executing
a certificate is authorized to do so and has knowledge of all matters stated
therein and each such certificate is accurate and complete;

 

(e)                                       Authentic and Conforming Documents.
All documents submitted to us as originals are authentic, complete and accurate,
all documents submitted to us as copies conform

 

3

--------------------------------------------------------------------------------


 

to authentic original documents and all documents submitted as form, precedent
or specimen documents are complete and accurate in all respects to the actual
documents they are purported to be the form, precedent or specimen of and that
are actually executed and delivered by the parties;

 

(f)                                         Capacity of Certain Parties. With
the exception of the Company, all parties to the Transaction Documents have the
capacity and full power and authority to execute, deliver and perform the
Transaction Documents and the documents required or permitted to be delivered
and performed thereunder;

 

(g)                                      Documents Binding on Certain Parties.
With the exception of the Company, the Transaction Documents and the documents
contemplated thereby have been duly authorized by all necessary corporate or
other action on the part of the parties thereto and have been duly executed and
delivered by such parties. The Agreements and, except with respect to the
Company, the Yucaipa Stockholder Agreement and the Tengelmann Stockholder
Agreement, are legal, valid and binding obligations of the parties thereto
enforceable against the parties thereto in accordance with their terms;

 

(h)                                      Noncontravention. With the exception of
the Company, neither the execution and delivery of the Transaction Documents and
the documents contemplated thereby by any party thereto, nor the compliance by
any party thereto with the terms and provisions thereof will conflict with or
result in any breach of (i) any law or regulation of any jurisdiction, or
(ii) any order, writ, injunction or decree of any court or governmental
instrumentality or agency;

 

(i)                                          Consents for Certain Parties. All
necessary consents, authorizations, approvals, permits or certificates
(governmental and otherwise) which are required as a condition to the execution
and delivery of the Transaction Documents by the parties thereto and to the
consummation by such parties of the transactions contemplated thereby (other
than any such consents, authorizations, approvals, permits or certificates
required under Maryland law as to the Company) have been obtained;

 

(j)                                          Accurate Description of Parties’
Understanding. The Transaction Documents accurately describe and contain the
mutual understanding of the parties, and there are no oral or written statements
or agreements that modify, amend or vary, or purport to modify, amend or vary
any of the terms thereof;

 

(k)                                       Completion of Transaction Documents.
All blanks in the Transaction Documents and other documents reviewed by us have
been completed and all exhibits and schedules have been attached thereto;

 

(l)  Approvals; Filing of Documents. Prior to the conversion of any of the Stock
(except in accordance with the limitations in clauses (a) and (b) of Section 7
of the Articles Supplementary) or declaration of a dividend payable in the form
of securities of the Company, in

 

4

--------------------------------------------------------------------------------


 

whole or in part (except in each case, to the extent that there is sufficient
Stock available under the Charter to effect such conversion or dividend), the
(i) Charter will have been amended to authorize an amount of Common Stock
sufficient to satisfy the Company’s obligations under the Transaction Documents
and the Articles Supplementary (the “Charter Amendment”), and such amendment
will have been approved by all necessary stockholder action and filed with, and
accepted of record by, the State Department of Assessments and Taxation of
Maryland, and (ii) Conversion Stockholder Approval will have been obtained; and

 

(m) Miscellaneous. (i) Consideration for the issuance of all securities of the
Company since March 18, 1994 has been or will be received prior to the issuance
of such securities in an amount not less than the amount set forth in the
documents governing the purchase and sale of such issuances, including without
limitation any resolutions of the Board of Directors of the Company, the
Transaction Documents and the Authorizing Resolutions, and consists in whole or
in part of money, tangible or intangible property, labor or services actually
performed for the Company, a promissory note or other obligation for future
payment in money, or contracts for labor or services to be performed, (ii) the
Stock will be issued and sold in compliance with all applicable federal and
state securities laws, (iii) the Company has taken action to evidence ownership
of the all securities issued by the Company since March 18, 1994 and the Stock
in accordance with the Maryland General Corporation Law, (iv) the Company does
not engage or propose to engage in any industry, business or activity, or own
any property or asset, that causes or would cause it to be subject to special
local, state or federal regulation not applicable to business corporations
generally, (v) the Tengelmann Waiver constitutes a valid waiver of any
pre-emptive or similar rights of Tengelmann in or to securities of the Company,
and (vi) any shares issued pursuant to the Convertible Preferred Stock PIK
Dividend Provision (as defined in the Articles Supplementary) will only be
issued following the due authorization and declaration of a dividend by the
Board of Directors of the Company in accordance with the Maryland General
Corporation Law.

 

Opinions

 

Based on and subject to the foregoing and the exclusions, qualifications,
limitations and other assumptions set forth in this opinion letter, we are of
the opinion that:

 

1.                                       Based solely upon the Certificate of
Status, the Company is validly existing as a corporation in good standing under
the laws of the State of Maryland, the jurisdiction of its incorporation, as of
the date set forth in the Certificate of Status.

 

2.                                       The Company has the corporate power and
authority to enter into, execute, deliver and perform its obligations under each
of the Transaction Documents, to validly issue the Stock, to execute and file
the Articles Supplementary, and to own, lease and operate its properties and
assets, and to carry on its business as described in the Company’s Annual Report
on Form 10-K filed with the Securities and Exchange Commission on May 12, 2009.
The Articles Supplementary have been duly authorized by all necessary corporate
action on the part of the Company, have been duly executed and filed with, and
accepted for record by, the State

 

5

--------------------------------------------------------------------------------


 

Department of Assessments and Taxation of Maryland, and are effective under the
Maryland General Corporation Law.

 

3.                                            The authorized capital stock of
the Company consists of 163,000,000 shares of which (a) 160,000,000 shares are
common stock, par value $1.00 per share and (b) 3,000,000 shares are preferred
stock, without par value, of which (i) 350,000 shares have been classified and
designated as 8% Cumulative Convertible Preferred Stock Series A-T, 350,000
shares have been classified and designated as 8% Cumulative Convertible
Preferred Stock Series A-Y, 350,000 shares have been classified and designated
as 8% Cumulative Convertible Preferred Stock Series B-T and 350,000 shares have
been classified and designated as 8% Cumulative Convertible Preferred Stock,
Series B-Y. All shares of Common Stock issued since March 18, 1994 that are
currently outstanding have been duly authorized and validly issued and are fully
paid and non-assessable.

 

4.                                            Each of the Yucaipa Stockholder
Agreement and the Tengelmann Stockholder Agreement constitutes a valid and
legally binding obligation of the Company, enforceable against the Company in
accordance with its respective terms.

 

5.                                            The Investor Shares described in
the Yucaipa Agreement (consisting of 115,000 shares of Cumulative Convertible
Preferred Stock, Series A-Y) have been duly authorized for issuance and sale by
the Company pursuant to the Yucaipa Agreement by all necessary corporate action,
and when issued and delivered by the Company in exchange for payment of the
consideration therefor in accordance with the Yucaipa Agreement, will be validly
issued, fully paid and non-assessable, and the issuance and sale of such Shares
to the Investors (as defined in the Yucaipa Agreement) is not, and will not, be
subject to any pre-emptive or similar rights under the Maryland General
Corporation Law or the Charter or By-Laws.

 

6.                                            The Investor Shares described in
the Tengelmann Agreement (consisting of 60,000 shares of Cumulative Convertible
Preferred Stock, Series A-T) have been duly authorized for issuance and sale by
the Company pursuant to the Tengelmann Agreement by all necessary corporate
action, and when issued and delivered by the Company in exchange for payment of
the consideration therefor in accordance with the Tengelmann Agreement, will be
validly issued, fully paid and non-assessable, and the issuance and sale of such
Shares to the Investors (as defined in the Tengelmann Agreement) is not, and
will not, be subject to any preemptive or similar rights under the Maryland
General Corporation Law or the Charter or By-Laws.

 

7. The Underlying Securities have been duly authorized and reserved for issuance
by all necessary corporate action, and when issued and delivered by the Company
upon conversion of the Shares in accordance with and subject to the terms and
conditions set forth in the Articles Supplementary, the Underlying Securities
will be validly issued, fully paid and non-assessable and will not be subject to
any pre-emptive or similar rights arising by operation of the Maryland General
Corporation Law or the Charter or By-Laws.

 

6

--------------------------------------------------------------------------------


 

8.                                            The Shares issuable pursuant to
the Convertible Preferred Stock PIK Dividend Provision of the Articles
Supplementary (the “Preferred Dividend Underlying Securities”) have been duly
and validly authorized, and when issued and delivered by the Company as
dividends on the Shares upon the invocation by the Company of the Convertible
Preferred Stock PIK Dividend Provision (as defined in the Articles
Supplementary) and following due authorization and declaration of a dividend by
the Board of Directors in accordance with the Maryland General Corporation Law,
such Preferred Dividend Underlying Securities will be validly issued, fully paid
and non-assessable and will not be subject to any preemptive or similar rights
arising by operation of the Maryland General Corporation Law or the Charter or
By-Laws.

 

9.                                            The execution and delivery by the
Company of each of the Transaction Documents has been duly authorized by all
requisite corporate action by the Company. The Company has duly executed and, to
our knowledge, delivered each of the Transaction Documents. The performance of
the Transaction Documents has been duly authorized by all necessary corporate
action of the Company.

 

10. The execution and delivery of the Transaction Documents by the Company, the
issuance and sale of the Shares by the Company to the Investors pursuant to the
Investment Agreements and the performance of the obligations of the Company
under the Transaction Documents do not:

 

(a)                                  violate the Company’s Organizational
Documents;

 

(b)                                 violate or contravene any provision of the
Maryland General Corporation Law or any other Applicable Law or, to our
knowledge, any Maryland court order applicable to the Company; or

 

(c) require any consents, approvals, or authorizations to be obtained by the
Company from, or any registrations, declarations or filings to be made by the
Company with, any governmental authority, under any Maryland statute, rule or
regulation applicable to the Company on or prior to the date hereof that have
not been obtained or made.

 

As used herein, “Applicable Laws” means those laws, rules, regulations or
governmental authorities of the State of Maryland (excluding those of counties,
cities, and other municipalities, and any local governmental agencies) that we,
in the exercise of customary professional diligence, would reasonably recognize
as being applicable to the Company and the transactions contemplated by the
Transaction Documents.

 

7

--------------------------------------------------------------------------------


 

11.                                 The Form Stock Certificate is consistent
with the requirements for stock certificates set forth in the Maryland General
Corporation Law.

 

12.                                 The Company By-Laws Amendment has been duly
authorized and approved by all necessary corporate action of the Company, and is
effective as an amendment to the Company’s By-Laws in accordance with the
Maryland General Corporation Law.

 

13. The Series A Convertible Preferred Stock of each series and the Series B
Convertible Preferred Stock of each series have the designations, voting powers,
preferences, conversion and other rights, qualifications, limitations as to
dividends, terms and conditions of redemption, restrictions and other terms set
forth in the Articles Supplementary, and such voting powers, preferences,
conversion and other rights, qualifications, limitations as to dividends, terms
and conditions of redemption, restrictions and other terms do not conflict with
or violate any provision of the Maryland General Corporation Law or the Company
Organizational Documents, as supplemented by such Articles Supplementary.

 

Exclusions

 

We express no opinion with respect to the following matters:

 

(a)                                       Indemnification and Change of Control.
Any agreement of the Company in the Transaction Documents or the Articles
Supplementary relating to indemnification, contribution or exculpation from
costs, expenses or other liabilities or to changes in the organizational control
or ownership of the Company, to the extent that any such agreement is contrary
to public policy or applicable law;

 

(b)                                      Jurisdiction; Venue, etc. The
enforceability in any court of any agreement of Company (i) to submit to the
jurisdiction of any specific federal or state court, (ii) to waive (A) any
objection to the laying of the venue, (B) the defense of forum non conveniens in
any action or proceeding or (C) trial by jury, (iii) to effect service of
process in any particular manner, (iv) to establish evidentiary standards, or
(v) regarding the choice of law governing the Transaction Documents;

 

(c) Certain Laws. Federal laws and regulations, securities and “Blue Sky” laws
or regulations, banking laws and regulations, pension and employee benefit laws
and regulations, environmental laws and regulations, tax laws and regulations
(except as otherwise expressly provided in this opinion letter), health and
occupational safety laws and regulations, building code, zoning, subdivision and
other laws and regulations governing the development, use and occupancy of real
property, antitrust and unfair competition laws and regulations, the Assignment
of Claims Act and the effect of any of the foregoing on any of the opinions
expressed;

 

8

--------------------------------------------------------------------------------


 

(d)                                      Local Ordinances. The ordinances,
statutes, administrative decisions, orders, rules and regulations of any
municipality, county, special district or other political subdivision of the
State of Maryland;

 

(e)                                       Incorporated Documents. Any document
or instrument other than the Transaction Documents, notwithstanding it being
referenced in any of the Transaction Documents, or as to the interplay between
the Transaction Documents and any such other document or instrument; and

 

(f)                                         Issuance of Stock in Excess of
Securities Available under the Charter. The conversion, issuance or reservation
of any Stock to the extent that there are insufficient shares of common stock or
preferred stock of the Company available for issuance or reservation under the
Charter at the time of such conversion or issuance.

 

(g)                                      Restricted Distributions. Any
distribution (as defined in Section 2-301 of the Maryland General Corporation
Law) in violation of the limitations provided in Section 2-311 of the Maryland
General Corporation Law.

 

Qualifications and Limitations

 

The opinions set forth above are subject to the following qualifications and
limitations:

 

(a)                                       Applicable Law. Our opinions are
limited to the laws of the State of Maryland, and we do not express any opinion
concerning any other law;

 

(b)                                      Bankruptcy. Our opinions are subject to
the effect of any applicable bankruptcy, insolvency (including, without
limitation, laws relating to preferences, fraudulent transfers or conveyances
and equitable subordination), reorganization, moratorium and other similar laws
affecting creditors’ rights generally;

 

(c)                                       Equitable Principles. Our opinions are
subject to the effect of general principles of equity (regardless of whether
considered in a proceeding in equity or at law), including, without limitation,
concepts of materiality, reasonableness, good faith and fair dealing. In
applying such principles, a court, among other things, might limit the
availability of specific equitable remedies (such as injunctive relief, the
remedy of specific performance and/or the appointment of a receiver) or might
not allow a party to exercise remedies upon the occurrence of a default deemed
immaterial;

 

(d)                                      Corporate Power, Noncontravention and
Government Approvals. Our opinions expressed in paragraphs 2 and 10 are limited
to (i) our actual knowledge, if any, of any of the Company’s business activities
and properties based solely on the Company Certificate in respect of such
matters without independent investigation or verification on our part and
(ii) our

 

9

--------------------------------------------------------------------------------


 

review of only those laws and regulations that, in our experience, are normally
applicable to transactions of the type contemplated by the Transaction
Documents;

 

(e)                                       Knowledge. Whenever our opinions or
qualifications are stated to be “to our knowledge” or “known to us” (or words of
similar import), it means the actual knowledge of the particular McGuireWoods
LLP attorneys who have represented the Company in connection with the Yucaipa
Stockholder Agreement and the Tengelmann Stockholder Agreement. Except as
expressly set forth herein, we have not undertaken any independent investigation
(including, without limitation, conducting any review, search or investigation
of any public files or records or dockets or any review of our files) to
determine the existence or absence of any facts, and no inference as to our
knowledge concerning such facts should be drawn from our reliance on the same in
connection with the preparation and delivery of this opinion letter;

 

(f)                                         Material Changes to Terms.
Provisions in the Transaction Documents which provide that any obligations of
the Company thereunder will not be affected by amendment or waiver of the
provisions contained in the Transaction Documents might not be enforceable under
circumstances in which such action, failure to act, amendment or waiver so
materially changes the essential terms of the obligations that, in effect, a new
contract has arisen between the Company and any party to the Transactions
Documents; and

 

(g)                                      Mathematical Calculations. We have made
no independent verification of any of the numbers, schedules, formulae or
calculations in the Transaction Documents or the Articles Supplementary, and we
render no opinion with regard to the accuracy, validity or enforceability of any
of them.

 

(h)                                      Reliance on Certain Items. Our opinion
in paragraph 9 that the Company has duly executed each of the Transaction
Documents is based solely on our review of the Company Certificate, the
Authorizing Resolutions and electronic copies of the executed Transaction
Documents.

 

Miscellaneous

 

The foregoing opinions are being furnished to the addressees for the purpose
referred to in the first paragraph of this opinion letter, and this opinion
letter is not to be furnished to any other person or entity or used or relied
upon for any other purpose without our prior written consent. The opinions are
based upon currently existing facts and circumstances and Maryland statutes,
rules and regulations and on Maryland judicial decisions and are rendered and
being delivered to you as of the date hereof and we disclaim any obligation to
advise you of any change in any of the foregoing sources of law or subsequent
developments in law or changes in facts or circumstances which might affect any
matters or opinions set forth herein. The headings and titles to paragraphs of
sections of this opinion letter are for convenience of reference only and are
not construed to have any effect or meaning with respect to such paragraphs or
sections.

 

 

Very truly yours,

 

10

--------------------------------------------------------------------------------


 

Exhibit A

 

The Great Atlantic & Pacific Tea Company, Inc.

 

Company Certificate

 

Effective as of [   ], 2009

 

Reference is made to the opinion letter of McGuireWoods LLP (the “Opinion
Letter”) delivered in connection with those certain Investment Agreements, each
dated July [   ], 2009 (collectively, the “Investment Agreements”) among (1) The
Great Atlantic & Pacific Tea Company, Inc. (the “Company”) and the Yucaipa
Addressees (as defined in the Opinion Letter) relating to the issuance by the
Company of 115,000 shares of Series A-Y Convertible Preferred Stock due July [  
], 2016, and (2) the Company and the Tengelmann Addressee (as defined in the
Opinion Letter) relating to the issuance by the Company of 60,000 shares of
Series A-T Convertible Preferred Stock due July [   ], 2016. Capitalized terms
used and not defined in this Certificate have the meanings provided in the
Opinion Letter.

 

The undersigned officer of the Company certifies, in connection with the
execution, delivery and performance by the Company of the Transaction Documents,
the consummation of the transactions contemplated by the Transaction Documents
and issuance by McGuireWoods LLP of the Opinion Letter, as follows:

 

1.                    Attached hereto as Exhibit A is a true and correct copy of
the Charter of the Company as presently in effect on the date of the Opinion
Letter and on file with the State Department of Assessments and Taxation of
Maryland.

 

2.                    Attached hereto as Exhibit B is a true and correct copy of
the Amended and Restated By-Laws of the Company as presently in effect on the
date of the Opinion Letter.

 

3.                    Attached hereto as Exhibit C are true and correct copies
of all of the resolutions adopted by the Board of Directors, or a properly
appointed committee of the Board of Directors of the Company, with respect to
the transactions contemplated by the Transaction Documents; the resolutions were
duly adopted and constitute all resolutions and actions of the Board of
Directors with respect to the transactions described in the Transaction
Documents and, except as indicated in such resolutions, such resolutions have
not been amended, modified, annulled or revoked, and are in full force and
effect on the date of the Opinion Letter.

 

4.                    Each person who, as an officer of the Company, signed any
of (a) the Transaction Documents, and (b) any other document delivered in
connection therewith, including without limitation any stock certificates, was
duly elected or appointed, qualified and acting as such officer at the
respective times of the signing and delivery thereof and was duly authorized to
execute such documents on behalf of the Company, and the signature of each
person appearing below and in such document is such officer’s genuine signature.

 

--------------------------------------------------------------------------------


 

Name

 

Office

 

Signature

 

 

 

 

 

 

 

 

 

 

 

 

5.          No judicial decree of dissolution has been entered with respect to
the Company and the Company has not been voluntarily dissolved, merged or
transferred out of existence at any point.

 

6.          The Company has not been organized under the laws of any state other
than the State of Maryland.

 

7.          The conduct of the Company’s business is limited to those activities
listed in the Company’s Charter and By-Laws.

 

8.          Except as follows, the Company has not issued any shares of Common
Stock since March 18, 1994: [Insert description of Pathmark merger and related
issuances]

 

9.          The Company does not engage, nor does it propose to engage, in any
industry or business or activity, or own any property or asset, that causes or
would cause it to be subject to special local, state or federal regulation not
applicable to business corporations generally and the Company is not subject to
any order, writ, injunction or decree of any court or governmental
instrumentality or agency.

 

10.      No shares of preferred stock of the Company other than the shares
classified and designated in the Articles Supplementary, have been classified or
reclassified, or reserved or authorized for issuance, and other than the Shares
issued to the Investors, no shares of preferred stock of the Company are issued
and outstanding.

 

11.    To my knowledge, after due inquiry, each of the factual assumptions set
forth in the Opinion Letter is true, correct and accurate.

 

12.      All representations and warranties of the Company contained in the
Transaction Documents are true and correct as of the date hereof.

 

13. The Company is not subject to any court orders or judgments, and is not
party to any agreements that would prohibit the Company from owning, leasing and
operating its properties and assets, and carrying on its business as described
in the Company’s Annual Report on Form 10-K filed with the Securities and
Exchange Commission on May 12, 2009.

 

14. No person or entity has any pre-emptive or similar rights concerning the
securities of the Company other than the Tengelmann Addressee pursuant to that
certain Stockholder Agreement dated [              ] by and between the Company
and Tengelmann Addressee.

 

--------------------------------------------------------------------------------


 

[REMAINDER OF PAGE INTENTIONALLY BLANK]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, I have hereunto set my hand as of this [  ] day of [  ],
2009.

 

 

 

By:

 

Name: Allan Richards

 

Title: Senior Vice President, Human Resources, Labor Relations, Legal Services &
Secretary

 

--------------------------------------------------------------------------------


 

Schedule 1

 

Wire Information

 

--------------------------------------------------------------------------------